AZORBAYCAN RESPUBLIKASI CONUB-QORBi
QOBUSTANIN SIXZOGIRLiI, SEYTANUD, BURGUT,
DONQUZDUQ, NARDARAN, iLXICI, QORBi HACIVOLi,
SUNDi, SORQI HACIVOLi, TURAGAY, KONIZODAG,
QORBi DUVANNI, DUVANNI, SOLAXAY VO DASGiL
YATAQLARININ DAXiL OLDUGU UC BLOKUN
KOSFIYYATI, iSLONMOSi VO HASILATIN PAY BOLGUSU
HAQQINDA

AZORBAYCAN RESPUBLIKASI
DOVLOT NEFT SiRKOTI

vo

KOMONVELS QOBUSTAN LiMiTED,

YUNION TEKSAS QOBUSTAN LiMiTED,

ARDNS-in ORTAQ NEFT SiRKOTi
ARASINDA SAZiS

AGREEMENT ON THE EXPLORATION, DEVELOPMENT
AND PRODUCTION SHARING FOR THREE BLOCKS OF
THE SOUTH-WEST GOBUSTAN INCLUDING THE
SHIKHZAGIRLI, SHEITANUD, BYURGYUT, DONGUZDYG,
NARDARAN, ILKHICHI, WEST ADZHIVELI, SUNDI, EAST
ADZHIVELI, TOURAGAY, KYANIZADAG, WEST
DUVANNY, DUVANNY, SOLAKHAY AND DASHGIL
FIELDS
OF THE AZERBAIJAN REPUBLIC

BETWEEN

THE STATE OIL COMPANY
OF THE AZERBAIJAN REPUBLIC

AND

COMMONWEALTH GOBUSTAN LIMITED,

UNION TEXAS QOBUSTAN LIMITED,

SOCAR OIL AFFILIATE
MUNDORICAT
MADD@LOR

MADDO 1
isTIRAK PAYI

MADDO 2
HUQUQLARIN VERILMOSi VO SAZISIN OHATO DAIROSI

MADDO 3
TOROFLORIN TOMINATLARI, UMUMi HUQUQLARI VO OHDOLIKLORI

MADDO 4
MUDDOTLOR. MOCBURI iSLORIN MINIMUM PROQRAMI.
iSLONMO PROQRAMI. KOSF

MADDO 5
LAYIHONi IDARO EDON ROHBOR KOMITA Vo iLLiK
is PROQRAMLARI VO BUDCOLOR

MADDO 6
OMOLIYYAT SiRKOTI, iSGi HEYOTI VO PESO TOHSILi

MADDo 7
HESABAT VO NEFT-QAZ OMOLIYYATLARININ YOXLANMASI HUQUQU

MADDoO 8
TORPAQ SAHOLORINDON iSTIFADO

MADDo 9
OBYEKTLORDON iSTIFADO

MADDO 10
NEFT-QAZ OMOLIYYATLARINA PODRATCININ COKDIYi
MOSROFLORIN ODONILMOSI VO HASILATIN BOLUSDURULMasi

MADD9 11
VERGI QOYULMASI

MADDO 12
KARBOHIDROGENLORIN DOYORININ MUOYYON EDILMOSi

MADDO 13
OMLAKA SAHIBLIK VO ONDAN iSTIFADO, OMLAKIN LOGV EDILMOSi
MADDO 14
TOBIi QAZ

MADDo9 15
SORBOST DONORLI VALYUTA

MADDO 16

SOH.

22

27

29

30

33

36

52

56

59

60

TABLE OF CONTENTS

ARTICLES

ARTICLE 1
PARTICIPATING INTERESTS

ARTICLE 2
GRANT OF RIGHTS AND SCOPE

ARTICLE 3

WARRANTIES AND GENERAL RIGHTS AND OBLIGATIONS OF THE PARTIES

ARTICLE 4
DURATION. MINIMUM OBLIGATORY WORK PROGRAM.
DEVELOPMENT PROGRAM. DISCOVERY

ARTICLE 5
STEERING COMMITTEE FOR PROJECT MANAGEMENT AND ANNUAL.
WORK PROGRAMS AND BUDGETS

ARTICLE 6
OPERATING COMPANY, PERSONNEL AND TRAINING

ARTICLE 7
REPORTS AND ACCESS TO PETROLEUM OPERATIONS

ARTICLE 8
USE OF LAND

ARTICLE 9
USE OF FACILITIES

ARTICLE 10
CONTRACTORS RECOVERY OF PETROLEUM COSTS AND
PRODUCTION SHARING OF PETROLEUM

ARTICLE 11
TAXATION

ARTICLE 12
VALUATION OF PETROLEUM

ARTICLE 13

OWNERSHIP, USE AND ABANDONMENT OF ASSETS,
ARTICLE 14

NATURAL GAS

ARTICLE 15
FOREIGN EXCHANGE

ARTICLE 16

PAGE

22

27

29

30

33

36

52

56

59

60
MUHASiBAT UCOTUNUN APARILMASI QAYDASI

MADDO 17
iDXAL Vo ixRAC

MADDoO 18
HASILATIN SORONCAMA KECMOoSi

MADDo 19
SIGORTA, MOSULIYYOT VO MOSULIYYOTDON AZAD ETMO
TOMINATLARI

MADDod 20
FORS-MAJOR HALLARI

MADDO 21
ETIBARLILIQ, HUQUQ VO OHDOLIKLORIN BASQASINA VERILMasi
VO TOMINATLAR

MADDO 22
TOTBIQ EDILO BILON QANUN, iQTISADi SABITLOSMO VO ARBITRAJ

MADDO 23
BILDiRISLOR

MADDO 24

SAZISIN QUVVOYOMINMO TARIXi

MADDO 25
OTRAF MUHITIN MUHAFIZOSi VO TOHLUKOSIZLIK

MADDO 26
MOXFILiK

MADDO 27
SAZISIN QUVVOSINO XITAM VERILMOSi

MADDO 28
DIGOR MOSOLOLOR

62

63

66

68

72

74

77

79

81

82

84

86

90

ACCOUNTING METHOD

ARTICLE 17
IMPORT AND EXPORT

ARTICLE 18
DISPOSAL OF PRODUCTION

ARTICLE 19

INSURANCE, LIABILITIES AND INDEMNITIES
ARTICLE 20

FORCE MAJEURE

ARTICLE 21

VALIDITY, ASSIGNMENT AND GUARANTEES
ARTICLE 22

APPLICABLE LAW, ECONOMIC STABILIZATION AND ARBITRATION

ARTICLE 23
NOTICES

ARTICLE 24
EFFECTIVE DATE

ARTICLE 25
ENVIRONMENTAL PROTECTION AND SAFETY

ARTICLE 26
CONFIDENTIALITY

ARTICLE 27
TERMINATION

ARTICLE 28
MISCELLANEOUS

62

63

66

68

72

74

77

79

81

82

84

86

90
OLAVOLOR

OLAVO |
TORIFLOR

OLAVO 2
KONTRAKT SAHOSi VO XORITO

OLAVO 3
MUHASiBAT UCOTUNUN APARILMASI QAYDASI

OLAVO 4

PODRATCI TOROFIN OSAS ANA SiRKOTININ VERDIYi TOMINATIN

NUMUNOSi

OLAVA 5
AZORBAYCAN RESPUBLIKASI HOKUMOTININ TOMINATI
Vo OHDOLIKLORi

OLAVO 6
ARBITRAJ QAYDASI

OLAVO 7
XAM NEFTIN VO TOBii QAZIN HOCMLORININ OLCULMOSi VO
KEYFIYYOTININ MUOYYON EDILMOSi QAYDASI

OLAVO 8
LAYiHO STANDARTLARI VO TEXNiKi SORTLOR

OLOEVva 9
MOCBURI iSLORIN MINIMUM PROQRAMI

ARDNS-in ONS-un YARADILMASINA DAIR QOSMA

Q)

2)

(9)

(19)

(20)

(26)

APPENDICES

APPENDIX 1
DEFINITIONS

APPENDIX 2
CONTRACT AREA AND MAP

APPENDIX 3
ACCOUNTING PROCEDURE

APPENDIX 4
FORM OF CONTRACTOR PARTYS ULTIMATE PARENT
COMPANY GUARANTEE

APPENDIX 5
GUARANTEE AND UNDERTAKING OF THE GOVERNMENT OF THE
AZERBAIJAN REPUBLIC

APPENDIX 6
ARBITRATION PROCEDURE

APPENDIX 7
CRUDE OIL AND NATURAL GAS MEASUREMENT AND EVALUATION,
PROCEDURE

APPENDIX 8
DESIGN STANDARDS AND SPECIFICATIONS

APPENDIX 9
MINIMUM OBLIGATORY WORK PROGRAM

ADDENDUM RELATING TO THE FORMATION OF SOCAR OIL AFFILIATE

Q)

2)

(9)

(19)

(20)

(26)
AZORBAYCAN RESPUBLIKASI
CONUB-QORBi QOBUSTANIN SIXZOGIRLi, SEYTANUD, BURGUT, DONQUZDU
NARDARAN, ILXICI, QORBi HACIVALI, SUNDi, SORQi HACIVALI, TURAGAY,
KONIZADAG, QORBI DUVANNI, DUVANNI, SOLAXAY VO DASGIL
YATAQLARININ DAXIL OLDUGU U¢ BLOKUN
KOSFIYYATI, iSLONMOSi VO HASILATIN PAY BOLGUSUNO DAIR SAZiS

BU SAZIS bir torofdon, Hékumot taskilati kimi

AZORBAYCAN RESPUBLIKASI DOVLOT NEFT SIRKOTI (“ARDNS‘“) va

digor torafden, Angilyada (Britaniya Vest Indis) qeydiyyatdan kegmis KOMONVELS
QOBUSTAN LiMiTED (“Komonvels‘) sirkoti vo

Baham adalarmda qeydiyyatdan kegmis YUNION TEKSAS QOBUSTAN LiMiTED
(“Yunion Teksas‘“) sirkati, va

biitiinliikla ARDNS-a moxsus olacaq vo onun torafindon yaradilacag ARDNS-in ORTAQ
NEFT SIRKOTI (“ONS")

arasinda tartib edilmis vo 1998 -ci il Iyunun 2 da Bak: sshorindo baglanmisdir, 6zii da Toroflarin
hamisi hiiquqi soxslordir ki, bu da onlarin geydo alindigi Slkolorin qanunvericiliyi va miivafiq
qeydiyyat sonadlari ilo tasdiq edilir.

NOZORO ALARAQ Ki,

Azarbaycan Respublikasinin Konstitusiyasina, Azorbaycan Respublikasinin Dévlot miistagilliyi
haqqinda 1991-ci il 18 oktyabr tarixli Konstitusiya Aktina va Azorbaycan Respublikasinda
Miilkiyyat haqqmda 1991-ci il 9 noyabr tarixli Qanuna uygun olaraq Azorbaycan
Respublikasinda quruda tabii halda olan biitiin Karbohidrogen ehtiyatlari tizorinda miilkiyyat
hiiququ Azarbaycan Respublikasma moxsusdur va asagida sadalanacaq sanksiyalara osason bu
Karbohidrogenlori idaraetma vo onlara nozarot solahiyyotlari ARDNS-a hovale edilmisdir; vo

Azorbaycan Respublikas1 Dévlat Neft Sirkotinin yaradilmasi haqqinda Azorbaycan Respublikasi
Prezidentinin 1992-ci il 13 sentyabr tarixli 200 némrali Formanina vo homin sirkotin
Nizamnamosina uygun olaraq Azorbaycan Respublikasinda biitiin Karbohidrogen ehtiyatlarinin
kasfiyyati va islonmasi sahosindo biitiin salahiyyotlar ARDNS-o hovala edilmisdir, habelo
“Conub-Qorbi Qobustan blokuna daxil olan tig sahonin (Sixzogirli, Seytanud, Biirgiit,
Donquzdugq, Nardaran, ilxig1, Qorbi Hacivali, Sundi, Sorqi Hacivali, Turagay, Kanizodag, Qorbi
Duvanm, Duvanni, Solaxay va Dasgil yataqlarmin) kasfiyyati va islonmosino dair xarici neft
sirkotlori ila damigiqlarin yekunlasmasi haqqinda “Azarbaycan Respublikasi Prezidentinin 1998-
ci il 17 aprel tarixli 785 sayli Sorancami ila ARDNS-a bu Sazis barasinda danisiqlar aparmaq vo
Sazis baglamaq hiiquqlar verilmisdir, vo

ARDNS Kontrakt sahasindo miiayyon isler aparmig vo Kontrakt sahasinda va onun takinda tabii
halda olan Karbohidrogenlorin kasfiyyatina, elaca do sonraki istismarina va istehsalina kémok
etmok arzusundadir; vo

AGREEMENT ON THE EXPLORATION, DEVELOPMENT AND
PRODUCTION SHARING
FOR THREE BLOCKS OF THE SOUTH-WEST GOBUSTAN INCLUDING THE
SHIKHZAGIRLI, SHEITANUD, BYURGYUT, DONGUZDYG, NARDARAN,
ILKHICHI, WEST ADZHIVELI, SUNDI, EAST ADZHIVELI, TOURAGAY,
KYANIZADAG, WEST DUVANNY, DUVANNY, SOLAKHAY AND DASHGIL FIELDS
OF THE AZERBAIJAN REPUBLIC

THIS AGREEMENT, made and entered into in Baku, the Azerbaijan Republic this 2nd day of
June, 1998 by and between:

THE STATE OIL COMPANY OF THE AZERBAIJAN REPUBLIC (“SOCAR”) a
Government body on the one hand; and

COMMONWEALTH GOBUSTAN LIMITED (“Commonwealth”) a company incorporated
in Anguilla (British West Indies); and

UNION TEXAS QOBUSTAN LIMITED (“Union Texas”) a company incorporated in The
Bahamas; and

SOCAR OIL AFFILIATE ("SOA") a company to be fully owned and formed by SOCAR

on the other hand, all the Parties being legal entities in accordance with the legislation of the
countries of their registration as confirmed by appropriate documentation thereof,

WITNESSETH

WHEREAS, in accordance with the Constitution of the Azerbaijan Republic, and the
Constitutional Act of State Independence of the Azerbaijan Republic, dated 18 October 1991,
and the Law on Ownership in the Azerbaijan Republic, dated 9 November 1991, ownership of
all Petroleum existing in its natural state in underground strata in the Azerbaijan Republic is
vested in the Azerbaijan Republic, and based upon the below referenced authorizations the
authority to control and manage said Petroleum has been vested in SOCAR; and

WHEREAS, pursuant to Presidential Edict No 200 concerning the creation of the State Oil
Company of the Azerbaijan Republic dated 13 September 1992 and its Charter, SOCAR is
vested with the authority to carry out the exploration and development of all Petroleum in the
Azerbaijan Republic; and pursuant to Presidential Decree No 785 “On the Exploration and
Development of Three Blocks of the South-West Gobustan including the Shikhzagirli,
Sheitanud, Byurgyut, Donguzdyg, Nardaran, IIkhichi, West Adzhiveli, Suadi, East Adzhiveli,
Touragay, Kyanizadag, West Duvanny, Duvanny, Solakhay and Dashgil Fields” dated 17 April
1998, SOCAR is granted the rights to carry out negotiations and conclude this Agreement and

WHEREAS, SOCAR has carried out certain work in the Contract Area and now wishes to
promote the exploration for, and subsequent development and production of Petroleum existing
in its natural state in, on or under the Contract Area; and
Podratgi texniki biliklora vo tacriibaya, inzibatgiliq va idaraetmo iizra ekspert biliklorina vo
Kontrakt sahasinda Karbohidrogen ehtiyatlarmim somoroli iglanmasi va hasilati tigiin maliyyo
ehtiyatlarina malikdir vo bu maqsadla ARDNS ilo miiqavila miinasibatlari qurmagi arzulayir;

BUNUNLA TOSDiQ EDILIR Ki, yuxarida sorh edilonlorin va asagida géstorilecak qarsiliqh

Ohdoliklorin miiqabil surotdo yerina yetirilmasi tigiin Toraflor asagidakilar barada raziliga
goalmislor:

WHEREAS, Contractor has the technical knowledge and experience, the administrative and
managerial expertise, and financial resources to efficiently develop and produce the Petroleum
resources of the Contract Area, and desires to contract with SOCAR for that purpose.

NOW THEREFORE, for and in consideration of the premises and mutual covenants
hereinafter set forth, the Parties agree as follows:
11

12

MADDO1

isTiIRAK PAYI

Hor bir Podratg: tarafin bu Sazis iizra hiiquqlar1 va Ghdoliklori bu Sazisin baglandigi
tarix tigiin istirak payin asagida géstarilmis miivafiq faizlorinds qeyd edilir:

PODRATCI TOROFLOR PAY FAIZLORi
ONS 20,0%
Komonvels 40,0%

Yunion Teksas 40,0%
COMI 100,00%

Podratgi toroflor razidirlar ki, onlarm bu Sazig iizra istirak paymin yuxaridaki 1.1
bandinda miisyyonlasdirilmis miivafiq faizlori Kontrakt sahosi barasinda, bir tarafdan,
Podratg taraflorin va ya onlarin Ortaq sirkotlorinin hor hans biri ilo, digar tarafden, hor
hans: Hékumot taskilatt va ya ARDNS arasinda hor hansi ovvolki sazislorden va ya
miiqavilolordon irali gala bilan biitiin hiiquq vo Ghdoliklori avez edir. Taraflor homginin
raziliga golmislor ki, Qiivvayominmo tarixindan baslayaraq bu Sazis ARDNS ilo Podratgi
toraflor arasinda Kontrakt sahasino dair vahid va tam razilasmadir.

11

1.2

ARTICLE 1
PARTICIPATING INTERESTS
The rights and obligations under this Agreement of the Contractor Parties shall be held in

the following respective percentage Participating Interests as of the date this Agreement
is executed:

CONTRACTOR PARTIES PERCENTAGE
SOA 20.0%
Commonwealth 40.0%

Union Texas 40,0%
TOTAL 100.00%

The Contractor Parties agree that their respective percentage Participating Interest shares
under this Agreement, as set forth in Article 1.1 above, replace any rights and obligations
which may exist regarding the Contract Area by virtue of any prior agreement or contract
between any of the Contractor Parties or their Affiliates on the one hand, and any
Governmental Authority or SOCAR on the other hand. The Parties agree that, from the
Effective Date, this Agreement constitutes the sole and complete understanding between
SOCAR and the Contractor Parties regarding the Contract Area.
241

2.2

MADD0 2

UQLARIN VERILMOSi Vd SAZISIN HATO DAIROSI

Miistasna hiiquq verilmasi

ARDNS Podratgiya bu Sazisin sortlarino uygun olaraq vo onun qiivvade oldugu miiddat
arzinda Kontrakt sahosinin hiidudlar1 daxilinda vo homin saho ila bagli Neft-qaz
omoliyyatlari aparmag iigiin vahid vo miistasna hiiquq verir. Burada xiisusi géstorilon
hiiquqlar istisna olmaqla, bu Sazis yerin tokii, habelo tabii ehtiyatlar ilo bagli Neft-qaz
omoliyyatlaridan savayi hor hans1 basqa foaliyyat névii ila mosgul olmag iigiin hiiquqlar
nozordo tutmur.

Bu Sazisin basqga hissolorinda xiisusi nazordo tutulmus digor hallar istisna olmaqla,
Kontrakt sahasindo sanaye iisulu ilo istehsal basa gatdiqdan sonra Neft-qaz omoliyyatlari
noticasinds aldo edilon hasilatm hacmi bu Sazisin qiivvada oldugu miiddat nozorda
tutulan uzadilmis miiddotlorin hamisi daxil olmaqla, qurtardiqda Podratginin Osasli vo
Omoliyyat mosroflorinin tam Gdonilmoasi iigiin kifayat etmirsa, bu Sazisin sartlorina uygun
olaraq Podratgi avazi Gdonilmomis mosroflorinin Gdonilmosi va ya kompensasiya
olunmasi hiiququna malik deyildir.

241

2.2

ARTICLE 2

GRANT OF RIGHTS AND SCOPE

Grant of Exclusive Right

SOCAR hereby grants to Contractor the sole and exclusive right to conduct Petroleum
Operations within and with respect to the Contract Area in accordance with the terms of
this Agreement and during the term hereof. Except for the rights expressly provided for
herein, this Agreement shall not include rights for any activity other than Petroleum
Operations with respect to sub-soil or to any other natural resource.

Except as expressly provided elsewhere herein, in the event production resulting from
Petroleum Operations, upon completion of commercial production from the Contract
Area at the end of the term of this Agreement, inclusive of all appropriate extensions is
insufficient for full recovery of Contractors Capital Costs and Operating Costs as
provided hereunder, then Contractor shall not be entitled to any reimbursement or
compensation for any of its costs not recovered.
3.1

3.2

MADD9 3

TOROFLORIN TOMINATLARI,
UMUMiI HUQUQLARI VO OHDOLIKLORI

ARDNS-1n taminatlari

ARDNS bildirir va taminat verir ki:

(a)

(b)

o, 6z Nizamnamesinin gortlorina uygun olaraq lazimi qaydada toskil edilmisdir va
méveudlugu qanunidir; vo

0, bu Sazisi baglamaq va icra etmak, bu Sazisin gortlorina asasan Podratgiya
hiiquqlar va monafelar vermoak va bu Sazis iizra 6z Shdoliklorini yerino yetirmok
iigiin Azorbaycan Respublikasinm qanunvericiliyinda nazordo tutulmus. biitiin
salahiyyotlora malikdir.

ARDNS-1n iimumi 6hdoliklori

(a)

(b)

Neft-qaz omoliyyatlarmin hoyata kegirilmasi iigiin Podratginin sorgusuna asason,
ARDNS 6z solahiyyatlorinin tam hocmi daxilinda Hékumot organlari qarsisinda
Podratginin asagidakilar1 almasi iigiin ona kémok etmok mogsodila qanun
gorgivasinda biitiin miimkiin soylori géstorir:

(i) biitiin zoruri Hékumot organlarinin icazolorini, o ciimladon, lakin bununla
mohdudlasmadan, Neft-qaz omoliyyatlarinm somoroli hoyata kegirilmasi
iigiin lazimi gémriik sonodlorini, vizalari, yasayis vosiqolorini, rabito
vasitalorindon istifado imkanim, torpaq saholorindon istifada etmok iigiin
lisenziyalari, idxal vo ixrac lisenziyalarm, bank hesablari agilmasim,
ofislorin va iscilar tigiin monzillorin aldo edilmasini; habelo

(ii) Kontrakt sahasino aid olan va ARDNS-in ixtiyarinda vo ya nozaroti altmda
olmayan biitiin geoloji, geofiziki, geokimyavi va texniki molumatlari (o
ciimlodon quyulara dair va digor molumatlart).

Neft-qaz omoliyyatlarinin somorali hoyata kegirilmasi iigiin zoruri olduqda
ARDNS Podratginin sorgusu asasinda 6z solahiyyotlorinin tam hacmi daxilindo
biitiin basqa miivafiq mosololorda qanun gargivasinds Podratgrya kémoyi tomin
etmok iigiin biitiin miimkiin soylori géstarir.

Podratgi yuxarida sadalananlarin verilmasi ilo olaqadar ARDNS-in gokdiyi biitiin
qanunauygun aglabatan faktik miistoqim mosroflori édayir, bu sorta ki, bunlar
miivafiq sonodlorla tasdiq edilmis olsun.

3.1

3.2

ARTICLE 3

WARRANTIES AND GENERAL RIGHTS
AND OBLIGATIONS OF THE PARTIES

Warranties of SOCAR

SOCAR represents and warrants that:

(a)

(b)

it is duly organized and validly existing in accordance with the terms of its
Charter; and

it has full authority under the laws of the Azerbaijan Republic to execute and
perform this Agreement, to grant the rights and interests to Contractor as provided
under this Agreement and to fulfill its obligations under this Agreement.

General Obligations of SOCAR

(a)

(b)

Upon the request of Contractor for the implementation of Petroleum Operations,
SOCAR within the full limits of its authority shall use its best lawful endeavors
with respect to Governmental Authorities to assist Contractor in obtaining the
following:

(i) any necessary Governmental Authority approvals, including but not limited
to customs clearances, visas, residence permits, access to communication
facilities and land, import and export licenses, the opening of bank
accounts, the acquisition of office space and employee accommodation;
and

(ii) all geological, geophysical, geochemical and technical data (including well
data and any other information) of relevance to the Contract Area not in
SOCARs possession or under its control.

Upon the request of Contractor, SOCAR within the full limits of its authority shall
also use its best lawful endeavors to assist Contractor in all other relevant matters
as may be necessary for the efficient implementation of Petroleum Operations.

Contractor shall reimburse SOCAR for any lawful reasonable actual direct costs
incurred with respect to the provision of the foregoing, provided such costs are
supported by appropriate documentary evidence.
3.3

3.4

3.5

C))

Podratginin sorgusuna asason ARDNS éziinda va ya 6z Ortaq sirkatlarinda va ya
6ziiniin/onlarin nozaroti altinda olan va Kontrakt sahasino aid olan biitiin geoloji,
geofiziki, geokimyovi vo texniki molumati va informasiyani, o ciimladon quyulara
dair molumati, Podratgrya taqdim edir. Podratgi bu molumat vo géstoricilarin
toplanmasi, qaydaya salinmasi vo Podratgiya gatdirilmasi gedisindo ARDNS-1n bu
Sazisin hoyata kegirildiyi dévrdo gakdiyi faktik miistaqim moasroflori Sdoyir;
ARDNS Podratgiya monfoatsizlik vo zorarsizlik prinsipino asaslanan hesab taqdim
edir. Ogar ARDNS-in taqdim etdiyi hesabda hor hansi maddo Podratginin néqteyi-
nozarinca, géstorilen tolabi tomin etmirso, Podratg1 bunu ARDNS-o bildirir,
bundan sonra Podratginin irali siird etirazlar birlikdo nizama salmaq iigiin
ARDNS ilo Podratgi biitiin lazimi todbirlori gériirlor. Bu dhdoliyin yerino
yetirilmosi ilo alaqadar olaraq ARDNS hor hans1 belo malumatin vo géstaricilorin
diizgiinliiyiino vo ya tamamligina heg bir taminat vermir.

Podrate¢i taraflorin taminatlari va hiiquqlari

(a)

(b)

Hor bir Podratgi torof bildirir ki, 0, 6z tasis sonadlorinin gartlorina uygun olaraq
lazimi qaydada taskil edilmisdir va mévcudlugu qanunidir vo Hékumot
icazolorinin alinmasi gorti ilo bu Sazisin miiddoalarina miivafiq suratda Neft-qaz
omoliyyatlarmim aparilmasindan Gtrii Azorbaycan Respublikasinda va basqa
yerlorda lazimi filiallarim vo niimayondoliklorini yaratmaq va saxlamag tigiin vakil
edilmislar.

Hor bir Podratgi toraf, onun Ortaq sirkotlori, habela Podratginm Subpodratgilari
bununla vokil edilmislor ki, bu Sazisin qiivvada oldugu biitiin dévr iigiin
Azorbaycan Respublikasinda filiallarim, daimi idarolorini, daimi
niimayondoliklorini, isgiizar foaliyyatin vo tasorriifat foaliyyotinin digor
formalarin: tosis etsinlar ki, bunlar Azorbaycanda tasorriifat foaliyyotinin hoyata
kegirilmasi va Neft-qaz omoliyyatlari iigiin lazim olan har hansi omlakin satin
almmasi, icarayo gétiiriilmosi va ya aldo edilmasi do daxil olmaqla, Neft-qaz
omoliyyatlarim hayata kegirmok va ya bunlarda istirak etmok iigiin zoruri ola bilar,
bir sortlo ki, belo idaralor vo tasorriifat foaliyyotinin digor formalari, satinalma,
icara va ya aldoetma Azorbaycan Respublikasmin qanunvericiliyinds nozardo
tutulmus rasmiyyotlora va is qaydasina zidd olmasin.

Podratci taraflarin imumi 6hdoliklori.

(a)

(b)

Podratg1 bu Sazisda géstarilonlara uygun olaraq Sazisin qgiivvada oldugu miiddot
arzinda Nefi-qaz omoliyyatlarmin aparilmasi mogqsodilo lazim pul vasaitini
tominedir.

Bu Sazisin sortlorina asason Podratgi Neft-qaz omoliyyatlarmi beynalxalq neft-qaz
sonayesinda hamuliqla qobul edilmis prinsiplera uygun olaraq isgiizarliqla,
tohliikasiz vo somorali aparacaq. Texnoloji obyektler va avadanliq iigiin
lahiyolasdirma standartlar1 va texniki sortler Layiholasdirmo  standartlarinda
géstorilon miiddoalara uygun golmolidir. Bu Sazisdo hor hansi zidd miiddoalara
baxmayaraq, ogor hor hansi Podratgi torofin va ya onun Osas ana sirkotinin bu
Sazisin miiddoalarima zidd olmayan hor hansi foaliyyati, yaxud foaliyyotsizliyi
Podratg: taraf va ya onun Osas ana sirkoti barasinda tatbiq edilon yurisdiksiyanin
qanunlarina osason cozalandirilmasina gotirib gixara bilorso, Podratgi taraflardon
heg biri bela foaliyyata va ya faaliyyatsizliya macbur edila bilmaz.

ONS-un istirak payinin maliyyoalosdirilmoasina dair xiisusi miiddaa

10

3.3

3.4

3.5

C))

Upon the request of Contractor, SOCAR shall provide to Contractor all
geological, geophysical, geochemical and technical data and information in the
possession or control of SOCAR or its Affiliates of relevance to the Contract Area
including all kinds of well data. Contractor shall pay the actual direct costs
incurred by SOCAR in the implementation of this Agreement in gathering
together, handling and delivering any such data or information to Contractor,
which costs will be invoiced to Contractor by SOCAR on the basis that SOCAR is
to suffer no loss and obtain no gain. If Contractor does not accept that any items as
invoiced by SOCAR satisfy this requirement, Contractor shall notify SOCAR of
any such objections and SOCAR and Contractor shall take all necessary steps to
mutually resolve all objections raised by Contractor. SOCAR makes no warranties
as to the accuracy or completeness of any such data or information in connection
with the performance of such obligation.

Warranties and Rights of Contractor Parties

(a)

(b)

Each Contractor Party represents that it is duly organized and validly existing in
accordance with the terms of its foundation documents and is authorized, subject
to governmental authorizations, to establish and maintain such branches and
offices in the Azerbaijan Republic and elsewhere as may be necessary to conduct
Petroleum Operations in accordance with the terms and conditions of this
Agreement.

Each Contractor Party, its Affiliates, and Contractors Sub-contractors are hereby
authorized throughout the term of this Agreement to establish such branches,
permanent establishments, permanent representation and carry out other forms of
business in the Azerbaijan Republic as may be necessary or appropriate to qualify
to do business in the Azerbaijan Republic and to conduct Petroleum Operations,
including the purchase, lease or acquisition of any property required for Petroleum
Operations, provided such establishments and other forms of business comply
with the formalities and procedures of the laws of the Azerbaijan Republic in
respect thereof.

General Obligations of Contractor Parties

(a)

(b)

For the purposes of Petroleum Operations Contractor shall provide the necessary
funds throughout the term of the Agreement in accordance with the terms and
conditions set forth in this Agreement.

Contractor shall conduct Petroleum Operations in accordance with the terms of this
Agreement in a diligent, safe and efficient manner and in accordance with
generally accepted principles of the international Petroleum industry. As regards
design standards and specifications for facilities and equipment the Design
Standards shall apply. No Contractor Party shall be required to act or refrain from
acting if to do so would make such Contractor Party or its Ultimate Parent
Company liable to penalization under the laws of any jurisdiction applicable to
such Contractor Party or its Ultimate Parent Company notwithstanding anything to
the contrary in this Agreement.

Special Provision for Carrying SOAs Participating Interest

(a)

(b)

(©)

(d)

cc)

(g)

ONS istisna olmaqla, Podratgi taroflor, onlarin hiiquq varislori vo miimkiin
miivakkillori (“Digar Podratg: toraflor*) Macburi islorin minimum program: yerina
yetirilon miiddat orzinds, habelo islanma program: tasdiq edilonadak ONS-un
Istirak payina diigon Neft-qaz omoliyyatlar1 masroflorinin yiiz (100) faizini
ézlorinin Istirak paylarma proporsional olaraq édomeyi dhdolorina gotiiriirlor.
Bundan sonra “Maliyyalosdirmo“ adlandirilacaq homin maliyyalasdirmonin ovozi
Podratg1 taraflara 3.5(b) bandina uygun olaraq bu Sazis tizra ONS-un payina diison
Karbohidrogenlorin timumi hacmindon édonilir.

Hasilat bahlanandan etibaran Maliyyolasdirmonin ovezi Digar Podratg: taraflera
onlarin istirak paylarina miivafiq olaraq asagidaki qaydada édonilir:

(i) Maliyyolasdirmonin ovezi ONS-un payina ayrilan Karbohidrogenlorin yiiz
(100) faizindon ddonilmolidir;

(ii) Maliyyalasdirmonin ovazinin ddonilmasi iigiin 3.5(b)(i) bandinda miiayyon
olunan Karbohidrogenlor hacmi iizarinda miilkiyyat hiiququ Digar Podratgi
toraflora Catdirilma montagasinda verilir. Yuxarida gstorilon hocmlardo
Karbohidrogenlorin dayari 12.1 bandinda géstarilon miiddoalarla miiayyon
edilir.

Maliyyalosdirmonin avezinin édonilmasi barasindo yuxarida géstarilen miiddoalar
hoamin Maliyyalasdirmonin avazi tam édonilonadak qiivvade galir.

Bu Sazisin 3.5(b) boandina zidd olmadan ONS-un, Maliyyolosdirmonin
6donilmomis balansmmn bir hissasinin va ya hamisinin ovozini hor hansi digor
torzdo avansla 6domok hiiququ vardir.

Oger ONS éziiniin istirak payinin bir hissasini vo ya hamisim hor hans Usiincii
torafa va ya Podratgi tarafa verarso, Digar Podratg: taraflorin bu Sazisin 3.5(a)
bondinde géstarilen Shdoliklori istirak payinin Usiincii tarafa va ya Podrate1 tarafa
verilon hissasina proporsional mablagdo azalir. ONS va/yaxud ONS-un_ hiiquq
miivakkili, Maliyyolosdirmonin ddonilmomis balansinin istirak payinin verilmis
hissosina miivafiq hissesini istirak payinm basqasina verildiyi giin Diger Podrate1
toroflora qaytarmalidir. ONS-un va/yaxud ONS-un hiiquq miivokkilinin yuxarida
gostarilen ddome dhdoliyini qobul etmosi istirak paymin basqasima bu cir
verilmasinin mocburi sortidir.

Oger Digor Podrate: taraflordon biri 6z istirak payinin bir hissasini vo ya hamisint
Usiincii tarafa va ya Podate1 tarafa verarse, hamin Podrate1 tarafin bu Sazisin 3.5(a)
bondi tizra dhdoliklori istirak payinm verilmis hissosino proporsional mablegdo
azalir. Homin Podratg: tarofin hiiquq miivakkili 3.5(a) bendinda nozorda tutulan
biitiin Shdoliklori ona verilon istirak payina proporsional suratds 6z tizorino
gotiiriir. Ugiincii tarafin va ya Podratg: tarafin homin Ghdolikleri qabul etmosi
Istirak payinin basqasina bu ciir verilmasinin moacburi gortidir.

Ogor ARDNS bu Saziso xitam vermok haqqinda 27.2 bondinda nozorda tutulan
hiiququndan istifada edorso vo ya Podratgi 27.3 bondina uygun olaraq Kontrakt
sahosindon imtina etmoklo bu Sazisi dayandirarsa, Digar Podratgi taraflor
Odoenilmamis balansi ddotdirmak hiiququnu itirirlor.

ONS-un bu Sazisdoki Istirak payin artirmasi Digor Podratgi toroflorin 3.5(a)
bondina uygun olaraq ONS-un istirak payin maliyyalosdirmak barasindoki
dhdoliklorini heg bir vachlo artira bilmaz.

ll

(a)

(b)

(©)

(d)

cc)

(g)

The Contractor Parties except SOA, their successors and permitted assignees (“the
Other Contractor Parties”) shall have the obligation to carry in proportion to their
Paticipating Interests one hundred (100) percent of SOAs Petroleum Costs
attributable to SOAs Participating Interest during the conduct of the Minimum
Obligatory Work Programme and until the date of SOCARs approval of the
Development Program (hereinafter referred to as “the Carry”) shall be reimbursed
to the Other Contractor Parties by compensating a part of Petroleum allocated to
SOAs share under this Agreement in accordance with Article 3.5(b).

From the commencement of Petroleum production, the Carry shall be reimbursed
to the Other Contractor Parties in proportion to their Participating Interests as
follows:

(i) the Carry shall be reimbursed out of one hundred (100) percent of the Cost
Recovery Petroleum attributable to SOA;

(ii) __ the transfer of title to the Other Contractor Parties of volumes of Petroleum
to reimburse the Carry, as defined in Article 3.5(b)(i), shall be made at the
Delivery Point. The value of the said volumes of Petroleum shall be
calculated in accordance with the provisions of Article 12.1.

The foregoing provisions related to reimbursement of the Carry shall be valid until
such Carry shall have been reimbursed in full.

Notwithstanding Article 3.5(b) of this Agreement to the contrary, SOA shall have
the right to reimburse in advance all or a part of the unrecovered balance of the
Carry out of its share of Profit Petroleum or otherwise.

If SOA assigns all or a part of its Participating Interest to any Third Party or
Contractor Party, the obligations of the Other Contractor Parties provided for in
Article 3.5(a) of this Agreement, shall be reduced to the extent of the Participating
Interest assigned to such Third Party or Contractor Party. SOA and/or SOAs
assignee, shall be liable to reimburse to the Other Contractor Parties the
corresponding part of the unrecovered balance of the Carry at the date of the
assignment. The acceptance by SOA and/or SOAs assignee of the said obligation
for reimbursement shall be a binding provision of such assignment.

If one of the Other Contractor Parties assigns all or a part of its Participating
Interest to a Third Party or Contractor Party, the obligations of such Contractor
Party under Article 3.5(a) of this Agreement shall be reduced to the extent of the
Participating Interest assigned. The assignee of such Contractor Party shall remain
liable for the obligations set out in Article 3.5(a) in proportion to the Participating
Interest assigned. The acceptance by such Third Party or Contractor Party of the
said obligations shall be a binding provision of such assignment.

If SOCAR exercises its right to terminate this Agreement pursuant to Article 27.2,
or if Contractor terminates this Agreement relinquishing the Contract Area in
accordance with Article 27.3, then the Other Contractor Parties shall lose their
rights to recover the Unrecoverd Balance.

In no event shall an increase by SOA of its Participating Interest under this
Agreement increase the obligation of the Other Contractor Parties to carry SOAs
Participating Interest in accordance with Article 3.5(a).
(hy

Oger ONS, onun istirak payina diison Karbohidrogenlori almaq vo ya sahib olmaq
hiigiiqundan imtina da daxil olmaqla, ona moxsus olan Istirak payindan imtina (tam
va ya qismon) etdiyini bayan edirso, 3.5(a)-(c) bondlori tizra_Istirak payinin hamist
vo ya imtina olunan homin hissasino dair Maliyyalosdirma va ONS-un
Maliyyalosdirmonin ovezini 6demok éhdoliyi homin imtina tarixindon etibaron
dayamir.

12

(hy

If SOA surrenders (in whole or in part) its Participating Interest including the right
to receive or own the Petroleum attributable thereto, then the Carry and SOAs
obligations to reimburse the Carry under Articles 3.5(a)-(c) with regard to all or a
portion of the Participating Interest surrended, shall terminate from the date of such
surrender.
41

4.2

MADDO 4

MUDDOTLOR. MOCBURI iSLORIN MINIMUM PROQRAMI.
isLONMd PROQRAMI. KOSF

Sazisin giivvoda oldugu miiddat va onun uzadilmasi

Sazisin qiivvade oldugu miiddot Qiivvayominma tarixindon baslayir va iyirmi begs (25) il
arzinda davam edir (“Osas miiddat*) va bu miiddat ARDNS va Podratginin raziligma
asason beg (5) il miiddotino uzadila bilor. Hor bir sonraki miimkiin uzadilmalar, 4.4(b)
bondino uygun olaraq Podratgi tarafindon Kosf olunan hal istisna olmaqla, ARDNS vo
Podratgimin garsiliqli raziligim tolab edir.

Moeburi islorin Minimum program ils nazarda tutulmus is 6hdaliklori

(a) — Podratgi Qiivvayominme tarixindon etibaron tig (3) il arzinda agagidaki islordon
ibarat olan Macburi islorin minimum programuni yerino yetirmolidir:

(i) Kontrakt sahasinin on azi yiiz alli (150) kilometrlik sahasinda ikidlgiilii
seysmik kasfiyyat aparmalidir;

(ii) Duvanni yatagn iizra

- dérd (4) quyu barpa etmak;
- iki (2) istismar quyusu qazmaq;

(iii) Dasgil yatagi tizra:

- iki (2) quyu barpa etmok;
- _ iki (2) istismar quyusu qazmaq;

(iv) Turagay yatag1 iizra - bir (1) kosfiyyat quyusu qazmaq;
(vy) Konizadag yataga iizra - bir (1) quyu barpa etmok;

(vi) Donquzduq yatag iizra - bir (1) istismar quyusu
qazmaq;

(vii) Sarqi Hacrvoli yatagi iizra - bir (1) istismar quyusu
qazmaq.

Qiivvayominme tarixindon etibaron tig (3) ay orzinda Podratgi 4.2(a)(ii)-(vii)
bondlorinds nazordo tutulmus Ghdoliklorin yerino yetirilmasi maqsodilo konkret
quyular segacok, 4.2(c) bendinda nozerdo tutulan Mocburi islorin minimum
programina daxil olunan islorin névlorini, tisullarmi va hocmlorini otrafli
géstoracak. Podratgi tarafinden daqiqlasdirilmig bu Macburi islorin minimum
program: yuxarida géstorilen miiddot orzinds tasdiq olunmaq iiciin ARDNS-a
taqdim edilir va taqdim olunduqdan sonra bir (1) ay orzinda ARDNS torafindon
tasdiq olunmalidir va bela tasdiqdon asassiz imtina edilmamolidir.

(b) | Seysmik kasfiyyat, quyularm borpasi va qazilmasi (birlikda vo ayriliqda)
tamamlandigqca Podratgi yuxaridaki 4.2(a) bandinda nozordo tutulan isler barado
ARDNS-a tam mo*lumat - cari hesabat va yekun hesabati taqdim etmalidir.

13

41

4.2

ARTICLE 4

DURATION. MINIMUM OBLIGATORY WORK PROGRAM.
DEVELOPMENT PROGRAM. DISCOVERY

Term and Extensions

The Agreement term shall commence on the Effective Date and shall continue for a
period of twenty five (25) years (the “Basic Term”) and may be extended for five (5)
years upon the agreement of SOCAR and Contractor. Except of the event of Discovery
made by Contractor as provided in Article 4.4(b), any further extension shall require the
mutual agreement of SOCAR and Contractor.

Work Obligations set out in Minimum Obligatory Work Program

(a) Within three (3) years after the Effective Date Contractor shall be required to carry
out the following Minimum Obligatory Work Program, including the following as
set out below:

(i) shoot at least one hundred fifty (150) kilometers of two dimensional
seismic in the Contract Area;

(ii) with respect to the Duvanny field:

-rehabilitate four (4) wells;
-drill two (2) development wells;

(iii) with respect to the Dashgil field:

-rehabilitate two (2) wells;
-drill two (2) development wells;

(iv) with respect to the Touragay field - drill one (1) exploratory well;
(v) with respect to the Kyanizadag field - rehabilitate one (1) well;
(vi) with respect to the Donguzdyg field - drill one (1) development well;

with respect to the East Adzhiveli field drill one (1) development well.

For the purposes of obligations to be fulfilled under Articles 4.2(a) (ii)-(vii)
Contractor shall within three (3) months following the Effective Date select
specific wells, define types, methods and scope of work to be included in the
Minimum Obligatory Work Program, as set out in Article 4.2(c). Contractor shall
within the said period prepare such detailed Minimum Obligatory Work Program
and submit to SOCAR for its approval within one (1) month, provided that such
approval not to be unreasonably withheld.

(b) Contractor shall provide SOCAR with all information on operations specified in
Article 4.2 (a), both routine and final, after completion of seismic, rehabilitation
and drilling of each well and all other work.
(d)

(e)

cc)

(g)

Yuxaridaki 4.2(a) bandinds nazerda tutulan islorin névlori, metodlar1 va hacmi,
habelo sadalanan islor barada toqdim olunacaq informasiyanin hocmi, névii vo
miiddotlori Macburi islorin minimum programinda tasvir edilir.

Mocburi islorin minimum programina uygun olaraq Podratginin éhdoliyi olan
islorin hamisimi vo ya bir hissosini yerino yetirmamosi Podratginin bu Sazis tizra 6z
Ohdoliklorini K6klii suratda pozmasi hesab edilir. Bu halda ARDNS 6z
miilahizasino géra bu Sazisin qiivveden salmaq hiiququna malikdir va Podratginin
Qiivvayeminme tarixindon baslayaraq Macburi islorin minimum programinin
yerino yetirilmasino gakdiyi biitiin masraflorin avazi 6donilmir.

Mocburi islorin minimum program: iizra dhdoliklorin yerina yetirilmomesina
yegano sabab Fors-major hallarmin bas vermasi ola bilar.

Hor hansi qurgunun, infrastrukturun olmamasi vo/yaxud olgatmazligi, Podratgiya
Mocburi islorin minimum programinda nozordo tutulan hor hansi islori
modifikasiya etmoya va dayisdirmoya, dayandirmaga, ociimledon onlarin yerina
yetirilmosi iigiin nozorda tutulan miiddoti uzatmaga osas vermir.

Bu Sazisin digor gortlari ila ziddiyyat taskil etmadon, ARDNS-in miivafiq tolobi
olarsa, qazilmis quyularin lagv edilmasi iizra Ghdoliklar istisna olmaqla, ARDNS
qarsisinda hor hansi éhdolik dasimadan, Mocburi islorin minimum programinin
hamin sahoyo aid hissosini yekunlasdirdiqdan sonra, doxsan (90) giin qabaqcadan
ARDNS-o yazili bildiris vermaklo Podratginin Kontrakt sahasinden tamamilo va ya
qismon imtina etmok vo bu sahayo miinasibatda Sazisin qiivvesini dayandirmaq
hiiququ var. Belo olan halda, Podratginin Qiivvayaminmo tarixinden sahodon
imtina anina qoder gakdiyi masroflorin avezi gaytarilmur. Lakin, imtina olunmus
sahoyo miinasibatda Sazis 6z qiivvoasini itirir vo Torofler yuxarida géstorilonlor
istisna olmaqla, imtina olunan saha ilo bagli gétiiriilmiis Ghdoliklardon azad
olunurlar.

43 Islonma program:

(a)

Mocburi islorin minimum program basa gatdiqdan sonra doxsan (90) giinden gec
olmayaraq Podratg1, hamiliqla qobul olunmus beynalxalq Neft-qaz sonayesi
standartlarma miivafiq suratda Kontrakt sahosindo Karbohidrogenlorin somoroli
vo siiratla islnmasino va hasilatma dair uzunmiiddotli plandan ibarat olan,
Kontrakt sahosinda Karbohidrogenlorin islanme vo hasilat planim (“islenmo
program“) Rohbar komitonin tasdigina verir; homin plan  géstarilonlorlo
mohdudlasmayaraq, asagidak1 iinsiirlori ehtiva edir:

(i) quyularin biitiin névlorinin yeri, qazilmasi vo tamamlanmas! iizro tokliflori;
habelo

(ii) hasilat vo onun saxlanmasi iigiin modon obyektlori, Karbohidrogenlarin
hasilati, saxlanmasi vo dasmmasi zamani lazim olan naqletmo va dasima
vasitolori iizra takliflari; habela

(iii) 17.1(a) bandino miivafiq olaraq infrastruktura lazim olan sormayolor vo
Azorbaycandaki materiallar, mohsullar vo xidmotlardon istifada olunmasi
iizra takliflori; habelo

(iv) miivafiq sormayolarin va mosroflorin smeta doyori ilo barabar, ayri-ayri
quyular iigiin alimmis prognozlar osasinda biitiin Kontrakt sahosi iizra, hor

14

(d)

(e)

cc)

(g)

Types, methods and scope of work as defined in Article 4.2 (a), and also types,
volumes and deadlines for provision of information on such work are described in
Minimum Obligatory Work Program.

Contractors failure to perform all or a portion of its obligations as set out in the
Minimum Obligatory Work Program shall constitute a Material Breach by
Contractor of its obligations. In this case SOCAR shall have the right at its sole
discretion to terminate this Agreement and all costs incurred by Contractor from
the Effective Date for the implementation of the Minimum Obligatory Work
Program shall not be recoverable.

The sole excuse for the failure to carry out the Minimum Obligatory Work
Program shall be the occurrence of Force Majeure circumstances.

Lack or unavailability of any facilities and infrastructure shall not constitute a basis
for Contractor to modify, change, suspend or terminate the performance of any
obligation as provided in the Minimum Obligatory Work Program and also extend
the period set out for its implementation.

Notwithstanding anything to the contrary in this Agreement, Contractor may
relinquish all or a part of the Contract Area and terminate the Agreement in
connection with such area relinquished by giving SOCAR ninety (90) days prior
written notice, and upon completion of a part of the Minimum Obligatory Work
Program relating to such area Contractor shall have no further obligations of any
kind whatsoever to SOCAR, except for the abandonment of wells drilled, if
SOCAR so requests. In this case Contractors costs incurred from the Effective Date
until the relinquishment shall not be recoverable, the Agreement shall terminate
with respect to the area relinquished and the Parties shall be relieved of any
obligations regarding such area, except those above mentioned.

4.3 Development Program

(a)

Not later than ninety (90) days following completion of the Minimum Obligatory
Work Program Contractor shall prepare and submit to the Steering Committee for
approval its plan for the development and production of Petroleum from the
Contract Area (“Development Program”) which is non-binding long range plan
for the efficient and prompt development and production of Petroleum from the
Contract Area in accordance with international Petroleum industry standards and
shall include but not limited to the following:

(i) proposals relating to the spacing, drilling and completion of all types of
wells; and

(ii) proposals relating to the production and storage installations, and
transportation and delivery facilities required for the production, storage
and transportation of Petroleum; and

(iii) proposals relating to necessary infrastructure investments and use of
Azerbaijan materials, products and services in accordance with Article
17.1(a); and

(iv) production forecasts for formation fluids for the entire Contract Area by
reservoir derived from individual well forecasts and estimates of the
(b)

(c)

C))

(e)

(g)

Kasf

(a)

bir kollektor tizra lay mayelorinin hasilat hocmlorinin proqnozunu; habelo

(v) _ otraf mithito, insanlarm sohhotina va omoliyyatlarin tahliikosizliyino tasirin
qiymotlondirilmasini, otraf miihitin girklonmasinin, qoza_hallarmn
qgarsisinin alimmasi iizra tadbirlor planim vo onlarm noticolorinin aradan
qaldirilmasi tadbirlorini; habelo

(vi) islonmo programinin hor morholosinin basa ¢atmasi iiciin miiddotlorin
qiymotlondirilmasini.

Oger Podratg: islanmo programin: yuxarida géstorilen doxsan (90) giin orzindo
toqdim etmirso, ARDNS-in yuxaridaki doxsan (90) giinliik miiddot bitdikdon
sonra otuz (30) giin orzinda Podratgiya yazili bildiris verorak Sazigo xitam vermok
hiiququ var va Podratginin hor hansi masroflorinin ovozi Sdonilmir.

islonma programin: aldiqdan sonra otuz (30) giin orzinds Rehber komits
Podratgidan onun asanligla aldo edacayi vo islonma programm qiymatlondirmak
iigiin hoqiqaton lazim ola bilacak alave malumatlar talab eda bilor.

Oger Rahber komita islonmea proqramini aldiqdan sonra altmis (60) giin arzindo
homin proqramda hor hans1 dayisiklik edilmasi barada Podratgiya yazili sorgu
vermirso, isanme program: tasdiq ve qabul olunmus hesab edilir. Rahber komita
islonma programmnda her hansi doyisiklik edilmesi barada Podratgiya sorgu
verdiyi hallarda, Podratgi tolob olunan doyisikliklor barada Rohber komitonin
yazili bildirisini aldiqdan sonra Toraflor on geci on begs (15) giin miiddotinda
sorgunu miizakira etmok magqsodi ilo gériisiirlor. Toroflorin raziligi asasinda
edilmis har hans1 deyisiklik islnme programina alave edilir va sonra tasdiq va
qebul edilmis sayilir.

Podratg1 Neft-qaz amoliyyatlarim illik is programlarimin vo Biidcolerin icrast
vasitasila aparir vo bunlarin tosdiq edilmasi islnme programina zoruri deracada
yenidon baxilmasi sayilir.

Podrate1 istanilon vaxt isLanme proqramunda doyisiklikler edilmasina o ciimladen
alava kosflor iizra takliflora dair Rohbar komitayo taklifler vera biler. Verilon
tokliflar beynolxalq neft-qaz sonayesi standartlarma miivafiq olaraq Kontrakt
sahasindon Karbohidrogenlorin somorali va optimal islonmasi vo hasilati
prinsiplorino uygun galmoli va Rohbar komita tarofindan tasdiq edilmalidir, belo
tasdiqdon asassiz imtina edilmamolidir.

Hor hansi haldan, o ciimlodon Fors-major hallarmdan asili olmayaraq, ogor
islonma programinin Rohber komita tarafindon tasdiginden sonra iyirmi dérd (24)
ay orzinds islonma programma uygun olarag, Podratgi  torafinden
Karbohidrocenlarin islonmosi va hasilati baslanmayibsa, dicar razilasmalar istisna
olmagla ARDNS-1n yazili bildiris verarak Saziso xitam vermok hiiququ var va bu
halda Podratgimin har hans1 mosroflorinin ovezi Sdonilmir.

Oger Macburi islorin minimum proqraminin yerina yetirilmasi gedisindo
kosfiyyat quyularimin qazilmasi noticasindo Podratg1 Kontrakt sahosi hiidudlarinda

15

44

(b)

(c)

C))

(e)

(g)

investments and expenses involved; and

(v) an environmental impact and health and safety assessment and a plan for
preventing environmental pollution and any environmental accident, and
for steps to clean-up any pollution; and

(vi) estimates of the time required to complete phases of the Development
Program.

In the event Contractor does not submit the Development Program within ninety
(90) days period referred to above, SOCAR shall have the right to terminate this
Agreement by giving written notice to Contractor within thirty (30) days
following the expiry of the said ninety (90) days period, and any costs incurred by
Contractor shall not be recoverable.

Within thirty (30) days of receipt of the Development Program the Steering
Committee may request Contractor to provide such further information as is
readily available to Contractor and as may be reasonably needed to evaluate the
Development Program.

Unless the Steering Committee requests in writing to Contractor any changes to
the Development Program within sixty (60) days of receipt thereof, the
Development Program shall be deemed approved and accepted. In the event that
the Steering Committee requests any changes to the Development Program then
the Parties shall meet within fifteen (15) days of receipt by Contractor of Steering
Committees written notification of requested changes and shall discuss such
request. Any agreed revision shall be incorporated into the Development Program
which shall be deemed to be approved and accepted.

Implementation of Petroleum Operations by Contractor shall be through Annual
Work Programs and Budgets, the approval of which shall be deemed to amend the
Development Program to the extent necessary.

Contractor may at any time submit to the Steering Committee proposals to revise
the Development Program. These proposals shall be consistent with the principles
of efficient and optimum development and production of Petroleum from the
Contract Area in accordance with international Petroleum industry standards and
shall be subject to the approval of the Steering Committee, such approval not to
be unreasonably withheld.

If within twenty four (24) months of the date of approval by the Steering
Committee of the Development Program Contractor, irrespective of any
circumstances including Force Majeure, has failed to commence the development
and production of Petroleum pursuant to the Development Program, then unless
otherwise agreed, SOCAR shall be entitled by giving written notice to terminate
this Agreement and any unrecovered costs incurred by Contractor to the date of
such notice shall not be recoverable.

Discovery

(a)

In the event that Contractor during the implementation of the Minimum
Obligatory Work Program has made a Discovery of Petroleum within the
(b)

(c)

Karbohidrogenlar Kasf edorsa va onun igtisadi cahotdon qiymotli dayarlondirarsa,
onda Kasf edildikdon sonra altmis (60) giin orzinda Podratgi bu haqda ARDNS-a
va Rohber komitaya bildiris géndorib homin Kosfo dair biitiin miivafiq
molumatlarin xiilasasini, o ciimlodon, lakin bununla mohdudlasmadan, asagidaki
molumatlardan olindo olanlari: Kosfin yerini, geoloji xoritalori va tafsirlori,
seysmik vo basqa geofiziki molumatlari, qgazma haqqinda hesabatlari, karotaj
diaqramlarim, siixurun sinaq niimunolorini, laylarm litoloji xoritalorini vo
tasvirini, laysinayicinin laylardan gétiirdiiyii sinaq niimunolorini, quyularin qazilib
basa gatdirilmasina dair hesabatlari, hasilat sinaqlaria dair molumatlari, o
ciimladen gixarilmis fliiidlorin miqdarma, tazyigin qaldirilmasi vo salinmasi
metodlari ilo quyularin todgigina dair malumatlari va tazyiq analizlorini, neftin,
qazin va suyun sinaq niimunolorinin analizlorini, habelo beynolxalq neft-qaz
sanayesindo timumilikla qabul edilmis tolablora uygun galon digar géstoricilari
taqdim edir (“Kasf vo onun kommersiya baximindan doyori haqqinda bildiris‘).

Oger Podratg: Kosf vo onun kommmersiya doayori haqqinda bildiris taqdim
edirso, onda Kasf va onun kommersiya doyori haqqinda homin bildiris tarixindon
sonra doxsan (90) giindon gec olmayaraq Podratgi Kosfin islonmo planinda
razilasdirilmis miiddotda Karbohidrogenlorin sanaye hasilatina baslamaq dhdoliyi
ilo Rahber komita torafinden bayanilmis Kosfin islonma planm1 ARDNS-in
tasdiqino verir. ARDNS Kosfin islonmoa plan taqdim edildikdon sonra bir (1) ay
arzinda onu tasdiq edir va bela tasdiqdon asassiz olaraq imtina edilmomolidir.
Oger ARDNS yuxarida géstorilon miiddot orzinda Kasfin islnmo planina heg¢ bir
qeyd etmirso, Kosfin islonmo plan1 ARDNS torofindon tasdiq olunmus hesab
edilir. Kasfin homin islonmo plan1 ARDNS torofindan tasdiq edildikden sonra
islonma programma daxil edilir vo onun torkib hissasi sayilir. Bu zaman, agor
Kosfin islonmosi bu Sazisin uzadilmasini talob edirso, onda Sazisin miiddoti bu
Kosfo miinasibatda uzadilir.

Oger Podratgi Kasfin islanma planinda_razilasdirilmigs_—_miiddatlorda
Karbohidrogenlorin sonaye hasilatina baslamursa, 0, Kasfin islonmasi hiiququnu
itirir.

16

(b)

(c)

Contract Area as a result of drilling of exploratory wells and has determined that
it is economically viable Contractor shall within sixty (60) days after a Discovery
notify SOCAR and the Steering Committee in writing of a Discovery,
summarizing all relevant details relating to said Discovery, including but not
limited to the following, to the extent same are available: location plan, geological
maps and interpretations, seismic and other geophysical data, drilling reports, well
logs, core samplings, lithologic maps and description of formations, drill stem
tests, completion reports, production tests including quantities of fluids
produced, build-up/draw down tests and pressure analysis, and analyses of oil,
gas and water samples and other information consistent with generally accepted
international Petroleum industry practice ("Notice of Discovery and its
Commerciality”).

In the event Contractor submits a Notice of Discovery and its Commerciality no
later than ninety (90) days after the date of such Notice of Discovery and its
Commerciality Contractor shall submit to SOCAR for its approval a plan to
develop the Discovery approved by the Steering Committee, provided that such
plan shall include a commitment to start commercial production of Petroleum
within the time period agreed in the said plan. SOCAR shall approve the plan to
develop the Discovery within one (1) month of its receipt, provided that such
approval shall not be unreasonably withheld. If SOCAR has not amended the plan
to develop the Discovery within the said time period such plan to develop the
Discovery shall be deemed to be approved by SOCAR. Upon SOCARs approval
the said plan shall be incorporated into the Development Program and treated as
its integral part. In the event that development of a Discovery requires an
extension of the term of this Agreement, the term of the Agreement pertaining to
such Discovery shall be extended.

If Contractor has failed to start a commercial production of Petroleum within the
time period agreed in the said plan Contractor shall lose the right to develop the
Discovery.
5.1

5.2

MADDO 5

LAYIHONi IDARO EDON ROHBOR KOMIT9,
ILLik is PROQRAMLARI Vd BUDCOLOR

Layihoni idara edan Rahbor komita

Qiivvayaminma tarixindon sonra otuz (30) giindon gec olmayaraq ARDNS vo Podratgi
Rohbor komita yaradir.

Rohber komitanin funksiyalar1, bunlarla mahdudlasmadan, asagidakilardan ibarotdir:

(a)
(b)

()

Neft-qaz omoliyyatlarma nozarat;

Podratginin illik ig programlarina va Biidcolorins baxilmasi, onlarin doyisdirilmasi
va tasdiqi;

Kasfin iglonmo planinin boyanilmasi;

Miihasibat ugotunun aparilmasi qaydasina uygun olaraq mosroflorin va xorclarin
ugotunun aparilmasina nazarot;

lazim olarsa, Rohbar komitanin yardimg¢: komitolorinin taskili vo onlarin isina
nozarot;

kadrlar hazirligi proqramlarina baxilmasi vo tasdiqi ;

Rohber komitanin isi vo onun iclaslar1 asagida géstorilon qaydalarla aparilir:

(a)

(b)

Rohber komita ARDNS-in va Podratginin barabar sayda niimayandolarindon ibarat
olacag. Baslangic morhalosinda Rehber komitenin tarkibina ARDNS-in tig (3)
niimayondasi vo Podratginin tig (3) niimayandasi (hor Podratgi terafden bir (1)
nofar) tayin edilacok. Eyni adam hom ARDNS-1in, hom doa ONS-un niimayondosi
ola bilmoz. istonilon vaxt Podratgi taroflorin say: artdiqda vo ya azaldiqda
ARDNS-in vo Podratginin Rohbar komiteya tayin etdiyi niimayondolorin sayi,
soraitdon asili olarag, artiriib va ya azaldilib Podratgi toroflorin sayi ilo
baraborlasdirilir. ARDNS-in vo Podratginin ixtiyart var ki, 6z niimayondolarino
avezgi tayin etsinlor; ovezgilar tayin edilmis niimayondolorin yerino iclaslarda
istirak etmok hiiququna malikdir va Rehber komitenin homin iclaslarinda tam
salahiyyotli niimayondolor sayilir. ARDNS vo Podratgi 6z niimayondolarinin va
onlarin ovozgilorinin adlarin1 Qiivvayaminme tarixindon sonra iyirmi (20) giin
arzindo bir-birina bildirirlor. ARDNS vo Podratgi géstorilen niimayondalori va
onlarin ovaz¢ilarini digar tarofa miivafiq suratda yazili bildiris verdikdon sonra
doyisdira bilar.

Rohber komitonin hollino verilmis har hansi masola iizra istar ARDNS-1n, istarsa
do Podratginin bir (1) sasi olacaq. Bu moqsadla ham ARDNS, ham da Podratgi
bir-birino yazili bildirig géndorib onlarin adindan sas vermayo ayrica vokil edilmis
niimayondonin (istasolor onun ovezgisinin) adimi va soyadimi gésteracak. Tayin
edilmis bu soxslor goraitden asili olaraq ARDNS-in vo ya Podratginin miivafiq

17

5.1

5.2

ARTICLE 5

STEERING COMMITTEE
FOR PROJECT MANAGEMENT,
ANNUAL WORK PROGRAMS AND BUDGETS

Steering Committee for Project Management

SOCAR and Contractor shall, not later than thirty (30) days from the Effective Date
establish the Steering Committee.

The functions of the Steering Committee shall include but not be limited to:

(a)
(b)

()

overseeing Petroleum Operations;

examination, revision and approval of the Development Program and Annual
Work Programs and Budgets;

approval of development plan of the Discovery;

supervising the accounting of costs and expenses in accordance with the
Accounting Procedure;

establishing, if necessary, sub-committees of the Steering Committee and
reviewing the work of such sub-committees;

reviewing and approving training programs.

The following rules shall apply with respect to the Steering Committee and meetings
thereof:

(a)

(b)

The Steering Committee shall be comprised of an equal number of representatives
from SOCAR and Contractor. The Steering Committee shall consist of three (3)
representatives appointed by SOCAR and three (3) representatives appointed by
Contractor (one (1) representative from each Contractor Party). A person cannot
represent both SOCAR and SOA. If at any time the number of Contractor Parties
increases or decreases the number of representatives to be appointed by SOCAR.
and Contractor shall be increased or reduced, as the case may be, to equal the
number of Contractor Parties. SOCAR and Contractor shall each be entitled to
appoint an alternate for each of their representatives, who shall be entitled to
attend in place of the designated representatives, such alternate to be considered a
representative for all purposes at such Steering Committee meetings. SOCAR and
Contractor shall each advise the other of the names of its representatives and their
alternates within twenty (20) days following the Effective Date. Such
representatives and their alternates may be replaced by SOCAR and Contractor,
respectively, upon written notice to the other Party.

SOCAR and Contractor shall each have one (1) vote to cast on any matter
submitted for approval by the Steering Committee. For this purpose, each of
SOCAR and Contractor shall give written notice to the other specifying the
identity of the individual representative (and, if desired, his alternate), who shall
be authorized to cast such vote on its behalf. Such designated individuals may be
C))

(g)

(hy

@

yazili bildirisi taqdim edilmaklo vaxtasiri doyisdirila bilar.

Rohbar komitonin sodrini ARDNS déziiniin Rohbar komitaya toyin etdiyi
niimayondolor sirasindan tayin edir va o, Rahbar komitanin iclaslarii aparir.

Rohbar komitonin katibini Podratg: 6ziiniin Rohbar komitaya tayin etdiyi
niimayondolor sirasindan toyin edir; vo onun funksiyasina asagidakilar daxildir:

(i) hor iclasdan ovvel ARDNS ilo Podratgi arasinda razilasdirilan giindoliyi
tartib etmoak; va

(ii) har iclasdan sonra ARDNS-in va Podratginin Rohber komitonin
iclaslarinda_ sas vermaya vokil edilmis niimayondolori arasinda
razilasdirilmis protokolu tartib etmak va yaymaq.

Rohber komitonin gorar1 hom ARDNS, hom doa Podratgi onun lehino sas verdikdo
qebul olunur.

Hom ARDNS-in, hom da Podratginin 6z maslohatgilarini va ekspertlorini Rohbor
komitonin iclaslarma géndormok hiiququ vardir. Iclaslarda istirak edon
maslohatgilar va ekspertlor iigiin gakilon xorclor, Rohbar komitonin buna raziliq
verdiyi hallar istisna olmaqla, Odenilan mosroaflora aid edilmir.

ARDNS-in va Podratginin niimayondolorinin timumi sayinin tigda iki (2/3)
hissasinin, o ciimladan ARDNS-1n va Podratginin miivafiq olaraq sasverma iigiin
tayin vo vokil etdiklori iki (2) soxsin (va ya onlarin avoz¢ilorinin) istiraki Rohbor
komita iigiin yetarsay hesab edilir.

Rohbar komita Taqvim ilinda iki (2) dofaden az olmayaraq toplanir. Basqa
razilasma olmadiqda, iclaslar Bakida kegirilacok. Hom ARDNS-in, hom do
Podratginin raziligi olduqda, Rohbar komitonin gorarlar: faktiki iclas kegirilmoden
qebul edilo bilar, bu sartla ki, telekonfrans vo ya videokonfransin gedisindo 5.2(g)
bandinin miiddoalarina asason miisyyonlasdirilmis zoruri yetarsaya riayat edilsin;
iclas moktublar, fakslar va ya telekslor miibadilosi yolu ilo kegirildikdo isa homin
moktublarin, fakslarin va telekslorin surotlori biitiin Toraflora géndarilmis olsun.
Sonra qorarlar dorhal yazili sakilda qeydo alinir va ARDNS-in va Podratginin
miivafiq olaraq ARDNS vo Podratgi ovezina sas vermoya vakil edilmis
niimayondolori torafindan tasdiq edilir.

ARDNS vo Podratgi otuz (30) giin ovval bir-birina yazili bildirig géndormoklo,
Rohbor komitonin alavo iclaslarimi gagirmaq hiiququna malikdir.

5.3 Iilik ig programlari va Biidcalar

(a)

Rohber komitanin taskil edildiyi tarixdon on goxu otuz (30) giin keganadak va
bundan sonra névboti Toqvim ilinin baslanmasina on az ti¢ (3) ay qalmis, Islonmo
vo hasilat dévrii orzinda Podratg: homin Taqvim ili tigiin toklif etdiyi Neft-qaz
omoliyyatlarin nozorda tutan illik is program: vo ona miivafiq Biidconi hazirlayir
va Rohber komitanin tasdigino verir, yaxud hazirlanib tasdiqa verilmasini tamin

18

C))

(g)

(hy

@

changed from time to time upon written notice by SOCAR or Contractor, as the
case may be.

The chairman of the Steering Committee shall be appointed by SOCAR from one
of its appointed representatives to the Steering Committee and shall preside over
meetings of the Steering Committee.

The secretary to the Steering Committee shall be appointed by Contractor from
one of its appointed representatives to the Steering Committee and shall be
responsible for:

(i) the production of an agenda before each meeting of the Steering
Committee, such agenda to be agreed between SOCAR and Contractor;
and

(ii) the production and circulation of minutes following each meeting, which
minutes shall be agreed between the representatives of SOCAR and
Contractor who are the representatives authorized to cast the votes in the
Steering Committee.

Decisions of the Steering Committee shall require the affirmative vote of both
SOCAR and Contractor.

SOCAR and Contractor shall each be entitled to send advisers and experts to
meetings of the Steering Committee. Unless the Steering Committee agrees, the
cost of such advisors and experts in attending the meetings shall not be Cost
Recoverable.

A quorum of the Steering Committee shall consist of at least two thirds (2/3) of
the representatives from each of SOCAR and Contractor, including the two (2)
individuals who have been designated by SOCAR and Contractor, respectively, as
authorized to cast votes (or their alternates).

The Steering Committee will meet at least two (2) times in a Calendar Year.
Meetings shall be held in Baku, unless otherwise agreed. In the event that
SOCAR and Contractor agree, the Steering Committee can take decisions without
holding an actual meeting; provided that in the event of a teleconference or video
conference the quorum requirements set forth in Article 5.2(g) have been
complied with and in the event of a meeting via exchange of letters, faxes, or
telexes, such letters, faxes and telexes are copied to all Parties. Such decisions
shall be recorded in writing promptly thereafter and signed by the representatives
of SOCAR and Contractor who are authorized to cast the respective votes of
SOCAR and Contractor.

SOCAR and Contractor shall each have the right to call additional meetings of the
Steering Committee within thirty (30) days of written notice to each other.

5.3. Annual Work Programs and Budgets

(a)

Not more than thirty (30) days following the formation of the Steering Committee
and thereafter at least three (3) months before the beginning of each Calendar
Year, Contractor shall prepare and submit to the Steering Committee for approval
an Annual Work Program together with the related Budget in respect of the
Petroleum Operations Contractor proposes to be carried out in such Calendar
(b)

edir. illik ig program: vo Biidca taqdim edildikden sonra otuz (30) giin arzinda bu
sonodlora, onlara taklif olunan doyisikliklora baxmag, habelo illik ig programin vo
Biidconin son variantin1 tasdiq etmok moaqsadila Rahbar komitonin iclasi gagirilir.
ARDNS vo Podratgi raziliga golmislor ki, isin gedisi zaman va miiayyon hallarla
alaqadar aldo olunan molumat illik ig proqraminda diizolislor edilmasino asas ola
bilor; beloliklo, Podratg: illik ig programinda va Biidcads diizolis edilmasini
Rohbar komitaya istonilon vaxt taklif eda bilor. 5.3 bandinda va 5.4 bandindo
nozorda tutulmus miiddoalar istisna olmaqla, miivafiq llik ig proqramindan va
Biidcodon xeyli deracads konara gixan hor hansi omoliyyatlar1 Rohbar komitanin
razihgim almadan hoyata kegirmaya Podratgimm ixtiyart yoxdur. illik is
programinin yerino yetirilmasi iigiin zoruri hallarda Podratginn miivafiq Taqvim
ili orzindo homin il iigiin nazorda tutulan Biidco xorclorino artirmasina icazo
verilir, bu gortla ki, homin xorclorin iimumi mablogini on(10) faizden  gox
artirmaq barasinda Rahber komitonin qorarmin oldugu hallar istisna edilmaklo,
timumi moblagi:

(i) qebul edilmis Biidcanin; yaxud

(ii) Biidcanin, mablogi tig milyon (3.000.000) Dollardan ¢ox va ya ona barabar
olan hor hansi ayriliqda gétiiriilon maddasinin,

on (10) faizinden gox olmasin, vo yuxaridaki (i) va (ii) bandlorinda nozarda
tutulan bu ciir xorclorin zoruriliyi osaslandirilb siibuta yetirilorsa, bela qorar qabul
edilmomeys bilmoz. Bu Sazisin qalan miiddoalarma uygun olaraq Podratet illik is
programi va Biidca tasdiq edildikdon sonra Neft-qaz omoliyyatlarim bu programa
miivafiq suratda aparmaga baslayir.

Rohber komitonin tasdiq edildiyi tarixden sonra altmis (60) giin orzinda Rahbor
komita birinci illik is programm va Biidconi, hor névbeti illik ig proqramlarmm
vo Biidconin aid oldugu Taqvim ilinin birinci giiniinodok homin programlari va
biidcalori tasdiq etmoyibso, Podratgmin ixtiyari var (lakin borclu deyildir) ki, lik
ig program vo Biidca Rohbor komita torofindon tasdiq edilenadak vo ya Illik is
program: vo Biidca ila bagli hor hansi miibahiso Arbitraj qaydalarmda nozordo
tutuldugu kimi, arbitraj yolu ilo holl edilonadok éziiniin taklif etdiyi Illik is
programina vo Biidcaya tam va ya qismon omal etmoklo Neft-qaz omoliyyatlari
aparsin. Rahbar komita Illik ig proqramim vo Biidcani razilasdiran kimi vo ya
arbitrlorin qorari elan olunan kimi Podratgi qabul edilmis razilasmaya vo ya gorara
uygun olaraq cari vo/yaxud névboti illik ig programm vo miivafiq Biidconi
(saraite géra) tashih edir, bu sortla ki, Podratgi gérdiiyii islori logv etmaya mocbur
deyil, baslanmis islori zoruri hesab etdiyi hacmda axira gatdira bilsin, toklif edilon
illik ig program: va Biidco iizra Neft-qaz omoliyyatlari aparilarken Podratginm
cakdiyi biitiin mosraflor Neft-qaz omoliyyatlari iigiin Masroflar sayilsin vo bu
Sazisda nazerdo tutulmus miiddoalara  miivafiq suratds Odonilmali olsun.
Yuxarida deyilonlora baxmayaraq, Illik is programinin hor hanst hissosinin yerino
yetirilmasi gedisinde Podratginin gakdiyi va Rehbar komitenin bu illik is
programina vo Biidcayo baxilan iclasmin protokolunda géstarilmis, lakin Rohbor
komita torafinden tasdiq edilmomis va sonra arbitrajm qorar ila ARDNS-in
xeyrino sayilmis mosrafler Podratgiya Mosroflarin édonilmosi mexanizmi tizra
kompensasiya edilmoyacak; biitiin digar hallarda iso Podratg: asagidaki maddolor
tizra 6z Masroflorinin 6donilmasi hiiququna malikdir:

19

(b)

Year. The Steering Committee shall meet within thirty (30) days of receipt of the
Annual Work Program and Budget to consider same and any revisions thereto and
to approve the Annual Work Program and the Budget in its final form. Any
knowledge acquired as the work proceeds or from certain events may justify
changes to the details of the Annual Work Program; thus Contractor may at any
time propose to the Steering Committee an amendment to the Annual Work
Program and Budget. Except as provided in this Article 5.3 and in Article 5.4,
Contractor shall not conduct any operations which deviate materially from the
applicable Annual Work Program and Budget without the prior consent of the
Steering Committee. If necessary to carry out an Annual Work Program,
Contractor is authorized to make expenditures during the relevant Calendar Year
that do not exceed ten (10) percent of:

(i) the Budget; or

(ii) each item of the Budget which calculated amount shall be equal to three
million (3.000.000) Dollars or more;

unless such expenditures exceeding ten (10) percent are approved by the Steering
Committee, which approval shall not be withheld where the expenditures have
been demonstrated to be reasonable and necessary. In accordance with the other
provisions of this Agreement, after approval of an Annual Work Program and
Budget, Contractor shall conduct the Petroleum Operations in accordance
therewith.

In the event the Annual Work Program and Budget has not been approved by the
Steering Committee in the case of the first Annual Work Program and Budget
within sixty (60) days following the formation of the Steering Committee and in
the case of each subsequent Annual Work Program and Budget by the first day of
the Calendar Year to which it relates, Contractor shall be entitled (but not
obligated) to carry out Petroleum Operations in accordance with some or all of its
proposed Annual Work Program and Budget until such time as the Annual Work
Program and Budget is agreed by the Steering Committee or any dispute relating
to the Annual Work Program and Budget has been resolved by reference to
arbitration in accordance with the Arbitration Procedure. As soon as agreement on
an Annual Work Program and Budget is reached by the Steering Committee or
the decision of the arbitrators is rendered, Contractor shall amend the then current
and/or next following Annual Work Program and Budget, as appropriate, to
conform with such agreement or decision; provided that Contractor shall not be
obligated to undo work already performed, may complete any work in progress to
the extent Contractor deems necessary and that all costs incurred by Contractor in
performing Petroleum Operations under its proposed Annual Work Program and
Budget shall be deemed to be Petroleum Costs subject to Cost Recovery under
this Agreement. The foregoing notwithstanding, Contractor shall not be entitled
to Cost Recovery of any costs incurred under any portions of the proposed Annual
Work Program as identified in the written minutes of the Steering Committee
meeting at which the proposed Annual Work Program was considered and which
were not approved by the Steering Committee and for which the arbitration award
is issued in favor of SOCAR; except that in all cases Contractor shall be entitled
to Cost Recovery of the following items:
5.4

(i) Podratgmm davam eden déhdoliklori, o ciimledon

baslananadok baglanmis miigavilolori ; va

arbitraj prosesi

(ii) Podratgmin kollektoru, avadanligi va modon obyektlorini qorumaq iigiin
zoruri saydigi islar; va

(iii) Podratgmm otraf miihitin, saglamligin vo tohliikosizliyin miihafizosini
tomin etmok iigiin zoruri saydigi islor.

Qoza tadbirlori

Bu Sazisin hor hansi miiddoasina zidd olsa bela Podratgi badbaxt hadisa bas verdikda va
ya digar qoza voziyyoti yarandiqda (va ya qoza voziyyoti gézlonildikdo) insanlarm
hoyatinin, saglamliginin, otraf miihitin vo miilkiyyotin miihafizosi iigiin zoruriliyini
aglabatan saydigi biitiin tadbirlori géracak. Belo tadbirlorin gériilmasina ¢okilon xorclar
sanksiya verilmis olava xorclor kimi avtomatik suratda hamin dévr iigiin qiivvade olan
Biidcoya daxil edilir; bu ciir bodbaxt hadisonin, qaza voziyyatinin (va ya gézlonilon qaza
veziyyotinin) Podratginin Qorozli sohlonkarligi naticasinda omala galdiyi hallar istisna
olmaqla, bu xarclor Neft-qaz omoliyyatlari iigiin gakilmis Masroflor kimi qiymotlondirilir
va avazi bu Saziso asason Odonilir.

20

5.4

(i) ongoing commitments of Contractor, including contracts entered into prior
to the initiation of any such arbitration; and

(ii) work Contractor considers necessary for the protection of the reservoir and
equipment and facilities; and

(iii) | work Contractor considers necessary for the protection of the environment,
health and safety.

Emergency Measures

Notwithstanding any provision of this Agreement to the contrary, in the case of an
accident or other emergency (or anticipated emergency), Contractor shall take all
measures reasonably considered necessary by Contractor for the protection of life, health,
the environment and property. The costs of taking such measures shall be included
automatically as an approved addition to the then current Budget and shall be deemed to
be Petroleum Costs subject to Cost Recovery under this Agreement, unless such accident
or other emergency (or anticipated emergency) was the result of Contractors Willful
Misconduct.
6.1

6.2

6.3

MADDO 6

OMOLIYYAT SIRKOTI
is¢i HEYOTI Vo PESO TOHSILi

Omoliyyat sirkati

Podratgi giindolik Neft-qaz omoliyyatlarmmn aparilmasi iigiin Qiivveyaminme tarixindon
dorhal sonra Omoliyyat sirkatini yaradir.

Omoliyyat sirketi Azorbaycan Respublikasindan konarda tasis edilo va ya yaradila bilor,
lakin foaliyyat géstormok iigiin Azorbaycan Respublikasi qanunvericiliyina miivafiq
suratda Azorbaycan Respublikasinda qeydo alinmalidir.

Podratg1 ARDNS-in avwalcaden verdiyi raziliq asasimda vaxtasiri olaraq Omoliyyat
sirkotini bunu yazili surotda tasdiq etmoklo, basqa Omoliyyat sirkati ila ovaz etmok
hiiququna malikdir, bu sortlo ki, homin basqa Omoliyyat sirkoti yaratmaqda vo Podratgi
taraflordan birinin Ortaq sirkati, ya da biitiin Podratgi toroflorin proporsional suratdo sahib
oldugu hiiquqi soxs olsun. Podratgi taraflar avez edilon Omoliyyat sirkotinin Ghdalik vo
mo'‘suliyyotlolorini avaz edon Omoliyyat sirkotina miivafiq qayda-qanun ¢gargivasinda va
miitasakkil suratdo dtiiriilmasini taminedir. ARDNS raziliq vermoak sortile, Omoliyyat
sirkotinin avez edilmasi prosesinda gakilon biitiin xarclorin avozi Gdonilir. Bundan basqa,
Podratg1 ARDNS-in ovvalcadon verdiyi raziliq osasinda avez edilon Omoliyyat sirkotinin
Neft-qaz omoliyyatlari ilo bagi biitiin vo ya bozi Ghdolik va masuliyyatlorini 6z tizorino
gotiiracak alava hiiquqi soxslor yaratmaq hiiququna malikdir.

Omoliyyat sirkatinin mosuliyyot dairasi

Omoliyyat sirkoti Podratgimm adindan Neft-qaz omoliyyatlarmm giindolik idaro
olunmasina, olaqolondirilmasina, hoyata kegirilmasino vo aparilmasina cavabdehdir,
habelo Podratginin tapsirigi ila vaxtasiri digor funksiyalari yerino yetira bilar.

Podratginin verdiyi salahiyyotlor corgivasinds Omoliyyat sirkoti [llik ig programlarin
hoyata kegirmak iigiin zoruri olan hor hansi giindolik islora dair Subpodrat miiqavilosi
baglaya bilar.

Taskilat

Omoliyyat sirkoti isgi heyotinin miimkiin minimum sayi ilo mohdudlasir va Podratgi
adindan Neft-qaz omoliyyatlarimin giindolik aparilmasi iigiin zoruri olan idaraetmo,
texniki, amoliyyat, istismar va inzibati heyatdon ibarotdir.

21

6.1

6.2

6.3

ARTICLE 6

OPERATING COMPANY, PERSONNEL
AND TRAINING

Operating Company

Contractor shall promptly after the Effective Date form the Operating Company to
conduct the day to day Petroleum Operations.

The Operating Company may be incorporated or created outside of the Azerbaijan
Republic but shall be registered to do business in the Azerbaijan Republic in accordance
with Azerbaijan law.

Contractor shall have upon the prior agreement of SOCAR, the right from time to time to
substitute the Operating Company by appointing in writing another Operating Company
provided that such substitute Operating Company shall be either an Affiliate of one of the
Contractor Parties or an entity owned proportionately by all Contractor Parties.
Contractor Parties shall ensure the proper and orderly handover of responsibilities from
an outgoing Operating Company to an incoming Operating Company. Subject to
SOCARs approval, the costs relating to the substitution of the Operating Company shall
be Cost Recoverable. In addition, Contractor shall have upon the prior agreement of
SOCAR, the right to establish additional entities to undertake some or all of the
responsibilities of the Operating Company with respect to Petroleum Operations.

Responsibilities of Operating Company

The responsibilities of the Operating Company shall be the management, co-ordination,
implementation and conduct on behalf of Contractor of the day to day Petroleum
Operations, and such other functions, as may be delegated to it from time to time by
Contractor.

The Operating Company shall have, to the extent authorized by Contractor, the right to
subcontract any day to day work required to implement any Annual Work Program.

Organization

The Operating Company personnel shall be kept to the minimum practicable number, and
shall include management personnel, technical professionals, operating and maintenance
personnel and administrative personnel required to carry out the day to day Petroleum
Operations on behalf of Contractor.
6.4

6.5

6.6

6.7

Qorarlar

Neft-qaz omoliyyatlarinm aparilmasina dair gorarlar onlar arasinda razilasdirilmis
sasvermo mexanizmino uygun olaraq qobul olunur. Podratg: taraf kimi ONS, Podratginm
idaraetmo komitasi va hor hans1 dicar organ vo komitalor do daxil olmaqla, lakin bununla
mohdudlasmadan, gorarlarm qobul edilmasi morhololorinin hamisinda digar Podratgi
toraflor kimi istirak edir.

Is qaydasi

Omoliyyat sirkotinin bu Saziso uygun olaraq Nefi-qaz omoliyyatlarmm aparilmasindan
6trii zoruri saydigi qaydalardan vo iisullardan istifada etmok hiiququ var.

Omoliyyat sirkatinin statusu

Omoliyyat sirkoti va ya Podratgimin 6.1 bandina uygun olaraq yaratdigi hor hans hiiquqi
saxs bu Sazisdo Podratgi tarofler iigiin nozerdo tutulmus biitiin giizastlordon istifado
etmok, hiiquq va imtiyazlardan, yaxud toloblerdon imtina etmok, ddonislorden azad
edilmok, kompensasiyalar almaq hiiququna malikdir. Omoliyyat sirkoti va ya Podratginm
6.1 bandino uygun olaraq yaratdigi hor hansi hiiquqi goxs heg¢ bir aktiv vo ya avadanhiga
malik deyildir (horgand Neft-qaz omoliyyatlari aparilarken Podratg: taraflar adindan ona
Podratgi taraflorin sahib olduqlari va ya istifado etdiklori amlakdan va ya avadanliqdan
sarbast istifado etmak hiiququ verila bilar); Podratgi toroflorin talimatlarm1 va ya
géstorislorini yerino yetirarak yalniz bu Sazis iizra omoliyyatci kimi foaliyyat géstorir;
hasil edilon Karbohidrogenlorin hor hans payina sahib olmaq hiiququna malik deyildir va
monfaotsiz va itkisiz isloyir. Omoliyyat girkotinin miihasibat ugotu kitablarina vo
hesablaria biitiin maliyya varidatlar1 va bu Saziso miivafiq olaraq Podratgi toraflorin
Ghdasina verilon basqa omoliyyatlar daxil edilir, bu zaman sanki Omoliyyat sirkati
kommersiya taskilati kimi méveud deyildir vo biitiin maqsodlor tigiin onun Vergi qoyulan
monfaotinin hacmi sifra (0) borabardir. Omoliyyat sirkotinin hor hans daxili yoxlamalari,
toftislori, auditi, yenidon toskili, struktur doyisikliklori va i.a. Podratgimmn hesabina
aparilir va ogor bela daxili yoxlamalar, toftislor, auditlar, yenidon toskillor, struktur
doyisikliklori vo ia. Rohber komito torafinden tosdiq olunmamusdirsa, onlarm
mesroflorinin ovozi édonilmir.

Isci heyati

(a) Podratgt. va onun Subpodratgilan, habelo Omoliyyat sirkoti vo onun
Subpodratgilar1 Podratginin, onun Subpodratgilirinin, habelo Omoliyyat sirkotinin
va onun Subpodratgilarmin fikrinca Neft-qaz omoliyyatlarmm aparilmasi itigiin
zoruri olan adamlari iso gétiirmok hiiququna malikdirlor.

(b) — Podratg1 aglabatan vo miimkiin hodlorda Omoliyyat girkotindon talob edir ki,
Omoliyyat sirkoti aglabatan vo miimkiin hodlorda Neft-qaz omoliyyatlarmin
aparilmasi iigiin Azorbaycan Respublikasi votondaslarinin iso gétiiriilmasina
iistiinliik versin, (bu iistiinliiyiin omoliyyatlarm somoroliliyina uygun golmosi
sartila) bu gartla ki, homin vatondaslar lazimi biliya, ixtisasa va tacriiboya malik
olsunlar. Bu votendaslarin 6.8 bondina miivafiq olaraq peso éyronmok hiiququ
vardir. Azorbaycan Respublikasi votondaslarinin iso gétiiriilmasi barado Podratg1
asagidakilara razidir:

(i) Omoliyyat sirkoti vaxtasir1 olaraq ARDNS-a Omoliyyat sirkoti iigiin bu

22

6.4

6.5

6.6

6.7

Decisions

Decisions regarding the conduct of Petroleum Operations shall be made by the Contractor
Parties in accordance with the voting mechanism agreed among them. SOA as a
Contractor Party shall participate at all decision levels, as well as the other Contractor
Parties, including but not limited to the Contractor management committee and any other
bodies and committees.

Procedures

The Operating Company shall be free to adopt such policies, practices and procedures as
it deems necessary for the conduct of Petroleum Operations in accordance with this
Agreement.

Status of Operating Company

The Operating Company and any other entity Contractor establishes under Article 6.1
shall be entitled to all of the benefits, waivers, indemnities and exemptions accorded to
the Contractor Parties under this Agreement. The Operating Company (and any other
entity Contractor establishes under Article 6.1) shall own no assets or equipment (though
it shall have the right to freely use assets or equipment owned or used by Contractor in
conducting Petroleum Operations on behalf of Contractor); shall act only as operator
hereunder upon Contractors instructions and directions; shall not be entitled to any share
of Petroleum produced and shall neither make a profit nor incur a loss. The Operating
Company shall record all financial flows or other transactions of the Contractor Parties as
passing through to the Contractor Parties in accordance with this Agreement as though the
Operating Company did not exist as a commercial entity, and for all purposes the amount
of its Taxable Profit shall be zero (0). Contractor shall bear all costs of the Operating
Company related to the conduct of internal inspections, inventories, audits,
reorganizations, structural changes and the like and such costs shall not be Cost
Recoverable unless the conduct of such internal inspections, inventories, audits,
reorganizations, structural changes and the like is approved by the Steering Committee.

Personnel

(a) Contractor and its Sub-contractors and the Operating Company and its Sub-
contractors, shall be free to employ such personnel as in Contractors and its Sub-
contractors and the Operating Companys and its Sub-contractors respective
opinions are required for the purpose of carrying out Petroleum Operations.

(b) — Contractor shall, to the extent reasonably practical, require Operating Company to
give preference, as far as is consistent with efficient operations, to employing
citizens of the Azerbaijan Republic in the performance of Petroleum Operations to
the extent reasonably practicable, provided that such citizens have the required
knowledge, qualifications and experience. Such citizens shall be eligible for
training in accordance with Article 6.8. With respect to the employment of
citizens of the Azerbaijan Republic, Contractor agrees as follows:

(i) the Operating Company shall provide SOCAR from time to time with a list
i)

(iii)

(iv)

(vy)

(vi)

sirkotin hesablamalarma géra talab olunacaq is yerlorinin sayin vo adini
(Azorbaycan vatondaslari iigiin) géstormoklo siyahi taqdim edir. Bundan
lava, Omoliyyat sirkotinin géstarisi ilo Subpodratgilar da lazim bildiklori
ig yerlorinin sayin va pesolari géstoron (Azorbaycan votondaslari iigiin)
vaxtasir1 ARDNS-a taqdim edirlor. Géstarilon siyahida ARDNS torafindon
nozarat miiddotda Omoliyyat girkati, isin talab vo ehtiyaclarindan (belo
talab vo ehtiyaclar Omoliyyatg: tarafindon miisyyonlasdirilmolidir) irali
golacak va ya Omoliyyat sirkotinda va ya onun Subpodratg: olan sirkotdo
isleyan Azorbaycan votondaslarinin homin sirkotlorin daxilinds basqa iso
kegirilmasi vasitasilo bir vo ya daha ¢ox is yerinin tutulmasi sobobindon is
yerlorinin sayini va pegalari géstaran siyahida doyisikliklor edo bilar.

bu siyahini aldiqdan sonra otuz (30) giin miiddotindas ARDNS éziiniin
tévsiya etdiyi namizodlorin siyahism1 Omoliyyat girkotina va onun
Subpodratgilarma taqdim edir;

ARDNS-in siyahisinda géstorilmis namizodlor Omoliyyat sirkotinin va ya
Subpodratgilarm taleblarina uyg ‘dlirso, Omoli: sirkotina vo
Subpodratgilar toskilatlarina isa gétiiriilmakdo onlara iistiinliik verilir;

ager Omoliyyat sirkatinds va Subpodratgilarin taskilatlarmda bos yerlor
qalirsa, ARDNS bogs yerlar siyahisim aldiqdan sonra iki (2) hofto
miiddotinds Omoliyyat sirkotina va ya homin Subpodratgilara tévsiya etdiyi
namizodlorin olava siyahisini verir va yalniz hola da bos yerlor qalirsa, bu
yerlor Omoliyyat sirkotinin, yaxud Subpodratgilarin 6z miilahizasi ilo
Azorbaycan Respublikasi vatendaslari hesabina doldurula bilor;

ager Omoliyyat sirkotinin vo ya homin Subpodratgilarin miistaqil segdiklari
namizodlor ARDNS-in omakdaslaridirsa, bu namizadlor Omoliyyat sirkati
vo ya homin Subpodratgilar tarofinden is2 ARDNS ila moslohotlasmaden
sonra gotiiriiliirlor;

Neft-qaz omoliyyatlarmm aparilmasi iigiin is yerlorinin Azorbaycan
Respublikasi vatandaslari ila komplektlosdirilmosino dair iimiimi tapsiriq
asagida géstorilir:

23

i)

(iii)

(iv)

(vy)

(vi)

showing the numbers and job specifications for citizens of the Azerbaijan
Republic which it estimates that it may require. In addition, the Operating
Company shall require its Sub-contractors to provide SOCAR from time to
time with a list showing the numbers and job specifications for its
Azerbaijani employees that they estimate they may require. The number of
positions and qualifications required may be modified by the Operating
Company during the period said list is under review by SOCAR, due to
business need (as determined by Operator) or as a result of one or more
positions becoming filled by the internal reassignment of Azerbaijani
citizens already employed by the Operating Company or its Sub-
contractors;

SOCAR shall, within thirty (30) days of receipt of such list, provide the
Operating Company and such Sub-contractors with a list of candidates
recommended by SOCAR;

persons from the list provided by SOCAR shall enjoy a priority
consideration for employment by the Operating Company and the Sub-
contractors if they meet the requirements of the Operating Company or
such Sub-contractors;

in the event that vacant positions remain in the Operating Company or Sub-
contractors organizations, SOCAR shall within two (2) weeks of receipt of
vacant positions, provide the Operating Company or such Sub-contractors
an additional list of candidates recommended by SOCAR and if vacant
positions still remain the Operating Company or such Sub-contractors shall
be entitled to fill these vacant positions with such citizens of the Azerbaijan
Republic as the Operating Company or such Sub-contractors choose;

in the event that the candidates selected independently by the Operating
Company and such Sub-contractors include SOCAR employees, then such
persons shall be hired by the Operating Company or such Sub-contractors
after consultation with SOCAR;

overall target manning levels of citizen employees of the Azerbaijan
Republic pertaining to Petroleum Operations shall be as follows:
6.8

Azarbaycan Respublikasinin vatandaslari

islonmo programm tasdiqina qador

30% -50%
80%-don az olmayaraq

Miihondis-texniki isgilar
Fohla heyati

islanmo programm tasdiqindon
va Karbohidrogenlor hasilati baslanan andan

50-70%
85%-don az olmayaraq

Miihondis-texniki isgilar
Fohla heyati

Karbohidrogenlor hasilati
baslandiqdan iig (3) il sonra

70-90%
95%

Mithondis-texniki isgilor
Fohlo heyati

(c)  6.7(b) bandinin miiddoalarina omal etmok sartila Podratgi, Omoliyyat sirkati va
onlarin hor hansi Subpodratgilar1 bu sanodla vokil edilmislor va ixtiyarlari gatir ki,
bu Sazisin qiivvado oldugu biitiin miiddatds Neft-qaz omoliyyatlarinin aparilmasi
ilo olagadar iso gétiirdiiklori biitiin kadrlarm sayim vo segilmasi iisulunu

iisyyonlosdirsinlor. Podratginin, Omoliyyat sirkotinin va Subpodratgilarm iso
rdiiklori_ biitiin Azorbaycan Respublikasi votondaslar1 iso yazili amok
miiqavilosi iizra qobul edilirlor, miigavilada is giiniiniin miiddoti, amok haqqinin
mablagi, verilon giizastlor, habelo biitiin qalan is sortlori miioyyanlosdirilir. iso
qebul olunmus kadrlar onlarla baglanmigs yazil omok miiqavilalorina miivafiq
suratda Podratginin, Omoliyyat sirkotinin va ya Subpodratgilarm miilahizasi ilo
miisyyonlosdirilon, Neft-qaz omoliyyatlari ilo bagli is yerlorino géndorilirlor.
Podratginin, Omoliyyat sirkotinin vo Subpodratgilarin ixtiyar var ki, kadrlarin iso
gotiiriilmasi va isdon gixarilmasi, isgiizar keyfiyyotlorinin qiymotlondirilmasi
sahasinda beynolxalq neft-qaz sonayesinda hamiliqla qobul edilmis siyasot
yeritsinlor, on yiiksak somoroliliyi va isgi heyotin igo maraq géstormasini tomin
etmok iigiin Podratginm, Omoliyyat sirkotinin va Subpodratgilarin tacriibasina va
miilahizolorina osason daha yararli olan maddi hovaslondirma proqramlar1 vo
metodlar1 (istor xarici miitoxassislor, istarsa da Azarbaycan Respublikasi
votondaslart iigiin) tatbiq etsinlor.

Pega tahsili

Podratg1 Nefi-qaz omoliyyatlari ila bagl Azorbaycan Respublikasi votendaslarina-
kadrlara peso Gyrodilmasini (0 ciimlodon takrar pega talimini) tamin edir. Podratginin bu
6.8 bandi ile nazordo tutulan xerclorini Rahber komita miivafig illik is proqrami va Biidca
gergivasinda tasdiq edir vo bunlar Neft-qaz omoliyyatlari iigiin Masroflora daxil edilir;
lakin, géstarilon xorclor ilda yiiz min (100.000) Dollardan az olanda avezi Odonilmir.
Yiiz min (100.000) Dollardan artiq xorclar Neft-qaz omoliyyatlar1 Moasroflorina daxil
edilir va ovazi Odonilir.

24

(c)

6.8

Citizens of the Azerbaijan Republic

Prior to approval of the Development Program

30%-50%
at least 80%

Professionals
Non-professionals

From the date of approval of the Development Program and
commencement of Petroleum Production

50%-70%
at least 85%

Professionals
Non-professionals

Three (3) years after commencement of Petroleum production

70%-90%
95%

Professionals
Non-professionals

Subject to Article 6.7(b), Contractor, Operating Company and any Sub-contractors are
hereby authorized and shall be free, throughout the term of this Agreement, to determine
the number and selection of all employees to be hired by them in connection with the
conduct of Petroleum Operations. All citizens of the Azerbaijan Republic hired by
Contractor, the Operating Company and any Sub-contractors shall be hired pursuant to
written employment contracts which shall specify the hours of work required of the
employee, the compensation and benefits to be paid or furnished by the employer and all
other terms of employment. Such employees may be located wherever Contractor, the
Operating Company or Sub-contractors deem appropriate in connection with the
Petroleum Operations in accordance with such written employment contracts entered into
with them. Contractor, the Operating Company and Sub-contractors shall be free to
implement recruitment, dismissal, performance review and incentive compensation
programs and practices (both with respect to foreign expatriate employees and citizens of
the Azerbaijan Republic) that are customary in international Petroleum operations and in
Contractors, the Operating Companys and Sub-contractors experience and judgment are
best able to promote an efficient and motivated workforce.

Training

Contractor shall provide training (including retraining) for citizens of the Azerbaijan
Republic with respect to the Petroleum Operations. Expenditures by Contractor pursuant
to this Article 6.8 shall be approved as part of the relevant Annual Work Program and
Budget and shall be included as Petroleum Costs; however the aforesaid expenditures less
than one hundred thousand (100,000) Dollars in any year shall not be Cost Recoverable.
Expenditures in excess of one hundred thousand (100,000) Dollars in any year shall be
included as Petroleum Costs and shall be Cost Recoverable.
MADDO7

HESABAT VO NEFT-QAZ
OMOLIYYATLARININ YOXLANMASI

Hesabat va sanadlor

Podratg1 Nefi-qaz omoliyyatlarina dair sonodlori va hesabatlar1 asagidaki qaydada tartib
vo toqdim edir:

(a)

(b)

C))

(e)

Podratgi Kontrakt sahasindo Neft-qaz omoliyyatlarmin aparilmasi gedisinda aldo
etdiyi, Kontrakt sahasino aid olan biitiin geoloji vo geofiziki molumat va
géstoricilorin orijinalda va ya keyfiyyatla kégiiriila vo ya surati gixarila bilacok
sakilda, yaxud yeri galdikca, lentlarda va ya diger dasiyicilarda qeydo alir va bu
ciir informasiyani vo molumatlari aldo etdikdon sonra omoli cahatden on qisa
miiddotlorda onlarm surotlorini, o ciimlodon tofsirlorini, qazma jurnallarim va
quyularin karotaj diaqramlarim, habela beynalxalq neft-qaz sonayesinin hamiliqla
qebul edilmis tacriibasino osason, Podratginin aldigi hor hans digor informasiyani
ARDNS-a verir.

Podratgi nefi-qaz sonayesinin hamiligla gabul edilmis beynalxalq tacriibasina
uygun olaraq asagidaki molumatlari daxil etmaklo qazma jurnallari tortib edir va
quyularin qazilmasi, dorinlasdirilmasi, tamponaji vo ya lagvi haqqinda qeydlor
aparir:

(i) quyunun gazildigi horizontlar haqqinda;

(ii) quyuya endirilon qoruyucu borular, qazma va nasos-kompressor borulari,
quyu avadanligi vo alotlor, habelo onlarin yenilasdirilmasi va ovezedicilari
haqqinda;

(iii) askar edilmis Karbohidrogenlar, su vo faydali mineral ehtiyatlar1 haqqinda;

habelo beynalxalq nefi-qaz sonayesinin hamuliqla qabul edilmis tacriibasi ilo
nozardo tutulan digor informasiyani.

Yuxaridaki 7.1(b) bandinda miivafiq suratda talab olunan informasiya ARDNS-a
konkret quyunun qazilib basa ¢atdirilmasindan sonra doxsan (90) giin miiddotindo
quyularin gazilib basa gatdirilmasina dair hesabatlar saklinda taqdim edilir;

Zorurat olduqda, laboratoriya tadgigati va ya analizi maqsodila Podratginin ixtiyar1
var ki, Kontrakt sahasindon gétiiriilmiis petroloji niimunolori (o ciimladon siixur va
slam niimunolorini) va ya Karbohidrogen niimunolorini, habela quyuda askar
edilmis formasiyalarm va ya suyun xarakterik niimunolorini vo lent, yaxud digor
dasiyicilar tizorindo olan seysmik molumati Azorbaycan Respublikasindan aparsin.
ARDNS-in miivafiq sorgusu ila Podratg1 Azorbaycan Respublikasindan ¢ixarmaq
istediyi materiallarm surotini va ya bu materiallarin ekvivalent niimunolorini
ARDNS-a taqdim edacakdir.

Podratg1 ARDNS-a asagidaki hesabatlari taqdim edir:

(i) daxil olan qazma islori haqqinda giindoalik hesabatlar1 va modon-geofiziki
tadqiqatlar haqqinda hoftalik hesabatlar1;

25

TA

ARTICLE 7

REPORTS AND ACCESS TO PETROLEUM
OPERATIONS

Reports and Records

Contractor shall keep and submit reports and records of Petroleum Operations as follows:

(a)

(b)

C))

(e)

Contractor shall record, in an original or reproducible form of good quality and on
tape or other media where relevant, all geological and geophysical information
and data relating to the Contract Area obtained by Contractor in the course of
conducting Petroleum Operations thereon and shall deliver a copy of all such
information and data, including the interpretation thereof and logs and records of
wells, and any other information obtained by Contractor consistent with generally
accepted international Petroleum industry standards, to SOCAR as soon as
practicable after the same has come into the possession of Contractor.

Contractor shall keep logs and records of the drilling, deepening, plugging or
abandonment of wells consistent with generally accepted international Petroleum
industry practice and containing particulars of:

(i) the strata through which the well was drilled;

(ii) the casing, drill pipe, tubing and down-hole equipment run in the well and
modifications and alterations thereof;

(iii) | Petroleum, water and valuable mineral resources encountered;

and any other information consistent with generally accepted international
Petroleum industry standards.

The information required by Article 7.1(b) above shall be submitted to SOCAR in
the form of well completion reports within ninety (90) days from completion of
the well in question.

Contractor may if necessary remove from the Azerbaijan Republic, for the
purpose of laboratory examination or analysis, petrological specimens (including
cores and cuttings) or samples of Petroleum found in the Contract Area and
characteristic samples of the strata or water encountered in a well and seismic data
on tape or other media. Upon request, Contractor will provide SOCAR with
copies or equivalent samples and specimens of the materials which the Contractor
proposes to remove from the Azerbaijan Republic.

Contractor shall supply to SOCAR:

(i) daily reports on drilling operations and weekly reports on field geophysical
surveys as soon as they are available;
72

(ii) hor Taqvim kvartali basa gatdiqdan sonra on beg (15) giin orzindo owvalki
Toqvim kvartalinda aparilmis Nefi-qaz omoliyyatlarimin gedisi haqqinda
asagidakilardan ibarat hesabati:

(1) aparilmig Neft-qaz omoliyyatlarinin tasviri va olda edilmis faktik
molumat, o ciimladan biitiinliikds Kontrakt sahasindon vo ayrica hor
bir quyudan Karbohidrogenlor hasilatmin hocmi; va

(2)  Podratgmin omoliyyatlar apardigi sahonin tasviri; va

(3) __ biitiin quyularin yerini va digar Neft-qaz omoliyyatlarmin aparildigi
saholari géstaran xorita;

(iii) hor Taqvim ili qurtardiqdan sonra tig (3) ay orzinda yuxaridaki (ii)
bandinda géstarilmis masololori ovvalki Taqvim ili iigiin timumilosdiran
illik hesabati;

(iv) Nefi-qaz omoliyyatlarinin asas elementlorinin gériiliib basa gatdirilmasi
haqqinda va ya gézlonilmaz hadisalor haqqinda hesabatlar1, habela Rahbor
komitanin sorgusu ila digar_~—ihesabatlarr.  Ustalik, — Podratg1
Karbohidrogenlorin kasfindon savay biitiin digar kesflor, masalon, qeyri-
karbohidrogen tabii ehtiyatlarmin kosflori barasinda ARDNS-a molumat
vermayo borcludur.

7.1(e)(i) bandina uygun olaraq ARDNS-a taqdim edilmoli olan giindolik va
hoftalik cari hesabatlar tartib edildiyi dildo, 7.1 bondina uygun olaraq ARDNS-a
taqdim edilmoli olan biitiin qalan hesabatlar vo sonodlor ingilis va Azorbaycan
dillorinda taqdim edilir.

Neft-qaz amoliyyatlarinin yoxlanmasi

Yoxlama aparilmasina on az ig (3) giin galmis yazili sakildo bildirmak gortila, ARDNS-
in lazimi qaydada solahiyyot verilmis niimayondolorinin ixtiyar1 var ki, Neft-qaz
omoliyyatlarina aid islori, obyektlori, avadanligi vo materiallar1 asaslandirilmis
miintezomliklo vo aglabatan vaxtda yoxlasinlar, lakin belo yoxlama Neft-qaz
omoliyyatlarinin aparilmasina asassiz mane olmamali va ya bunlari longitmomolidir.

26

72

(ii) within fifteen (15) days after the end of each Calendar Quarter, a report on
the progress of Petroleum Operations during the preceding Calendar
Quarter covering:

(1) description of the Petroleum Operations carried out and the factual
information obtained including Petroleum production data from the
Contract Area overall and on a well by well basis; and

(2)  adescription of the area in which Contractor has operated; and

(3) a map indicating the location of all wells and other Petroleum
Operations;

(iii) within three (3) months of the end of each Calendar Year, an annual report
summarizing the matters specified in paragraph (ii) above for the preceding
Calendar Year;

(iv) reports on completion of major elements of Petroleum Operations or
unforeseen events and other reports requested by the Steering Committee.
Additionally Contractor will inform SOCAR of all discoveries other than
of Petroleum, such as discoveries of non-Petroleum natural resources.

The daily and weekly reports required to be submitted to SOCAR pursuant to
Article 7.1(e)(i) shall be submitted in the original language of the reports and all
other reports and records required to be submitted to SOCAR pursuant to this
Article 7.1 shall be submitted to SOCAR in the English and Azeri languages.

Access to Petroleum Operations

Duly authorized representatives of SOCAR may on not less than three (3) days notice in
writing inspect at justified intervals and at reasonable times work, facilities, equipment
and materials relating to the Petroleum Operations, provided that such inspection shall not
unreasonably interfere with or delay the conduct of Petroleum Operations.
MADD0O 8

TORPAQ SAHOLORINDON ISTIFADO

ARDNS Neft-qaz omoliyyatlarinin aparilmasi iigiin zoruri olan, 6z nozaroti altinda olan torpaq
saholarini pulsuz istifada iigiin Podratginin sorancamina verir (bu gortlo ki, Podratgimin homin
istifadasi ARDNS-in bunlardan istifada etmasi iigiin osassiz maneolor tératmeasin, habelo bu
sortla ki, Podratcinin bela istifadasi noticasinda ARDNS hor hansi xorcler gakerse, Podratg1
ARDNS-a birbaga va ya dolayi yolla heg bir monfaat qazandirmadan homin xarclari édasin), vo
ARDNS 6z solahiyyotlorinin tam hocmi daxilinda qanun gargivesinds miimkiin olan biitiin
saylori géstorir ki, Podratg1 Nefi-qaz omoliyyatlar1 aparmaq magsodila biitiin basqa zoruri torpaq
saholarini, o ciimlodon digar islorlo yanagi, quruda boru kemorlorinin, kabellorin va avadanhgin
insas1, gakilmasi, istismar1 va onlara texniki xidmot iigiin saholori pulsuz istifadodon étrii ala
bilsin. Podratg: Neft-qaz omoliyyatlarmin aparilmasi iigiin zoruri olan yeriistii va yeralti
obyektlori ingsa va istismar etmok hiiququna malikdir. Torpaq saholorinin ayrilmasi va
Podratginin homin saholorda tikdiyi obyektlorin yerlasdirilmosi Azarbaycan qanunvericiliyina
miivafiq suratds aparilir.

27

ARTICLE 8

USE OF LAND

SOCAR shall make available to Contractor, at no cost to Contractor, the use of any land under
its control as necessary to carry out Petroleum Operations, (provided such use by Contractor
does not interfere unreasonably with SOCARs use thereof and further provided that if such use
by Contractor results in expense for SOCAR, including payments to the Governmental
Authorities Contractor shall reimburse SOCAR for such expense, without creating any profit
directly or indirectly for SOCAR), and SOCAR shall within the full limits of its authority use its
best lawful endeavors to make available, at no cost to Contractor, all other land necessary to
carry out Petroleum Operations including, but not limited to, the construction, laying, operating
and maintaining, onshore pipelines, cables, equipment, buildings and structures. Contractor
shall have the right to construct and maintain, above and below any such lands, the facilities
necessary to carry out Petroleum Operations. Land allocation and location of facilities
constructed by Contractor on such land shall be in accordance with Azerbaijan legislation.
91

9.2

MADD09 9

OBYEKTLORDON/VASITOLORDON iSTIFADO

ARDNS-a moxsus obyektlar

Podratginin ixtiyari var ki, Kontrakt sahosindo Qiivvayeminmo Tarixinadak 13.2(a) bandi
ila miioyyon olunan, ARDNS-in va/va ya ONS-un balansinda yerlagon istanilon tasbit
edilmis aktivlorden va qazilmis, Podratginin fikrinca Neft-qaz omoliyyatlar1 aparmaq
iigiin zoruri olan quyulardan pulsuz istifado etsin. Podratg: ARDNS-in miistaqim vo ya
dolay: sahibliyinds va ya nozaroti altinda olan obyektlori, 0 ciimlodon, lakin bununla
mohdudlasmadan, infrastrukturu, qazma qurgularim, nogletmo vasitolorini, tachizat
bazalarim vo anbarlari asash tamir, rekonstruksiya etdikda va ya modernlasdirdikdo
ARDNS Neft-qaz omoliyyatlarmin yerino yetirilmosi iigiin homin obyektlardon lazimi
doracada istifado olunmasinda Podratgtya iistiinliik hiiququ verilmasini tamin edir.

ARDNS-in yardim

(a) | ARDNS Hékumet organlari vo Usiincii tarafler qargisinda 6z salahiyyotlorinin tam
hocmi daxilinda qanun gorgivasinds miimkiin olan biitiin soylori géstorir ki,
Karbohidrogenlor payi tigiin Azorbaycan Respublikasinda biitiin zoruri naqletma,
hazirlama vo dasima vasitalorindon, habelo infrastrukturdan istifado  iiciin
Podratgiya homin obyektlorin va strukturun hor hansi digor real istifadogisina
kommersiya osasinda verilen va ya onunla razilasdirilan gsortlorden az sorfali
olmayan gortlarla imkan yaradilsin;

(b) ARDNS Hokumot organlari vo Usiincii Terafler qarsisinda 6z solahiyyatlorinin
tam hocmi daxilinde qanun gor¢ivesinda miimkiin olan biitiin saylori géstorir ki,
Azorbaycan Respublikasimm hiidudlarindan konardaki miivafiq hakimiyyot
organlarindan vo yurisdiksiyalardan va Podratginin Neft-qaz omoliyyatlari tigiin
aglabatan doracado zoruri saydigi vo/vo yaxud géstorilon hakimiyyot organlarinin
va yurisdiksiyalarm talab edo bilacayi hiiquqlari, imtiyazlari, salahiyyotlori,
icazalori va basqa razilasmalari almaqda Podratgiya kémok etsin, lakin ARDNS
adlar1 gakilon hiiquqlarm, imtiyazlarin, solahiyyatlorin vo icazolorin alinmadigi
taqdirda mosuliyyat dasimir. Belo razilasmalar sirasina digar masololorla yanasi,
ixrac boru kemorinin gakilmosi iigiin saholor ayrilmasi, istismar hiiquqlarimn
verilmosi, Kontrakt sahasindo hasil edilmis va saxlanmis Karbohidrogenlorin,
Azorbaycan Respublikasina géndorilen va ya onun orazisindon aparilan
materiallarm, avadanligin va diger maddi-texniki tachizat predmetlorinin yiiklonib
yola salinmasina, anbara vurulmasina va ya bosaldilib yiiklanmasino dair icazolor
va dhdoliklor, habelo dévlot, yerli va digor vergilordon, dasima tariflorindon,
yerina yetirilon Neft-qaz omoliyyatlari tigiin basqa yurisdiksiyalarda géstorilmis
digor tariflordon vo alavolarden azadedilma masalolori daxildir.

(c) | ARDNS Hékumet organlari vo Usiincii tarafler qargisinda 6z salahiyyotlarinin tam
hocmi daxilinds qanun gargivesinds miimkiin olan biitiin soylori géstoracak, istirak
payina, nozarot va idara etmok vo ya foaliyyoti istigamotlondirmok hiiququna
malik oldugu 6z Ortaq sirkotlori, birga miiassisalori va ya taskilatlar1 barasinda isa
tominat yaradacaq ki, Podratg1 Azorbaycan Respublikasinda basqa obyektlorlo
yanasi, zavodlar, tachizat bazalari, anbarlar, mallar, xidmotler va nagqliyyat
vasitalorindon istifada etsin, bu sortlo ki, géstarilon obyektlor, bazalar vo i.a. iizra
Usiincii tarafler garsisinda avvolcaden gotiiriilmiis Ghdolikler olmasin vo
Podratcinm bunlardan istifadesi ARDNS-in vo/va yaxud Uciincii Taraflorin

28

91

9.2

ARTICLE 9

USE OF FACILITIES

SOCAR Facilities

Contractor shall have the right to use, at no cost to Contractor, any fixed assets, as
defined in Article 13.2(a), being on books of SOCAR and/or its Affiliates and pre-drilled
wells in the Contract Area at the Effective Date if deemed by Contractor to be necessary
for the conduct of Petroleum Operations. In the event that Contractor materially
refurbishes, upgrades or improves any facilities, including but not limited to
infrastructure, rigs, means of transportation, supply bases and warehouses under
SOCARs direct or indirect ownership or control, then SOCAR shall ensure that
Contractor has prior right to use such facilities as may be necessary for the purpose of
carrying out Petroleum Operations.

SOCAR Assistance

(a) | SOCAR shall within the full limits of its authority use its best lawful endeavors
with respect to Governmental Authorities and Third Parties to provide Contractor
access for its share of Petroleum to all necessary transportation, treatment and
export facilities and infrastructure in the Azerbaijan Republic on terms no less
favorable to Contractor than those granted to, or agreed with, any other bona fide
arms length user of such facilities and infrastructure.

(b) SOCAR shall within the full limits of its authority use all lawful reasonable
endeavors, with respect to Governmental Authorities and Third Parties, to assist
Contractor in obtaining such rights, privileges, authorizations, approvals and other
agreements from authorities and jurisdictions, outside the territory of the
Azerbaijan Republic as Contractor shall reasonably deem necessary for Petroleum
Operations and/or as may be required by such authorities and jurisdictions, but
shall not be responsible if such rights, privileges, authorizations and approvals are
not obtained. Such agreements may include, but need not be limited to, such
matters as export pipeline rights of way and operation rights, permits and
undertakings with respect to the transshipment, storage or staging of Petroleum
produced and saved from the Contract Area, materials, equipment and other
supplies destined to or from the territory of the Azerbaijan Republic, and
exemptions from national, local and other taxes, transit fees, and other fees and
charges on Petroleum Operations being conducted in such other jurisdictions.

(c) SOCAR shall within the full limits of its authority use all reasonable lawful
endeavors with respect to Governmental Authorities and Third Parties, and shall
be obligated with respect to its Affiliates, joint ventures or enterprises in which it
has an interest and the right to control, manage or direct the action of such
companies, ventures or enterprises, to ensure that Contractor has access to inter
alia warehousing, goods, services and means of transportation in the Azerbaijan
Republic provided that those items are not subject to prior obligations to Third
Parties and that Contractors use thereof does not interfere with the existing
operations of SOCAR and/or any Third Party. As used herein, "control" shall
méveud omoliyyatlarinina manegilik térotmasin. Burada “nozarot* sohmdarlarin
timumi yigincaqlarmda sas hiiququ veron sohmlarin alli (50) faizindon goxuna
sahiblik, yaxud sohmdarlarm iimumi yigincaginda va ya sirkotin, miiossisonin, ya
da taskilatin icra va ya rahbar orgqaninin hor hansi iclasinda qorarlar qabul etmak
va ya qabul olunmasini tomin etmok (sasvermo yolu ilo va ya basqa ciir) imkani
demakdir. Bela istifado asagidakilar barasinds tamin edilir:

(i) Usiincii taraflerin obyektlori va xidmotlari barasinds bu obyektlarin va
xidmotlorin hor hansi digar real istifadogisi ilo kommersiya osasinda
razilasdirilmis gortlordon Podratgi tigiin az sarfali olmayan gortlorla;

(ii) | ARDNS-in va ARDNS-in istirak payina, nozarat, idaro etmok va ya
foaliyyati istiqamotlondirmok hiiququna malik oldugu Ortaq sirkotlorin,
birga miiossisalorin va ya miiossisalorin obyektlori va xidmotlori barasinda
(bela obyektlorin vo xidmotlorin keyfiyyotina va somoroliliyina uygun
doracolor tizra; 6zii da bu daracalar ARDNS-da vo/va yaxud homin Ortaq
sirkotlords, birga miiassisolorda vo ya miiassisalorda tatbiq edilon
daracalara barabar olmalidir), elaca da Podratg: iigiin ARDNS-a va/vo
yaxud homin Ortaq sirkotlara, birga miiassisalara vo ya taskilatlara verilon
vo ya onlarla razilasdirilan gartlardon az sorfali olmayan gortlar barasinda.

Podratcinin obyektlori

Podratgi Neft-qaz omoliyyatlari ilo olaqadar nozarat va ya istismar etdiyi biitiin
obyektlora (“Podratginin obyektlori“) texniki xidmot va onlarm tamiri  iigiin
cavabdehdir. Podratcinn obyektlorindan Uciincii taraflarin istifade etmosi miiqabilinda
verilon haqq Neft-qaz omoliyyatlari Hesabina daxil olur. ARDNS Podratginin
obyektlorindo olan izafi istehsal giiciindon istifada etmok hiiququna malikdir, bu gsortla
ki, homin istifado Neft-qaz omoliyyatlarmmn aparilmasina mane olmasin va monfi tosir
géstormasin. Ugiincii taroflor izafi istehsal giiciindon Podratg: ilo razilasdirilmis gortlarla
fado eda bilorlor. Sifir balansi aldo edilonadak Podratginin obyektlorinden bu ciir
istifado edilmosinda iistiinliik ovvalca Podratgiya, sonra Ueiincii taraflora vo nohayot,
ARDNS-a verilir. ARDNS Podratginin obyektlorindan qarsiliqh surotdo razilasdirilan
vo Neft-qaz omoliyyatlar1 Hesabina daxil edilon haqqi ddomoklo istifado edir. Sifir
balansi aldo edildikdon sonra Podratginin obyektlorindan oavvalca Podratgi, sonra
ARDNS, axirda Usiincii Toroflor istifade edir. Sifir balansi aldo edildikdon sonra
ARDNS Podratginin obyektlorinden pulsuz istifada edir, amma miivaqgoti olaraq
Podratgi hor hansi obyektdon istifada etmirsa va bu obyekti yalniz ARDNS istismar
edirsa, belo obyektin planli-cari temiri garsiliqh razilasma iizro hoyata kegirilir. Bu
sanadda zidd miiddoalarm olmasimi nozora almadan, Podratgimin ixtiyari var ki,
kéhnalmis va ya faydali is ehtiyati tiikonmis avadanligi vo obyektlari satsin. Podratgi
bela avadanligi va obyektlori (13.2(b) bandi miiddaalarinin samil edildiyi asas fondlar
istisna olmaqla) satmaq niyyoati barasinda ARDNS-a molumat verir. Oger otuz (30) giin
arzinda ARDNS bu avadanliq va obyektlari 6z balansina gétiirmiirsa, Podratginin onlari
taklif edilon on sorfali qiymote satmaq ixtiyar vardir. Bu ciir satislardan aldo edilon
vasait Neft-qaz omoliyyatlar1 Hesabina daxil edilir. Bu sonaddo hor hansi zidd
miiddoalarm olmasina baxmayaraqg, ARDNS Kontrakt Sahasindon hasil edilon
Karbohidrogenlorin dasmmasinda Podratginin obyektlorindon istifado etmokda onlarin
(bu Sazis iizra Karbohidrogen hasilati gétiirmak hiiquqlarmdak: tonasiib saxlanilmaqla)
Podratgi ila eyni hiiquga malikdir.

29

9.3

mean the ownership of more than fifty (50) percent of the shares authorized to
vote at a general meeting of shareholders, or the ability to pass or procure the
passing of a decision (whether by casting of votes or otherwise) at a general
meeting of shareholders, or at any meeting of the executive or management body,
of the company, venture or enterprise. Such access shall be:

(i) with respect to facilities and services of Third Parties, on terms which are
no less favorable to Contractor than those granted or agreed with any other
bona fide arms length user of such facilities and services; and

(ii) with respect to facilities and services of SOCAR and such Affiliates, joint
ventures or enterprises in which SOCAR has an interest and the right to
control, manage or direct the action thereof, at rates commensurate with the
quality and efficiency of such facilities and services, which rates shall be
the same as are available to SOCAR and/or such Affiliates, joint ventures
or enterprises and as regard other terms no less favorable to Contractor than
those granted to or agreed with SOCAR and/or such Affiliates, joint
ventures or enterprises.

Contractor Facilities
Contractor shall be responsible for the maintenance and repair of all facilities controlled
and operated by Contractor in connection with the Petroleum Operations ("Contractor
Facilities"). Fees from Third Parties access to Contractor Facilities shall be credited to
the Petroleum Operations Account. SOCAR shall have the right to use excess capacity in
Contractor Facilities provided such use does not interfere with or adversely affect
Petroleum Operations. Third Parties may use such excess capacity on terms agreed with
Contractor. Prior to Zero Balance the priority of such use of Contractor Facilities shall be
first Contractor, second Third Parties, and finally SOCAR. SOCAR shall pay a mutually
agreed fee for such use to be credited to the Petroleum Operations Account. After Zero
Balance the priority shall be first Contractor, second SOCAR and finally Third Parties.
SOCARs use after Zero Balance shall be free of charge, except that maintenance of
Contractor Facilities, for the time being not used by Contractor and being utilized
exclusively by SOCAR, shall be on terms to be mutually agreed. Notwithstanding
anything to the contrary in this Agreement, Contractor shall have the right to dispose of
equipment and facilities which are either obsolete or are nearing the end of their useful
economic life. Contractor shall notify SOCAR of its intention to dispose of any such
equipment and facilities (except in the case of fixed assets to which the provisions of
Article 13.2(b) shall apply). Unless SOCAR elects, within thirty (30) days to assume
responsibility for and take delivery thereof, Contractor shall be free to dispose of any
such equipment and facilities at the best price obtainable. Funds from such sales will be
credited to the Petroleum Operations Account. Notwithstanding any provision herein to
the contrary, SOCAR and Contractor shall have equal priority to capacity in Contractor
Facilities to transport Petroleum produced from the Contract Area in proportion to their
rights to take Petroleum under this Agreement.
NEFT-QAZ OMOLIYYATLARINA PODRATCI

10.1

10.2

10.3

10.4

MADDoO 10

IN COKDIYI MOSROFLORIN
SDURULMasi

ODANILMOASi VO HASILATIN B

Neft-qaz omoliyyatlarinda Karbohidrogenlordan istifado edilmasi

Podratg1 Kontrakt sahasinda gixarilan Karbohidrgenlordon beynalxalq neft sonayesinda
hamiliqla qabul edilmis tacriiboya uygun olaraq Neft-qaz omoliyyatlarinda, o ciimladan,
lakin bununla mahdudlasmadan, Kontrakt sahasinin hiidudlar1 daxilinda Karbohidrogen
yataqlarinda lay tazyiqini saxlamaq moqsodi ilo laya yenidon Karbohidrogenlor vurulmasi
iigiin pulsuz istifado etmok hiiququna malikdir. Podratg: Neft-qaz omoliyyatlarmin
istehsal ehtiyaclari iigiin Karbohidrogenlordon minimum hacmdo istifada etmaya
caligacaqdir. Planlar tortib edilorkon Podratg: Illik is proqrammda Neft-qaz
omoliyyatlarinm optimal qaydada hoyata kegirilmasi zamant islodilmasi nozordo tutulan
Karbohidrogenlorin smeta hocmini géstarir. Oger Illik ig proqraminin hoyata kecirilmosi
gedisinda Podratg: smetada razilasdirilmis hacmi on (10) faizdon gox artirmagq istayirso,
0, dayisdirilmis smetam baxilmagq va tasdiq olunmag tigiin Rahbar komitaya taqdim edir.

Masroflarin 6donilmasi

(a) — Podratg1 Nefi-qaz omoliyyatlarina ¢akdiyi biitiin Mosroflorin asagidaki qaydada
avezini almaq hiiququna malikdir:

(i) birinci névbado Umumi hasilat hacmindon biitiin Omaliyyat masroflorinin
avazi Sdonilir;

(ii) sonra Osash mosroaflorin ovezi, Podratginm Omoliyyat moasroflori
édonildikden sonra Umumi hasilat hacminin alli (50) faizden cox olmayan
hacmindon édonilir  (“Osasli mosraflerin — ddanilmasi tigiin
Karbohidrogenlor");

(iii) Masroflorin ovezinin édonilmasi iigiin ayrilan Xam neft va Toabii gaz

hocmlori onlarin hasilatina proporsional olaraq miiayyon edilir.

(b) 10.2(a) bondi iizra odonilmali mosraflarin ugotu Miihasibat ugotunun aparilmasi
qaydasina uygun olaraq hoyata kegirilir.

Mosroaflorin_édanilmosi_iiciin_Karbohidrogenlor_iizorinda_miilkiyyat_hiiququnun
verilmasi

Podratginin Mosroflorinin avozinin 6donilmasi Catdirilma montagasinda ona Kontrakt
sahasindon gixarilan Xam neftin, Sarbast tabii qazin va Tabii samt qazin (acer bu
hasilatin timumi hocmino aiddirso) va hacmlori tigiin miilkiyyot hiiququnun verilmasi
yolu ila tomin edilir; onlarm doyeri Neft-qaz omoliyyatlarina gakilon vo 10.2 bandina
miivafiq sokilda édonilmoli olan Masroflora ekvivalentdir (ekvivalentlik 12.1 bandinda
géstorilon qaydaya uygun olaraq miisyyonlasdirilir) (“Masroaflorin ovezinin ddonilmasi
iigiin Karbohidrogenlor“).

Ribliik hesabat

(a) — Masroaflorin ovezinin édonilmasi Taqvim riibii osasmda hesablanir.

30

10.1

10.2

10.3

10.4

ARTICLE 10

CONTRACTORS RECOVERY OF PETROLEUM COSTS AND PRODUCTION
SHARING OF PETROLEUM

Use of Petroleum for Petroleum Operations

Contractor shall have the right to use free of charge Petroleum produced from the
Contract Area for Petroleum Operations in accordance with generally accepted
international Petroleum industry practice, including but not limited to reinjection to
preserve the pressure of Petroleum reservoirs in the Contract Area. Contractor shall
endeavor to minimize use of Petroleum for Petroleum Operations. For planning purposes
Contractor shall provide in the Annual Work Program an estimate of the amount of
Petroleum it anticipates will be used for the optimum implementation of Petroleum
Operations. If during the implementation of the Annual Work Program Contractor
estimates that it will use more than ten (10) percent over and above the amount estimated,
the revised estimate shall be notified by Contractor to the Steering Committee.

Cost Recovery

(a) Contractor shall be entitled to the recovery of its Petroleum Costs as follows:

(i) all Operating Costs shall first be recovered from Total Production.

(ii) all Capital Costs shall then be recovered from a maximum of fifty percent
(50%) of Petroleum remaining out of Total Production after deduction of
Petroleum required to recover Contractors Operating Costs ("Capital Cost
Recovery Petroleum").

(iii) the amounts of Crude Oil and Natural Gas allocated for Cost Recovery

shall be determined in proportion to their volumes produced.

(b) — Accounting of costs to be recovered in accordance with Article 10.2(a) shall be in
a manner consistent with the Accounting Procedure.

Transfer of Title to Cost Recovery Petroleum

Cost Recovery by Contractor shall be achieved by transferring to Contractor title at the
Delivery Point to quantities of Crude Oil, Non-associated Natural Gas and Associated
Natural Gas (to be a portion of Total Production), from the Contract Area of equivalent
Dollar value (as determined pursuant to Article 12.1) to the Petroleum Costs to be
recovered in accordance with Article 10.2 ("Cost Recovery Petroleum").

Quarterly Accounting

(a) Cost Recovery shall be calculated on a Calendar Quarter basis.
10.5

(b) (i) Her Taqvim riibiiniin sonunda ovezi ddonilmamis Osasli masraflara va ya
Omoliyyat mosroflorina 6ten Taqvim riibiindon hazirki Taqvim riibiino
kégiiriilmomis Osash va Omoliyyat masroflorinden ibarat Maliyyalosdirmo

mesroaflari slave olunur;

(ii) Hor Taqvim riibii tizra ovezi Gdonilmamis Osasli mosroflora dair
Maliyyolasdirma masroflori her Taqvim riibiiniin axirmda homin tarixa ovozi
6donilmomis Osashi masroflorin saldosu ilo toplanir vo noticada Osash
measrafler kimi avazi édanilir;

(iii) Hor Taqvim riibii tizra ovazi Gdonilmamis Omoliyyat mosroflorina dair
Maliyyolasdirma masroflori her Taqvim riibiiniin axirmda homin tarixa ovozi
6donilmomis Omoliyyat masroflarinin saldosu ilo toplanir va noticada

Omoliyyat mosroflori kimi avazi ddonilir;

(c)  Podratgimm Neft-qaz omoliyyatlarma ¢gakdiyi va avezi ddonilmoli olan, lakin
avvalki Taqvim riibiinda ovazi Gdonilmomis kumulyativ mosroflori sonraki
Tagqvim riibiina kegirmak hiiququ daim tamin edilir.

Moanfoat Karbohidrogenlari

Omoliyyat mosroflorinin ddonilmasi iigiin lazim olan Xam neftin va Sarbast tabii gazin vo
Tabii samt gazin hacmlari, habela Osasli masroflor Karbohidrogenlorinin yuxaridaki 10.2
va 10.4 bandlarinda (“Monfoat karbohidrogenlori“””) nozardo tutuldugu kimi, toplanmis
Osashi masroflorin ovezinin Sdonilmasi iigiin istifado olunan hissosi gixildiqdan sonra
qalan Umumi hasilat hacminin saldosu har Taqvim riibiinds hesablanir vo 18.4 bandinin
miiddoalarma amol olunmaqla, ARDNS ila Podratgi arasinda asagidaki diistur vo “R-
omsali* mexanizmino asason sdiiriiliir.

Qiivvoyominmo tarixindon baslayaraq Taqvim riibii (n+1) iigiin R-omsali qiymoti Taqvim
riibiiniin (n) axirinda asagida géstarilon qaydada miioyyonlosdirilir:

R-omsali (nt+1) = 2X (CCRn + CRFCn + PPLn

X(CCSn)
burada:
CCRn n Taqvim riibiinds Podratginin ovazi Sdonilmis Osashi mosroflari;
CRFCn — n Taqvim riibiinda Podratginn ovezi 6donilmis Maliyys masroflari;
CCSn n Taqvim riibiinds Podratginin gakdiyi Osasli masroflari;
PPLn n Taqvim riibiinda alinmis Monfoat karbohidrogenlorindon
Podratginin payinin doyori.
n névbati Taqvim riibiiniin sira némrasi.
= (n) Taqvim riibiinadok va (n) Taqvim riibii do daxil olmaqla
isarasindon sagda yerlason haddlorin kumulyativ odadi cami.
(n+1) Tagqvim riibiinds ARDNS ila Podratgi arasmda Monfoaat

31

10.5

(b) (i) — At the end of each Calendar Quarter Finance Costs shall be applied to any
unrecovered Capital Costs and Operating Costs, including any unrecovered
Capital Costs and Operating Costs carried forward from any previous
Calendar Quarter, which have not been recovered in such current Calendar

Quarter.

(ii) Finance Costs in respect of unrecovered Capital Costs for each Calendar
Quarter shall, at the end of each Calendar Quarter, be aggregated with the
unrecovered balance of Capital Costs at that date and thereafter be recovered
as Capital Costs.

(iii) Finance Costs in respect of unrecovered Operating Costs for each Calendar

Quarter shall, at the end of each Calendar Quarter, be aggregated with the

unrecovered balance of Operating Costs at that date and thereafter be

recovered as Operating Costs.

(c) Contractor shall have the continuing right to carry over to subsequent Calendar
Quarters accumulated Petroleum Costs which are recoverable but which have not
been recovered in previous Calendar Quarters.

Profit Petroleum

The balance of Total Production remaining after deducting the quantities of Crude Oil,
Non-associated Natural Gas and Associated Natural Gas (in the event it is included in the
Total Production) necessary to enable recovery of Operating Costs and Capital Costs (as
provided in Articles 10.2 and 10.4 above) ("Profit Petroleum"), shall be calculated on a
Calendar Quarter basis and, subject to the provisions of Article 18.4, shall be shared
between SOCAR and Contractor according to the R Factor model as follows.

Beginning at the Effective Date the value of the R Factor in respect of Calendar Quarter
(n+1) shall be determined at the end of Calendar Quarter (n) in accordance with the
procedure below:

R Factor (n+ 1) = & (CCRn+CRFCn + PPLn

= (CCSn)
where:
CCRn means Contractors Capital Costs recovered in the nth Calendar Quarter;
CRFCn means Contractors Finance Costs recovered in the nth Calendar Quarter;
CCSn means Contractors Capital Costs incurred in the nth Calendar Quarter;
PPLn means the value of Contractors share of Profit Petroleum lifted in the nth
Calendar Quarter;
n means the index number of the relevant Calendar Quarter;
x means the cumulative arithmetic sum of the items to the right of the

= symbol up to and including Calendar Quarter (n).

The R Factor shall be applied to the Profit Petroleum Sharing Table below to find the
R-omsali giymotino uygun olaraq percentage split between SOCAR and Contractor of Profit Petroleum in Calendar Quarter
niin asagidaki Cadvoli osasinda miiayyon (n+1).

karbohidrogenlorinin faiz bélgi
Monfoat karbohidrogenloari bélgiis

edilir.
Monfoat karbohidrogenlori boliisdiiriilmasi Cadvali Profit Petroleum Sharing Table
R omsalinin intervali ARDNS-in pay Podratginin pay R Factor Band SOCAR Share Contractor Share
(%) (%) (%) (%)
R<1.25 50.0 50.0 R<1.25 50.0 50.0
1.25< R<1.75 55.0 45.0 1.25< R<1.75 55.0 45.0
1.75< R<2,00 60.0 40.0 1.75< R<2.00 60.0 40.0
2.00< R<2.50 65.0 35.0 2.00< R<2.50 65.0 35.0
2.505 R<2.75 70.0 30.0 2.505 R<2.75 70.0 30.0
2.75< R<3.00 80.0 20.0 2.75< R<3.00 80.0 20.0
3.00< R 90.0 10.0 3.00< R 90.0 10.0
10.6 Manfoot karbohidrogenlori iizarinds miilkiyyat hiiququ 10.6 Transfer of Title to Profit Petroleum
Monfoot karbohidrogenlorinds Podratginin pay iizorinda miilkiyyat hiiququ Podratg1ya Title to Contractors share of Profit Petroleum shall be out of Crude Oil, Non-associated
Xam neft, Tabii somt gaz (acar bu, hasilatin iimumi hocmino aiddirso) vo Sarbast tabii Natural Gas and Associated Natural Gas (to be a portion of Total Production), and shall
qaz saklindo Catdirilma Montagasinda kecir. be transferred to Contractor at the Delivery Point.

32
1d

11-ci MADDO

VERGi QOYULMASI

Umumi gaydalar

(a)

(b)

(c)

Bu Sazis iizra hor Podratg1 tarafin Ghdoliklorinin gorti belodir ki, Manfaat vergisina
dair bu 11-ci Maddado géstarilon Ghdalik istisna edilmaklo, Podratg: tarafdon Neft
va qaz omoliyyatlar ilo alaqodar meydana gixan va ya ona bilavasite, yaxud
dolayist ilo aid olan hor hansi xarakterli heg bir Vergi tutulmur.

Bununla tasdiq edilir ki, ikiqat vergilora yol verilmamasina dair miigavilolor
Vergilora giizostlor qoyulmasini tomin ediré.

Bu 11-ci Maddonin magsadlori baximindan asagida géstorilon terminlorin monasi
belodir:

(i) “Dévlot biidcasi” - Respublika budcasinin va yerli biidcalorin cami
demokdir.

(ii) “Osas fondlar‘‘a Podratg: tarofin vergi balansina adaton “asas“ va ya “qeyri-
asas“ fondlar maddosi altinda salinan, hor birinin timumi doyori son haddon
artiq olan vo istifado edilmasinin giiman olunan miiddoti bir (1) ili 6ten har
hansi omlak daxildir. Bu Sazisin baglandigi Taqvim ili tigiin homin son
hadd bes min (5000) Dollardir.

(iii) “Karbohidrogen foaliyyati‘* - bu Sazis gorgivasinda Kontrakt sahasi
Karbohidrogenlorinin kagfiyyati, islnmosi va hasilatina aid bilavasita
Podratgi torafin apardigi va ya Omoliyyat sirkoti vasitesilo aparilan
foaliyyat névlori demokdir - homin foaliyyat névlorinin Azorbaycan
Respublikasinda va ya onun hiidudlarindan konarda hoyata kegirilmasindon
asili olmayaraq. Hor Podratgi toraf yuxarida  miiayyan  edilon
Karbohidrogen foaliyyati iizra ayrica miihasibat ugotu aparir.

(iv) “Vergi miifattisliyis - Azorbaycan Respublikasi1 Bas Dévlot Vergi
Miifattisliyi Azarbaycan Respublikasi1 Bas Dévlot Vergi Miifottisliyinin
tayin etdiyi hor hansi varisi demakdir.

(v) “Maonfoat vergisi doracasi* - bu Sazig imzalanan vaxt Azorbaycan
Respubliksinda tatbiq edilon otuz iki (32) faiz Monfoat vergisi doracasinin
komiyyoti demokdir.

33

1

ARTICLE 11
TAXATION
General
(a) It is a condition to each of the Contractor Parties obligations under this Agreement

(b)

(c)

that, except for the Profit Tax obligation described in this Article 11, the
Contractor Parties shall not be subject to any Taxes of any nature whatsoever
arising from or related, directly or indirectly, to Hydrocarbon Activities.

It is acknowledged that Double Tax Treaties shall have effect to give relief from
Taxes.

For the purposes of this Article 11 the following expressions shall have the
meanings ascribed to them below:

(i) "State Budget" means consolidated Republican and local budgets.

(ii) "Fixed Assets" shall include all assets which it is usual to include in the
Contractor Partys heading of fixed or intangible assets, the total value of
each of which exceeds a limit and has an anticipated useful life of more
than one (1) year. This limit for the Calendar Year in which this
Agreement is executed shall be five thousand (5,000) Dollars.

(iii) “Hydrocarbon Activities” means all the activities carried out under this
Agreement by Contractor Party, directly or through the Operating
Company, relating to the exploration, development and production of
Petroleum of the Contract Area whether such activities are performed in
the Azerbaijan Republic or elsewhere. Each Contractor Party shall maintain
separate books and accounts for the above Hydrocarbon Activities.

(iv) "Tax Inspectorate" means the Main State Tax Inspectorate of the
Azerbaijan Republic or any successor thereto appointed by the Main State
Tax Inspectorate of the Azerbaijan Republic.

(v) | ”Profit Tax Rate” is a rate of thirty two (32) percent which is the applied
Profit Tax Rate existing in the Azerbaijan Republic on the day of execution
of this Agreement.
11.2

Manfoat vergisi

(a)

(b)

(©)

C))

Hor Podratgi toraf bu Sazis imzalanan vaxt Azorbaycan Respublikasinda
timumiyyotla tatbiq olunan vo qiivveds olan qanunvericiliya miivafiq suratds, bu
Sazisin miiddoalarimdan irali galen  doyisikliklor nozoro alinmaqla 6z
Karbohidrogen faaliyyotinden Monfoat vergisi iigiin ayrica mosuliyyat dasryir
(""Monfast vergisi"). Azorbaycan Respublikasmin daxili qanunvericiliyi ila bu
Sazis arasinda hor hansi ziddiyat yarandiqda, Sazisin miiddoalari iistiin tutulur.
Hor Podratgi taraf éziiniin Azorbaycan Respublikasinda Karbohidrogen
foaliyyatina aid olmayan tosorrufat faaliyyatino géra Azorbaycan Respublikasinda
tatbiq edilon qanunlara vo reqlamentlora uygun sokilda Monfaot vergisi 6doamak
iigiin mosuliyyat dasiyir.

Bununla konkret olaraq qeyd edilir ki, bu 11-ci Maddonin miiddoalan fordi
qaydada hor Podratg: tarafa aid edilir. Hor bir Podratg: tarafin Monfoat vergisi tizra
fordi masuliyyoti 11.1(c)(iii) bandindo géstarilmis ayrica miihasibat ugotunda
yazildigi gokildo homin Podratgi tarafin Satigdan qalan varidatlarda, Digor
golirlorda va Cixilmalarda ayrica payina osaslanir.

ARDNS hor Tagqvim ili iigiin har Podratgi taraf adindan Dévlat biidcasina Dollarla
Monfoat vergisini, o ciimladen gabaqcadan hesablanmis Monfoot vergisini vo
onlara aid olan, homin Monfooat vergisinin va ya qabaqcadan hesablanmis Monfaot
vergisinin vaxtinda ddonilmasi noticasinda qoyulan faizlori, carimolori, tutmalari
(Podratg: torofin lazimi bayennamoni vaxtinda hazirlamaq igtidarmda olmamasi
naticasinda qoyulan faizlor istisna edilmaklo) 6dayir. Bununla ARDNS Podratgi
toroflera zomanot verir ki, hor Podratgi torafin Monfoat vergisini, o ciimlodon,
yuxarida géstorildiyi kimi, ona aid faizlori, carimolori vo tutmalar: Dévlot
biidcasina bu Sazis tizro ARDNS-a gatacaq Karbohidrogenlorin satismdan aldo
edilon varidatdan birinci névbade édayacakdir. ARDNS 11.3(f) bandinda nazarda
tutuldugu kimi, belo édonis iigiin Vergi miifottisliyinin miivafiq Podratgi torafo
rasmi qabzlar vermasini tamin edir. Podratg: toroflorden hor hansi birinin sorgusu
alindiqdan sonra on (10) giin orzindo hamin Podratgi tarofa ARDNS-in awvalki
ciimleds adi gokilon Ghdoliklorina uygun olaraq Dévlot biidcasina vosaitin
hagigoten kegirildiyini tasdiqlayan saned (Podratg: taraflorin hamusi iigiin maqbul
formada) taqdim edir. ARDNS-in golirlorina va yo monfostina aid Vergilar oldugu
hallarda ARDNS Gdonilosi vergilorin iimumi moblagini miioyyonlosdirmak
maogsodila 6z vergi Shdoliklorini miioyyon edoroak 11.2(c) bandinda nazarda
tutuldugu kimi, Podratg1 taroflardon hor birinin ovezina va onlarin adindan 6domis
oldugu Monfoot vergisini hesaba almamalidir.

(i) -Yazali bildirig az otuz (30) giin qabaqcadan verdikdo hor Podratg: torafin
istonilon vaxt ixtiyari var ki, har hansi Taqvim ilinda ARDNS-in Monfoot
karbohidrogenlorinda payindan alinan vosaitindon homin Podratg1 torofin
Monfoat vergisino dair ARDNS-in dhdoliklorinin Podratgi torafin segdiyi
miistogil miihasibat firmasina toftis etdirsin. Podratgi toraf bu toftisin
xarclorini gakir va bela masraflor Ovezi Sdanilon mosroflar sayilmir. Bela bir
toftig Podratg: torofinin nozordo tutdugu toftis barada yazili bildirilisin
gatdirilmasi tarixindon tig (3) il avval basa gatmis taqvim ilino samil oluna
bilmoz. Bu ciir taftis Podratgi torofindon ela planlasdirilmali_ va
kegirilmolidir ki, ARDNS-in isina oasassiz ongal térotmasin. ARDNS
auditora miimkiin olan doracodo gorait yaradir ki, 0, ARDNS-in Monffat
karbohidrogenlorinda payindan alinan vosaitden hor hansi Taqvim ili tigiin
Podratg1 tarafin Monfoaot vergisinin tamamilo édonildiyini tasdiq etmokdon
6trii lazim ola bilocak biitiin molumatlar: aldo eda bilsin. Oger malum olur

34

11.2 Profit Tax

(a)

(b)

(©)

C))

Each Contractor Party shall be severally liable for Profit Tax in respect of its
Hydrocarbon Activities in accordance with the legislation which is generally
applicable and existing in the Azerbaijan Republic on the day of execution of this
Agreement and as amended by the provisions of this Agreement ("Profit Tax"). In
the event of any conflict between the provisions of such internal legislation of the
Azerbaijan Republic and those of this Agreement, the provisions of this
Agreement shall govern. Each Contractor Party shall be liable for payment of
Profit Tax in connection with its business activities in the Azerbaijan Republic
that are not related to Hydrocarbon Activities, under the applicable laws and
regulations of the Azerbaijan Republic.

It is specifically acknowledged that the provisions of this Article 11 shall apply
individually to each Contractor Party and govern the individual liability of a
Contractor Party for the Profit Tax which shall be based on such Contractor Partys
separate share of the items of Sales Income and Other Income and Deductions, as
written in a separate accounting book as provided in Article 11.1(c)(iii).

SOCAR shall in respect of each Calendar Year pay on behalf and in the name of
each of the Contractor Parties Profit Tax to the State Budget in Dollars including
estimated Profit Tax, and any interest, fines or penalties with respect thereto which
is attributable to the failure to pay any such Profit Tax or estimated Profit Tax
when it is due (except interest resulting from a Contractor Partys failure to prepare
a required return by the due date therefor). SOCAR hereby guarantees to
Contractor Parties that payment of each of the Contractor Parties Profit Tax to the
State Budget including any interest, fines or penalties as aforesaid, shall have first
priority upon the proceeds of sale of Petroleum to which SOCAR is entitled under
this Agreement. SOCAR shall cause the Tax Inspectorate to issue to each
Contractor Party official receipts for such payments as provided for in Article
11.3(f). Upon request of any Contractor Party, SOCAR shall provide to such
Contractor Party within ten (10) days of such request a document (in a form
acceptable to all Contractor Parties) confirming direct evidence of the actual
transfer of funds to the State Budget in satisfaction of SOCARs obligation as
described in the preceding sentence. For purposes of computing the liability, if any,
of SOCAR for Taxes assessed on SOCARs income or profits, SOCAR shall not be
entitled to credit against its tax liability the Profit Tax paid by SOCAR on behalf
and in the name of each of the Contractor Parties pursuant to this Article 11.2(c).

(i) On not less than thirty (30) days prior written notice each Contractor Party
shall have the right at any time to have the payment by SOCAR of that
Contractor Partys Profit Tax liability from funds generated from SOCARs
share of Profit Petroleum for any Calendar Year audited by a firm of
internationally recognized independent accountants selected by the
Contractor Party. Contractor Party shall bear the costs of such audit and
such cost shall not be Cost Recoverable. Such audit may not relate to a
Calendar Year which has expired three (3) years prior to the date on which
notice of the intended audit is given by the Contractor Party. Such audit
shall be conducted in such a fashion that it does not cause unreasonable
inconvenience to SOCAR. SOCAR shall accord to the auditor reasonable
access to such evidence as the auditor may require to satisfy the auditor as
to full payment of Contractor Partys Profit Tax for any Calendar Year from
funds generated by SOCARs share of Profit Petroleum. If it is determined
(e)

cc)

(g)

(h)

ki ARDNS Podratgi torofinin adindan toqvim ili iigiin Monfoot vergisi
6donislorini tayin olunan tarixdon sonra qirx bes (45) giin orzinda 6damaya
qadir deyilsa Podratgi toraf 6z adindan vo 6z tarofinden 6z monfoot vergisini
qirx bes giin (45) orzindo birbagsa va hor ardicilliTaqvim ili ticiin 6z monfoot
vergisini, 0 ciimlodon qabaqcadan hesablanmis monfost vergisini, carimolori,
faizlori Dévlot biidcasina birbasa Gdoyir va torofler iqtisadi balanslarim
barpa etmok iiciin Sazisin sortlorina diizolis verirlor.

(ii) Xiisusi qeyd edilir ki, 10.5 bondinda géstarilan Monfaot karbohidrogenlori
elo miioyyon edilir ki, Podratgimi Monfaot vergisi ARDNS-in Monfoot
karbohidrogenlori paymna daxil edilsin - 11.2(c) bandina uygun olaraq
ARDNS Podratginin Monfaot vergisini Dévlot biidcasina bu paydan
6domolidir. Buna géra 11.2(c) bandina miivafiq olaraq ARDNS-in Podratg:
adindan Monfaot vergisini édamasini ARDNS vo Vergi Miifattisliyi bu
Verginin Podratgi torafinden édonildiyi kimi qabul edir va Podratgimi onun,
11.2(a) va 11.2(b) bandlorina miivafiq olaraq Karbohidrogen faaliyyotinden
Monfoat vergisini 6demak vozifasindon tamamilo azad hesab edirlor. Vergi
Miifottisliyi Podratgimm Monfoot vergisinin 6donilmosi masolosini yalniz
ARDNS-la hall edir.

(iii) Buna baxmayaraq, agar ARDNS 11.2(c) bandinda giéstorildiyi kimi, Podratg1
toroflorin adindan Monfoaot vergisi ddonislorini vaxtmda Dévlet Biidcasina
6damoyo qadir deyilso va ya miivaqgoti qadir olmursa, onda hor bir Podratg1
toraf Monfoot vergisini bilavasita Dévlot Biidcasina édoyir. Bu halda, hamin
Podratg1 taraf ARDNS ile, ARDNS va hemin Podratg: taraf arasinda ilkin
iqtisadi balansin barpasi iigiin xiisusi sazigi razilagdirir va sonra ARDNS vo
homin Podratg: toraf 11.2(c) bandina uygun olaraq Monfoat vergisi
édonilmosi iizra Ghdoliklorin homin Podratgi tarofo kegmosinin sortlori
barado Vergi Miifattisliyino vaxtinda molumat verirlor.

Toqvim ili iigiin Podratgi torofin vergi qoyulan monfooti va ya bu mablog
monfidirso, Podratg1 tarafin vergi qoyulan zarori borabardir: bu Taqvim ili arzindo
Podratg1 tarafin Satislardan aldo edilmis varidatinin, Digor galirlorin va Kumulativ
Monfoat Vergisinin comi minus Cixilmalar. “Vergi qoyulan monfoot*, “Vergi
qoyulan zoror“, “Satislardan varidat, “Digor golirlor“, “Umumi_ tashih* va
“Cixilmalar* terminlorinin monasi bu 11.2 bandinda miiayyanlasdirilmisdir.

Vergi qoyulan zoror sonraki Taqvim ilino kegirilir va homin Taqvim ilinda mévcud
Vergi qoyulan monfoat hesabina édonilir va Vergi qoyulan zorar miivafiq mablagdo
azaldilir. Homin Taqvim ilindo bu yolla édanilmomis Vergi qoyulan zorarin hor
hansi qaligi Vergi qoyulan monfootin hesabina tamamilo ddonilonodok
mohdudiyyotsiz sonraki Taqvim illorina kegirilir.

Kegirilmig Vergi qoyulan zorarin azaltdigi Vergi qoyulan monfootdon Monfoot
vergisi daracasi ila Monfoot vergisi tutulur.

Satisdan Varidat toqvim ili orzindo Podratgi torofin Karbohidrogen foaliyyotinin
hayata kegirildiyi zaman gixarilan Karbohidrogenlorin satisindan varidatin hocmi
demokdir. Bu Karbohidrogenlor miibadilo va ya neft kegirmasi predmeti olanda
Satisdan olda edilon Golir - miibadilo va ya neft kegirmasi noticasinda aldo edilmis
varidat homin Podratgi tarofin taqvim ili orzinda gétiirdiiyii golirin hocmi demokdir.
Bu 11.2(h) bandinin moagqsadlari baximindan Satisdan varidat asagidakilari tatbiq

35

(e)

(g)

(hy

that SOCAR has not so paid within forty-five (45) days of the due date for
final payment thereof a Contractor Partys Profit Tax for a Calendar Year,
Contractor Party shall make payment of its Profit Tax for that Calendar
Year within forty-five (45) days thereafter and shall assume and pay on its
own behalf and in its own name Profit Tax, including estimated Profit Tax
and any interest, fines or penalties with respect thereto, for each successive
Calendar Year thereafter directly to the State Budget and thereupon the
Parties shall adjust the terms of the Agreement to re-establish the economic
equilibrium of the Parties.

(ii) It is specifically acknowledged that Profit Petroleum sharing as set out in
Article 10.5 shall be so determined to include Contractor Profit Tax in
SOCARs share of Profit Petroleum from which SOCAR must pay such
Contractor Profit Tax to the State Budget as provided in Article 11.2(c).
Therefore, the payment of the Profit Tax by SOCAR on behalf and in the
name of the Contractor under Article 11.2(c) shall be treated by SOCAR
and the Tax Inspectorate as having been paid by the Contractor and as a
complete satisfaction and release of the Contractors obligation to pay Profit
Tax related to its Hydrocarbon Activities as set forth in Articles 11.2(a) and
11.2(b). The Tax Inspectorate shall look solely to SOCAR for the payment
of Contractors Profit Tax.

(iii) Nevertheless, if SOCAR fails from time to time or will fail to pay duly the
Profit Tax on behalf of the Contractor Parties to the State Budget as
provided for in Article 11.2(c), each Contractor Party shall pay the Profit
Tax directly to the State Budget. In this case, such Contractor Party shall
negotiate with SOCAR a special agreement in order to re-establish the
initial economic equilibrium between SOCAR and such Contractor Party
and, thereupon, SOCAR and such Contractor Party shall timely notify the
Tax Inspectorate the terms of a transfer to such Contractor Party of the
liability to pay the Profit Tax as provided for in Article 11.2(c).

Taxable Profit, or if such sum is negative Taxable Loss, of a Contractor Party for a
Calendar Year shall be equal to the sum of the Sales Income, the Other Income
received by the Contractor Party during the Calendar Year and Profit Tax Gross
Up less Deductions. The terms Taxable Profit, Taxable Loss, Sales Income, Other
Income, Profit Tax Gross Up and Deductions shall have the meaning ascribed to
them in this Article 11.2.

Taxable Losses shall be carried forward to the next Calendar Year and set off
against any available Taxable Profit in that Calendar Year and Taxable Losses
shall be reduced accordingly. Any balance of Taxable Losses not so set off in that
Calendar Year shall be carried forward without limitation to future Calendar Years
until fully set off against Taxable Profit.

Taxable Profit as reduced by Taxable Losses brought forward, shall be subject to
Profit Tax at the Profit Tax Rate.

Sales Income shall be defined as the amount of income derived during the
Calendar Year by the Contractor Party from sales of Petroleum produced in the
conduct of Hydrocarbon Activities. In the event such Petroleum is exchanged or
swapped, then Sales Income shall be defined as the amount of income derived
during the Calendar Year by such Contractor Party from sales of the Petroleum
received in the exchange or swap. For purposes of this Article 11.2(h), Sales
@)

etmok yolu ilo miiayyonlosdirilir: kommersiya cohotden miistaqil satisda
(12.1(d)(v) bandinda miisyyon edildiyi kimi) - homin Podratgi torofin satdigi
mohsulun faktik giymoti, geyri-kommersiya cahotdan satisda isa - doyarin miisyyon
edilmasinin geyri-kommersiya cohotdon bu ciir satislar tigiin 12.1 bondindo
géstarilon prinsiplori.

Digor golirlor Karbohidrogen foaliyyotinin gedisinda Podratgi tarafin aldo etdiyi
nagd vosaitlorin hor hansi mablogi kimi miisyyon olunur, o ciimladon asagidaki,
lakin bunlarla mohdudlasdirilmayan vosaitlorin:

(i) sigorta varidati; va

(ii) valyuta omoliyyatlarmda olde edilon golirlor; vo

(iii) 13.2(b) bandinin miiddoalarma uygun olaraq Logvetma islori fondundan
alinan mobloglor; va

(iv) 13.2(e) bandinin miiddoalarma uygun olaraq Lagvetma islori fondundaki
izafi vosaitlorin béliisdiiriilmosindon aldo edilon mabloglor; va

(v)  faiz galirlori; va

(vi) malgéndoaronlerdon, avadanliq istehsal edonlerdon va ya onlarin
agentlorindon qiisurlu materiallara vo ya avadanliga géro alman moabloglar;
vo

(vii) obyektlordon va ya intellektual miilkiyyotdon istifadeya géra, xidmat haqqi
kimi alinan, materiallarin satismdan vo ya garter haqqi soklinda aldo edilon
mabloglor;

Bu sortla ki, Podratgi tarofin aldo etdiyi asagidaki moblogler Digor golirlardon
istisna olsun:

(1) — Karbohidrogenlor satigindan aldo edilan mabloglar; va

(2) 11.2(n) bandinda basqa ciir nozardo tutulanlar istisna edilmokla, Osas
fondlarin satigindan alda edilon mabloglor; va

(3)  kredit saklindo alinan mablaglor vo ya Podratgi tarafa verilon pul vasaitlari;
vo

(4) _ Vergilorin qaytarilmasindan aldo edilon mablaglor va ya Podratgi tarofin 6z
Ortaq sirkatindon aldigi dividendlar; va

(5) APodratg1 torafin (vo ya onun Ortaq sirkotinin) ¢gakdiyi xorclorlo bagh
kompensasiya saklinda va ya basqga sokildo alinmis mablogler - Podratgi
torafin Vergi qoyulan monfasti va ya Vergi qoyulan zorari hesablamaq
mogsodlori iigiin Cixilmalar kimi baxdigi belo xorclorin mabloglorindon
alava mablagler (belo halda Podratgi taraf bu ciir izafi mobloglora daha
homin mogsodler iigiin Cixilmalar kimi baxmir va 11.2(1) bandindo
géstorilon saldo miivafigq sokilda tashih edilmolidir); va

(6) aldo edilmis, Podratg: tarafin tam sorancaminda olmayan vo homin Podratg:

36

(i)

Income shall be determined by applying, in the case of arms length sales (as
defined in Article 12.1(d)(v)), the actual price realized by such Contractor Party,
and, in the case of non arms length sales, the principles of valuation as set out in
Article 12.1 for such non arms length sales.

Other Income shall be defined as any amounts of cash received by a Contractor
Party in the carrying on of Hydrocarbon Activities including but not limited to the
following:

(i) insurance proceeds; and

(ii) realized exchange gains; and

(iii) amounts received under Article 13.2(b) from the Abandonment Fund; and

(iv) amounts received under Article 13.2(e) for distributions of excess funds in
the Abandonment Fund; and

(v) interest income; and

(vi) amounts received from suppliers, manufacturers or their agents in

connection with defective materials and equipment; and

(vii) amounts received for the use of facilities or intellectual property,
compensation for services, sales of materials or charter hire.

Provided, however, Other Income shall not include the following amounts
received by a Contractor Party:

(1) amounts received from sales of Petroleum; and

(2) except as otherwise provided in Article 11.2(n), amounts received from
sales of Fixed Assets; and

(3) amounts received as loans, or funds contributed, to the Contractor Party;
and

(4) amounts received as refunds of Taxes or as dividends received by a
Contractor Party from an Affiliate of such Contractor Party; and

(5) amounts received in reimbursement of or otherwise in connection with
expenditures incurred by a Contractor Party (or an Affiliate thereof) in
excess of the amounts of such expenditures that have been treated as
Deductions by the Contractor Party for purposes of computing Taxable
Profit or Taxable Loss (in which case the amounts of any such excess shall
not thereafter be treated as Deductions by the Contractor Party for such
purposes and corresponding adjustments shall be made to the balance in
Article 11.2(1)); and

(6) amounts received which are not freely at the disposal of and do not
0)

(k)

torafin sorvotini artirmayan moblaglor; va
(7) Monfoat vergisi tutulan golir.

Umumi teshih yuxaridaki 11.2(c) bandina uygun olaraq Taqvim ili iigiin Podrater
torafin monfoatindan ARDNS-in hamin Podratgi taraf adindan édadiyi Manfoaot
vergisi doracasinin timumi moblagina baraber mablog kimi miiayyan edilir; bu ciir
Monfoot vergisinin dlciisii homin Taqvim igiin Podratgi torafin Vergi qoyulan
monfaotinin Monfoot vergisi daracasi ilo hasilina barabardir.

Toaqvim ili orzinda Azorbaycan Respublikasinda Podratg: tarafin Vergi qoyulan
monfaotinin va ya Vergi qoyulan zororinin mablagini miisyyon etmak magqsodlari
ilo Cixilmalara Karbohidrogen foaliyyati ilo olagadar olaraq Podratginin cakdiyi
biitiin xorclor daxildir, o ciimlodan yalniz bunlarla mahdudlasmayan asagidakilar
daxildir:

(i) Podratgi torofin omakdaslarina va onlarn ailolorino monzil, yemok
verilmosi, kommunal xidmotlor géstorilmosi, usaqlarimin tahsil almalari,
noqliyyat xidmotlori ila bagli biitiin xorclorin, habela yasadiqlar1 dlkedon
galmolari va geriya gayitmalar: iigiin gakilon yol xorclorinin 6donilmasi ilo
birlikda biitiin omokdaslara verdiyi omok haqlarmm, maaslarin tam
mabloglori va digar moblaglor; va

(ii) | Azorbaycan Respublikasinda dévlot sosial sigortasina goakilon _biitiin
xercler, o ciimledon, lakin bunlarla moahdudlasdirilmadan isodiizalma
fonduna, pensiya fonduna, mosgulluq fonduna, sosial sigorta fonduna, tibbi
sigorta fonduna ayirmalar vo omokdaslar iigiin biitiin digar sosial édonislar;
vo

(iii) kasfiyyat vo qiymotlondirmo islorina gakilon biitiin masrofler; va

(iv) quyularm qazilmasi ilo bagli biitiin masroflor; vo

(v) Satis mantagasinadok nagletma vo realiza iigiin gokilon biitiin masroaflar, o
ciimlodon, lakin bununla mohdudlasmadan boru komari tariflori, komisyon

vo broker haqlart; va

(vi) cari icara ili tigiin icara miigavilolori tizra biitiin Gdonislor; va

(vii) sigorta iizra biitiin xerclor; va
(viii) isgilorin pega hazarligina gakilon biitiin xorclor; va

(ix) hor Podratgi tarofin ofislorinin va ya tasorriifat foaliyyati géstardiyi basqa
yerlorin faaliyyati ilo bagli gakilon biitiin xarclor, o ciimlodan idara xorclori,
tadqiqatlara vo elmi arasdirmalara gakilen xorclor va iimumi inzibati
xarclor; va

(x) | Osas fondlar olmayan hor hansi avadanliq va ya amlak vahidino gakilon
xarclor; va

(xi) Nefi-qaz omoliyyatlarinin hoyata kegirilmasi noticasinda amole galmis hor
hansi borca va bu borclarm har hansi takrar maliyyolasdirilmosina géra

37

0)

(k)

increase the wealth of the Contractor Party; and
(7) income otherwise subject to Profit Tax.

Profit Tax Gross Up shall be defined as an amount equal to the total amount of a
Contractor Partys Profit Tax liability for a Calendar Year which is payable on
behalf of the Contractor Party by SOCAR pursuant to Article 11.2(c) above; such
Profit Tax liability is equal to the value of the Profit Tax Rate multiplied by
Contractor Partys Taxable Profit for such Calendar Year.

For purposes of determining the amount of the Taxable Profit or Taxable Loss of a
Contractor Party for a Calendar Year, Deductions shall include all costs incurred
by the Contractor Party in connection with the carrying on of Hydrocarbon
Activities whether incurred in the Azerbaijan Republic or elsewhere, including but
not limited to the following:

(i) the full amount of gross wages, salaries, and other amounts paid to all
employees of the Contractor Party together with all costs incurred in
connection with the provision of accommodation, food, public utilities,
childrens education and travel to and from home country for employee and
family; and

(ii) all costs of Azerbaijan State social insurance, including, but not limited to
contributions to the pension fund, to the social insurance fund, to the
employment fund and to the medical insurance fund and all the other social
payments for the employees; and

(iii) all exploration and appraisal costs; and

(iv) all costs associated with drilling wells; and

(v) all costs of transportation to the Point of Sale and of marketing, including
without limitation pipeline tariffs, commissions and brokerages; and

(vi) all payments made under a lease agreement for the current year of the
lease; and

(vii) all insurance costs; and

(viii) all personnel training costs; and

(ix) all costs connected with the activities of the offices or other places of

business of each Contractor Party including management, research and
development, and general administration expenses; and

(x) _ the cost of any item of equipment or asset which is not a Fixed Asset; and

(xi) all amounts of interest, fees and charges paid in respect of any debt
incurred in carrying out the Hydrocarbon Activities and any refinancing of
(xii)

(xiii)

(xiv)

(xv)

(xvi)

6donilon faizlorin, haqlarin vo olavolorin biitiin moblaglori; bu gortlo ki,
asagidakilar istisna edilsin: (1) Ortaq sirkatin borcu olduqda bu ciir
voziyyotlorda miistoqil toraflorin razilasdira bilacaklori faiz doracasindon
artiq faizlor va (2) borcun qaytarilmasimin gecikdirilmosi iiziindon
édonilmoli olan faizlor, édanislor vo kégiirmoloar ; va

Podratgimin Ortaq_ sirkotlori tarofinden Azorbaycan Respublikasinin
hiidudlarindan konarda géstarilon va Karbohidrogen foaliyyatina dolayisi
ilo fayda veron inzibati xidmotlora iimumi masroflorin édonilmasi iigiin
ayrilan hisso. Bu xidmotlora inzibati, miihasibat, hiiquqi vozifolori,
maliyya, vergi vo kadrlar, ictimayot vo hékiimotla alaqalarla masgul olan
isgilora xidmotlor va ekspertizalar tamin edilmosi vo yaxud konkret
layiholara aid edilmosi miimkiin olmayan digor qeyri-texniki funksiyalar
daxildir. Bu Sazisa géra Taqvim ilinda homin xarclorin hor Podratg: taraf
iigiin ayrilan hissosi asagidak: diisturla miiayyon edilon hacmo barabardir:

a=(b/c)d

burada:

a = Togqvim ilinda Podratg: torof iigiin ayrilan hisso;

b = Tagqvim ilinin axir iigiin Podrate1 tarafin istirak payinin faizi;

¢ = Tagqvim ilinin axir iigiin Podrate1 taraflorin istirak paylari faizlorinin
comi;

d = Toqvim ilinda Podratg: toraflorin olava timumi vo inzibati

xorclorinin cami;

Tagqvim ilinds Podratgi taroflarin alavo iimumi vo inzibati xorclorinin cami
asagidaki diisturla miiayyon edilon mablaga barabardir:

d =z
burada:
z = Tagqvim ilindo Podratgi toraflorin Omoliyyat moasroflori mobloginin

iki (2) faizi; vo
Logvetma islori fonduna biitiin 6domolar;
talof edilmosi va ya zoror vurulmasi noticasinda material va ya omlak
itkilori; taqvim ili orzindo logy edilon va ya imtina olunan omlak, iimidsiz

borclar va itkilora géra Usiincii taraflara kompensasiya hesabina édonislor;

biitiin digar itkilor, 0 ciimlodon valyuta miibadilosilo bagl itkilor va ya
Neft-qaz omoliyyatlar1 ilo bilavasita baghi olan riisumlar;

Karbohidrogen foaliyyoti hoyata kegirarkon Podratg: tarafin gokdiyi biitiin
digar mosroflor;

38

(xii)

(xiii)

(xiv)

(xv)

(xvi)

such debts, excluding (1) in the case of Affiliate debt, interest in excess of a
rate which would have been agreed upon between independent parties in
similar circumstances, and (2) interest which becomes payable because the
debt is repaid after its due date for repayment; and

an allocable portion covering general administrative support provided by
the Contractors Affiliates outside of the Azerbaijan Republic which results
in an indirect benefit to Hydrocarbon Activities. Such support will include
the services and related office costs of personnel performing
administrative, legal, treasury, tax and employee relations, services,
provision of expertise and other non-technical functions which cannot be
specifically identified or attributed to particular projects. The allocable
portion of such costs with respect to this Agreement for each Contractor
Party for the Calendar Year shall be equal to the amount determined using
the following formula:

a=(b/c)d

where:

a = the allocable portion for a Contractor Party for the Calendar Year;
b = the percentage Participating Interest of that Contractor Party at the

end of the Calendar Year;

c = the sum of the percentage Participating Interests of the Contractor
Parties at the end of the Calendar Year; and

d = the sum of the general and administrative overhead of the
Contractor Parties for the Calendar Year.

The sum of the general and administrative overhead of the Contractor
Parties for the Calendar Year shall be the amount determined using the
following formula:

d= z
where:
Z = two (2) percent of the sum of the Contractor Parties Operating Costs

for the Calendar Year; and
all payments into the Abandonment Fund; and
losses of materials or assets resulting from destruction or damage, assets
which are renounced or abandoned during the Calendar Year, bad debts

and payments made to Third Parties as compensation for damage; and

any other losses, including realized currency exchange losses, or charges
directly related to Hydrocarbon Activities; and

all other expenditures which a Contractor Party incurs in carrying out
Hydrocarbon Activities; and
(xvii) Karbohidrogen foaliyyoti ilo olaqadar olaraq torpaq saholorinin alinmasi va

ya onlardan istifado edilmasi iigiin gakilon biitiin olaqodar xorclor;

(xviii) Podratgi tarofin Istirak paymdan irali golon Ghdoliklor va onlarla bagli

(xix)

xarclardan basqa Podratgi torafin iizarino qoyulan va yalniz bu Podratgi
torofin miihasibat kitablarima va hesablaria salinan biitiin Ghdolikler vo
onlarla bagli xorclor;

amortizasiya ayirmalar1 bu 11.2(1) bandinda géstorilon asagidaki iisulla
hesablamr:

39

(xvii) all incidental costs incurred for the acquisition or occupation of land in
connection with Hydrocarbon Activities; and

(xviii) all liabilities and related costs charged to the Contractor Party which are in
excess of such Contractor Partys Participating Interest share of such
liabilities and related costs and which shall only be entered in the books
and accounts of such Contractor Party;

(xix) amortization calculated as hereinafter provided in Article 11.2(1).
(Q)

(i) Osa:
hesablamr:

(ii)

s fondlara aid olan hallarda amortizasiya ayirmalar1 asagidaki qaydada

(aa) Asagidaki (bb)
bandi ilo
ahato edilmomis
Osas fondlar

Toqvim ili tigiin
azalan qaliq iizra
¢ixilma metodu ilo
iyirmi bes (25) faiz
(bb) inzibati binalar,
anbarlar vo
oxsar qurgular
("Binalar"”)

Togqvim ili tigiin
boarabor Slciilii gixilma
metodu iizra iki
tam onda bes (2,5) faiz

Osas fondlara masroflar iizra amortizasiya moblogi Osas fondlarin
qiymotino géro hesablanir. 11.2(k) bandina asasan Cixilma kimi baxilan
hor hansi moblag 11.2(1) bandina asason amortizasiya edilmir.

11.2()(i) bandinda tasvir edilon Osas fondar iizra Taqvim ili orzindo
cokilon biitiin mosraflor iyulun birindo (1) gakilon mosroflor sayilir ki,
bunun da noticasinda xorclorin alli (50) faizi ovvalki Taqvim ilindon
kegirilon amortizasiya olunmamis mabloglorin balansina alava edilir. Sonra
Osas fondlarin satigindan old olunan hor hansi mablagler homin saldodan
gixilir ki, bu da tashih edilmis balans omolo gatirir (“Tashih edilmis saldo“)
va o, sonradan asagidaki qaydada amortizasiya edilir:

Ovwvolki Taqvim ilindon
kecirilmis balans xX

Ustagal Taqvim ili arzinda
Osas fondalar iizra gakilon
mesroflarin alli (50) faizi xX

Cixilsin Taqvim ili orzinda

Osas fondlarin satisindan

alinan faktik varidatin tam

mablagi (Xx)

Tashih edilmis balans xX

Cixilsin amortizasiya:
Oye Toshih edilmis balansin
iyirmi bes (25) faizi (Xx)

Ustagal istisna olunmus

Togqvim ili orzinda

Osas fondlar iizra gakilon

mosroflorden

¢ixilmis alli (50) faiz balans xX

Sonraki Taqvim ilino
kegirilon balans xX

40

(Q)

(i)

In the case of any Fixed Assets, amortization Deductions shall be calculated as
follows:

i)

aa) Fixed Assets which are not
described in (bb) below

twenty (25) percent
per Calendar Year
declining balance basis

bb) — Office buildings,
warehouses and similar
constructions
("Buildings")

two point five (2.5)
percent

per CalendarYear
straight line basis

The amount of amortization for expenditure on a Fixed Asset shall be
computed on the cost of the Fixed Asset. Any item which is treated as a
Deduction under Article 11.2(k) shall not be amortized under Article
11.20).

All expenditures on Fixed Assets described in Article 11.2(1)(i) incurred
during the Calendar Year shall be deemed to have been incurred on first
(Ist) July with the result that fifty (50) percent of the expenditure shall be
added to the balance of the unamortized amounts brought forward from the
preceding Calendar Year. The balance shall then be reduced by any
amounts received from the disposal of Fixed Assets to give an adjusted
balance ("Adjusted Balance") which will then be amortized as follows:

Balance brought forward from
preceding Calendar Year x

Add fifty (50) percent

of the expenditure incurred

on Fixed Assets

during Calendar Year x

Less the full amount

of the actual proceeds

from sales of Fixed Assets

during Calendar Year (Xx)

Adjusted Balance x

Less amortization:
twenty five (25) percent
of the Adjusted Balance (Xx)

Add excluded fifty (50) percent

balance of expenditure

incurred on Fixed Assets

during the Calendar Year x

Balance to carry forward to
following Calendar Year x
(m)

(iii) Hor hanst Taqvim ilinda Azarbaycan Respublikasinda Neft-qaz
omoliyyatlarinda istifado olunan Osas fondlarin hamisi bu Sazisin
magsodlari tigiin satilirsa (0 ciimladon, lakin bununla mohdudlasdiriimadan,
13-cii Maddaya miivafig olaraq dtiiriiliirsa), onda:

(aa) agar Tashih edilmis saldo iistagal istisna olunmus “Toqvim ili
arzinda Osas fondlar iizra gakilon mosroflarden ¢ixilmis alli (50)
faiz balans” miisbatdirso, onun tam moblogino bu Taqvim ilindo
Cixilma kimi baxilir; yaxud

(bb) agar Tashih balans saldo iistagal istisna olunmus “Toaqvim ili
arzinda Osas fondlar iizra gakilon mosroflarden ¢ixilmis alli (50)
faiz saldo* monfidirso, onun tam mablogina bu Taqvim ilinda Digar
golirlor kimi baxilr.

(iv) Binanin satilmasi va ya saxlanmasindan (“Satis“) Podratgi torofin Taqvim
ili arzinda gobul etdiyi golirlar va ya zorarlorin cami asagidaki qaydada
hesablanan Digor golirlor va ya C1xilma kimi baxilir:

Binalarin Satisindan
golon varidat (agar belasi varsa) xX

Cixilsin binanin Tashih
edilmis dayori (xX)

Binanin Satisindan
monfoaot/(zorar) Xx

Binanin Tashih edilmis doyori asagidaki qaydada hesablanir:
Binanin ilkin dayori xX

Ustagal asash takmillasdir-
molorin doyori xX

Cixilsin yigilmis amortizasiya
Cixilmalari (xX)

Binanin Toashih edilmis dayari xX

Podratgi torofin Vergi qoyulan monfootini vo ya Vergi qoyulan zororini
hesablamaq magsodlori iigiin homin Podratg: tarafin Neft-qaz omoliyyatlari ilo
alaqodar olaraq Qiivvayominma tarixinadak ¢akdiyi biitiin mosraflor (0 ciimladan,
lakin bunlarla mohdudlasdilmadan Azorbaycan Respublikasinda vo ya digor
yerlorda texniki isla bagli gakilon miistaqil, yaxud dolay: masroflor, habelo
Podratgi terafin Azorbaycan Respublikasmdaki niimayondolik _ ofislorinin
masroflori) hamin tarixedok gakilon mosroflor hesab edilir. Yuxarida deyilonlora
baxmayaraq bu Sazis barasinda danisiqlara, yardimg: tibbi, modoni vo
xeyriyyagilik foaliyyotina Sazig baglananadok gokilon miistaqil vo ya dolayi
masroflar hamin Podratgi tarofin Vergi qoyulan monfaoti va ya Vergi qoyulan
zorori hesablamalara daxil deyil.

41

(m)

(iii) If in any Calendar Year, all Fixed Assets in the Azerbaijan Republic used
in Hydrocarbon Activities for the purposes of this Agreement are disposed
of (including but not limited to a transfer pursuant to Article 13) then:

(aa) if the Adjusted Balance plus the "excluded fifty (50) percent balance
of expenditure incurred on Fixed Assets during the Calendar Year"
is positive, the full amount shall be treated as a Deduction in that
Calendar Year, or

(bb) if the Adjusted Balance plus the "excluded fifty (50) percent balance
of the expenditure incurred on Fixed Assets during the Calendar
Year" is negative, the full amount shall be treated as Other Income
in that Calendar Year.

(iv) _ There shall be treated as Other Income or Deductions the amount of gains
or losses recognized by a Contractor Party during the Calendar Year from
the sale, disposition or abandonment ("Disposition") of a Building
computed as follows:

Proceeds (if any) from
Building Disposition xX

Less: Adjusted Basis of Building (X)

Gain/(Loss) on Building
Disposition xX

The Adjusted Basis of such Building shall be calculated as follows:
Original Cost of the Building xX

Add cost of capitalized
improvements xX

Less accumulated amortization
Deductions (xX)

Adjusted Basis of Building xX

For purposes of computing a Contractor Partys Taxable Profit or Taxable Loss, all
costs incurred by the Contractor Party in connection with Hydrocarbon Activities
(including but not limited to costs incurred directly or indirectly in connection
with technical work in the Azerbaijan Republic or elsewhere and costs incurred by
representative offices in the Azerbaijan Republic of the Contractor Party) which
were incurred prior to the Effective Date shall be deemed to have been incurred on
such date. Notwithstanding the foregoing, direct or indirect costs of conducting
the negotiation of this Agreement and in supporting medical, cultural or charitable
activities prior to the execution of this Agreement shall not be included in
computing the Contractor Partys Taxable Profit or Taxable Loss.
(n)

(0)

(p)

Podratgi taraf éziina moxsus hor hansi Osas fondu bu ciir Osas fondun qaliq
doayorindon asili olmayaraq bazar qiymotlori ila satmaq vo ya basqasina vermak
hiiququna malikdir.

Hor hans1 Podratgi toraf dziiniin Sazisdo istirak payim tamamilo va ya qismon
basqasina verdiyi halda istirak payim veron Podratga tarafin ixtiyari var ki, bela bir
masoloni hall etsin: onun miiwvokili agar Vergi qoyulan zoror varsa, homin zororin
hamisina va ya Podratg: toraf cari Taqvim ili iigiin istirak payin qismon verdikdo
Vergi qoyulan zorarin proporsional hissosina homin Toqvim ili tigiin gixilmalar
kimi baxa bilor.

Oger Azarbaycan Respublikasindan basqa, hor hansi bir 6lkonin federal _golir
vegisi magqsodlori tigiin bu Sazis va Sazisa bagli omoliyyatlara torofdashq kimi
yanasilirsa, homin élkonin federal golir vergisi haqqmda qanununun subyekti olan
hor bir Podratgi tarof homin qanunun torafdasliq haqqinda miivafiq vergi
sartlorinin tatbiqindon azad edilmasini segacak.

Manfoot vergisi ucotu va vergi boyannamolari

(a)

hor Podratg: taraf:

(i) Vergilorin ugotu jurnalim va qeydlori, homginin Vergi qoyulan monfootin
vo Vergi qoyulan zororin hesablanmasini ancaq Dollarla aparir.

(ii) Satisdan oldo edilon varidat, Digor golirlori va Cixilmalar: hesaba
Azorbaycan Respublikasinda Qiivvayominmo tarixinodak tatbiq edilon
kassa madaxillori va moxariclori metodu ilo yazar.

(iii) maliyya hesabatlarim va Monfoot Vergisi haqqinda boyannamolori ancaq
Dollarla tortib edir va vergi balansindan, monfaat va zorarlar haqqinda
hesabatdan ibarat Taqvim ili iigiin miihasibat komplektini, habela éziiniin
Karbohidrogenlor faaliyyotini aks etdiran Taqvim ili tigiin Manfoot vergisi
mabloagina dair bir hesablamamyy taqdim edir.

(iv) Uyhor Toqvim ili iigiin Sz maliyyo hesabatlarimm vo Monfoot vergisi
haqqinda bayannamolerinin Podratgi torafin tayin etdiyi va Azorbaycan
Respublikasinin toftislor aparmaqdan Gtrii miivafiq icazalori (lisenziyalar1)
olan auditor torafinden teftis olunmasini tamin edir.

(v) hor Toqvim ili iigiin vergi maliyya hesabatlarin1 vo Monfoot vergisi
haqqinda boyannamolori auditorun miivafiq arayisi ilo birlikda sonraki
Toagqvim ilinin on bes (15) martindan gec olmayaraq vergi miifottisliyino
verir.

(vi) Podratg1 torafin 6z miilahizasina gore Vergi qoyulan monfoat aldo edacayi
birinci Taqvim ilinden baslayaraq Taqvim riibiinds Vergi qoyulan
Monfootin qabaqcadan hesablanmis mablogina osason hor Taqvim riibii
iigiin, elaca do hamin Toqvim ilinin avvalki Taqvim riibiinda gabaqcadan
hesablanmis Monfoot vergisini ddomok iigiin mosuliyyat dasiyir.
Qabaqcadan hesablanmig Monfoaot vergisi 11.2(c) bandino uygun olaraq
Dévlot biidcasina miivafiq Taqvim kvartali qurtarandan sonra iyirmi bes
(25) giindon gec olmayaraq ddonilir. Taqvim riibii iigiin qabaqcadan

42

(n)

(0)

(p)

A Contractor Party has the right to sell or transfer any Fixed Assets which it owns
at market prices without regard to book value of the Fixed Assets.

Should any Contractor Party assign all or any part of its interest in the Agreement,
the assigning Contractor Party shall have the option to elect to have the assignee
treat as Deductions for the Calendar Year in which the assignment occurs all, or a
proportional part if only part is assigned, of the Taxable Loss, if any, of the
assignor Contractor Party for such Calendar Year.

If, for income tax purposes of a country other than the Azerbaijan Republic, this
Agreement and the operations under this Agreement are regarded as a partnership,
each Contractor Party which is subject to the income tax law of such country elects
to be excluded from the application of the relevant partnership tax provisions of
such income tax law.

Profit Tax Accounting and Returns

(a)

Each Contractor Party shall:

(i) maintain its tax books and records, and compute its Taxable Profit and
Taxable Loss, exclusively in Dollars.

(ii) recognize items of Sales Income, Other Income and Deductions in
accordance with the cash receipts and disbursements basis applicable in the
Azerbaijan Republic as of the Effective Date.

(iii) draw up its tax financial statements and Profit Tax returns in Dollars and
submit one set of accounts for the Calendar Year consisting of a tax
balance sheet and profit and loss account, together with one Profit Tax
computation for the Calendar Year reflecting its Hydrocarbon Activities.

(iv) have its tax financial statements and Profit Tax return for each Calendar
Year audited by an auditor appointed by the Contractor Party and who has
relevant permits (licenses) to carry out such audits in the Azerbaijan
Republic.

(v) submit such tax financial statements and Profit Tax returns for each
Calendar Year together with an appropriate comment from the auditor to
the Tax Inspectorate no later than the fifteenth (15th) March of the
following Calendar Year.

(vi) beginning in the first Calendar Year in which it estimates it will earn a
Taxable Profit, be liable for estimated Profit Tax for each Calendar Quarter
in a Calendar Year based upon its estimate of its Taxable Profit for such
Calendar Quarter. Estimated Profit Tax shall be paid in accordance with
Article 11.2(c) to the State Budget on or before twenty-five (25) days
following the end of the relevant Calendar Quarter. In calculating the
estimated Profit Tax for a Calendar Quarter, each Contractor Party may
utilize the Annual Work Program along with any other information which
(b)

C))

qoyulan Monfost vergisi hesablanarkon hor Podratci torof Illik is
programindan va éziiniin rayince, lazim olan her hansi digar
informasiyadan istifada edo bilor.

Tagqvim ili iigiin Monfoat vergisino dair qati boyannama taqdim edilondon sonra
homin Toqvim ili orzinda Toqvim riiblori hesabina Gdonilon gqabaqcadan
hesablanmis Monfoot vergilori Monfaot vergisina dair qoati bayannamado
hesablandigi kimi, goti Monfaot vergisi mablogino daxil edilir. Artiq 6danmis hor
hans mablogi Dévlat biidcasi Podratgi tarafa o, Monfoat vergisina dair qati
bayannamoni toqdim edondon sonra on (10) giin miiddotinda qaytarir. Oskik
6donmis hor hansi mablog 11.2(c) bandina uygun suratds, Monfaat vergisinin gati
bayannamasi taqdim edilondon sonra on (10) giin miiddatinda Dévlot Biidcasina
6donilir. Biitiin hallarda Taqvim ili tigiin Monfoot vergisinin goti mablagi Monfaat
vergisino dair boyannamoda hesablandigi kimi, sonraki Taqvim ilinin iyirmi bes
(25) martdan gec olmayaraq ddonmolidir.

ilkin va geti hesablanmis Monfsot vergisi (habelo artiq ddonilmis meblogin
qaytarilmasi) iizro, homginin ona hor hansi faizlor, carima sanksiyalari tizra biitiin
6donislor asagidaki 11.3(d) bandindo géstarildiyi kimi, Dollarla hayata kegirilir.

(i) Toagqvim ili iigiin Monfaot vergisina dair bayannamoa taqdim edilmasi vo
Monfoat vergisinin miivafiq sokildo ddonilmasi homin Taqvim ili iigiin
Monfooat vergisi haqqinda bayannamonin verildiyi tarixdon altmis (60) ay
keganden sonra homin Taqvim ili iigiin Monfaot vergisina dair biitiin
Ohdoliklorin tam vo goti nizama salinmasi hesab edilir.

(ii) Vergi Miifottisliyi hor Podratc: Torofin hor Toqvim Ili iigtin Monfoot
Vergisina dair bayannamolorini taftis etmok solahiyyatina malikdir. Toftis
qurtarandan sonra vergi Miifattisliyi toklif olunan hor hans toshihi Podratgi
toraf ilo miizakira edir va lazim galorso, Monfoat Vergisi gargivasinda alavo
6donilosi_ mablag haqqinda bildiris moktubu va ya artiq ddonilmis
moabloglorin gaytarilmasi haqqinda bildiris moktubu verir. Podratgi toraf
miivafiq bildiris moktubunu alandan sonra on (10) giin miiddotindo
Monfoot Vergisinin 11.2(c) bandindo razilasdirilmis qaydada hor hansi
alava ddonilasi moblogi Sdonilir vo ya artiq Gdonilmis moblagi qaytarilir.
Oger Podratgi Taraf va Vergi Miifattisliyi Monfoot vergisinin askik vo ya
artiq verilmis mobloginin, yaxud bununla bagli hor hansi mobloglori
razilasdira bilmasaler, homin mosoalonin tonzimlenmesi 22.3 bandinda
géstorilon prinsiplora uygun olaraq arbitraja verilir.

(iii) Podratg1 Torafin Taqvim ili tigiin qati boyannamasinda géstarilon Manfaat
Vergisinin oskik vo ya artiq édonilmasi tam miiayyon olunandan sonra
11.2(c) bandina uygun olaraq ARDNS askik vo ya artiq verilmis mobloga
g6ro, Sdonisdon bir giin awvol iistiinliik taskil eden LIBOR doracasi tistagal
dérd (4) faiz hesabi ila Dévlot Biidcasina faizlor ddoyir (va ya artiq
verildiyi halda Dévlot Biidcasindon faizlor alir). Homin faizlor Monfoot
vergisino dair qati boyannamonin toqdim olundugu Toqvim ilinin iyirmi
bes (25) martdan baslayaraq Monfaat vergisinin Gdonildiyi va ya
qaytarildigi tarixodok hesablamr.

(iv) Yuxaridaki (iii) bendino uygun olaraq édonilon faizlorden olava olaraq
Podratgi Torafa Vergilora aid yalmz asagida géstorilon corimo sanksiyalari
tatbiq edila bilor:

43

(b)

C))

it deems appropriate.

Upon filing the final Profit Tax return for a Calendar Year, estimated Profit Tax
paid with respect to the Calendar Quarters during such Calendar Year shall be
credited against the final Profit Tax as calculated on the final Profit Tax return.
Any overpayment shall be refunded by the State Budget within ten (10) days
following the date the Contractor Partys final Profit Tax return is submitted. Any
underpayment shall be paid to the State Budget in accordance with Article 11.2(c)
within ten (10) days following the date such final Profit Tax return is submitted. In
any event, the final Profit Tax for a Calendar Year as calculated in the Profit Tax
return shall be payable no later than twenty-fifth (25th) March of the following
Calendar Year.

All estimated and final payments (and refunds of overpayments) of Profit Tax and
any interest and penalty sanctions thereon as described in Article 11.3(d) below
shall be made in Dollars.

(i) The filing of the Profit Tax returns and payment of Profit Tax thereunder
for a Calendar Year shall be deemed to be a final and conclusive settlement
of all Profit Tax liabilities for that Calendar Year upon the date sixty (60)
months from the date the Profit Tax return for such Calendar Year was
filed.

(ii) | The Tax Inspectorate shall have the authority to conduct an audit of each
Contractor Partys Profit Tax return for each Calendar Year. Upon
completing such audit, the Tax Inspectorate shall discuss any proposed
adjustments with the Contractor Party and, where appropriate, issue a
notice of additional Profit Tax due or a notice of refund. Any agreed
underpayments or overpayments of Profit Tax shall be paid in accordance
with Article 11.2(c) within ten (10) days following receipt by the
Contractor Party of the appropriate notice. If the Contractor Party and the
Tax Inspectorate are unable to agree upon the amount of Profit Tax
underpaid or overpaid, the issue shall be submitted to arbitration applying
the principles contained in Article 22.3.

(iii) | Upon a final determination that there has been either an underpayment or
overpayment of Profit Tax on a Contractor Partys final Profit Tax return for
a Calendar Year, SOCAR shall as provided in Article 11.2(c), pay to the
State Budget (or, in the case of a refund of an overpayment, receive from
the State Budget) interest on the amount of the underpayment or
overpayment at the rate of LIBOR prevailing on the day before payment
plus four (4) percent. Such interest shall be computed from twenty-fifth
(25th) March in the Calendar Year the final Profit Tax return was filed
until the date the Profit Tax is paid or refunded.

(iv) In addition to interest payable as computed under (iii) above, a Contractor
Party shall be subject to only the following penalty sanctions with respect
of Taxes:
(e)

(aa) agar Podratgi taraf Monfoat Vergisina dair goti boyannamoni taqdim
etmirso, ondan homin Monfast Vergisina dair bayannamo iizro
6dayacayi Monfoat Vergisi mabloginin yiiz on (110) faizi hacmindo
corimo alimr. 11.4(a) va 11.5 bandlorina uygun olaraq vergi
tutulmadiqda, homin hacmda carima alinr.

(bb) agar Toqvim Ili tigiin Monfoot vergisino dair qoti boyannamado oks
etdirilon ddonilmali Monfoat Vergisinin mablogi Podratgi tarofin
qesden aldatmasi noticasinda az géstarilmisdirso, azaldilmis
mablogin iki yiiz (200) faizi hocmindo carimo alinir.

(cc) Podratg1 toraf Vergi Miifattisliyinin yuxaridaki (aa) vo (bb) bandlari
ilo bagli hor hansi gorarindan sikayot edo bilar va miibahisali masala
22.3 bondindoki prinsiplera uygun olaraq tonzimlonmok iigiin
arbitraja verilir.

Hor Podratg: Toraf 6z maliyya hesabatlarm: va Monfaat Vergisi haqqinda
bayannamolari Vergi Miifattisliyina taqdim edir. Monfoot Vergisinin qabaqcadan
hesablanmis va gati mabloglari Dévlot Biidcasina hor Podratg: tarof iigiin va onun
adindan ARDNS torofindon édonilir.

Vergi Miifattisliyi hor Podratg Torafa ddonisin hoyata kegirildiyindon sonra on
(10) giin miiddotinds Monfast Vergisinin qabaqcadan hesablanmis va ya qoti
mabloginin Gdonildiyi haqqinda rasmi vergi qobzleri taqdim edir. Bu vergi
qebzlorinda édonisin tarixi, mablogi, hansi valyuta ilo aparildigi va Azorbaycan
Respublikasina moxsus olan basqa xiisuslar géstorilir.

11.4 Xarici Subpodratgilara vergi qoyulmasi

(a)

(b)

Xarici Subpodratgilara asagidaki qaydada vergi qoyulur:

(i) Asagidaki 11.4(b) bandino miivafiq olarag, Xarici Subpodratgilar
Karbohidrogen faaliyyoti ilo bagli gériilon isler va ya géstorilon xidmotlor
iigiin ddonislorin iyirmi bes (25) faizi qodar vergiya tabe olan monfoot
gotiira bilorlor va bu monfaotin otuz iki (32) faizi basqa sézlo édonislorin
sakkiz (8) faizi hocmindo vergi tutulmalidir. Beloliklo hor hansi 6donisi
6doyan qurum Gdonisin sokkiz (8) faizini vergi olaraq tutulmal vo
6donisdon sonra otuz (30) giin orzinda tutulmus vergilor Dévlat Biidcasino
6donilmolidir.

(ii)  Heg bir Podratgi taraf va ya Omoliyyat sirkati 6z Subpodratgilarinin hor
hansi_ Vergilori tutmadiqlar1 vo ya ddomodiklori iigiin, géstorilon
Subpodratgilarm Azorbaycan Respublikasinin vergi qanunlarim hor hansi
sakilda yerina yetirmadiklori iigiin mosuliyyot dasimir vo ya bu barado
Ohdolik gétiirmiir.

(iii) bu 11.4(a) bandindo géstorilonlorden savay: Xarici Subpodratgilara
6donislorina heg bir Monfaat Vergisi qoyulmur yaxud tutulmur va Xarici
Subpodratgilara Gdonislora hor hansi basqa Vergi qoyulmamali yaxud
tutulmamalidir.

Yuxarida géstarilonlora baxmayaraq, hor hansi Xarici Subpodratg1 ikiqat vergi
haqqinda totbiq edila bilen hor hansi Miiqavilonin miiddoalari ilo idara olunmaq
hiiququna malikdir.

44

(e)

(aa) if a Contractor Party fails to file a final Profit Tax return, it shall be
liable for a penalty of one hundred and ten (110) percent of the
Profit Tax required to be paid with such Profit Tax return. Failure to
withhold taxes as pursuant to Article 11.4(a) and 11.5 shall be
penalized at the same rate.

(bb) if the amount of Profit Tax due as shown on the final Profit Tax
return for a Calendar Year was understated due to willful fraud by
the Contractor Party, it shall be liable for a penalty of two hundred
(200) percent of the amount of the understatement.

(cc) any decision of the Tax Inspectorate relating to paragraphs (aa) and
(bb) hereabove may be rejected by the Contractor Party and, if
necessary any dispute shall be settled by arbitration in accordance
with the principles of Article 22.3.

Each Contractor Party shall submit its financial statements and Profit Tax returns
to the Tax Inspectorate. Estimated and final Profit Tax payments shall be made to
the State Budget by SOCAR, for and on behalf of each Contractor Party.

The Tax Inspectorate will issue to each Contractor Party official tax receipts
evidencing the payment of estimated or final Profit Tax within ten (10) days of
any such payment. Such tax receipts shall state the date and amount of such
payment, the currency in which such payment was made and any other particulars
customary in the Azerbaijan Republic for such receipts.

11.4 Taxation of Foreign Sub-contractors

(a)

(b)

Foreign Sub-contractors shall be taxed as follows:

(i) Subject to Article 11.4(b) below, Foreign Sub-contractors shall be deemed
to earn a taxable profit of twenty-five (25) percent of the payments
received in connection with Hydrocarbon Activities and they shall be
further deemed to be subject to tax on this deemed profit at the rate of
thirty-two (32) percent, resulting in a total tax obligation of eight (8)
percent of such payments. Any entity making such payments shall
therefore withhold such tax from such payments at a rate of eight (8)
percent and shall pay such withheld taxes to the State Budget within thirty
(30) days from the date of payment.

(ii) any Contractor Party or the Operating Company shall have no liability or
responsibility for any Taxes which its Sub-contractors do not withhold or
pay or for any other failure of such Sub-contractors to comply with the tax
laws of the Azerbaijan Republic.

(iii) no Taxes shall be imposed or withheld with respect to payments to any
Foreign Sub-contractor other than as provided in this Article 11.4(a).

Notwithstanding the foregoing, Foreign Sub-contractors will be subject to the
provisions of any applicable Double Tax Treaty.
11.6

(c) Har Subpodratg: Karbohidrogen foaliyyati ila alaqodar olaraq istifada etmak iigiin
vergi édamoadon aparatlar, avadanliqlar, Osas fondlar, materiallar, islor vo
xidmotlar idxal etmak va yenidon ixrac etmok hiiququna malikdir.

(d) Bela Xarici Subpodratginm Azorbaycan Respublikasinda Daimi niimayandoliyi
Azorbaycan Respublikasinda vergi qoyulmasinm Azorbaycan Respublikasi
rezidentino totbiq edilon qaydasindan daha agir qaydanin obyekti olmamalidir.

(ec) Bu 11.4 bandino uygun olaraq, Xarici Subpodratgilardan vergi tutulmasi rejimi
11.4 bandino osasan, Vergi Miifottisliyi ilo Podratg: toraflor arasinda
razilasdirilmali olan inzibati proseduralara uygun surotda Xarici Subpodratginm
miivafmq sorgusundan sonra otuz (30) giin orzinda Vergi Miifottisliyinin homin
rejim haqqinda yazili bildiris vermasi yolu ila tasdiq edilir.

(f) Beynolxalq neft-qaz sonayesinin hamiligla qabul edilmis tacriibasina uygun olaraq
hor bir Podratgi tarafin Ortaq sirkatlari 6z normal foaliyyatina miivafiq surotda
(bela foaliyyata Vergi 6damokdon yayinmaq mogsodi giidon faaliyyat daxil ola
bilmoz) mallari, islori vo ya xidmotlori monfoot gétiirmodon/zorara diigmodon
tomin edirlor. Yuxarida géstarilonloro omal edilirso, bela hesab olunur ki,
Azorbaycan Respublikasinda onlar heg gir monfoot gotiirmiirlor vo demoli onlara
heg bir vergi tatbiq edilmir va ya tutulmur.

Xarici hiiquqi saxslora édanislora vergi qoyulmasi

11.4 bandinda nozoerdo tutulanlar istisna edilmoklo, Podratgi torafin vo ya Omoliyyat
sirkotinin Azorbaycan Respublikasi hiidudlarmdan konarda taskil olunmus hor hansi
hiiquqi soxso verdiyi (yaxud vermosi kimi baxildigi) 6domolara Vergi qoyulmur va ya
onlardan Vergi tutulmur. Yuxaridaki ciimlayo baxmayaragq, hor hansi Podratg: tarafin va
ya Omoliyyat sirkotinin Azorbaycan Respublikasi hiidudlarmdan konarda taskil edilmis
banklardan va ya digar maliyyo tasisatindan Karbohidrogen foaliyyati ilo olaqadar olaraq
aldigi kredita géra verdiyi faizlora, habelo Podratgi torofin va ya Omoliyyat sirkotinin
Azorbaycan Respublikasi rezidentlori olmayan miiolliflora, yaxud ixtiragilara onlarin nasr
olunmus yazilarmdan, ixtiralarmdan va ya Karbohidrogen faaliyyotinds digar qeyri-maddi
miilkiyyotindon istifado edilmasino géra (lakin homin yazilarla, ixtiralarla vo ya
Karbohidrogen foaaliyyatinda digar qeyri-maddi miilkiyyatla bagli materiallardan,
avadanliqdan vo ya mohsuldan istifado edilmasina géra yox) bilavasita Gdadiyi royaltiya
qoyulacagi giiman edilon iyirmi bes (25) faizlik Vergi qoyulan monfoot doracasinin otuz
iki (32) faiza vurulmasindan yaranan maksimum doraco ile Vergiler qoyula va ya tutula
bilor, hor iki halda ikigat vergiyo yol verilmamasi haqqinda tatbiq edilo bilon hor hansi
miiqavilo xarici hiiquqi soxslor iigiin daha alverisli olursa, homin Miigavilo miiddoalari
tatbiq edilir.

Iscilora va fiziki soxslora Vergi goyulmasi

(a) Hor Podratgi tarafin, onun Ortaq sirkotlorinin, Omoliyyat sirkotinin vo
Subpodratgilarmin biitiin Vergi qoyulan Rezident amokdaslar1 omak foaliyyati
noticasinda qazandiqlar1 golirlardan Azorbaycan Respublikasina sexsi galir
Vergisini 6domoyo borcludurlar. Siibha yaranmasina yol vermomak iigiin isgilorin
Vergi qoyulan Rezident olmadiqlari hallarda, onlar Azorbaycan Respublikasina
soxsi golir Vergisi 6domoyo borclu deyillor. Bu 11.6-c1 bondin aydinlasmasi tigiin
“Vergi qoyulan Rezident* asagidakilardan biridir:

(i) Tagqvim ilinda otuz (30) va ya daha ¢gox ardicil giin orzinda Azorbaycan
Respublikasinda Neft-qaz omoliyyatlarn ilo alaqodar ezamiyyotdo olan hor

45

(c) Each Sub-contractor shall be entitled to import and/or re-export machinery,
equipment, Fixed Assets, goods, works and services for use in respect of
Hydrocarbon Activities free of any Taxes.

(d) The permanent establishment in the Azerbaijan Republic of such Foreign Sub-
contractor shall not be subjected to taxation in the Azerbaijan Republic that is
more onerous than that applied to a resident of the Azerbaijan Republic.

(ec) _ The tax treatment of Foreign Sub-contractors pursuant to this Article 11.4 shall be
confirmed by way of the Tax Inspectorate issuing a written certificate of such
treatment within thirty (30) days of a request by a Foreign Sub-contractor for
clearance.

(f) Affiliates of any Contractor Party, in accordance with the established practice of
the international petroleum industry and with their ordinary business activities
(and such activities shall not include activities directed towards avoidance of
Taxes), shall provide goods, works or services on a no gain/no loss basis. If this
above mentioned condition is fulfilled, no profit shall be deemed to arise in the
Azerbaijan Republic, and therefore no Taxes shall be imposed or withheld to
them.

Taxation of Payments to Foreign Entities

Except as provided by Article 11.4, no Taxes shall be withheld or imposed on payments
(or deemed payments) made by a Contractor Party or the Operating Company to any
entity organized outside the Azerbaijan Republic. Notwithstanding the preceding
sentence, Taxes may be withheld or imposed at a maximum rate equal to thirty two (32)
percent multiplied by the rate of deemed taxable profit of twenty five (25) percent on
interest paid by a Contractor Party or the Operating Company with respect of loans
received in connection with Hydrocarbon Activities from a bank or other financial
institution organized outside the Azerbaijan Republic and on royalties paid by a
Contractor Party or the Operating Company directly to authors or inventors who are not
residents of the Azerbaijan Republic for the use of their publication, inventions or other
intangible property in Hydrocarbon Activities (and not for goods, equipment or products
relating to such publications,inventions, or intangible property used in such Hydrocarbon
Activities), both shall be subject to the provision of any applicable Double Tax Treaty if
itis more favorable to such Foreign Entities.

Taxation of Employees and Physical Persons

(a) All Tax Residents, employees of each Contractor Party, the Operating Company,
their Affiliates and Sub-contractors, including any physical persons acting as
Foreign Sub-contractors, shall be liable to pay Azerbaijan personal income Tax
only on their income earned as a direct result of their employment in the
Azerbaijan Republic, and employees who are not Tax Resident shall not be liable
to pay Azerbaijan personal income Tax. For purposes of this Article 11.6, "Tax
Resident" means:

(i) any person who stays in the Azerbaijan Republic for ordinary business
purposes for a period which shall exceed thirty (30) consecutive days,
(b)

11.7

(a)

(b)

hansi is¢i, bela ki Azarbaycan Respublikasmin votandasi olmayan bela isgi
Taqvim ilinda Azorbaycan Respublikasinda galmasinin otuzuncu (30)
giiniindon sonra ancaq bilavasita Azorbaycan Respublikasida géstardiyi
amok foaliyyati noticasinds qazandigi Vergi Qoyulan gaxsi galirindon vergi
6domolidir; va yaxud

(ii) Toqvim Ilinds iist-iisto doxsan (90) vo ya daha cox giin Azorbaycan
Respublikasinda Neft-qaz omoliyyatlari ilo alaqadar ezamiyyotdo olan hor
hans is¢i, bela ki Azorbaycan Respublikasimin vatandasi olmayan bela isgi
Taqvim ilinds Azorbaycan Respublikasinda qalmasinin doxsaninc1 (90)
giiniindon sonra ancaq bilavasita Azorbaycan Respublikasinda géstardiyi
amok foaliyyati noticasinds qazandigi Vergi Qoyulan gaxsi galirindon vergi
6domolidir; va yaxud

(iii) Toqvim lindo iist-iista doxsan (90) giindan cox Azarbaycan
Respublikasinda Neft-qaz omoliyyatlari ilo olaqadar ezamiyyotdo olan vo
Azorbaycan Respublikasinin hiidudlarindan konarda asas is yeri olmayan
isgi (névbo isgilori yaxud amok névbasina galon omokdaslar kimi), belo ki
Azorbaycan Respublikasimmn votondasi olmayan va Azorbaycan
Respublikasimin hiidudlarmdan konarda asas is yeri olmayan bela isgi
bilavasita Azorbaycan Respublikasida  géstordiyi omok  foaliyyoti
noticasinda gazandigi Vergi Qoyulan soxsi golirinin hamisindan, o
ciimladon doxsan (90) giin arzinds qazandigi golirdon vergi 6damolidir.

Hor Podratgi toraf, Omoliyyat sirkoti va Xarici Subpodratgilar, onlarin Ortaq
sirkotlori, Subpodratgilar Azarbaycan Respublikasinin vatondaslari olan isgilara
géra ancaq Azorbaycan Respublikasinin dévlot sosial sigortasi haqqi va buna
oxgsar donislor (pensiya fondunu, sosial sigorta fondunu, isadiizalma fondunu, va
tibbi sigorta fondunu ahata edon lakin onlarla mohdudlasdirilmayan fondlara)
Gdomolidir.

Vergidon azad edilmalar

Hor Podratg: taraf dziiniin Neft-qaz omoliyyatlar1 va Omoliyyat Sirkoti ile olaqodar
foaliyyatlorino géra (agar bu Sazisda basqa hal nozarda tutulmamisdirsa) biitiin
vergilordon tamamilo azad edilmak hiiququna malikdir.

11.4 va 11.5 bandlerinds nozardo tutulan hallar istisna olmaqla Azorbaycan
Respublikasinin hiidudlarindan konarda qeydo alinmis, qanuni surotda yaradilmis
va ya taskil edilmis hor hansi hiiquqi soxso hor bir Podratgi tarafin, onun daimi
idaralorinin vo ya Omoliyyat Sirkotinin verdiyi ddonislordon Vergi tutulmur.

11.8 ODV va Sertifikatlar

(a)

Karbohidrogen foaliyyati ila alaqadar olaraq hor bir Podratgi taraf vo Omoliyyat
sirkoti (i) Tarafa taqdim edilon vo ya Torofin taqdim etdiyi biitiin mallar, islor,
xidmotlar iigiin, (ii) Karbohidrogenlorin va bela Karbohidrogenlordon alinan va
emal edilon biitiin mohsullarin ixraci tigiin vo (iii) aldigi mallarm, islorin,
xidmotlarin idxali tigiin Olava doyar vergisinden (“ODV%) (sifir (0) faiz doracasi
ile) azad edilir. Ustalik Karbohidrogen foaliyysti ilo olaqedar olaraq har hanst
Podratgi tarafa va ya Omoliyyat sirkatina mal, ig vo xidmot idxalgilarmin hor biri

46

11.7

11.8

(b)

provided that such person shall be liable for Azerbaijan personal income
Tax only on his or her income earned as a direct result of his or her
employment in the Azerbaijan Republic for the period which shall exceed
thirty (30) consecutive days; or

(ii) an employee who is present in the Azerbaijan Republic for a period of
more than ninety (90) cumulative days during a Calendar Year for the
purpose of Petroleum Operations such that Taxes shall arise for an
employee who is not a citizen of the Azerbaijan Republic only on his or her
taxable income earned as a direct result of his or her employment in the
Azerbaijan Republic after his or her ninetieth (90th) day in the Azerbaijan
Republic during a Calendar Year; or

(iii) an employee who does not have a primary place of employment outside the
Azerbaijan Republic (such as rotators and rotating employees) and who is
present in the Azerbaijan Republic for a period of more than ninety (90)
cumulative days during a Calendar Year for the purpose of Petroleum
Operations such that Taxes shall arise for an employee who is not a citizen
of the Azerbaijan Republic and who does not have a primary place of
employment outside the Azerbaijan Republic on all of his or her taxable
income earned as a direct result of his or her employment in the Azerbaijan
Republic during a Calendar Year, including income earned during the
ninety (90) day period.

Each Contractor Party, the Operating Company and Foreign Sub-contractors, their
Affiliates, Sub-contractor shall make contributions of Azerbaijan State social
insurance and similar payments (including but not limited to contributions to the
pension funds, the unemployment fund, the social insurance fund, the employment
fund and the medical fund) only with respect to employees who are citizens of the
Azerbaijan Republic.

Tax Exemptions

(a)

(b)

Each Contractor Party and Operating Company shall be entitled to full and
complete exemption from all Taxes in respect of its Hydrocarbon Activities
(except as otherwise provided for in this Agreement).

Except as provided by Articles 11.4 and 11.5, no Taxes shall be withheld or
imposed on payments made by each Contractor Party, its permanent
establishments or Operating Company to any entity incorporated, legally created
or organized outside the Azerbaijan Republic.

VAT and Certificates

(a)

Each Contractor Party and Operating Company shall be exempt with credit (zero
(0) percent rate) from VAT in connection with Hydrocarbon Activities on all (i)
goods, works and services supplied to or by it, (ii) exports of Petroleum and all
products processed or refined from such Petroleum, and (iii) imports of goods,
works and services acquired by it. In addition, every supplier of goods, works and
services to each Contractor Party or Operating Company in connection with
Hydrocarbon Activities shall treat those supplies for VAT purposes as being
(b)

11.9 Sair

ODV ucotu baximindan homin idxallari sifir (0) faiz doracasi ila géndorilmalor
hesab etmolidirlor.

Bu Sazisin 11.7(c) bondinds nozardo tutuldugu kimi Vergi miifottisliyi vo ya digor
miivafiq Hékiimot orqam hor Podratgi torafa, Omoliyyat sirkotina va onlarin
Subpodratgilarma 11.4(c) bandinda géstarilmis hor hansi azadolunma vo/yaxud
ODV-nin sifir (0) daraca rejimini tasdiq edon etibarli sertifikatlari Podratg: torofin,
Ortaq sirkotin, Omoliyyat sirkotinin, vo ya Subpodratgimin bu ciir sertifikat
verilmosi haqqindaki miiraciatindon sonra otuz (30) giin miiddatinds taqdim edir.

Podratgi toroflor qeydiyyata géro riisumlar vo ya hor hans1 Hékumat organi torafinden
tayin olunan bu ciir qiisumlar ddoyirlor, bu sortla ki, bela riisumlarm moblogi sirf
nominal mablog olsun vo onlar ayri-seckilik qoyulmadan toyin edilsin.

11.10 Qiivvada galma

Bu Saziso xitam verildikdan sonra bu 11-ci Maddonin miiddsalar: Podratgi taraflarin
Vergilor iizra Ghdoliklorina aid biitiin masalolor qati hall edilonadak qiivvada qalirlar.

11.11 Toraflor, Podrate: tarafin istirak paymm hamisinin vo ya bir hissasinin Ortaq sirkot
olmayan Usiincii tarafa vo ya har hanst bir dicor Podrate1 tarafa satigindan vo ya basqasina
verilmasindan aldo etdiyi tomiz galirden Podratg: tarafin hor hansi Vergilori 6domok
Shdoaliyi haqqinda garsalaqh moagbul olan protokol tartib edacaklor. Bu ciir satig va ya
basqasina verilma naticasinda olde edilon golirdon Vergilari Podratgi toraf Dévlot
biidcasina ddoyir.

47

(b)

11.9 Other

exempt with credit (zero (0) percent rate).

The Tax Inspectorate or other appropriate Governmental Authority shall provide
each Contractor Party, the Operating Company and their Sub-contractors with
legally valid certificates confirming each exemption provided in Article 11.4(c)
and/or VAT zero (0) percent rate regime as provided in Article 11.7(c) of this
Agreement within thirty (30) days of the Contractor Party, Affiliate, the Operating
Company or Sub-contractor requesting such certificate.

The Contractor Parties shall pay registration or similar fees imposed by a Governmental

Authority to the extent they are nominal and of a non-discriminatory nature.

11.10 Survival

The provisions of this Article 11 shall survive the termination of this Agreement until
such time as all matters pertaining to each Contractor Partys liabilities for Taxes are

finally and conclusively determined.

11.11 The Parties will develop a mutually acceptable protocol for a Contractor Party to pay any
Taxes due from a sale or assignment of all, or any portion, of such Contractor Partys
Participating Interest share to a Third Party or to any of the Contractor Parties which is
not an Affiliate of an assigning Contractor Party. Payment of any Taxes due as a result of
such sale or assignment shall be paid to the State Budget by the Contractor Party.
MADDoO 12

KARBOHIDROGENLORIN DOYORININ MUOYYON EDILMOSi

12.1 Xam neftin va Sarbast tabii qazin dayorinin miiayyan edilmasi

(a)

(b)

Moasroaflarin ddonilmasi va Monfoaat karbohidrogenlorinin béliisdiiriilmasi tigiin
Xam neftin doyori bu Sazisin digar maddolorindo konkret olaraq géstorildiyi kimi,
hor hans Taqvim riibiinds asagidaki qaydada miiayyon edilir:

(i) Taqvim riibii arzinda hor hans: Toraf Kontrakt sahasindon gixarilan Xam
nefti (va ya Kontrakt sahasindon gixarilan Xam neft ovezino miibadila vo ya
neftin kégiirmasi sazislori noticasinds alda edilmis digoar Xam nefti) Satis
montaqasindo kommersiya cahatdon miistaqil aqdlara asason ixraca satirsa,
- bu satislarm hamusinda tatbiq olunan orta xiisusi satis qiymoti tizro
(komisyon va broker haqqi ¢gixildiqdan sonra), Catdirilma montagasindo
Xam neftin doyorini (“Xalis ixrac doyori“ni) tayin etmok tigiin Xam neftin
Satis montaqasina noql olunmasina Taroflorin gakdiyi xorclari, o ciimladon

boru komori tariflorini, tranzit  riisumlarm, Noqletma _ itkilorini,
terminallardan istifada haqqim, tankerlorin icaralonmosini va boru komori
iigiin vergilori vo ia. nozaro almaqla; bu sgortlo ki, bi Toraflorin

kommersiya cohatden miistaqil aqdlor osasinda satislarmin timumi hocmi
Toqvim riibii orzinda biitiin Toroflorin satislarmm hamisimin timumi
hocminin otuz ti¢ tam iigdo bir (33 1/3) faizindan gox olsun; va ya

(ii) oger kommersiya cohatdon miistoqil ixrac satislarimm timumi hocmi
yuxaridaki 12.1(a)(i) bandindo géstarilmis faiz mohdudiyyotindon artiq
deyildirsa - (A) kommersiya cahotdon miistaqil oqdlor (yuxaridaki
12.1(a)(i) bandina asason miiayyan edilmis aqdlor) daxilinds satilmis Xam
neftin orta xiisusi qiymoti iizra vo (B) kommersiya cahotdan geyri-miistaqil
aqdlar daxilindo satilmis Xam neftin Taqvim kvartali orzindo “Platts
Oylqram* noasrindo bu ciir Xam neft iigiin géstorilon orta xiisusi qiymot
iizra; nogrdo bu qiymat géstorilmodikda Xam neftin Toarofler arasinda
razilasdirilmig tig (3) niimuno névii iigiin Toqvim kvartalinda “Platts
Oylqram“da dare edilmis xiisusi FOB gqiymotlorinin orta komiyyati
gotiiriiliir; yuxaridaki (i) bondinda géstarildiyi kimi, Xam neftin Xalis ixrac
doyorini tayin etmak iigiin Xam neftin keyfiyyotini, néviinii, hocmini, Satis
montagasina naql edilmasino gakilon xorclori nozora almaqla. Bu 12.1(a)(ii)
bandina asasan arayis iigiin zoruri oldugu dévrdo “Platts Oylqramm“in
nasrind son qoyulmusdursa vo ya bu nasrin dorci on begs (15) giinliiya
dayandirilmisdirsa, lazimi ragomlor neft sanayesindo beynalxalg niifzu olan
miinasib alternativ nosrdon giti Oger Toroflor kommersiya iisulu ilo
hasilat baslananadok Xam neftin iig (3) niimuna névii barasinda razihga
golo bilmasalar (vo ya hor hansi alternativ nasrler barasinda raziliga golo
bilmasoalor), asagidaki 12.1(c) bandinin miiddoalarina asason qati qorari
beynolxalq niifuza malik olan ekspert qabul edir.

Hor hansi Taqvim riibiinds Moasroflorin ovezinin ddonilmesi va Moanfoot
karbohidrogenlorinin boliisdiiriilm: iin Sorbast tabii qazin (bu 12-ci Maddanin
maogqsodlorina gore, “Tabi gaz”""" YYYyyyrnnrnr”_ dedikdo hasilatin
timumi hocmino aid olan Tabii qaz basa diisiiliir) dayari Podratginin Sorbast tabii
qazi Satis montagasino gatdirmag iigiin gakdiyi xorclar, o ciimloden boru komori

48

ARTICLE 12

VALUATION OF PETROLEUM

12.1 Value of Crude Oil and Natural Gas

(a)

(b)

The valuation of Crude Oil for purposes of Cost Recovery, sharing of Profit
Petroleum and as otherwise specifically provided in this Agreement in any
Calendar Quarter shall be the net back value calculated as follows :

(i) where there have been export sales of Crude Oil from the Contract Area (or
such other Crude Oil obtained through exchanges or swap agreements
which is exchanged or swapped for Crude Oil from the Contract Area) by
any Party in arms length transactions during the Calendar Quarter, the
weighted average per unit price realized in all such sales (after deducting
commissions and brokerages), at the Point of Sale, adjusted for costs
incurred by the Parties of transporting the Crude Oil to the Point of Sale,
including but not limited to pipeline tariffs, transit fees, Transit Losses,
terminal fees, tanker costs and pipeline taxes to arrive at a value of the
Crude Oil at the Delivery Point ("Net Back Value"); provided that the total
volume of such arms length sales made by all Parties exceeds thirty-three
and one-third (33 1/3) percent of the total volume of all sales made by all
Parties during the Calendar Quarter; or

(ii) where the total volume of arms length export sales does not exceed the
percentage of sales referred to in Article 12.1(a)(i) above, the weighted
average per unit price of: (A) Crude Oil sold in arms length sales
(determined as provided in Article 12.1(a)(i) above) and (B) Crude Oil sold
in non-arms length sales at the average price quoted for such Crude Oil in
Platts Oilgram during the Calendar Quarter, but if no such price is quoted
then the average of per unit F.O.B. price quotations for three (3)
representative crude oils to be agreed by the Parties, as published in Platts
Oilgram in the Calendar Quarter, adjusted for quality, grade, quantity, costs
of transporting the Crude Oil to the Point of Sale as provided in (i) above,
to arrive at a Net Back Value of the Crude Oil. In the event that Platts
Oilgram ceases to be published or is not published for fifteen (15) days in
the period required for its use in this Article 12.1(a)(ii) then the required
data shall be taken from an available alternative publication internationally
recognized by the Petroleum industry. If the Parties cannot agree on the
three (3) representative crude oils by the date of commencement of
commercial production or fail to agree on any alternative publication the
matter shall be referred for final decision to an internationally recognized
expert in accordance with the provisions of Article 12.1(c) below.

The value of Natural Gas (for the purposes of this Article 12 “Natural Gas” shall
have the meaning of a portion of the Natural Gas in the Total Production) in any
Calendar Quarter for the purposes of Cost Recovery, sharing of Profit Petroleum,
and as otherwise specifically provided in this Agreement shall be the actual arms
length sale price realized under a gas sales agreement less costs incurred by the
c)

C))

tariflori, Noqletma itkilori va boru komori in vergilor vo i.a. gixilmaqla bu
Sazisin digar maddolorinda konkret olaraq géstorildiyi kimi, qaz satigsma dair
miiqavilo osasinda kommersiya cohotdon miistaqil satis zamami tatbiq edilon faktik
qiymota barabordir (“Xalis ixrac dayari“).

Podratgi Sorbast tabii qazi kommersiya cohotdon asili sévdalosma qiymotlorilo
satdigi hallarda, bela Sorbast tabii qazin doyori iistiinliik taskil eden beynalxalq
qiymotqoyma prinsiplori asasinda va bazar, név, keyfiyyat, hacm, dasinma, habela
digar miivafiq amillor nazora alinmaqla ARDNS ilo Podratgi arasinda
razilasdirilmis giymotlo miiayyon edilir (“Xalis ixrac dayori“).

Miivafiq Toqvim kvartali qurtardiqdan sonra otuz (30) giindon gec olmayaraq
ARDNS Xam neftin va Tabii gazin nozordon kegirilan Toqvim kvartalinda
kommersiya cahatdon miistaqil satislarmm hamusi iigiin satis hacmlorini,
tarixlorini, qiymotlorini vo Satis montagasini Omoliyyat sirkatina bildirir vo
Omoliyyat sirkoti yuxaridaki 12.1(a) va 12.1(b) bondlorinda géstarilmis
miiddoalara omol edilmasi mogsadila Xam neftin va Tabii qazim doyorinin
miiayyon edildiyi haqqinda ARDNS-o bildiris verir; homin bildirisda kommersiya
cahatden miistaqil olan biitiin oqdlor iigiin satis hocmlori, tarixlori, qiymotlori va
Satis montagasi géstorilir. Ogar ARDNS Omoliyyat sirkotinin 12.1(a) va 12.1(b)
bandlorina asason elan etdiyi doyorla razilasmirsa vo Xam neftin vo ya Sorbast
tabii qazin doyarinin miioyyon edilmasi haqqinda ARDNS-in Podratgidan
molumat aldigi tarixdon otuz (30) giin keganadak ARDNS ila Podratg: Xam neftin
va ya Sarbast tabii qazin doyori barasinda raziliga gala bilmirlorsa, bu doyori
Podratgi vo ARDNS torafinden tayin olunan, beynalxalq miqyasda taninmis
ekspert miioyyon edir, lakin onlar yuxarida géstarilon otuz (30) giin miiddot
qurtardigi andan baslayaraq otuz (30) giin orzindo ekspert tayin etmok haqqinda
raziliq alda edo bilmasolor, ekspert Stokholm (isve¢) Ticarat palatasinin Prezidenti
torafindon ARDNS-in vo ya Podratgnin orizasi ila miiraciatindon sonra tayin
olunur. Tayin edilon ekspert Karbohidrogenlorin satisi sahasindo beynalxalq
niifuza malik olmalidir. Ekspert bu Sazisin yalniz’ ingilisco motnindon istifado
edir. Tayin olunduqdan sonra otuz (30) giin arzinda ekspert 6z qarari haqqinda
yazili molumat verir va onun qorari qati hesab olunur, ARDNS vo Podratgi iigiin
mocburi sayilir.

Hesablasmalar va édonislor aparmaq magqsodila cari Taqvim riibii tigiin Xam neftin
va ya séhbat Sorbast tabii qazdan gedirsa, Sarbast tabii qazin Xalis ixrac doyorini
miisyyan etmozden avvel miivaggati olarag, yoni homin dévrdo tatbiq edilo bilon
Xalis ixrac doyari goti miisyyanlasdirilono qader Xam neftin va/vo ya Sorbast tabii
qazin ovvalki Taqvim riibii iigiin miioyyon olunmus Xalis ixrac doyorindon
istifado edilir. Miivaqqoti hesablasmalarda va ddonislordo diizolislor etmak lazim
goaldikda, bela diizalislor tatbiq oluna bilan bela Xalis ixrac doyori miiayyon
edildikdon sonra otuz (30) giin arzinda kegirilir.

12.1(a) va (b) bandlorina asason Xam neftin va/va ya Sorbast tabii qazin tatbiq
oluna bilon Xalis ixrac dayori miiayyon olunarkon asagidakilar tatbiq edilir:

(i) bu 12.1 bondinin “satislara“ aid miiddoalar1 ayrica bir satisa da eyni
doracada aiddir vo miivafiq surotda tofsir olunur; vo

(ii) Satis montaqasinda Xam neft vo ya Sorbast tabii qazin iizorinda miilkiyyat
hiiququnun Torafdon alicrya kegdiyi an satis ani hesab olunur; vo

49

(c)

C))

Contractor Parties of transporting such Natural Gas to the Point of Sale including
but not limited to pipeline tariffs, Transit Losses and pipeline taxes ("Net Back
Value").

Where Natural Gas is sold by Contractor in non-arms length sales, Natural Gas
shall be valued at a price to be determined by agreement between SOCAR and
Contractor based on pricing principles prevailing internationally, taking into
account market, grade, quality and quantity, transportation and other relevant
considerations ("Net Back Value").

Within thirty (30) days after the end of the relevant Calendar Quarter, SOCAR
shall notify the Operating Company of the volumes, dates, prices and Point of Sale
for all arms length sales of Crude Oil and/or Natural Gas during such Calendar
Quarter, and the Operating Company shall notify SOCAR of valuations of Crude
Oil and/or Natural Gas for the purposes of Article 12.1(a) and Article 12.1(b)
above, which notice shall specify volumes, dates, prices, and Points of Sale for all
arms length sales. If SOCAR does not accept any valuation notified by the
Operating Company pursuant to Article 12.1(a) or Article 12.1(b) and SOCAR
and Contractor cannot reach agreement on the value of Crude Oil and/or Natural
Gas within thirty (30) days of receipt of notice by SOCAR of Contractors
valuation of Crude Oil and/or Natural Gas, such determination shall be made by
an internationally recognized expert appointed by Contractor and SOCAR, but if
they fail to agree within thirty (30) days from the end of the thirty (30) days
referred to above on the appointment of such expert, then such appointment shall
be made by the President of the Stockholm Chamber of Commerce, Sweden on
the application of SOCAR or Contractor. Such expert shall be a person
internationally recognized as having expertise in the marketing of Petroleum. Only
the English language text of this Agreement will be utilized by the expert. The
expert shall in writing, report his determination within thirty (30) days of his
appointment and his determination shall be final and binding upon SOCAR and
Contractor.

Pending the determination of the Net Back Value of Crude Oil or as the case may
be Natural Gas - Natural Gas for a given Calendar Quarter, the Net Back Value for
the preceding Calendar Quarter shall be provisionally applied to make calculation
and payment until the applicable Net Back Value for that period is finally
determined. Any adjustment to such provisional calculation and payment, if
necessary, will be made within thirty (30) days after such applicable Net Back
Value is finally determined.

In determining the applicable Net Back Value of Crude Oil and/or Natural Gas
pursuant to Articles 12.1(a) and (b) the following shall apply:

(i) __ provisions in this Article 12.1 dealing with "sales" shall equally apply to a
single sale and shall be interpreted accordingly; and

(ii) the point in time at which title in Crude Oil and/or Natural Gas transfers at
the Point of Sale from a Party to the buyer shall be deemed to be the time
of sale; and
(iii) “Satis montagasi* ela bir cografi néqta va ya néqtolordir ki, satigin hansi
sortlorla - "FOB, SIF, Si va F" sortlori ilo, yaxud beynolxalq neft
sanayesinds hamiligla gqobul edilmis hor hans basqa__ gortlarla
aparilmasindan asili olmayaraq, orada Xam neft va ya Sarbast tabii qazin
iizorinda miilkiyyot hiiququ saticidan aliciya kegir. Miimkiin Satis
montagolorinin niimunolari sirasma_ ixrac neft komorinin son
montagasindoki terminalin ¢ixig flanetsinda qoyulmus buraxilis saygaci,
neftayirma zavodundaki giris saygaci vo ya tankerdoki giris flanetsi
daxildir; va

(iv) “Nogletma itkilori* dedikdo, Catdirilma montoqasinden ixrac boru
komorinin (homg¢inin Qara doniz rayonundan Xam neftin, sGhbat Sorbast
tabii qazdan gedirso, Sorbast tabii qazin Satis montaqasina noq! olunmasi
iigiin istifada edilon hor hansi boru komari daxil olmaqla) son montaqasina
Xam neftin va/va ya Sorbast tabii qazin vurulmasi gedisinda omole galon
va boru kamorlorinda beynalxalq tacriiboda gabul edilmis normal itki
hodlarindon, yoni onda bir (0,1) faizdon artiq olan itkiler (hor hansi
sigortalanma hesabina Podratg1ya avezi Sdonilmis itkilordon va Podratginin
boru kamori sahiblorindon vo ya operatorlarmdan kompensasiyasini aldiga
itkilordon basqa) nozorda tutulur. Noqletma itkilori Umumi_ hasilatdan
gixilir. Podratginin Nogletmo itkilorindon sigortalanmaq iigiin verdiyi
sigorta xorclori Ovezi Gdonilasi mosraflar deyildir. Belo itkilora géra
verilon sigorta kompensasiyalarimn heg biri Mosroflarin§ ovozinin
6donilmosi hesabma daxil edilmir. Podratgimm néqteyi-nozardon 19.1
bandinin gortlondirdiyi kimi, Podratg: naqletmo itkilorinin siqortalanmasi
tigiin cavabdehdir; va

(v) “Kommersiya cahatden miistaqil satis“ - oqd baglamaq istayon miistaqil
alici va satici arasinda Sorbast dénorli valyuta miigabilindo beynalxalq
bazarda Karbohidrogenlor satisi va ya miibadilosi demakdir, hom do bu
zaman barter oqdlorini nozerdo tutan satislar, hékumotlorarasi satislar,
habelo beynolxalq bazarda Karbohidrogenlar satiginda qiivvado olan adi
igtisadi stimullarla deyil, tamamilo va ya qismon digor miilahizolorlo
sartlondirilon basqa aqdlor istisna edilir.

12.2, Hacmlarin él¢iilmasi

(a)

(b)

(c)

Podratginin istehsal etdiyi Karbohidrogenlarin hacmi vo keyfiyyati beynalxalq
neft-qaz sonayesinin hamiliqla gabul edilmis standartlarma uygun metodlar vo
cihazlar ils Slgiiliir va Olgme qaydasina uygun olaraq Toeroflorin nozarati altinda
saxlanihir.

Podratc: Olema qaydasinm miiddaalarina uygun olaraq Karbohidrogenlorin
hocmini 6lgmok vo keyfiyyatini miioyyon etmok iigiin istifads olunan cihazlari
yoxladigi va kalibrladiyi haqda ARDNS-a yazili molumat verir. ARDNS-in
yoxlamada va kalibrlamada miisahida aparmag iigiin 6z hesabina vo 6z riski ilo 6z
miitoxassislorini gondormoyo ixtiyar1 vardir.

Olgme metodu va ya dlema iigiin istifada edilmis cihazlar hasilati artiq vo ya oskik
géstordikda, oger basqa hal siibut olunmursa, belo hesab edilir ki, dlgmo
cihazlarmin son dofa yoxlandigi vaxtdan etibaron sohv mévcud olmusdur; bu
halda sahva yol verilon dévr iigiin orta doyar tizra zoruri diizolislor edilir va ya
miivafiq miiddat arzinda mohsulun lazimi hocminda natura saklindo gatdirilmasin1
nizamlamag iigiin tadbirlor gériiliir.

50

(iii) “Point of Sale" shall mean the geographical location or locations where
title to Crude Oil or as the case may be Natural Gas passes from a seller to
a buyer, whether such sale is F.O.B., C.LF., C. and F. or any other manner
generally recognized by the international Petroleum industry. Examples of
possible Points of Sale include the sales meter at the outlet of the terminal
at the terminus of the export pipeline, the inlet meter at a refinery, or the
inlet flange to a tanker; and

(iv) "Transit Losses" - shall mean losses (other than losses for which Contractor
has been reimbursed from any insurance taken out by Contractor and losses
for which Contractor has been reimbursed from pipeline owners or
operators) incurred during the pipeline transport of Crude Oil and/or
Natural Gas from the Delivery Point to the terminus of the export pipeline,
(including, if applicable, any pipeline utilized for transshipment of the
Crude Oil to exit the Black Sea area or in the case of Natural Gas to the
Point of Sale) in excess of the normal international pipeline loss allowance
of one-tenth of one (0.1) percent. Transit Losses shall be deducted from
Total Production. Insurance premiums paid by Contractor for insurance
taken out by Contractor covering Transit Losses shall not be Cost
Recoverable. Any insurance reimbursements for such losses shall not be
credited to Cost Recovery. Contractor shall be responsible for the insurance
of Transit Losses, pursuant to Article 19.1; and

(v) an “arms length sale" is a sale or exchange of Petroleum between a willing
and non-affiliated buyer and seller on the international market in exchange
for payment in Foreign Exchange, excluding a sale involving barter, sales
from government to government and other transactions motivated in whole
or in part by considerations other than the usual economic incentives
involved in Petroleum sales on the international market.

12.2 Measurement

(a)

(b)

(c)

The volume and quality of Petroleum produced by Contractor shall be measured
by methods and appliances in accordance with generally accepted international
Petroleum industry practice, and shall be monitored by the Parties in accordance
with the Measurement Procedure.

Contractor shall give prior written notice to SOCAR of any testing and calibration
by Contractor of the appliances used in the measurement and determination of
quality of Petroleum pursuant to the Measurement Procedure. SOCAR, at its cost
and risk, shall be entitled to have witnesses present at such testing and calibration.

Where the method of measurement, or the appliances used therefor, have caused
an overstatement or understatement of production, the error shall be presumed to
have existed since the date of the last calibration of the measurement devices,
unless otherwise proved, and an appropriate adjustment shall be made to the
average value for the period of the error, or by an adjustment in deliveries in kind
over an equivalent period.
(4d) Kontrakt sahasindon gixarilan vo 10.1 bandinda géstarildiyi kimi, Podratginin (d) Petroleum produced from the Contract Area and not used by Contractor pursuant
istifado etmodiyi Karbohidrogenlor Catdirilma montagasinda dlgiiliir. to Article 10.1 shall be measured at the Delivery Point.

51
13.1

MADDo 13

OMLAKO SAHIBLIK VO ONDAN iSTIFAD9,
OMLAKIN LOGV EDILMasi

Omlaka sahiblik va ondan istifada

Nefi-qaz omoliyyatlar1 aparilmasi iigiin nozorda tutulan asas fondlarin va dasinar omlakin
asagidaki kateqoriyalari tizarinda miilkiyyat hiiququ ARDNS-a asagidaki qaydada kegir:

(a)

(b)

(©)

(d)

cc)

Torpaq saholorinin satin alinmasina qanunla icazo verilocayi taqdirda Podratginin
Azorbaycan Respublikasinda Neft-qaz omoliyyatlari iigiin satin aldigi torpaq
saholori alindigi andan ARDNS-in miilkiyyoati olur;

Nefi-qaz omoliyyatlarinda Podratginin istifado etdiyi osas fondlar va dasinar omlak
- bunlarin doyori Nefi-qaz omoliyyatlari iigiin Mosroflora aid edilir - iizorindo
miilkiyyot hiiququ ARDNS-a asagida géstorilon tarixlor igarisindo on erkon tarixdo
kegir: (i) Sifir balansina nail olandan sonra galon Taqvim kvartalinin sonunda va
ya (ii) bu Sazisin qiivvasina xitam verilondon sonra. Axirinci halda Podratginin
22.3(b) bandinda va 27-ci Maddada nozoerda tutulan _ hiiquqlari
mohdudlasdirilmadan, asas fondlar iizarinda miilkiyyat hiiququ bu Sazis iizra ona
aid edilon mosroflorin Gdonilib- 6donilmomasindan asili olmayaraq ARDNS-a
kegir. Sifir balansina nail olunduqdan sonra miilkiyyot hiiququ ARDNS-a verilon
asas fondlar va dasmar omlak, yalniz iqtisadi resurs galigi mohdud olan omlak
vahidlarindon basqa, istismara yararli olmali va asmmasi nozora alinmaqla, hami
torofindon gabul edilmis beynolxalq texniki standartlara uygun golmolidir.

Podratginin ixtiyari var ki, amlak iizorindo miilkiyyot hiiququnun bu 13.1 bandina
asason ARDNS-a kegib-kegmomosindon asili olmayaraq Neft-qaz omoliyyatlarim
aparmaq mogsodi ilo alinmis biitiin torpaq saholorindon, asas fondlardan vo
dasinar omlakdan heg bir olava xere qoymadan bu Sazisa uygun suratda vo onun
qiivvado olacagi biitiin miiddat arzindo tam va miistasna hiiquqla istifado etsin.

Her hansi osas fondun 27.5 bandino uygun suratda qismon tohvilino dair
razilasmaya asason Podratgi tahvil verilon sahadoki omlakdan imtina etdiyini,
ondan istifado etmak vo ya onu Neft-qaz omoliyyatlari ilo bagli hor hansi basqa
yero kégiirmak niyyatinda olmadigimi bildirir. 13.1(f) bandinin miiddoalarima omol
edilmasi sartila ARDNS bu bildirisin alindigi andan etibaron altmis (60) giin
arzinda homin osas fondlar tizarindo miilkiyyot hiiququnu, sahibliyi va nozarati 6z
Shdasino gétiirmayi gorara ala bilor.

Bu Sazisin qiivvada oldugu miiddot orzinda Neft-qaz omoliyyatlarimin hoyata
kegirilmasi prosesinda Podratginin topladigi va hazarladigi1 molumatin va basqa
informasiyanin birga sahibi ARDNS vo Podratgidir. Bu Sazisin qiivvasino xitam
verildikden sonra homin molumatin va informasiyanin hamisinin iizorindo
miilkiyyot hiiququ ARDNS-o kegir. Noticada hor bir Podratgi tarof géstarilon
molumatdan va informasiyadan Azarbaycan Respublikasinda Karbohidrogenlarla
bagli digar foaliyyot névlori ilo olaqodar olaraq sonralar da istifada etmok
hiiququna malikdir. Bu Sazisin qiivvado qalacagi miiddot orzinda Podratgi bu
Sazisin 26.2 bandinda géstarilmis prinsiplora uygun suratda homin moalumati vo
informasiyam miibadilo etmok hiiququna malikdir.

icarayo gotiiriilmiis avadanliq tizorinds miilkiyyot hiiququ, bu Sazisin 13.3
bondindo ayrica géstorilmis hallar istisna olmaqla, bu Sazisin qiivvosina xitam

52

13.1

ARTICLE 13

OWNERSHIP, USE AND ABANDONMENT
OF ASSETS

Ownership and Use

Title to the following categories of fixed and moveable assets for use in Petroleum
Operations shall pass to SOCAR in accordance with the following:

(a)

(b)

(©)

(d)

cc)

When legally permissible to purchase land, any land purchased by Contractor for
Petroleum Operations shall become the property of SOCAR, as soon as it is
purchased.

Title to fixed and moveable assets employed by Contractor in the performance of
Petroleum Operations and the cost of which is claimed as Petroleum Costs shall be
transferred to SOCAR upon the earlier to occur of (i) the end of the Calendar
Quarter following the achievement of Zero Balance or (ii) the termination of this
Agreement. In this latter case, without prejudice to Contractors rights under
Articles 22.3(b) and 27, title to fixed assets will pass to SOCAR irrespective of
whether the costs thereof have been Cost Recovered. Except in respect of items
which have limited residual economic life, fixed and moveable assets the title to
which is transferred to SOCAR following the achievement of Zero Balance shall
be in reasonable working order and shall comply with generally accepted
international technical standards, subject to wear and tear.

Contractor is entitled, at no additional cost, to the full and exclusive use and
enjoyment of all land and fixed and moveable assets acquired for the purpose of
Petroleum Operations throughout the term of this Agreement irrespective of
whether title to such asset has passed to SOCAR in accordance with this Article
13.1.

With respect to any fixed asset Contractor shall, upon agreement of partial
relinquishment pursuant to Article 27.5, give notice of abandonment of such assets
in the area to be relinquished which Contractor does not intend to use or relocate
elsewhere in connection with Petroleum Operations. Subject to Article 13.1(f),
SOCAR may, within sixty (60) days of receipt of such notice, elect to assume
ownership, possession and custody of such fixed assets.

Data and other information collected and generated by Contractor in the course of
Petroleum Operations shall, during the term of this Agreement, be jointly owned
by SOCAR and Contractor. Following the termination of this Agreement
ownership of all such data and information shall revert to SOCAR. Contractor
shall be entitled to trade such data and information in accordance with the
principles set out in Article 26.2 of this Agreement during the term of this
Agreement.

Except as otherwise provided in Article 13.3 of this Agreement, ownership of
leased equipment shall not transfer to SOCAR at the end of this Agreement, and
verildikdon sonra ARDNS-a kegmir va Podratgi adi gakilon avadanligi aparmaq
hiiququna malik olur.

13.2. Omlakin legv edilmasi

(a)

(b)

(©)

(d)

Kontrakt sahasindoki Neft-qaz omoliyyatlarmda Podratginin istismar etdiyi biitiin
asas fondlarin (bu 13.2 bandinin maqsadlori baximindan, “asas fondlar“ Nefi-qaz
omoliyyatlarim aparmaq iigiin zoruri olan va Kontrakt sahasinin hiidudlari
daxilinds yerlagon irimiqyasl qurgular va obyektler demakdir) logy edilmasini
maliyyolosdirmok mogqsodilo Sifir balansina nail olduqdan sonra Toroafler yaxsi
beynolxalq niifuza malik olan, doxsan (90) giin orzinda ARDNS ila Podratg:
arsinda razilasdirilmis bankda miistarak hesab agirlar. Bu hesab “Logvetmo islori
fondu‘ adlanacaq, hom do Fond vasaitden maksimum fayda gétiiriilmasini nozardo
tutmaqla Omoliyyat sirkoti torafindon idaro edilacakdir. Maqsodli hesabin
strukturu va Loagvetma islori fondunun vosaitinin idara edilmosinin sortlori
ARDNS ilo Podratgi arasinda razilasdiriir. Logvetma islori fonduna qoyulmus
biitiin pul vasaitinin avezi Omoliyyat moasroflori kimi ddonilmolidir. Lagvetmo
islori fondu, maliyyo mosroflari istisna olmaq sortila, biitiin Osasli masroflorin on
(10) faizindon artiq ola bilmaz. Lagvetmo islori fondu Hasilatin timumi hocminin
razilasdirilmis hissasinin satigindan toskil olunur.

Oger hor hansi bir anda Podratg1 Neft-qaz omolitayyatlari iigiin vo ya onlarla bagi
istifada olunan asas fondlarin bu Sazisin giivvadaolma miiddoti basa gatanadok
logv olunmasini tévsiya edirsa, 0, dorhal ARDNS-a bu haqda bildiris vermolidir.
Bela bildiris alindiqdan sonra otuz (30) giin orzinda ARDNS homin oasas fondlarin
istismarim davam etdirmayi qorara almaq hiiququna malikdir vo bela halda ézii
n miinasib olan vaxtda onun lagv edilmosi masuliyyatini it
ARDNS homin asas fondlar logv etmoya basladigi anda, ya da Sazis qiivvadon
diigondon sonra, - bunlarin hansimin daha ovval bas vermosindon asili olaraq, -
Logvetmo islori fondunun miivafiq hissosi ARDNS-a verilir. Ogar ARDNS osas
fondlarm istismarim davam etdirmokdon imtina etdiyi barada Podratgiya bildiris
verirso, onda Podratg1 homin asas fondu logy edir va Lagvetma islori fondunun
miivafiq hissosi Podratg1 bela asas fondun logvina basladigi an ona kegir.

Bu Sazis qiivvadon diisdiikda Podratgi lagv edilmoli olan biitiin osas fondlar
barada ARDNS-a molumat verir. ARDNS Podratginin malumatin aldiqdan sonra
otuz (30) giin miiddotinds Podratgrya ARDNS-in asas fondlardan hansilarinin
istismarm: davam etdirmayi qarara aldigim bildirir va homin osas fondlar
Toroflorin razilasdirdigi sakilda golocak istimar iigiin ARDNS-a verilir, ARDNS-
in gabul etmadiyi va galacak istimar iigiin boyan olunmayan digar asas fondlar iso
Podratg1 tarafindan lagv olunur va Podratgi tarofindon bu asas fondlarin lagvindon
sonra Lagvetmo islori fondunun miivafiq hissasi Podratgrya kegir. Ogar ARDNS
hamin fondlar1 6z giiciina lagv etmak qorarma golsa, onda Logvetma islori
fondunun miivafiq hissosi homin osas fondlarin logv olunmasindan sonra ARDNS-
a kecir.

ARDNS hor hansi asas fondu logv etmayi qarara aldiqda va ya yuxaridaki (c)
bondinda nozorda tutuldugu kimi, hor hansi osas fonddan istifadoni davam
etdirmoyi qorara aldiqda homin osas fonda va onun lagv edilmasina aid olan hor
ciir mosuliyyat va Shdolik, habelo Logvetmo islori fondunda kifayat qader mablog
olmadiqda, hor hansi vasait édamak mosuliyyoti vo Ghdoliyi Podratgini iizorindon
tamamilo gitiiriiliir. ARDNS homin osas fondun davam edan istismari va qati legv
edilmasi ilo alagadr olarag, homginin ARDNS-in géstorilon osas fondu laziminca

53

Contractor shall at such time be free to export such equipment.

13.2 Abandonment

(a)

(b)

(©)

(d)

In order to finance abandonment of all fixed assets (for purposes of this Article
13.2, "fixed assets" refer to large structures and facilities essential to the conduct
of Petroleum Operations that are located within the Contract Area) employed in
Petroleum Operations within the Contract Area by Contractor following the
achievement of Zero Balance, the Parties within ninety (90) days shall open a joint
escrow account at a bank of good international repute to be agreed between
SOCAR and Contractor. This account shall be known as the "Abandonment Fund"
and shall be administered for value by the Operating Company. The structure of
the escrow account and the terms for the administration of the Abandonment Fund
monies shall be mutually agreed between SOCAR and Contractor. All monies
allocated to the Abandonment Fund shall be recoverable as Operating Costs. In
no event shall the Abandonment Fund exceed ten (10) percent of all Capital Costs.
The Abandonment Fund shall be formed from sales of an agreed portion of Total
Production.

If, at any time, Contractor recommends abandonment of a fixed asset employed in
connection with Petroleum Operations prior to the termination of this Agreement,
Contractor shall notify in writing SOCAR. SOCAR may elect, within thirty (30)
days of receipt of such notice, to continue using such fixed asset, at its own means,
in which event SOCAR shall be responsible for abandoning such fixed asset as
and when it decides, and the appropriate portion of the Abandonment Fund shall
be transferred to SOCAR at the time it commences abandonment of such fixed
asset or termination of this Agreement, whichever is earlier. If SOCAR fails to
elect to continue using such fixed asset by giving notice to Contractor, then
Contractor shall abandon such fixed asset and appropriate share of the
Abandonment Fund shall be transferred to Contractor at the time it commences
abandonment of such fixed asset.

Upon termination of this Agreement, Contractor shall notify SOCAR of all fixed
assets to be abandoned. SOCAR shall, within thirty (30) days of receipt of such
notice, notify Contractor of such fixed assets which SOCAR elects to continue to
use and such fixed assets in the form as agreed between the Parties shall be
transferred to SOCAR to continue using; provided, however, remaining fixed
assets which SOCAR fails to elect to continue for using shall be abandoned by
Contractor, to the extent that appropriate portion of the Abandonment Fund shall
be transferred to Contractor. If SOCAR elects at its own means to abandon such
fixed assets appropriate portion of the Abandonment Fund shall be transferred to
SOCAR.

Upon SOCAR electing to abandon any fixed assets or electing pursuant to (c)
above, to continue using any such fixed assets, Contractor shall be released from
all responsibility and liability of every kind pertaining to such fixed assets and
abandonment thereof as well as payment of any further funds should there be
insufficient funds in the Abandonment Fund. SOCAR shall indemnify Contractor
from and against any loss, damage and liability of any nature whatsoever, as well
as any claim, action or proceeding instituted against Contractor, by any person or
13.3

lagv etmomoasi naticasinda bas veron hor hans itkiler va ziyan tigiin masuliyyati 6z
iizorina gétiiraceyina vo her hansi itkiya, zorara va ya masuliyyata, elaca da hor
hans fiziki va ya hiiquqi soxs, yaxud organ, o ciimlodon, lakin bununla
mohdudlasmadan her hansi Hékumot organi torafinden Podratgi oleyhino
qaldirilan hor hansi reklamasiyaya, iddiaya vo ya mohkemo baxisina géro
Podratg1ya kompensasiya Sdoyacayina taminat verir.

(e)  Lagvetma islori fondunda izafi vasait varsa, biitiin lagvetma tadbirlori basa
gatdiqdan sonra bu vasait Podratginm va ARDNS-in yerina yetirdiyi lagvetmo
todbirlorinin doyorino miitonasib suratda ARDNS vo Podratgi arasinda
béliisdiiriiliir, lakin heg bir halda Podratginin payi 10.5 bandinin miiddoalarina
uygun olaraq Lagvetmo islori fondu yaradilan andan bu Sazisin qiivvasino xitam
verilonodak Monfoat karbohidrogenlorinin ARDNS ila Podratg: arasinda
béliisdiiriilon hocmlorinin hesablanmigs orta komiyyotina miitonasib suratdo
biliisdiiriildiiyii taqdirdo Podratginin ala bilacoyi izafi vasaitin mablogindan gox
olmamalidir.

Avadanhgin icarasi

Neft-qaz omoliyyatlartinin gedisindo biitiin Podratg: taroflor 6z Ortaq sirkotlorindon va ya
Usiincii taraflerden icaraya gotiiriilmiig avadanliqdan istifada etmok hiiququna
malikdirlor. Podratginin uzunmiiddotli icara (bu, 13-cii Maddonin magqsadlari baximindan
on (10) ildon artiq miiddata icara demakdir) asasinda istifado etdiyi avadanliga galdikdo,
Podratgi avadanligi onun sahibi olan, yuxarida adi gakilen Ortaq girkotlorden icaraya
gotiirmiisdiirse, Neft-qaz omoliyyatlari iigiin bu avadanliqdan bir daha istifado etmak
niyyatinda olmadiqda homin icaranin ARDNS-a verilmosini temin edocak, avadanliq
Usiincii taraflordan icarayo gétiiriilmiis olanda iso hemin icaranin ARDNS-a verilmasina
imkan yaradilmasini tamin etmak iigiin, habelo icara sazisinda ARDNS-in bu avadanligi
aldo etmak hiiququnun nozordo tutulmasi iigiin 6z solahiyyati daxilindo biitiin aglabatan
soylori géstaracakdir.

54

entity, including, but not limited to any Governmental Authority, arising from, or
in any way connected with, the continued use of such fixed assets and their
ultimate abandonment, as well as any failure by SOCAR to properly abandon any
such fixed assets.

(ec) In the event that there are excess funds in the Abandonment Fund following
completion of all abandonment operations, then such excess shall be distributed
between SOCAR and Contractor in proportion to the cost of abandonment
operations undertaken by Contractor and SOCAR, but in no event shall
Contractors share exceed an amount it would have received had the excess funds
been distributed in the ratio of the weighted average Profit Petroleum distribution
between SOCAR and Contractor under the provisions of Article 10.5 from the
date the Abandonment Fund is formed and until this Agreement is terminated.

13.3 Leases of Equipment

Each Contractor Party shall have the right to use equipment leased from its Affiliates or Third
Parties in the course of Petroleum Operations. In the case of any equipment, which is on long-
term lease (which for the purposes of this Article 13 shall mean a lease in excess of ten (10)
years) to Contractor, Contractor shall, with respect to such leases from such Affiliates of
equipment owned by such Affiliates, ensure, and with respect to such leases from Third Parties,
use reasonable lawful efforts to procure, that any such lease is transferable to SOCAR when
Contractor no longer wishes to use such equipment for Petroleum Operations and that such lease
includes an option to purchase excercisable by SOCAR.
14.1

14.2

14.3

MADDoO 14
ToBii QAZ
Tabii Somt gaz

Podratgiya ixtiyar verilir ki, Kontrakt sahosindo kasf edilmis maye karbohidrogenlori
gixarsin vo onlarla birlikdo gixan Tabii samt qazini satis iigiin maye karbohidrogenlordan
ayirmaq magsodi ila emal etsin, bu gortlo ki, emal Podratg1ya iqtisadi cahatdon sorfali
iisulla hoyata kegirilsin. Ayrilan maye karbohidrogenlar Xam neft hesab olunur.
Podratginin 10.1 vo 14.3 bandlorinda nozorda tutulan hiiquqlarina riayat olunmasi garti
ilo Sarbast tabii qazin sonaye hasilatina baslanmazdan ovvol bu ciir emaldan sonra
qurudulan Toabii somt gazi Catdirilma montogasinda ARDNS-o pulsuz verilir. Sarbast
tabii qazin sonaye hasilatina baslayandan sonra Tabii samt qaz1 Umumi hasilat hacminin
hissasino gevrilir.

Sarbast tabii qaz

(a) — Sarbast tabii qaz yatagi Kosf olunarsa, 10.1 va 14.3 bondlorinin miiddoalarma
amal etmak sartile, Podratgi bu Sazisin 4.4 bandinin sortlorini yerino yetirmolidir.

(b) ARDNS bu ciir Sarbast tabii gaz yatagi Kosfindon éziiniin Sorbast tabii qaz
payin Podratginin dz payini satmaq magsadila bela Kasfden Sarbast tabii qaz
iigiin apardigi marketing asasinda sata bilor.

Tabii qazin magalda yandirilmasi vo ya havaya buraxilmasi

(a) Qaza_vaziyyotlorinde, avadanligin nasaz oldugu, hor hansi obyektlorin, o
ciimlodon gatdirma sistemlorinin tamir edildiyi va ya onlara plana uygun olaraq
texniki xidmot géstorildiyi hallarda, yaxud ARDNS 14.1 bandinin miiddoalarina
uygun suratda Podratginin verdiyi Tabii samt qazini qobul etmodikdo Podratginin
ixtiyar var ki, Tabii somt qazin1 masolda yandirsin vo ya havaya buraxsin.

(b) Oger Sorbast tabii gqazin har hansi alicisi: 6z payini gétiirmiirse, Podratgi
gotiiriilmomis bu Sorbast tabii qazi homin alici ilo razilagdirilmis gortlorla avvalca
ARDNS-a taklif edir va agar ARDNS bu qgazi qabul etmirsa va ya qabul etmak
iqtidarinda deyilso, Podratg1 Sorbast tabii qaz hasilatimi alicinin va ya ARDNS-in
qebul etmodiklori hacmda azaldir. Podratgi Sarbast tabii qazi hor hansi sobab
iiziindon sata bilmirsa, Sarbast tobii qaz quyularim baglamaqla va ya onlarm
mohsuldarligint_ mohdudlasdirmaqla Sorbast tabii gazin hasilatim miivafiq
hacmda azaltmalidir.

55

14.1

14.2

14.3

ARTICLE 14
NATURAL GAS
Associated Natural Gas

Contractor shall have the right to produce hydrocarbon liquids found within the Contract
Area and to process Associated Natural Gas produced with any such liquids in order to
extract such liquids for sale, provided that such processing can be conducted in a manner
that is economically justified for Contractor. Liquids saved shall be treated as Crude Oil.
Subject to Contractors rights pursuant to Article 10.1 and Article 14.3, prior to
commencement of commercial production of Non-associated Natural Gas, residue
Associated Natural Gas from such processing shall be delivered free of charge to
SOCAR at the Delivery Point. Upon commencement of commercial production of Non-
asssociated Natural Gas Associated Natural Gas shall be a portion of Total Production.

Non-associated Natural Gas

(a) Subject to Articles 10.1 and 14.3, in the event of a Non-associated Natural Gas
Discovery the provisions of Article 4.4 shall apply to Contractors conduct of this
Agreement.

(b) | SOCAR may sell its share of Non-associated Natural Gas from such Non-
associated Natural Gas Discovery through Contractors marketing of its share of

Non-associated Natural Gas from such Discovery.

Flaring or Venting of Natural Gas

(a) Contractor shall have the right to flare or vent Associated Natural Gas in the
event of emergencies, equipment malfunctions, repairs or maintenance of any
facilities, including delivery systems, or SOCARs failure to take delivery of
Associated Natural Gas to be delivered to it by Contractor as provided in Article
14.1.

(b) In the case of Non-associated Natural Gas, failure by any buyer thereof to take
delivery, provided however, that in such event Contractor has first offered such
Non-associated Natural Gas to SOCAR on the same terms agreed with such
buyer and if SOCAR has refused or has failed to take delivery thereof, then
Contractor shall reduce the production of Non-associated Natural Gas by the
volumes not taken by any buyer or SOCAR. In the event of Contractors failure to
market its entitlement of Non-associated Natural Gas for any reason Contractor
shall reduce the production of Non-associated Natural Gas by the applicable
volumes and shut in Non-associated Natural Gas well or restrict its production
rate.
MADDo 15

SORBOST DONORLI VALYUTA

Podratgi vo hor Podratgi toraf, homginin onlarin Ortaq sirkatlori va Subpodratgilar1 bu Sazisin
qiivveda olacagi dévr orzinda va bu Sazislo olaqodar olaraq asagidaki islori gérmayo vakil
edilmislar:

(a)

(b)

(c)

C))

(e)

()

(g)

(hy

(i)

hom Azorbaycan Respublikasinin daxilinda, hom da onun hiidudlarindan kenarda Sarbast
dénorli valyuta ila bank hesablarim, habela Azorbaycan Respublikasmin daxilinda yerli
valyuta ilo bank hesablarin agmaq, aparmagq vo onlardan istifado etmok;

Neft-qaz omoliyyatlari tigiin Azorbaycana Respublikasi Sorbast dénorli valyuta ilo zoruri
vasait gatirmok;

bu Sazis iizro Neft-Qaz omoliyyatlarim hoyata kegirmokden vo Podratginm digor
Ohdoliklorini yerina yetirmokdan étrii qanunla yol verilon on alverisli miibadilo
mozonnasi (vo hor ciir garaitda Azorbaycan Respublikasi Milli Bankinin digor xarici
investorlar tigiin tatbiq etdiyi miibadila mozonnasindon az alverisli olmayan mozonna) ilo,
adi va hamuiligla qobul olunmus bank komisyon haqlaridan savayi heg bir mablog
gixilmadan vo ya haqq édonilmadon Soarbast dénorli valyutaya yerli valyuta almaq;

Neft-qaz omoliyyatlarinda istifado etmak iigiin nagd sokilda méveud olan va ya homin
omoliyyatlarla bagli qazanilmis, cari yerli talobatdan artiq olan yerli valyutami qanunla
yol verilon on alverisli miibadilo mozonnasi (va har ciir saraitda Azorbaycan Respublikasi
Milli Bankinin digar xarici investorlar iigiin tatbiq etdiyi mozonnodon az olverisli
olmayan miibadilo mozonnasi) ilo, adi va hamuligla qobul olunmus bank komisyon
haqlarindan savayi heg bir moblog tutulmadan vo ya haqq ddonilmadon Sorbast dénarli
valyutaya ¢evirmok;

bu Sazisa uygun olaraq aldo edilmis biitiin varidatlari, 0 ciimladen Karbohidrogenlorin
Podratgi taraflora gatas payinin ixracindan golon biitiin varidatlari heg bir mahdudiyyot
olmadan Azorbaycan Respublikasinin hiidudlarindan konara aparmaq, orada saxlamaq vo
qorumagq, yaxud onlardan istifado etmok;

6zlorinin yerli tolobatindan artiq olan hor hansi mablagdo Serbast dénorli valyutani xarica
kégiirmok;

Sorbast dénorli valyutani yerli va ya hor hansi basqa valyutaya gevirmok barasinda biitiin
qanunvericilik va ya macburiyyat toloblarindon azad olmaq;

xarici votondaslar olan va Neft-qaz omoliyyatlar1 gargivasinda Azorbaycan
Respublikasinda isloyan 6z omokdaslarma xaricda amak haqqimi, miiavinotlori vo diger
giizastli Gdonislori gismon va ya tamamilo Sarbast dénorli valyuta ilo vermok;

Neft-qaz omoliyyatlarinda galigan 6z xarici Subpodratgilarina édanclori bilavasita xaricdo
Sorbast dénarli valyuta ile vermok.

ARDNS Podratginin xahisi osasinda onun yuxarida géstorilon icazolorden hor hansi birini
almasinda Podratgiya kémoak etmok iigiin 6z solahiyyotlorinin tam hacmi gor¢ivasinds hor hansi
Hékumot organi garsisinda miimkiin olan biitiin qanuni so*ylori géstarir.

56

ARTICLE 15

FOREIGN EXCHANGE

Contractor and each Contractor Party, and their Affiliates and Sub-contractors, are authorized
throughout the duration of this Agreement and in connection with this Agreement to:

(a)

(b)

(c)

C))

(e)

()

(g)

(hy

(i)

Open, maintain and operate Foreign Exchange bank accounts both inside and outside the
Azerbaijan Republic and local currency bank accounts inside the Azerbaijan Republic;

Import into the Azerbaijan Republic funds required for Petroleum Operations in Foreign
Exchange;

Purchase local currency with Foreign Exchange at the most favorable exchange rate
legally available to it (and in any event at a rate of exchange no less favorable than that
granted by the National Bank of the Azerbaijan Republic to other foreign investors),
without deductions or fees other than usual and customary banking charges, as may be
necessary for conduct of the Petroleum Operations and performance of other obligations
of Contractor hereunder;

Convert local currency available for use in, or earned in connection with, Petroleum
Operations exceeding their immediate local requirements into Foreign Exchange at the
most favorable exchange rate legally available to it (and in any event at a rate of
exchange no less favorable than that granted by the National Bank of the Azerbaijan
Republic to other foreign investors), without deductions or fees other than usual and
customary banking charges;

Export, hold and retain outside the Azerbaijan Republic, or dispose of, all proceeds
obtained under this Agreement, including without limitation all payments received from
export sales of Contractor Parties share of Petroleum;

Transfer abroad any Foreign Exchange in excess of their local requirements;

Be exempt from all legally required or mandatory conversions of Foreign Exchange into
local or other currency;

Pay in Foreign Exchange partly or wholly abroad the salaries, allowances and other
benefits received by their expatriate employees working in the Azerbaijan Republic on
Petroleum Operations; and

Pay directly abroad in Foreign Exchange their Foreign Sub-contractors working on
Petroleum Operations.

SOCAR shall within the full limits of authority use all reasonable lawful endeavors with any
Governmental Authorities, in order for Contractor to obtain any of the above authorizations in
the event that Contractor requests it to do so.
MADDO 16 ARTICLE 16

MUHASiBAT UCOTUNUN APARILMASI QAYDASI ACCOUNTING METHOD
Podratgi Nefi-qaz omoliyyatlarmm miihasibat sonodlorini va ugotunu Miihasibat ugotunun Contractor shall maintain books and accounts of Petroleum Operations in accordance with the
aparilmasi gaydasina uygun sakildo aparir. Accounting Procedure.

57
171

MADD0O 17

IDXAL Vo ixRAC

idxal va ixrac hiiququ

(a)

(b)

Hor bir Podratgi toraf , onun ortag sirkorlori agentlori, Omoliyyat sirkati va
Subpodratgilar: heg bir Vergi tutulmadan va heg bir mohdudiyyat qoyulmadan
asagidakilari 6z adlarmdan Azorbaycan Respublikasina idxal etmak va yenidon
ixrac hiiququna malikdirlor: hor ciir avadanlig, materiallar, dozgahlar va alotlor,
noqliyyat vasitalori, ehtiyat hissalori, Podratginin osaslandirilmig rayino géro,
Neft-qaz omoliyyatlarmin laziminca aparilmasi va yerino yetirilmosi tigiin zoruri
olan mallar va basqa predmetlor (arzaq mohsullari, spirtli igkilor vo tiitiin
mo'mulati istisna olmaqla) bu gortla ki, Azorbaycanin todariikgiilori_ mallarin
qiymoti, keyfiyyoti vo mévcudlugu baximindan biitiin miihiim cahatlardo xarici
tadariikciilorla ragabat aparmaq qabiliyyatina malik olduqlari hallarda Podratgi bu
predmetlori satin alarkon Azorbaycan tadariikgiilorini iistiin tutacaqdir. Bu zaman
ager Azorbaycan mal vo/yaxud xidmot todariikgiilorinin miiqavila qiymoti
potensial qalib golmis xarici tadariik¢iiniin miiqavilo qiymotindon on (10) faizdon
gox deyilso, miiqavilo damisiqlarma girmok toklifi, miistasna olarag, belo
Azorbaycan tadariikgiilorina verilir. Oger bela Azorbaycan todariikgiisii Omoliyyat
sirkotinin géndordiyi bildirigdon sonraki qirx sokkiz (48) saat orzinda, potensial
qalib golmis xarici todariikgiiniin taklif etdiyi keyfiyyot, gatdirilma vo digor
miihiim gortlorla bagli parametrlordon asasli suratds farqlanmayen paramertlor
gargivasinda vo potensial qalib galmis xarici tadariik¢iiniin taklif etdiyi miiqavilo
qiymoti iizro Omoliyyat sirkotinin talob etdiyi xidmotlori géstormok arzusunda
oldugunu tasdiq edirsa, onda miigavila Azarbaycan tadariikgiisii ilo bes (5) is giinii
arzinds baglanilir. Bu 17.1 bandinin mogqsodlori baximindan “Azorbaycan
todariikiilori* sahiblik formasindan asili olmayaraq, Azorbaycan Respublikasi
Dévlot Statistika Komitasinin va/va ya Azarbaycan Respublikasi Dévlot Vergi
Miifattisliyinin miivafiq qeydiyyatindan kegmis Azorbaycan Respublikasinda
qanuni foaliyyat géstoron kommersiya subyektlori demakdir.

Yuxarida deyilonlora baxmayaraq, Podratgi Nefi-qaz omoliyyatlari iigiin alinmis
va mosroflori Neft-qaz omoliyyatlar1 Hesabina daxil edilmis hor hansi maddi
sarvat vahidlorini Azorbaycan Respublikasindan gixarmaq hiiququna malik
deyildir (tomir va ya texniki xidmotlo bagli zoruri hallar istisna edilmoklo; bu
sartla ki, homin tomir va ya texniki xidmot basa catdirildiqdan sonra aglabatan
sakilda osaslandirilmig miiddot kegdikdo bu maddi sorvat vahidlori yenidon
Azorbaycan Respublikasina qaytarilsin).

Hor bir Podratgi, onun Ortaq sirkotlori agentlori, Omoliyyat sirkoti va
Subpodratgilar1, onlarm biitiin omokdaslari va aila iizvlori Vergi tutulmadan vo
mohdudiyyat qoyulmadan Azorbaycan Respublikasina istanilon vaxt, istonilon
mebel, paltar, moisat texnikas1, noqliyyat vasitalori, ehtiyat hissolar va Azorbaycan
Respublikasina ig tigiin ezam olunan va ya sofer eden acnabi omakdaslarm va
onlarin aila iizvlorinin soxsi istifadasinden Gtrii har hansi goxsi omlak (arzaq
mohsullari, spirtli igkilor vo tiitiin mo’ mulati istisna olmaqla) gotirmak va bunlari
geri aparmag hiiququna malikdirlor. Podratgi va/va yaxud onun Subpodratgilar1 va
ya onlarm Azorbaycan Respublikasinda galigan omokdaslari tarofindon gotirilon
mallarin hor hansi Usiincii tarafa sexsi satislar1 zaman bu mallara Azorbaycan
Respublikasmin ganunvericiliyina uygun olaraq (11-ci Maddonin miiddaalarina
amol edilmasi sarti ilo) vergi qoyulur.

58

171

ARTICLE 17

IMPORT AND EXPORT

Import and Export Rights

(a)

(b)

Each Contractor Party, its Affiliates, its agents, Operating Company and Sub-
contractors, shall have the right to import into, and re-export from the Azerbaijan
Republic free of any Taxes and restrictions in their own name the following: all
equipment, materials, machinery and tools, vehicles, spare parts, goods and
supplies (excluding foodstuff, alcohol and tobacco products) necessary in
Contractors reasonable opinion for the proper conduct and achievement of
Petroleum Operations, provided, however, that with respect to the purchase
thereof Contractor shall give preference to Azerbaijani suppliers in those cases in
which such Azerbaijani suppliers are in all material respects competitive in price,
quality and availability with those available from other sources. If the contract
price of an Azerbaijani supplier of goods and/or services is higher by not more
than ten (10) percent than the contract price of the potential winning foreign
supplier, then a proposal to enter into contractual negotiations will be made
exclusively to such Azerbaijani supplier. If within forty eight (48) hours from
receipt of notice from Operating Company such Azerbaijani supplier confirms its
willingness and ability to provide the service required by Operating Company
within parameters of quality, delivery and other material terms not differing
substantially from the parameters of the potential winning foreign supplier at the
contract price submitted by the potential winning foreign supplier, then the
contract will be concluded with the Azerbaijani supplier within five (5) business
days. For purposes of this Article 17.1 Azerbaijani suppliers shall mean business
entities entered into the appropriate registers of the State Statistical Committee
and/or the Main State Tax Inspectorate of the Azerbaijan Republic, regardless of
ownership, legally operating in the Azerbaijan Republic.

Notwithstanding the foregoing, (except when necessary for repair or maintenance
provided that, within a reasonable time after completion of the repair or
maintenance, such items shall be re-imported into the Azerbaijan Republic),
Contractor shall not have the right to export from the Azerbaijan Republic any
items purchased for Petroleum Operations, the costs of which have been included
in the Petroleum Operations Account.

Each Contractor Party, its Affiliates, its agents, Operating Company and Sub-
contractors, and all of their employees and family members, shall have the right to
import into and re-export from the Azerbaijan Republic, free of Taxes and
restrictions and at any time, all furniture, clothing, household appliances, vehicles,
spare parts and all personal effects (excluding foodstuff, alcohol and tobacco
products) for personal use by the foreign employees and their families assigned to
work in, or travel to, the Azerbaijan Republic. Private sales of imported goods by
Contractor and/or its Sub-contractors and their employees in the Azerbaijan
Republic to any Third Party will be taxable in accordance with Azerbaijan
legislation (subject to Article 11).
17.2

17.3

0 - 100.000

(c) Qiymati iki yiiz min (200.000) Dollardan artiq olan mallarm, islorin vo
xidmotlarin satin alinmasi, tadariikgiiniin yegano oldugu hallar istisna edilmoklo,
tender osasinda aparilmalidir. Bu mablogin hiidudu iki yiiz min (200.000) Dollar
UDM-in (Umumi Daxili Mehsulun) deflyator indeksinin artmasina uygun olaraq
hor il artir. Podratg1 va ARDNS Omoliyyat sirkotinin hoyata kegirdiyi podrat
miiqavilosinin baglanmasi vo yerino yetirilmasi prosesinda ARDNS-in mo‘nali va
pozitiv torzdo istirakina imkan yaratmag iigiin birga amoakdasliq soraitindo islmaya
razilasiralar. Bununla alagadar ARDNS Omoliyyat sirkotinina 6z_ isgilorinin
("ARDNS  Niimayondolori") miivafiq sayimi taqdim edir ki, belo bir say ARDNS
va Omoliyyat sirkoti arasinda razilasdirilir vo bu isgilorin mos‘uliyyotino ilkin
qiymotlondirilmo siyahismm hazirlanmasinin ilk morholosindon Podratginin
segildiyi son marhalayadak va Kontrakt yerino yetirilnadak podrat miigavilasinin
baglanmasi vo kontraktn yerino yetirilmosi prosesina nazarat etmok daxildir. Bu
niimayondoler her dofa tenderin qalibi e‘lan olunmazdan ovval ARDNS-a va
Omoliyyat sirkotino askar etdiklori faktlar barosinda mo'lumat vermaya va
Omoliyyat sirkotini vaxtinda ARDNS-in miivafiq masolalorla bagli mévgeyi
haqda mo‘lumatla toghiz etmaya mos‘uldur. ARDNS-in niimayondolorinin
Omoliyyat sirkotinin kontrakt komitosinin iclaslarmda sas hiiququ yoxdur, lakin
onlar miitaxo: kimi tender taklifi, kontraktm verilmasi va/yaxud sonraki
tachizatla bagh ro‘ylorini va ARDNS-1n ro‘yini ifada edo bilorlor va homin ro‘ ylor
Omoliyyat sirkoti terofinden miizakira olunmali va nozara alinmalidir. Yuxarida
deyilonlora baxmayaraq, moxriflik itigiin vo maraqlar arasinda_ miimkiin
miinagisalora yol vermomoak magsadi ila ARDNS-in niimayandolorinin bilavasita
tender toklifinin qiymotlondirilmasi prosesinda, bela bir prosesin baslangicindan
sonunadok, istirak etmok hiiququ yoxdur. Yuxarida géstorilon qaydalara omol
etmokla, Omoliyyat sirkotinin podrat miiqavilosinin baglanmasi vo yerino
yetirilmasi prosesinin heg bir aspekti Taroflordon gizli saxlanilmayacaqdir.

Karbohidrogenlarin ixraci

Hor Podratgi taraf, onun miistarilori va onlarm noqletma agentliklori bu Sazisin
miiddoalarma uygun olaraq bela Podratgi tarafa gatas: Karbohidrogenlori heg bir Vergi
6domoden (Monfast vergisindon basqa) istanilon vaxt sorbast sakilda ixrac etmok
hiiququna malikdirlar.

Gémriik gaydalari

11-ci Maddonin, 17.1 va 17.2 bandlorinin miiddoalarina amol edilmasi sortila bu Sazis
iizro biitiin idxal vo ixrac omoliyyatlar1 miivafiq gomriik qaydalarmin vo tolimatlarmm
talablorina amol olunmagla va lazimi sonodlar tartib edilmokla hoyata kegirilir va hor
Podratgi toraf, onun Ortaq sirkotlori, agentlori, Omoliyyat gsirkoti vo Subpodratgilari
gémriik xidmotlorinin géstorilmasi, sonodlasdirilmosi miiqabilindo riisumlar1 homin
xidmotlorin faktik dayarina uygun, nominal mablogdoa vo ayri-segkilik olmadan édoyir,
lakin biitiin hallarda gémriik xidmotlorinin géstorilmosi/sonadlosdirilmasi miiqabilinda
riisumlarin mablogi asagida géstorilon doracalorden yuxari ola bilmaz:

Gémrik risumu

doyarin 0,15%

100.000,01 - 1.000.000,00 150,00 tistagal 100.000,00

59

17.2

17.3

(c) Any purchase of goods, works and services where the value exceeds two hundred
thousand (200,000) Dollars shall be made on a competitive tender basis (except
when only one supplier is available). The threshold value of two hundred
thousand (200,000) Dollars shall be escalated annually in line with increases in the
GDP Deflator Index. Contractor and SOCAR agree that they will work
cooperatively to permit SOCARs involvement in a meaningful and positive
manner in the contracting and procurement process implemented by the Operating
Company. In that regard, SOCAR will send to Operating Company an
appropriate number of its personnel ("SOCAR Representatives"), whose number
shall be agreed between SOCAR and Operating Company, whose responsibility
shall include monitoring the contracting and procurement process from initial
preparation of the pre-qualification lists; to the ultimate selection of contractors;
and through to implementation. These representatives shall have responsibility to
report to SOCAR and Operating Company their findings and to give timely input
to Operating Company as to SOCARs position on relevant matters prior to each
contract award. The SOCAR Representative(s), shall not have the right to vote on
any matters before the Operating Companys contract committee; provided
however, the SOCAR Representatives may express their professional opinion and
that of SOCAR with regard to any bids, awards, and/or subsequent
implementation for Operating Company to duly consider and take account of.
Notwithstanding the foregoing, for reasons of confidentiality and to avoid
potential conflicts of interest, SOCAR Representatives shall not have the right to
participate in the direct bid evaluation process, from bid opening to completion of
bid evaluation. Acting in the above manner, all aspects of the Operating
Companys contracts and procurement process shall be transparent to the Parties.

Petroleum Export

Each Contractor Party, its customers and its and their carriers shall have the right to
freely export, free of all Taxes (except for Profit Tax) and at any time, Petroleum to
which such Contractor Party is entitled in accordance with the provisions of this
Agreement.

Customs Laws

Subject to Articles 11, 17.1 and 17.2, all imports and exports carried out in connection
with this Agreement shall be subject to the procedures and documentation required by
applicable customs laws and regulations, and each Contractor Party, its Affiliates, its
agents, Operating Company and Sub-contractors shall pay any customs
service/documentation fees to the extent they are nominal and consistent with the actual
costs of providing such customs service/documentation and are of a non-discriminatory
nature, but in no event shall the service/documentation fees exceed the following:

Declared Value

of Shipment Customs Fee
in Dollars
0 - 100,000 0.15% of value

100,000.01 - 1,000,000.00 $150.00 plus 0.10% of value
17.4

17.5

dollardan artiq dayarin 0,10%

1.000.000,01 - 5.000.000,00 1.050,00 iistagal 1.000.000,00

dollardan artiq dayarin 0,07%

5.000.000,01 - 10.000.000,00 3.850,00 iistagal 5.000.000,00

dollardan artiq dayarin 0,05%

10.000.000,01-dan yuxari 6.350,00 iistagal 10.000.000,00

dollardan artiq dayarin 0,01%

Xari

icaratin aparilmasi gaydalari

Hor bir Podratgi, onun Ortaq sirkotlori, agentlori, Omoliyyat sirkorti va Subpodratgilari
Azorbaycan Respublikasinda qiivvede olan xarici ticarat qaydalarmda bu Sazisin 17.1
bandindo géstorilon mallarm idxalina va ixracma , habela istehsalg: élkolora dair
qoyulmus mohdudiyyotlerdon va bu Sazisin sartlorino géroa Podratgiya ¢atasi
Karbohidrogenlorin ixracina aid qadaganlar va miixtalif mahdudiyyotlorlo bagli taloblera
amol etmokdon do azad olunurlar.

ARDNS-in kémoayi

Podratgimin miivafiq xahisi olduqda ARDNS yuxarida adi gakilon azadolunmalar vo
giizostlori tamin etmak va Podratginin, onun Ortaq sirkotlorinin, agentlorinin, Omoliyyat
Sirkotinin yaxud Subpodratgilarimin vo onlarin biitiin amokdaslarmin vo aila tizvlorinin
hor hansi avadanhiginin vo ya materiallarimm gémriik miiayinasini sadolosdirmok iigiin
malik oldugu biitiin solahiyyotlor daxilindo biitiin lazimi qanuni tadbirlori géracakdir.

60

17.4

17.5

over $100,000.00

$1,050.00 plus 0.07% of value
over $ 1,000,000.00

1,000,000.01 - 5,000,000.00

$3,850.00 plus 0.05% of value
over $ 5,000,000.00

5,000,000.01 - 10,000,000.00

more than 10,000,000.01 $6,350.00 plus 0.01% of value

over $10,000,000.00

Foreign Trade Regulations

Each Contractor Party, its Affiliates, its agents, Operating Company and its Sub-
contractors shall also be exempt from the provisions of Azerbaijan Republic foreign trade
regulations concerning the prohibition, limitation and restriction of import and export and
country of origin of those items indicated in Article 17.1 and with respect to the
Petroleum allocated to Contractor pursuant to this Agreement.

SOCAR Assistance

SOCAR shall, within the full limits of its authority, use all reasonable lawful endeavors,
when requested to do so by Contractor, to ensure that the above mentioned exemptions
are applied and expedite the movement through customs of any equipment or supplies of
a Contractor Party, its Affiliates, its agents, Operating Company and Sub-contractors and
all of their employees and family members.
18.1

18.2

18.3

18.4

MADDa 18
HASILATIN SORONCAMA KECMosi

Karbohidrogenlor iizarinda miilkiyyot hiiququ

12.1(d)(iv) bandindo ayrica géstarilmis Karbohidrogenlor hasilatin itirmok riski ilo bagli
olan hallar istisna edilmoklo, Karbohirogenlor hasilatinin Podratgiya va ARDNS-o gatasi
pay! tizorinda miilkiyyot vo sahiblik hiiququ Catdirilma montagasindo verilir.

Karbohidrogenlorin géndarilma normalari

Hom ARDNS-in, hom da Podratgi taraflarin bu Saziso oasason ézlarina diison
Karbohidrogen paylarimi géndermak vo onun barasinda sarancam vermok hiiququ vo
Ohdoliyi vardir. Bela pay miimkiin qodor miintezom suratds géndorilir, bu zaman basa
diisiiliir ki, hom ARDNS-a, hom da Podratgiya icazo verilir ki, aglabatan hiidudlar
daxilinds, gixarilmis, lakin == géndorilma __giiniina. = qadar_~—gndorilmomis
Karbohidrogenlordon gatasi paylarmdan daha gox va ya daha az (miivafiq surotdo
normativdon artiq vo ya oskik) hocmlordo Karbohidrogenlar géndorsinlor, lakin bunu elo
etsinlor ki, normativden artiq vo ya askik olan homin géndormoler digar Torofin
hiiquqlarina xolal gatirmasin, hasilatin siiratino vo saxlanma gonlorinin tutumuna uygun
olsun. ARDNS vo Podratg1 yuxarida géstorilmis prinsiplor asasinda gondormoa programm
nizamlayan qaydalar vo iisullar miioyyon edirlar.

ARDNS iiciin Xam neftin marketinginin kegirilmoasi

Oger ARDNS vo Podratgi marketing haqqinda qarsiliqh razilasdirilmis sazisa
malikdirlorsa, Podratg1 ARDNS-in miivafiq xahisi olduqda, vo marketing haqqinda bu
ciir sazisin gortlorino asason ARDNS iigiin ARDNS-o diigon Xam neft payin hamisi va
ya bir hissasinin marketingini kegirir. Marketing iizra yuxarida géstorilon dhdoliyin
predmeti olacaq Xam neftin hacmi miivafiq Toqvim riibiiniin baslanmasindan ovvol
doxsan (90) giindon az olmayaraq ARDNS-in Podratgrya géndardiyi yazili bildirisdo
miisyyon olunur. Podratginin bu 18.3 bandina uygun olaraq kegirdiyi istonilon marketing
ARDNS-in Umumi hasilat hocmi iizerinds miilkiyyat hiiququna vo bu payin itirilmasi
riskino tasir etmir.

Hasilatin maksimum somoroli siirati

Karbohidrogenlorin iqtisadi baximdan on somoroli sakildo gixarilmasim tomin etmok
iigiin Toroflor Kontrakt sahosinda Karbohidrogen ehtiyatlarinin hasilatini beynalxalq neft
sanayesi tacriibasinin taloblorina asason cari igtisadi konyunkturaya vo yataqlarin
islonmasinin diizgiin texnologiyas: prinsiplorina tamamila uygun golmoli olan optimal
siiratls aparmaq niyyotindodirlar (“Maksimum somoroli siirat‘). Yuxarida géstorilonlora
uygun olaraq vo bu ciir yataqlarin islonmosinin yerli tacriibasini nezara alaraq, illik is
programinin va Biidconin tasdiq tigiin Rohbar komitaya taqdim edilmasi ilo bir vaxtda
Podratgi miivafiq Toqvim ili iigiin hasilatin hocminoa dair éziiniin ilkin giymotlondirmo
raqgemini do taqdim edir, amma tasdiq edilmis homin qiymotlondirms raqomindan yalniz
planlasdirma mogsodlari iigiin istifada olunur. Lakin, agar Hékumat orqam Podratgidan
Kontrakt sahasindo hasilati Maksimum somoroli siiratdon az olan debitla aparmagi tolob
etso, Podratgi hasilati yalniz qoti ifado olunmus o  gortla azaldacaqdir ki,
Karbohidrogenlor hasilatmin belo bir ixtisarr ARDNS-in bu Sazis iizra biitiin digar
Ghdoliklori yerina yetirildikden sonra ARDNS-in Karbohidrogenlor payi hesabina tam

61

18.1

18.2

18.3

18.4

ARTICLE 18
DISPOSAL OF PRODUCTION
Title to Petroleum

Except as expressly provided in Article 12.1(d)(iv) concerning the risk of loss of
Petroleum production, the transfer of title and possession to each Contractor Party and
SOCAR of the share of the Petroleum production to which such Contractor Party and
SOCAR is entitled shall be made at the Delivery Point.

Overlift and Underlift

Each of SOCAR and Contractor Parties shall have the right and obligation to lift and
dispose of the share of Petroleum to which it is entitled under this Agreement. Such share
shall be lifted on as regular a basis as possible, it being understood that each of SOCAR
and Contractor Parties, within reasonable limits, shall be authorized to lift more (overlift)
or less (underlift) than its share of Petroleum produced and unlifted by the lifting day, to
the extent that such overlift or underlifi does not infringe on the rights of the other and is
compatible with the production rate and the storage capacity. SOCAR and Contractor
shall establish the rules and procedures to govern the lifting program on the basis of the
principles described above.

Marketing of Crude Oil for SOCAR

If a marketing agreement has been mutually agreed between SOCAR and Contractor,
Contractor shall market for SOCAR, if SOCAR so requests pursuant to the terms of such
separate marketing agreement, all or a portion of SOCARs share of Crude Oil. The
amount of Crude Oil which will be subject to the foregoing obligation to market shall be
stated in a written notice from SOCAR to Contractor no later than ninety (90) days prior
to the beginning of the applicable Calendar Quarter. Any marketing undertaken by
Contractor pursuant to this Article 18.3 shall not affect title to and risk of loss of
SOCARSs share of Total Production which shall remain with SOCAR.

Maximum Efficient Rate

It is the intention of the Parties that the Petroleum resources of the Contract Area should
be produced at the optimum rate which is to be fully consistent with the then current
economic conditions, and the principles of sound reservoir management according to
international Petroleum industry practice, in order to provide for the most economically
efficient recovery of Petroleum ("Maximum Efficient Rate"). Consistent with the
foregoing, and taking into account local experience in managing similar reservoirs,
Contractor shall submit for agreement of the Steering Committee, at the same time as it
submits the Annual Work Program and Budget to the Steering Committee, Contractors
estimate of the relevant Calendar Years production volume, but such agreed estimate
shall be used for planning purposes only. However, in the event any Governmental
Authority requires Contractor to produce Petroleum from the Contract Area at less than
the Maximum Efficient Rate Contractor will reduce production, subject to the express
condition that such reduction in Petroleum production shall in no event be greater than
can be borne entirely from SOCARs share of Petroleum remaining after satisfying all
6donilo bilacak hacmlordon heg bir soraitds artiq olmasin. Bu Sazisin qiivveds oldugu
biitiin miiddat arzinda Sazis iizra Podratgiya gatas1 Karbohidrogenlorin tiimumi hacmi ona
hasilatin ixtisar edilmoyacayi saraitde gata bilacok hacmdan az olmamalidir. Oger dlkado
elan edilon févgalada vaziyyatla olaqadar olaraq Hékumat organi hasilatin siirotini
hasilatin Maksimum somoroli siiratindon daha yiiksak saviyyaya gatdirmagi talab edarsa,
Podratgi har hansi Taqvim ilinda on goxu qirx bes (45) giin miiddatinda hasilatin siiratini
miivafiq sokildo artirir.

62

other SOCAR obligations hereunder. Contractors total entitlement to Petroleum under
this Agreement shall, at no time throughout the term of this Agreement, be less than it
would have been had such reduction not been made. If due to a declared national
emergency Governmental Authority requires an increase in the production rate above the
Maximum Efficient Rate, Contractor shall so increase the production rate for a period of
time not to exceed forty-five (45) days in any Calendar Year.
19.1

19.2

19.3

MADDoO 19

SIGORTA, MOSULIYYOT VO
MOSULIYYOTIN ODONMOSi TOMINATLARI

Sigorta

Podratginin (dagiqlasdirma magqsadila bu 19-cu Maddoa gorgivesinds ona Omoliyyat
sirkoti do daxildir) ixtiyari var ki, dziinii vo/yaxud Subpodratgilarim sigorta etdirsin vo
nail olsun ki, Subpodratgilar Nefi-qaz omoliyyatlar1 barasindo beynolxalq neft
sanayesinda adi sigorta tocriibosinda gobul olunmus tipdo va mobloglorda, aglabatan
sokilda osaslandirilmis kommersiya sortlorinin imkan verdiyi daracada  sigorta
gotiirsiinlor. Podratgmin miilahizosino géra sigorta miiqavilolori miixtalif sigorta
sirkotlori, o ciimladen Azorbaycan sigorta sirkotlori ilo baglana bilor. Podratgi sigorta
sirkotlorinin adlari, sigorta masuliyyotinin névlari va hocmi, tatbiq edilo bilon
pultutmalar, ddonilon sigorta haqlar1 va bunlarda edilon dayisikliklor daxil olmaqla, lakin
bunlarla mohdudlasmadan, Neft-qaz omoliyyatlaria aid olan vo ya bu 19.1 bandino
uygun yaradilmis har hans sigortani tasdiq edon sigorta sertifikatlari va ya brokerlordan,
yaxud sigorta edonlardon alinmis basqa sahadatnamolor haqqinda ARDNS-a molumat
verir va onlarin surotlorini taqdim edir. Hor hansi éziiniisigorta ilo olaqodar olaraq
Podratgi homin dziiniisigortaya totbiq olunan sigorta masuliyyotinin doracasi va hacmi
haqqinda, habelo Miihasibat ugotunun aparilmasi qaydasinda nozordo tutuldugu kimi,
sigorta haqlar1 barasinda Rohbor komitayo moalumat verir. Bu 19.1 bendinin miiddoalarma
uygun olaraq hayata kegirilon homin sigorta Podratgi toraflorin Neft-qaz omoliyyatlari ilo
masgul olan Ortaq  sirkotlorina da samil edilir. Rohber komita Podratgimm
sigortalanmasindan savayi hor hansi alavo sigortalanmani beyandikds, ager homin alava
sigorta aglabatan qiymotlorla taklif edilirso, Podratg1 Rohber komitonin miisyyan edo
bilacayi sartlorlo bu ciir alavo sigortalanir. 12.1(d)(iv) bandindo nazardo tutulmus sigorta
haqqi istisna olmagqla bu 19.1 bandino asasan Podratginin Nefi-qaz omoliyyatlarina dair
baglanmis biitiin sigorta miiqavilolori iizra sigorta haqlar1 (Karbohidrogenlarin satisi iigiin
sigorta haqlarmdan basqa) Masroflorin édonilmosi qrafasina daxil edilir. Podratgimm
gotiirdiiyii sigortanin dayori Sorbast dénorli valyuta il ifado oluna bilar.

Vurulan zarar iigiin masuliyyat

Podratg1 ARDNS qarsisinda vo/yaxud miivafiq Hékumot organi qarsisinda yalniz
Podratginin Qorazli sohlonkarligi va ya onun Neft-qaz omoliyyatlari apararkon verilmis
salahiyyotlor daxilinds horakat eden Subpodratgilarmm, onlarin isgilorinin vo Podratginm
isgilorinin Qorazli sohlonkarligi noticasinds vurulmus zoror vo ya itkilor iigiin mosuliyyot
dasiyir. ARDNS Podratgin1, onun Ortaq sirkotlorini va Subpodratgilarm1 ARDNS-in vo
onun her hansi Ortaq sirkotlorinin moruz qaldiqlari biitiin digor zorar va itkilor iigiin
masuliyyotden azad edir va Podratginin, onun Ortaq sirkotlorinin vo Subpodratgilarmm
masuliyyotini Gdoyir, onlar1 ARDNS-a va/va yaxud Hékumot organlarina vurulan biitiin
basqa zoror va itkilora géra Podratgiya va/vo yaxud onun hor hansi Ortaq sirkotlarina va
Subpodratgilarma garsi irali siiriilon va ya qaldirilan hor hans iradlar, talablor, iddialar vo
ya mahkeme arasdirmalart ils bagli masuliyyatden azad edir. Podratginin Usiincii toraflor
(Hékumot organlar1 istisna olmaqla) garsismda masuliyyati Azorbaycan Respublikasinm
tatbiq edila bilon qanunlari ilo nizamlanir.

isci heyatinin mosuliyyatdon azad edilmasi

Bu Sazisin digor miiddoalarina baxmayaraq:

(a) Bu Sazisin miiddoalarina amol edilmasi va ya amal edilmomosi sababinden, yaxud

63

19.1

19.2

19.3

ARTICLE 19

INSURANCE, LIABILITIES AND INDEMNITIES

Insurance

Contractor (which for purposes of clarification with respect to this Article 19 shall
include the Operating Company) shall have the freedom to self insure and/or take out and
cause to be taken out by its Sub-contractors, in respect of the Petroleum Operations,
insurance of the types and for such amounts customarily used in the international
Petroleum industry to the extent such insurance coverage is available on reasonable
commercial terms. Said insurance may be obtained from such companies, including
Azerbaijani companies, as selected by Contractor. Contractor shall inform and provide to
SOCAR copies of certificates of insurance or other statements from brokers or
underwriters confirming any insurance providing coverage with respect to Petroleum
Operations or procured pursuant to this Article 19.1, including but not limited to the
identity of the insurers, types and amounts of coverage, applicable deductibles, premiums
paid and changes thereto. With respect to any self insurance, Contractor shall notify the
Steering Committee of the extent and coverage applicable to such self insurance, as well
as the premium to be associated therewith as provided under the Accounting Procedure.
Such insurance procured pursuant to this Article 19.1 shall extend to Affiliates of
Contractor Parties involved in the Petroleum Operations. If the Steering Committee
approves the procurement of any insurance in addition to the coverage procured by
Contractor, Contractor shall procure such additional coverage, if available at reasonable
rates, on such terms as the Steering Committee may determine. Except as provided in
Article 12.1(d)(iv), the premiums for all insurance (excluding premiums for insurance
covering the marketing of Petroleum) obtained by Contractor for Petroleum Operations
pursuant to this Article 19.1 shall be Cost Recoverable. Insurance cover may be
denominated in Foreign Exchange.

Liability for Damages

Contractor shall be liable to SOCAR and/or any Governmental Authority only for any
loss or damage arising from Contractors Willful Misconduct or the Willful Misconduct of
Contractors Sub-contractors, their employees, and Contractors employees acting in the
scope of their employment in the performance of Petroleum Operations. SOCAR shall
release Contractor and its Affiliates and Sub-contractors from all other losses and
damages suffered by SOCAR and any of its Affiliates and shall indemnify and hold
harmless Contractor and its Affiliates and Sub-contractors against all claims, demands,
actions and proceedings brought against Contractor and/or any of its Affiliates and Sub-
contractors pertaining to all other losses and damages suffered by SOCAR and/or any
Governmental Authority. Contractors liabilities to Third Parties (other than
Governmental Authorities) shall be governed by applicable laws of the Azerbaijan
Republic.

Indemnity for Personnel

Notwithstanding the other provisions of this Agreement:

(a) Contractor shall indemnify and hold harmless SOCAR against all losses, damages
bununla bagli bas veran vo ya bunlara aid olan hadisaler - goxsi ziyan, peso
xastaliklari, liim va ya goxsi omlaka dayon zorar ila alaqadar olaraq Podratginin
hor hans isgisi (va ya hor hansi Ortaq sirkotinin har hansi isgisi; bu gortlo ki,
homin Ortaq sirkat zarorin va ya xasarotin yetirildiyi vaxt Subpodratg olmasin) va
ya hamin isginin himayasinda olan saxs ARDNS-o qarsi hor hansi iradlar, talablor,
iddialar irali siirdiikda va ya mohkama isi basladiqda Podratg1 hor hansi hiiquqi va
ya fiziki soxsin tamamilo, yaxud qismon taqsirindon va ya sahlonkarligindan asili
olmayaraq homin ziyanlarm, itkilorin va mosuliyyotin hamisi iizra ARDNS-o
kompensasiyalar verir va onu masuliyyatdon azad edir.

(b) — Bu Sazisin miiddoalarina amol edilmasi va ya amal edilmomosi sababinden, yaxud
bununla bagli bas veran va ya bunlara aid olan hadisaler - goxsi ziyan, peso
xastaliklari, dliim va ya soxsi omlaka doyon zoror ila alaqodar olaraq ARDNS-in
hor hans bir isgisi (vo ya hor hans1 Hékumot organ: da daxil olmaqla onun hor
hansi Ortaq sirkotinin hor hansi isgisi; bu sortlo ki, homin Ortaq sirkot zorarin va
ya xasarotin yetirildiyi vaxt Subpodartg1 olmasin) va ya homin isginin himayasindo
olan soxs Podratg1ya qarsi hor hansi iradlar, taloblor, iddialar iroli siirdiikda va ya
mahkema isi basladiqda ARDNS hor hansi hiiquqi vo ya fiziki soxsin tamamilo,
yaxud qismon togsirindan va ya sohlonkarligindan asili olmayaraq homin
ziyanlarin, itkilarin va masuliyyotin hamusi tizro Podratginin masuliyyotini 6doyir
va onu mosuliyyatden azad edir. ARDNS miivafiq xahislo miiraciot etdikdo
Podratg1 ARDNS-in bu 19-cu Madda iizra Ghdoliklori ila olagadar sigorta
6donisini almaqda ARDNS-a kémoak géstormak iigiin biitiin lazimi hiiquqi soylor
gostorir.

19.4 Qiivvayaminms tarixinadok mosuliyyotdan azad etma

Kontrakt sahasi ilo va ya Kontrakt sahosindo edilon horakotlorla olaqadar olaraq ARDNS-
in va ya onun hor hansi soloflorinin hoyata kegirdiyi hor hansi amoliyyatlar, o ciimladan,
lakin bununla mohdudlasmadan, otraf miihito ziyan vurulmasi noticasinda bas veran
hadisolor - hor hans ziyan, dliim va ya hor hans1 itki ilo alaqadar olaraq hor hansi fiziki vo
ya hiiquqi sexs, o ciimlodon, lakin bununla mohdudlasmadan, hor hansi Hékumot
organlar1 Podratgiya va/yaxud onun Ortaq sirkotlorino qarsi hor hansi iradlar, talablor,
iddialar irali siirdiikda va ya moahkomo isi basladiqda ARDNS Qiivvoyominmo
tarixinodok homin ziyanlarm, itkilorlorin va masuliyyotin hamisi iizro Podratgim va onun
Ortaq sirkatlorini_ moasuliyyatdon azad edir.

64

19.4

and liability arising under any claim, demand, action or proceeding brought or
instituted against SOCAR by any employee of Contractor (or any Affiliate thereof,
provided that such Affiliate, at the time of the injury or damage, is not acting in
the capacity of a Sub-contractor) or dependent thereof, for personal injuries,
industrial illness, death or damage to personal property sustained in connection
with, related to or arising out of the performance or non performance of this
Agreement regardless of the fault or negligence in whole or in part of any entity or
individual.

(b) | SOCAR shall indemnify and hold harmless Contractor against all losses, damages,
and liability arising under any claim, demand, action or proceeding brought or
instituted against Contractor by any employee of SOCAR (or any Affiliate thereof,
which shall include any Governmental Authority, provided that such Affiliate, at
the time of the injury or damage, is not acting in the capacity of a Sub-contractor)
or dependent thereof, for personal injuries, industrial illness, death or damage to
personal property sustained in connection with, related to or arising out of the
performance or non-performance of this Agreement regardless of the fault or
negligence in whole or in part of any entity or individual. Contractor shall, if
requested by SOCAR, use its reasonable lawful endeavors to assist SOCAR in its
obtaining insurance with respect to its liability under this Article 19.

Indemnity Prior to Effective Date

SOCAR shall indemnify Contractor and its Affiliates from and against all losses,
damages and liabilities, arising under any claim, demand, action or proceeding instituted
against Contractor and/or any of its Affiliates by any person or entity, including but not
limited to Governmental Authorities, arising out of or in any way connected with any
injury, death or damage of any kind sustained in connection with or arising from the
Contract Area or any operations of SOCAR or any of its predecessors, prior to the
Effective Date, including but not limited to damage to the environment.
19.5

19.6

19.7

ARDNS-in imtina edilmis sahalor va amoliyyatlar iizra masuliyyatdon azad etmasi

Asagidaki hallarda hor hansi ziyan, dliim vo ya itki naticasinds, yaxud onunla olaqodar
olaraq hor hansi fiziki vo ya hiiquqi sexs, o ciimlodon, lakin bununla mohdudlasmadan,
Hékumoet organlari Podratgiya va/yaxud onun Ortaq sirkotlorina qarsi hor hansi iradlar,
talablor, iddialar iroli siirdiikda va ya mohkoma isi basladiqda ARDNS homin itkilorin,
ziyanlarm vo mosuliyyotin hamisi iigiin Podratgin1 va onun Ortaq _ sirkotlorini
masuliyyotdon azad edir:

(a) 20.3 bandina asason va 7.2 bandinin icrasi iigiin ARDNS-in apardigi yoxlama
zaman; habelo

(b) 27.3 va 27.5 bandlorina asason Kontrakt sahasinin Podratgi tarafindon imtina
edilon hor hanst hissasi ilo va/yaxud hor hansi omlakdan istifadonin davam etmasi
ila vo/yaxud 13-cii Maddoya uygun olaraq Podratgidan ARDNS-in nozarati va
masuliyyoti altima verilmis vo belo bir imtinanmn tarixindon sonra yigilan omlakin
logv edilmosi ila va/va yaxud ARDNS-1n bela omlakdan istifada va onun logvi
hiiququnu qabul etmasi ile, o ciimladan, lakin bununla mahdudlasmadan, otraf
miihita ziyan vurulmasi (imtina tarixindon ovval va ya sonra Podratginin Qorozli
sahlonkarligi naticasinda irali siiriilmiig hor hansi iradin, iddiami va ya mohkomo
isinin baslanmasin1 istisna etmokla) ilo olagadar olaraq.

Kontrakt sahosinin Podratg: tarafindon imtina edilon hor hans hissasinda imtina giiniindo
va ya ondan ovval bas veran hadisolor - dliim va ya hor hansi ziyan, o ciimlodon, lakin
bununla mohdudlasmadan, otraf miihita vurulan ziyan noticasindo va ya bunlarla olaqadar
olaraq hor hansi fiziki va ya hiiquqi saxs ARDNS-a garsi hor hans irad, talab, iddia irali
siirdiikda va ya mohkoma isi basladiqda homin itkilor, zorar va ya masuliyyot, habelo
homin iradlar, talablor, iddialar vo ya mohkemo isi barasinda bu Sazisin miiddoalari vo
Podratginin cavabdehliyi Saziso uygun olaraq qiivvade qalmaqda davam edacakdir.

Birga va fardi masuliyyat

11-ci Maddoda va 26.1 bandinda nozardo tutulanlar istisna olmaqla, Podratginin bu Sazis
iizro biitiin Shdoliklori barasinda Podratg: taraflar birga vo fardi masuliyyat dagiyirlar.

Dolay) itkilor

Bu Sazisin basqa hissalorinda zidd galon hor hansi miiddoalara baxmayaraq, bu Sazisdon
dogan vo ya bu Sazislo, yaxud ona aid hor hansi faaliyyotlo bagl olan dolayi itkilor
baximindan Toroflor hor hans laqeydlikdon asili olmayaraq heg bir halda, o ciimladen
miiqavilo, miilki hiiquq pozuntusu ila olaqadar va ya hor hansi basqga tarzda masuliyyat
dasimurlar. Bu 19.7 bandinin mogqsodleri baximindan “dolay itkilor“ ifadasi hor hansi
dolay1 itkilor va ya ziyan, o ciimlodan bunlarla mohdudlasdirilmadan, Karbohidrogenlar
gixarmaq qabiliyyotinin olmamasi, Karbohidrogenler hasilatinin itirilmasi vo ya
longidilmasi, yaxud monfoatin itirilmasi demokdir.

65

19.5

19.6

19.7

Indemnity for Surrendered Areas and SOCAR Operations

SOCAR shall indemnify Contractor and its Affiliates from and against all losses,
damages and liabilities arising under any claim, demand, action or proceeding instituted
against Contractor and/or any of its Affiliates by any person or entity, including but
not limited to Governmental Authorities, arising out of or in any way connected with
any injury, death or damage of any kind sustained in connection with or arising from:

(a) | SOCARs operations pursuant to Article 20.3, and as the result of SOCAR access
pursuant to Article 7.2 and

(b) Any portion of the Contract Area surrendered by Contractor pursuant to Articles
27.3 and 27.5 and/or any continued use of any assets, and/or the abandonment of
any assets, for which SOCAR has assumed control and responsibility from
Contractor pursuant to Article 13 and accruing after the date of such surrender
and/or SOCARs assumption of the use of any such assets and abandonment of any
assets, including but not limited to damage to the environment (but excluding any
claim, action or proceeding which results from Contractors Willful Misconduct
whether occurring before or after the date of surrender).

In respect of any loss, damage or liability, as well as any claim, demand, action or
proceeding instituted against SOCAR by any person or entity for death or damage of any
kind sustained in connection with or arising from any portion of the Contract Area
surrendered by Contractor and accruing on or before the date of surrender, including but
not limited to damage to the environment, the provisions of this Agreement, and
Contractors obligations hereunder, shall continue to apply.

Joint and Several Liability

Except as provided under Articles 11 and 26.1 the liability of the Contractor Parties shall
be joint and several with respect to all of the obligations of Contractor under this
Agreement.

Consequential Losses

With respect to indirect or consequential loss arising out of or in connection with this
Agreement or any activities thereunder, notwithstanding anything to the contrary
elsewhere in the Agreement the Parties shall not be liable whether in contract, tort or
otherwise and regardless of any negligence under any circumstances whatsoever for any
indirect or consequential loss. For the purposes of this Article 19.7 the expression
"indirect or consequential loss" shall mean any indirect or consequential loss or damage
including but not limited to inability to produce Petroleum, loss of or delay in production
of Petroleum or loss of profits.
20.1

20.2

MADDoO 20

FORS-MAJOR HALLARI

Fors-major hallari

Hor hansi Torafin bu Sazis iizra, pullarin Gdonilmosina dair dhdolikdon savayi,
Ohdoliklorini (ya da onlarin hor hansi hissasini) yerina yetirmomosi, yaxud yerino
yetirilmosini longitmosi Fors-major hallarmdan irali goldikda va ya homin hallar
noaticasinda bas verdikda = mosuliyyata sabab olmur. “Fors-major _ hallari”
o demokdir ki, hor hansi bir hadiso Neft-qaz omoliyyatlarinin garsisini alir, onlari longidir
vo ya onlara manecilik téradir, biitiin lazimi todbirlor ilso do bu hadisa va ya onun
noticolari, o ciimladon, lakin bunlarla mohdudlasmadan févqolado hadisalar, tabii
folakatlor (mosolon, ildirim vurmasi va zolzola), miiharibolor (elan edilmis, yaxud elan
edilmomis) va ya digor horbi omoliyyatlar, yanginlar, amok ixtilaflari, qiyamlar, iisyanlar,
terrorgulug aktlari, kiitlovi suluqluqlar, vatondas igtisaslari, todariikgiiniin yegano olmasi,
yaxud todariikgiilorin imkanlarmin mohdudlugu ilo olaqadar hallar (lazimi avadanligin,
materiallarm, enerjinin, yanacagin olmamasi ya da  gatigsmamasi, yaxud
predmetlorin/materiallarin géndorilmomasi va ya digor xidmotlorin géstarilmamasi, ya da
gatismamasi, habela bu Saziso géra Podratginin amoliyyatlar aparmasina mane olan vo ya
angal téraden, yaxud Podratginin hiiquqlarina ciddi ziyan vuran vo ya tahliike yaradan
qanunlar, miigavilolor, qaydalar, saroncamlar, formanlar, omrlor, hor hansi Hékumot
organinin (Azorbaycan Respublikasinin daxilinda va ya hiidudlarimdan konarda)
foaliyyati, yaxud foaliyyotsizliyi tizorinde nozarat etmok hadisonin aid oldugu Torofin
imkanlar xaricindodir; lakin bu gsortlo ki, qanunlar, miigavilolar, qaydalar Azorbaycan
Respublikasinin orazisindo har hansi Hékumot instansiyasinin adindan, yaxud himayosi
altinda va ya onun géstarisi ilo ¢1x1g eden hor hans1 orqanin vo ya agentliyin soroncamlart,
formanlar, omrlori, yaxud basqa gararlar1r ARDNS-in 6z éhdoliklorini yubatmasina, ya da
yerina yetirmomosinoa ravac veron Fors-major hallari sayilmayacaqdir. Hor Toraf Fors-
major hallarimin omola galmasinin garsisim almaq iigiin hor ciir lazimi hiiquqi soylor
géstoracokdir. Hor hansi Fors-major voziyyoti yarandigi halda onun tosirina moruz qalan
Toraf Fors-major voziyyotinin xarakterini tasvir etmokla (va miivafiq siibut taqdim
etmokla) digar Taraflora darhal yazili bildiris veracok vo homin Fors-major voziyyotinin
tasirini aradan galdirmaq, yaxud yiingiillosdirmok iigiin lazimi hiiquqi soylor géstararak,
no miimkiindiirsa edocakdir. Yurisdiksiyasmda bu vo ya digor Podratgi tarafin, yaxud
onun Osas ana sirkotinin tasis edildiyi va ya subyekti oldugu Hékumot homin Podratgi
torafin bu Sazis iizra 6z dhdoliklorini yerina yetirmasina manegilik gésteron todbirlar
gordiikda, qalan Podratg tarofin homin vaziyyati Fors-major vaziyyoti hesab etmaya
ixtiyar’ yoxdur va onlar 19.6 bandindo garh olunmus prinsiplara amal etmaklo bu Sazis
iizro 6z Shdoliklorini yerino yetirmokdo davam edirlar.

Hor hansi Hékumot organlarinin foaliyyoti va ya foaliyyotsizliyi noticasinda meydana
gixan Fors-major hallari istisna olmaqla, bu Sazisin hor hans diger miiddoalarindan asili
olmayaraq, Fors-major hallarmin davam etdiyi biitiin dévr orzinda Maliyyalasdirma
masroflori har hansi avozi Sdanilmomis Neft-qaz omoliyyatlar1 mosroflori ilo toplanmur.

Miiddatlorin uzadilmasi

Oger Fors-major hallari Nefi-qaz omoliyyatlarim longidirsa, onlari azaldirsa va ya
aparilmasina manegilik téradirso, homin hallarm gamil edildiyi Shdoliklorin yerina
yetirilmasi miiddoti, Neft-qaz omoliyyatlarinin miivafiq morholosinin miiddati, bu Sazisin
qiivvodo olmas1 miiddati (onun hor dofa uzadilmasi daxil edilmakla), habela bu Sazis iizra
biitiin hiiquqlar vo Ghdoliklor Fors-major hallarinin amola galmasinin dogurdugu longima
miiddotina borabar miiddat qadar, iistegal Fors-major hallari aradan qaldirildiqdan va ya

66

20.1

20.2

ARTICLE 20

FORCE MAJEURE

Force Majeure

Non-performance or delays in performance on the part of any Party of its obligations (or
any part thereof) under this Agreement, other than the obligation to pay money, shall be
excused if occasioned or caused by Force Majeure. "Force Majeure" means any event
which prevents, hinders or impedes Petroleum Operations and is beyond the ability of the
affected Party to control such event or its consequences using reasonable efforts,
including without limitation, extraordinary events, natural disasters (for example
lightning and earthquake), wars (declared or undeclared) or other military activity, fire,
labor disputes, insurrections, rebellions, acts of terrorism, riot, civil commotion, sole
supplier or limited supply circumstances (such as non-availability or shortage of
equipment, materials, power, fuel or other supplies or other services, and laws, treaties,
rules, regulations, decrees, orders, actions or inactions of any governmental authority
(inside or outside of the Azerbaijan Republic) which prevent hinder or impede
Contractors conduct of operations or which substantially impairs or threatens Contractors
rights under this Agreement; provided, however, that laws, treaties, rules, regulations,
decrees, orders or other acts of any entity or agency acting on behalf of, under the
auspices of, or at the direction of any Governmental Authority within the territory of the
Azerbaijan Republic shall not constitute Force Majeure with respect to delay or non-
performance on the part of SOCAR. Each Party shall use its reasonable lawful efforts to
prevent the occurrence of Force Majeure events. Upon the occurrence of any Force
Majeure event, the Party affected shall give prompt notice to the other Parties specifying
the event of Force Majeure (and providing evidence thereof) and shall do all things
possible using reasonable lawful efforts to remove or mitigate the effect of the Force
Majeure event. If the government within whose jurisdiction a Contractor Party or its
Ultimate Parent Company is incorporated or is subject takes actions which preclude such
Contractor Party from fulfilling its obligations under this Agreement, the remaining
Contractor Parties may not claim such an event as Force Majeure and shall, consistent
with the principles set forth in Article 19.6, continue to fulfill their obligations under this
Agreement.

Notwithstanding anything to the contrary in this Agreement and except for any event of
Force Majeure that results from the act or failure to act of any Governmental Authority,
Finance Costs shall not be applied to any unrecovered Petroleum Costs during a period of
Force Majeure.

Extension of Time

If Petroleum Operations are delayed, curtailed or prevented by Force Majeure, then the
time for carrying out the obligations affected thereby, the duration of the relevant phase
of Petroleum Operations, the term of this Agreement (including any extension period
hereof) and all rights and obligations hereunder shall be extended for a period equal to
the delay caused by the Force Majeure occurrence plus such period of time as is
necessary to re-establish operations upon removal or termination of Force Majeure.
20.3

dayandirildiqdan sonra omoliyyatlarm tozolonmosi iigiin zoruri olan miiddot qodor
uzadilir.

Hasilat baslanandan sonra Fors-major hallari

Oger Kontrakt sahosindo hasilat baslandiqdan sonra hor hans bir vaxtda Podratg1 Fors-
major halinin méveudlugunu elan etmisdirsa vo ager bu ciir Fors-major hali sonra bir-
birinin ardinca golon azi doxsan (90) giin orzinda mévcud olmaqda davam edirsa va
homin Fors-major hali Azorbaycan Respublikasi daxilindo hor hansi hadisalor vo ya hor
hansi Hékumat orqanimin hor hansi foaliyyati naticasinda amala galmamissa va bu Fors-
major hali noticasinda Podratgi bu Sazisdo nozordo tutulan Karbohidrogenlari gixara
bilmirso, Podratg1 vo ARDNS yuxarida géstorilmis doxsan (90) giin miiddoti sona
gatdiqdan sonra on begs (15) giin orzindo gériisiib hasilati davam etdirmayin on yaxsi
yollarim miizakiro edirlor. Oger sonraki doxsan (90) giin arzinda qanaatbaxs raziliq aldo
edilmosa, Fors-major halmm méveud oldugu dévrda ARDNS va onun Ortaq sirkoti
masuliyyati 6z iizorino gétiirarak 6z vasaiti hesabina, Podratgi Fors-major halinin basa
gatdigini elan edanadak, lazim golorsa, Subpodratgilari calb etmakla bu Sazis iizra
amoliyyatlar aparmaq vo Karbohidrogenlor hasilatin1 davam etdirmok hiiququna malikdir,
Podratginin ixtiyari var ki, bundan sonra bu Sazis iizra Karbohidrogenlor hasilatinin tam
masuliyyotini 6z tizorina gétiirsiin.

ARDNS-in va ya onun Ortaq sirkotinin Moasroflorin avezinin 6donilmasi mexanizmino
uygun olaraq 6z miistaqil masroflorinin ovozini almaga ixtiyari vardir va ARDNS Fors-
major hali dévriinda gatdirilmis biitiin Karbohidrogenlar hacmina géra Neft-qaz
omoliyyatlar1 Hesabina kreditlosdirir va har bir Podratgi tarafa bu torofin Fors-major hali
baslananadok Satis montagasindo istsfado edilmis diinya qiymotlori ilo dayorlondirilor
Karbohidrogenlor hasilatindaki istirak pay1 osasinda pul ddoyir.

67

20.3

Post-Production Force Majeure

If at any time after commencement of production from the Contract Area, Contractor
declares Force Majeure and such Force Majeure situation has continued for a period of
not less than ninety (90) consecutive days and such Force Majeure did not arise as a
result of events within the Azerbaijan Republic or as a result of any action on the part of a
Governmental Authority and as a result of such Force Majeure Contractor has been
unable to produce Petroleum under this Agreement then SOCAR and Contractor shall
meet within fifteen (15) days following the expiry of the said period of ninety (90) days
to discuss how best to continue production. Failing agreement on satisfactory
arrangements within ninety (90) days thereafter SOCAR shall have the option of itself or
its Affiliate assuming operations hereunder and continuing production of Petroleum
during the period of Force Majeure at its risk and cost with the possible participation of
sub-contractors until Contractor declares the cessation of the Force Majeure circumstance
when Contractor shall resume its full responsibilities for production of Petroleum under
this Agreement.

SOCAR or its Affiliate shall be entitled to recover SOCARs or its Affiliates direct costs
in accordance with the Cost Recovery mechanism and shall credit the Petroleum
Operations Account for the volumes of Petroleum delivered while the Force Majeure
circumstances continue and shall make disbursements to each of the Contractor Parties on
a current basis of their Participating Interest shares of such Petroleum, valued at
international prices at the Points of Sale used prior to commencement of the Force
Majeure.
MADD09 21

ETIBARLILIQ, HUQUQ Va

OHDOLIKLORIN BASQALARINA VERILMOSi VO TOMINATLAR

21.1 Etibarhhg

(a)

(b)

(c)

21.1(b) bandinda basqga ciir nozardo tutulan hallar istisna olmaqla, bu Sazis
Qiivvayominma tarixindon Taroflar vo onlarin miivafiq hiiquq varislori va
miivakkillori tigiin onun gortlorina uygun icra edilon, hiiquqi qiivvasi olan etibarh
Ghdolikdir. ARDNS bu Sazisin baglanma tarixindo Kontrakt sahasinin hiidudlari
daxilinda Karbohidrogenlora malik olmaq hiiquqlarma dair heg bir ézgo sazis
olmadigina taminat verir. ARDNS homginin tominat verir ki, baglanma tarixi ilo
Qiivvayominma tarixi arasinda Kontrakt sahosindo (vo ya onun hor hansi
hissasinds) Karbohidrogenlorin kasfiyyatina, qiymotlondirilmasina va ya
islonmesine ixtiyar verilmasi haqqinda her hans Uciincii tarafla heg bir danisiq
aparmayacaq vo raziliga golmoyocakdir. Qiivvayeminma tarixinodeak va bu
tarixdon sonra bu Sazis onun gortlorina miivafiq olan va ya Toroflorin garsiliqh
yazili razilasmasina asaslanan hallardan savayi, heg bir halda logv edilmir,
diizoldilmir va ya doyisdirilmir. Torofler bu Sazisdo toxunulmamis hor ciir
masolalarin xog moramla holli iigiin isin davam etdirilmasinin zoruriliyini tosdiq
edirlor.

Toraflor bazi Shdoliklarin bu Sazisin Qiivvayominme tarixinds va ya ondan avvol
yerina yetirilmoli oldugunu tasdiq etdiklorina géra raziliq verirlor ki, 24.1(b)
bandinin miiddoalar1 va 21.1(a) bondina miivafiq suratda ARDNS-in tominatlari
bu Sazisin baglandigi tarixdon qiivvayo minir.

Oger bu Sazis Azorbaycan Respublikasinin Parlamenti tarafindon qoti redd
edilorsa vo Podratg1 Sazisin ratifikasiyasi iigiin zoruri olan hor hansi sonraki
doyisikliklorinin, belo doyisikliklor varsa, Podratgi iigiin moqbul olmadigini
ARDNS-a bildirarso, bu Sazis giivvaya minmir, bu Sazis iizra va Kontrakt
sahasino aid olan hor hansi basqa sazislor iizra Toraflorin hiiquqlari va éhdoliklori
logy edilir.

21.2 Hiiquq va éhdoliklorin basqasina verilmasi

(a)

Mohdudiyyotlar. Podratgi taraflorin bu Sazisdon iroli goalen hiiquq va
Ghdoliklorinin har hansi sakilda basqasina verilmosina, ipotekasina, girov
qoyulmasina vo ya hor ciir yiiklonmoasina yalniz bu 21.2 bondinda nozardo
tutulmus gortlorla yol verilir. 21.2 bondinin miiddoalarmi pozmaqla hoyata
kegirilon hor hansi verilma lagv edilir va hiiquqi qiivvaya malik olmur. Bu 21-ci
Maddonin magsadlori baximindan Diger Podratgi torafin Osas ana sirkotinin
idaraetmo strukturunun doyismasi (bunun daxili yenidontaskil vo ya birlosma iigiin
edildiyi hallar istisna olmaqla) bu Sazisin gortlorina géra hiiquq vo Shdoliklorin
verilmosi sayilir. Bir Podratg: torofin biitiin istirak pay: faizini verdiyi hallardan
savayl digor hallarda ARDNS-in raziligi olmadan Podratgi toraflorin heg biri
basqasina 6z istirak payinin bes (5) faizdon az hissasini vermir.

68

ARTICLE 21

VALIDITY, ASSIGNMENT AND GUARANTEES

21.1 Validity

(a)

(b)

(c)

21.2

(a)

Except as otherwise provided under Article 21.1(b), this Agreement shall
constitute a valid and binding legal obligation enforceable in accordance with its
terms among the Parties and their respective successors and assigns as of the
Effective Date. SOCAR guarantees that as of the date of execution no other
agreement exists with respect to the Petroleum rights within the Contract Area.
SOCAR further guarantees that between the date of execution and the Effective
Date it shall not enter into any negotiations or arrangements with any Third Party
for the granting of rights to explore for, appraise or develop, Petroleum from
within the Contract Area (or any part thereof). From and after the Effective Date
this Agreement shall not be canceled, amended or modified except in accordance
with its terms or by written agreement between the Parties. The Parties
acknowledge the necessity of continuing to work in good faith to resolve any
matters not presently covered by this Agreement.

In recognition by the Parties that certain obligations have to be performed on or
before the Effective Date, it is agreed that the provisions of Articles 24.1(b), and
SOCARs guarantees under Article 21.1(a) shall come into force on the date of
execution of this Agreement.

In the event this Agreement is finally rejected by the Parliament of the Azerbaijan
Republic and Contractor has notified SOCAR that any further revisions to this
Agreement, if any, necessary for ratification are unacceptable to Contractor, this
Agreement shall not become effective, and the rights and obligations of the Parties
under this Agreement and any previous agreements pertaining to the Contract
Area shall be extinguished.

Assignment

Restriction. No assignment, mortgage, pledge or other encumbrance shall be made
by a Contractor Party of its rights and obligations arising under this Agreement
other than in accordance with the provisions of this Article 21.2. Any purported
assignment made in breach of the provisions of this Article 21.2 shall be null and
void. For purposes of this Article 21 change in the structure of ownership of the
Other Contractor Party (other than for the purposes of internal reconstruction or
amalgamation of the Ultimate Parent Company of the Other Contractor Party)
shall be deemed an assignment under this Agreement. Except in the case of a
Contractor Party assigning all of its percentage Participating Interest, no
Contractor Party shall assign less than a five (5) percent percentage Participating
Interest without SOCARs approval.
(b)

Podratg1 tarafin hiiquq va éhdoliklorini vermasi.

(i)

i)

(iii)

(iv)

(vy)

Hiiquq vo éhdoliklorin Ugiincii_taraflora_verilmasi. Bu 21.2(b) bondinin
miiddoalarma uygun olmaq sorti ilo Podratgi tarafin bu Sazis tizra 6z
hiiquqlarim vo dhdoliklorini her hans Usiincii tarafe biitiinliikle va ya
qismon vermok hiiququ vardir, agar bela Usiincii taraf:

(aa) — bu Sazigo asason iizorina qoyulan vazifalora va Ghdoliklora miivafiq
olan texniki imkanlara va maliyyo imkanlarina malikdirso;

(bb) _ bu Sazisin ona verilon pay barasindaki biitiin gortlorini qabul edirsa;
vo

(cc) ARDNS-in va Podratgi taroflarden her birinin qanuni yolla isgiizar
miinasibotlora gira bilacayi tagkilatdirsa.

Podratgi tarafin yiiklomasi. Bu Sazis tizra 6z Shdoliklorino xolal gatirmodon
hor Podratgi taraf Sazisda géstarilan paymm, yaxud Azorbaycan
Respublikasimin orazisindo va ya onun hiidudlarmdan konarda Neft-qaz
omoliyyatlar: tigiin istifads olunan hor hansi omlakda 6z payini maneasiz
olaraq ipoteka etmak, girov qoymaq va ya basqa sakilda yiiklomok
hiiququna malikdir, bu sortla ki, homin ipoteka, girovgoyma va ya basqa
sakilda yiikloma yalniz bu Sazisin gortlorino miivafiq surotdo hoyata
kecirilir.

ARDNS-1n icazasi. Usiincii torafin xeyrino Podrat taraf har hanst hiiquq
vo Ghdoliklorin verilmasini, ipoteka, girov va ya basqga sokilda yiiklomoni
planlasdirdiqda bunun iigiin ARDNS-in qabaqcadan icazasi talob olunur,
hom do buna icaza vermakdan asassiz olaraq boyun gagirila bilmoz. Oger
ARDNS hiiquq vo Ghdoaliklorin verilmasi, ipoteka, girov va ya basqa
yiikloma haqqinda biitiin miivafiq informasiya va layiho sanadi olavo
olunmaqla planlasdirilan bu ciir verilma barasindo bildiris aldiqdan doxsan
(90) giin sonra 6z qararini elan etmirsa, homin verilma, ipoteka, girov va ya
basqa yiikloma ARDNS tarafindan bayonilmis hesab edilir.

Hiigug varisinin dhdoliklori. Podratg: toraf bu Sazis tizra hiiquqlarim vo
Ohdoliklorini tamamila va ya qismon verdiyi halda va homin verilmonin
ARDNS terofinden bayonilmasi, yaxud boyonilmis sayilmasi gorti ilo,
hiiquq vo éhdoliklori veron taraf homin verilmonin qiiv indiyi
tarixdon sonra bu Sazis iizra biitiin galocak Shdoliklordon
istirak pay hacmindo azad olunur. Bundan sonra hiiquq varis
ayrica géstarilmis hallar istisna olmaqla, bu Sazisdon irali galon Shdoliklor
iigiin digor Podratg taroflorle yanasi birga vo fardi masuliyyat dasiyir.

Hiiquq va éhdoliklorin Ortaq_ sirkotlora va Podratgi taraflora_verilmasi.
Podratgi taraf ARDNS ilo razilasdirmadan bu Sazisdon irali golon
hiiquqlari va Shdoliklari 6ziiniin bir va ya bir nega Ortaq sirkotine, yaxud
Podratgi taraflardon hor hans birina biitiinliiklo, yaxud gismon vo istanilon
vaxt vermak hiiququna malikdir, lakin bir sortlo ki, bu ciir hiiquq verilmasi
barasinda, ARDNS-a dorhal xaboar verilacak. Olava olaraq, hiiquq verilmosi
Podratgi taraf vasitasilo hor hansi Ortaq sirkota kegarsa, bu ciir Ortaq sirkot

69

(b)

By a Contractor Party

(i)

i)

(iii)

(iv)

(vy)

Assignments to Third Parties. Subject to the provisions of this Article
21.2(b) a Contractor Party shall be entitled to assign all or part of its rights
and obligations arising under this Agreement to any Third Party which:

(aa) has the technical and financial ability commensurate with the
responsibilities and obligations which would be imposed on it
hereunder;

(bb) as to the interest assigned, accepts and assumes all of the terms and
conditions of this Agreement; and

(cc) is an entity with which SOCAR and each of the Contractor Parties
can legally do business.

Encumbrance by Contractor Party. Without prejudice to its obligations
hereunder, each Contractor Party shall have the right to freely mortgage,
pledge or otherwise encumber its interests in the Agreement or any
property in or outside the Azerbaijan Republic which is used for Petroleum
Operations, provided that any such mortgage, pledge or other encumbrance
shall be made expressly subject to the terms of this Agreement.

Approval of SOCAR. Any proposed assignment, mortgage, pledge or other
encumbrance by a Contractor Party to a Third Party shall require the prior
approval of SOCAR which approval shall not be unreasonably withheld. If
within ninety (90) days following notification to SOCAR of a proposed
assignment accompanied by the relevant information and the draft deed of
assignment, mortgage, pledge or other encumbrance, SOCAR has not
given its decision, such assignment, mortgage, pledge or other
encumbrance shall be deemed to be approved by SOCAR.

Obligations of Assignee. In the event a Contractor Party assigns all or a
portion of its rights and obligations arising under this Agreement, and the
assignment has been approved or deemed approved by SOCAR, the
assignor shall, to the extent of the interest assigned, be released from all
further obligations and liabilities arising under this Agreement after the
effective date of such assignment. The assignee with the remaining
Contractor Parties shall thereafter be jointly and severally liable for the
obligations arising from this Agreement, except to the extent otherwise
provided under this Agreement.

Assignments to Affiliates and Contractor Parties. A Contractor Party shall
be entitled at any time to assign all or part of its rights and obligations
arising from this Agreement to one or more of its Affiliates or to any of the
Contractor Parties without the prior consent of SOCAR, provided however
that SOCAR shall be promptly advised of any such assignment.
Additionally, with respect to an assignment by a Contractor Party to an
Affiliate, any such Affiliate must satisfy the requirements of Article

21.3

yuxaridaki 21.2(b)(i) bandinin talablorini Gdayir va hamginin bu sartlo ki,
homin verilmonin ARDNS torafinden bayanilacayi, yaxud 21.2(b)(iii)
bandinda géstorilmig qaydaya uygun suratda ARDNS _ torofindon
bayanilmis sayilacagi andan Podratg1 taraf istirak payin bela Ortaq sirkota
verilmodiyi halda oldugu kimi, bu Sazis iizro onun Ortaq sirkotinin
Ghdoliklor iigiin 6z masuliyyotini eynilo saxlayir.

Hiiqug va éhdoliklorin verilmosinin sortlori

Podratgi taraflorin hor hans hiiquq vo dhdoliyi basqasina hékmon bu sgortlo verilir ki,
hiiquq varisi ARDNS-a Osas ana sirkotinin 21.4 bandinda géstarilon taminat moktubunu
toqdim etsin.

Osas ana sirkatlorin taminatlari/ ARDNS-in ta‘minati

ONS istisna olmaqla, Podratg: tarafler bu Sazisi imzaladiqdan sonra omoli cohatdon
miimkiin olan on qisa miiddotlerds ARDNS-a 6zlorinin Osas ana sirkotinin tominat
moktubunu taqdim edirler. ARDNS bununla razilasir ki, ONS-don basqa hor bir Podratgi
torafa to’minat verir:

(a) ONS-un bu Sazigs iizro 6z dhdoliklorini, maliyyo va digar dhdoliklori, yerina
yetirmosi tigiin biitiin vasaitlora; va

(b) ONS-un verdiyi hiiquqlar va iizarino gotiirdiiyii Shdoliklor.
Hoékumotin taminat:

Biitiin Toroflor bu Sazisi imzaladiqdan sonra ARDNS Hékumat  teminatinin
imzalanmasini tamin edir. Hékumot tominatinin imzalanmis orijinali hor Podratgi torafa
verilir va Sazisin Azorbaycan Respublikasi Parlamentinin miizakirasino toqdim olunan
imzalanmis niisxesino onun tarkib hissasi kimi daxil edilir. Sazig Azorbaycan
Respublikasinin Parlamenti torafindon ratifikasiya vo tasdiq edildikden va adi qaydada
dare olunduqdan sonra Hékumotin tominati qanun qiivvasi kasb edir.

70

21.3

21.2(b)(i) above, and further, provided that the assigning party shall remain
liable for its Affiliates obligations under this Agreement in the same
manner as though no assignment had been made to such Affiliate unless
and until said assignment is approved or deemed approved by SOCAR, in
the manner provided under Article 21.2(b)(iii).

Conditions on Assignment

Any assignment by a Contractor Party shall be expressly conditioned upon the assignee
providing to SOCAR an Ultimate Parent Company Guarantee similar to that referred to
in Article 21.4.

UltimateParent Company Guarantee, SOCAR Guarantee

Each Contractor Party other than SOA shall as soon as practicable after execution of this
Agreement by all Parties, provide to SOCAR an Ultimate Parent Company Guarantee.
SOCAR hereby guarantees to each Contractor Party other than SOA:

(a) all funds necessary for SOA to fulfill all of its obligations, financial or
otherwise, under the Agreement; and

(b) the rights granted to and the obligations undertaken by SOA.
Government Guarantee

Upon the execution of this Agreement by all Parties SOCAR shall procure the execution
of the Government Guarantee. An executed original of the Government Guarantee shall
be provided to each Contractor Party and shall be included in the executed copy of this
Agreement to be submitted to the Parliament of the Azerbaijan Republic. Upon
ratification and approval of this Agreement by the Parliament of the Azerbaijan Republic
and publication in the customary manner the Government Guarantee shall have the force
of law.
22.1

22.2

22.3

MADDoO 22

TOTBIQ EDILO BILON QANUN,
iQTISADi SABITLOSM9 VO ARBITRAJ

Tatbig edila bilan hiiquq

Bu Sazis Azorbaycan Respublikas1 vo ingiltoranin qanunlari iigiin timumi olan hiiquq
prinsiplorino miivafiq suratdo tonzimlonir vo tofsir edilir, hor hans1 masaloya dair timumi
hiiquq prinsiplori olmadigi halda isa Kanadanin Alberta oyalotinin iimumi hiiquq
prinsiplori tatbiq edilir (hiiquq normalarimin kolliziyalarma aid qanunlar istisna olmaqla).
Bu Sazis homginin “pacta sunt servanda“ (“miiqavilolora omoal olunmalidir) beynalxalq
hiiquq prinsipino tabe edilir. Bu Sazig Azorbaycan Respublikasimin Parlamenti torofindon
tasdiq edildikdon sonra Azorbaycan Respublikasinin Qanunu qiivvosina minir vo
Azorbaycan Respublikasinda miiddoalari bu Saziso uygun golmoyon va ya zidd olan hor
hansi basqa méveud va ya galocak qanundan, formandan, yaxud inzibati sorancamdan (vo
ya onun bir hissasindon) iistiin tutulur, (bu Sazisdo konkret suratdo basqa ciir géstarilon
hallar istisna olmaqla).

Igtisadi sabitlagma

Bu Sazis iizro Podratgiya (yaxud onun hiiquq varislorind) vo onun Subpodratgilarma
verilosi hiiquqlar vo monafelor Podratginin qabaqeadan raziligi olmadan doyisdirilmir,
modifikasiya edilmir va ya mahdudlasdirilmur. Ogor hor hansi Hékumot organi bu Sazisin
miiddoalarma zidd olan, yaxud bu Sazis iizra Podratginin hiiquqlarma va ya monafelarina
monfi (yaxud miisbot) tosir géstoron hor hansi méveud, yaxud golocak qanunun,
miiqavilonin, hékumotlorarasi sazisin, farmanin va ya inzibati soroncamin, o ciimlodan,
lakin bununla mohdudlasmadan, vergi qanunvericiliyinds, qaydalarda, inzibati tocriibada
hor hans1 doyisikliklorin, yaxud Kontrakt sahasi barasindo yurisdiksiya doyisikliklorinin
tatbiq olunmasini talab edirso, Taroflorin iqtisadi monafelorinin tarazligini barpa etmak
magsodi ilo bu Sazisin miiddoalarinda tashihlor aparilir, Podratginin hiiquqlarma vo ya
monafelarino monfi ta’sir olduqda iso, ARDNS Podratgrya (va onun hiiquq varislorino)
bununla bagli hor ciir itki, iqtisadi voziyyotin pislasmasi, zorar va ziyanun ovazini ddoyir.
Hor hansi belo miigavils. hékumotlorarasi sazis, qanun, forman, yaxud inzibati sorancam
ilo bu Sazis arasinda hor hansi miinaqisoni vo ya uygunsuzluhun yuxarida géstorilmis
prinsiplora miivafiq surotda tez bir zamanda hall olunmasi mogsadilo miivafiq Hékumot
organlarmin miivafiq tadbirlor girmasini tamin etmok iigiin ARDNS 6z solahiyyotlorinin
tam hacmi gar¢ivasinda hor ciir aglabatan qanuni so‘ylor géstarir.

Arbitraj

(a) 12.1(a)(ii) va 12.1(c) bandinin miiddoalarina miivafiq suratda nozordon
kegirilmak iigiin eksperta géndorilon masololar, yaxud Sazisdo xiisusi olaraq
géstorilon hallar istisna olmaqla, ARDNS ilo hor hansi Podratgi tarof, yaxud
biitiin Podratc: tarafler arasinda miibahiso (Rohbar komitanin iclaslarmda hall
edilmomis moasaloler daxil olmaqla) bas verdikdo, miibahiso edon Toroflor
gériisiirlor ki, bu Sazigin gortlorino osaslanaraq miibahisonin qarsiliqh suratdo
qanaatbaxs bir sakilda hall olunmasina cahd géstorsinlor. Toraf homin miibahiso
haqqinda bildiris aldiqdan sonra otuz (30) giin miiddatinds miibahisa Toroflori
qarsiligh surotda qonaotlondiren bir sakilda aradan qaldirilmirsa, homin
miibahiso Arbitraj omoliyyatinin miiddoalarina va tatbiq edila bilon hiiquq
barasinda 22.1 bandinda géstarilmis miiddaalara miivafiq surotdo holl edilir.

71

22.1

22.2

22.3

ARTICLE 22

APPLICABLE LAW, ECONOMIC STABILIZATION
AND ARBITRATION

Applicable Law

This Agreement shall be governed and interpreted in accordance with principles of law
common to the law of the Azerbaijan Republic and English law, and to the extent that no
common principles exist in relation to any matter then in accordance with the principles
of the common law of Alberta, Canada (except for laws regarding conflicts of laws). This
Agreement shall also be subject to the international legal principle of pacta sunt servanda
(agreements must be observed). Upon approval by the Parliament of the Azerbaijan
Republic of this Agreement, this Agreement shall constitute a law of the Azerbaijan
Republic and shall take precedence over any other current or future law, decree or
administrative order (or part thereof) of the Azerbaijan Republic which is inconsistent
with or conflicts with this Agreement except as specifically otherwise provided in this
Agreement.

Economic Stabilization

The rights and interests accruing to Contractor (or its assignees) under this Agreement
and its Sub-contractors under this Agreement shall not be amended, modified or reduced
without the prior consent of Contractor. In the event that any Governmental Authority
invokes any present or future law, treaty, intergovernmental agreement, decree or
administrative order which contravenes the provisions of this Agreement or adversely or
positively affects the rights or interests of Contractor hereunder, including, but not
limited to, any changes in tax legislation, regulations, or administrative practice, or
jurisdictional changes pertaining to the Contract Area, the terms of this Agreement shall
be adjusted to re-establish the economic equilibrium of the Parties, and if the rights or
interests of Contractor have been adversely affected, then SOCAR shall indemnify
Contractor (and its assignees) for any disbenefit, deterioration in economic
circumstances, loss or damages that ensue therefrom. SOCAR shall within the full limits
of its authority use its reasonable lawful endeavors to ensure that the appropriate
Governmental Authorities will take appropriate measures to resolve promptly in
accordance with the foregoing principles any conflict or anomaly between any such
treaty, intergovernmental agreement, law, decree or administrative order and this
Agreement.

Arbitration

(a) Except for any matter to be referred to an expert pursuant to Articles 12.1(a)(ii)
and 12.1(c), in the event of a dispute arising between SOCAR and any or all of the
Contractor Parties (including matters which are not resolved at the Steering
Committee), the disputing Parties shall meet in an attempt to resolve the dispute to
their mutual satisfaction by reference to the terms of this Agreement. If
satisfactory mutual agreement is not achieved within thirty (30) days after receipt
by a Party of notice of such dispute, such dispute shall be settled in accordance
with the Arbitration Procedure and the applicable law provisions of Article 22.1.
(b)

(©)

Bu Sazisdo hegna Podratgi taroflorin Xarigi sormayolorin miidafiasi haqqinda
1992-ci il 15 yanvar tarixli Qanunun 11-15-ci Maddolorinds nazardo tutulan
hiiquqlarim osla moahdudlasdirmir va Azorbaycan Respublikasinin hor hansi
basqa méveud va ya golocak qanununun miiddoasina baxmayarag, homin
hiiquqlar Podratgiya bu Sazis iizra moxsus olan hor hansi basqa hiiquqlara olava
olaraq totbiq edilir. Hor hansi Hékumot orqaninin hor hans foaliyyati va ya
foaliyyotsizliyi naticasinda Podratginin her hansi hiiquqlarinin, monafelorinin,
yaxud omlakinin ekspropriasiyasi, millilosdirilmosi vo ya basqa_ ciir
6zgoninkilosdirilmosi hallarinda arbitrlar nagd pulun diskontlasdirilmig axinlari
metodunu totbiq ederak va alverisli saraitda aqddo maragi olan alicmm vo
saticmin mévcudlugunu ehtimal edorak, habelo Podratgimin 6z hiiquqlarmdan,
monafelorindon, payindan (0 ciimlodan monimsonilmomis ehtiyatlarda istirak
payindan) va ya omlakindan mohrum olmasi ila naticalanon alverissiz vaziyyati
nazora almayaraq zororin avezinin tam bazar qiymoti ila vo méveud mii }
asasinda édonilmasi (0 ciimlodon Dollarla darhal tam vo tasirli kompensasiyasi)
prinsiplorini totbiq edirlor. Podratgmin sadalanan hiiquqlarmm, monafelorinin,
payinin (0 ciimlodon monimsonilmomigs ehtiyatlarda istirak payimm) vo ya
emlakinin tam bazar qiymotini miioyyonlasdirmok iigiin arbitrlor yiiksak
beynolxalq niifuza malik investisiya bankini segirlar.

Bu 22.3 bandindo nozorda tutulan hiiquqlar va éhdoliklor bu Sazisin qiivvasina
xitam verilondon sonra da qiivvade qalir.

72

(b)

(©)

Nothing in this Agreement shall limit the rights of the Contractor Parties pursuant
to Articles 11 through 15 of the Law on Protection of Foreign Investment dated 15
January 1992, which rights shall apply in addition to any other rights Contractor
may have under this Agreement notwithstanding any other law, both current and
future, in the Azerbaijan Republic. If any of Contractors rights, interests or
property are expropriated, nationalized or otherwise taken by reason of any act or
failure to act of any Governmental Authority, then the arbitrators shall apply the
principle of indemnification (including prompt, full and effective compensation in
Dollars) at the full market value, on the basis of an on-going concern utilizing the
discounted cash flow method, assuming a willing buyer and seller in a non-hostile
environment, and disregarding the unfavorable circumstances under which or
following which Contractor shall be deprived of its rights, interest (including its
interest in undeveloped reserves) or property. The arbitrators shall select an
investment bank of good international reputation for purpose of appraising the full
market value of said rights, interest (including its interest in undeveloped reserves)
or property of Contractor.

The rights and obligations under this Article 22.3 shall survive the termination of
this Agreement.
MADDo9 23

BILDiRISLOR

Bu Sazisin miiddoalarina miivafiq suratds taqdim olunan biitiin bildirislor ingilis vo

Azorbaycan dilinda yazili sokilda tartib edilir va teleksla, faksla, yaxud moaktubla hor bir

Torafa asagida géstorilon iinvana (yaxud bir Torofin digar Toroflora vaxtasiri bildira

bilacayi hor hansi basqa tinvana) géndarilir, bu sortlo ki, Qiivvayominmo tarixindon sonra

Azorbaycan Respublikas1 Dévlat Neft Sirkati tarafinden Podratgi taraflora géndarilen va

bu Sazisin gortlorina géro zoruri olan biitiin bildirigler (27-ci Maddado nozardo tutuldugu

kimi, pozuntu haqqinda hor hansi bildirislor, 21.2(b)(iii) bondino uygun olaraq géndorilon

hor hansi bildirislor, habelo 22.3 bandindo nozorda tutulan, arbitraja aid olan hor hansi

bildirislor istisna edilmoklo) bu 23-cii Maddonin miiddoalarma uygun suratda Omoliyyat

sirkotino géndorilmisdirsa, biitiin Podratgi taraflora gatdirilmig hesab olunur. Podratgi

ARDNS-a Omoliyyat sirkotinin adm va iinvanm (habela bunlarm miivafiq

doyisikliklorini) omoali cahotdan miimkiin olan on qisa miiddotlorda taqdim edocakdir.

Teleks, yaxud faksla verilmis bildiris géndorildiyi tarixdon sonraki birinci is giinii

gatdirilmis hesab olunur. Moktubla géndorilon bildiris yalniz alindiqdan sonra gatdirilmis

sayilir.
ARDNS: Azorbaycan Respublikasi Bak: sahori, 370601

Nefigilor prospekti, 73

Azorbaycan Respublikasi Dévlat Neft Sirkati

Teleks: Baki 142187 (CWET SU)

Faks: 92 32 04

Kimo: Prezident

KOMONVELS: Komonvels Qobustan Limited

Azorbaycan Respublikasi Bak: sahari, 370004

igari Sahar, Asaf Zeynall kiig. 14,

Tel: +994 12 971008

Faks: +994 12 929219

Kimo:  Prezidenta

surati malumat tigtin:

Commonwealth Oil and Gas Company Limited

12, Howard Way

Cromwell Business Park

Newport Pagnell, MK16 9QR

United Kingdom

Tel: +44 1908 217217

Fax: +44 1908 217145

Attention : The President
YUNION TEKSAS: Union Texas Qobustan Limited
1330 Post Oak Boulevard
Houston, Texas 77056-3031
Tel : (713) 623-6544
Fax : (713) 968-2889
Attention : the President

73

ARTICLE 23

NOTICES

All notices required to be given pursuant to this Agreement shall be in writing in English
and Azeri and may be given by telex, facsimile or letter to the address set out below for
each Party (or such other address as a Party may notify to the other Parties from time to
time) provided, however, that following the Effective Date any notices required to be
given to Contractor Parties hereunder by SOCAR (except any notice of breach pursuant
to Article 27, any notice pursuant to Article 21.2(b)(iii) and any notice of termination of
this Agreement and any notice of arbitration pursuant to Article 22.3) shall be considered
effective as to all Contractor Parties if given to the Operating Company in accordance
with this Article 23. Contractor shall advise SOCAR of details of the name and address
of the Operating Company (and of any changes thereto) as soon as practicable. A notice
given by telex or facsimile shall be deemed to be received on the first working day
following the date of dispatch. A notice sent by letter shall not be deemed to be delivered
until received.

SOCAR: State Oil Company of the Azerbaijan Republic
Baku 370601

Nefichilar Prospecti 73

Telex: Baku 142187 (CWET SU)

Fax: 923204

Attention: The President

Commonwealth: Commonwealth Gobustan Limited
Asaf Zeynalli str. 14, Icheri Sheher
Baku 370004

Azerbaijan Republic

Tel: 99412-971008

Fax: 99412-929219

Attention: The President

and copied for information to:

Commonwealth Oil and Gas Company Limited

12, Howard Way

Cromwell Business Park

Newport Pagnell, MK16 9QR

United Kingdom

Tel: 44 1908 217217

Fax: 44 1908 217145

Attention: The President
Union Texas: Union Texas Qobustan Limited
1330 Post Oak Boulevard
Houston, Texas 77056-3031
Tel: (713) 623-6544
Fax: (713) 968-2889
Attention: The President
ONS: Azorbaycan Respublikas1 Bak: sahori, 370601 SOA: Care of: State Oil Company of the Azerbaijan Republic

Nefigilor prospekti, 73 Baku 370601

Azorbaycan Respublikasi Dévlat Neft Sirkati Nefichilar Prospecti 73

Teleks: Baki 142187 (CWET SU) Telex: Baku 142187 (CWET SU)
Faks: 923204 Facsimile: 923204

Kimo: Prezident Attention: The President

74
24.1

24.2

MADDo 24
SAZiSIN QUVVOYOMINMO TARIXi

Qiivvayaminmo tarixi

(a) | Azorbaycan Respublikas1 qanunvericilik orqanlar1 Konstitusiyaya, taleb olunan
biitiin hiiquqi rasmiyyotlera va qaydalara tam omal etmakla Azorbaycan
Respublikasinda bu Saziso (Hékumot tominati daxil olmaqla) tam qanun qiivvasi
veron qanunvericilik akt qabul etdiklorino vo méveud tacriibaya asasan onun dare
olunduguna dair sshadatnamoni ARDNS Podratgiya hansi tarixda taqdim edirso, 0
tarix Sazisin Qiivvayominmo tarixi sayilir, lakin asagidaki ilkin sortlora omol
edilmayinca, Torafler yuxarida géstorilon qanunvericilik aktinin qobul olunmasini
talab etmayacaklor (va bu Qiivvayominme tarixi baslanmayacaqdir):

(i) Bu Saziso hor bir Torafin Direktorlar surasinin sanksiya vermasi; va

(ii) | ARDNS-a Podratgi taraflarin (ONS-dan basqa) Osas ana sirkotlorinin
To’minatinin verilmasi; vo
(iii)

Podratg1 taroflorin hor birina Hékumot Ta‘minati verilmasi.

(b) — Toroflar vi

qiivvolarini sorf edirlor ki, miimkiin qoder qisa miiddotlorda (1)
24.1(a)(i)-(iii) bondlarinda géstarilmis sortlara amol edilmasina vo amol edildikdan
sonra (2) yuxarida géstorildiyino osason Azorbaycan  Respublikasinin
qanunvericilik organlari tarafindon bu Saziso vo adi gakilmis Hékumot taminatina
Azorbaycan Respublikasmda tam qanun qiivvasi veron qanunvericilik aktmn
qebul edilmasina nail olsunlar.

Qiivvayominma tarixinodak Neft-qaz amoliyyatlari

24.1 bandinin miiddoalarma baxmayaraq, Qiivvayominma tarixinodeak ARDNS-1m raziliga
ilo Podratgi Neft-qaz omoliyyatlar1 aparirsa, homin Neft-qaz omoliyyatlari ilo olaqodar
olaraq Podratginin gokdiyi mesrafler Odenilir.

Oger Qiivvayaminma tarixinadok Podratgi1 ARDNS-in raziligi olmadan Neft-qaz
omoliyyatlar1 aparirsa, Podratginin homin razilasdirilmamis Nefi-qaz omoliyyatlar ilo
bagli masraflori Masroflorin 6donilmosi gargivasinds Sdonilmir.

75

24.1

24.2

ARTICLE 24
EFFECTIVE DATE
Effective Date

(a) The Effective Date shall be the date upon which SOCAR delivers to Contractor
written evidence of the enactment by the legislature of the Azerbaijan Republic in
full compliance with the Constitution and all requisite legal formalities and
procedures and publication in the customary manner of legislation giving this
Agreement (including the Government Guarantee), the full force of law in the
Azerbaijan Republic, provided, however, that the enactment as aforesaid shall not
be sought by the Parties (and the Effective Date shall not occur) until the
following conditions precedent have been satisfied:

(i) authorization to enter into this Agreement by the Boards of Directors of
each of the Parties; and

(ii) delivery to SOCAR of each of the Contractor Parties (except SOA)
Ultimate Parent Company Guarantees; and

(iii) delivery to each of the Contractor Parties of the Government Guarantee.

(b) | The Parties shall use their best endeavors to obtain as soon as possible (1)
satisfaction of the conditions referred to in Article 24.1(a)(i) to (iii) and upon
satisfaction thereof (2) the enactment as aforesaid by the legislature of the

Azerbaijan Republic giving this Agreement and the said Government Guarantee
the full force of law in the Azerbaijan Republic.

Pre-Effective Date Petroleum Operations

Notwithstanding the provisions of Article 24.1, in the event that, prior to the Effective
Date, Contractor, with the consent of SOCAR, does conduct Petroleum Operations, the
costs incurred by Contractor in relation to such Petroleum Operations shall be Cost
Recoverable.

In the event that, prior to the Effective Date, Contractor, without the consent of SOCAR,
does conduct Petroleum Operations, then the costs incurred by Contractor in relation to
such non-consented Petroleum Operations shall not be Cost Recoverable.
25.1

25.2

25.3

MADDod 25
OTRAF MUHITIN MUHAFIZASI VO TOHLUKOSIZLIK

Omoliyyatlarm aparilmasi

Podratgi Neft-qaz omoliyyatlarim Otraf miihitin miihafizosi standartlarina uygun olaraq
lazimi hassasliqla, somaroli va tahliikosiz sokildo aparir va mohdudiyyot qoyulmadan,
yerin iistii, yerin taki, doniz, hava, géllor, gaylar, flora va fauna, kond tasorriifati bitkilori,
digor tobii ehtiyatlar vo omlak daxil olmaqla biitévliikda otraf miihitin tarazliginin hor
hansi potensial pozuntularim1 minimuma endirmok in Otraf miihitin miihafizosi
standartlarma miivafiq suratdo biitiin aglabatan tadbirlori ir. Todbirlarin ardicilligi bu
sira ilo miioyyon edilir: hoyatin miihafizosi, otraf miihitin miihafizosi vo omlakin
miihafizasi.

Qoaza vaziyyatlari

Otraf miihite zoror vuran va ya zoror vura bilan qoza vaziyyatlari va ya badboaxt hadisalor
zaman Podratgi homin hallar barada derhal DEK-i va ARDNS-1 xobordar edir vo
voziyyotin diizalmasi tigiin gérdiiyii tacili tadbirlor va bu todbirlorin noticalori haqqinda
molumat verir. Podratg tacili tadbirlar gérmoak, qaza vaziyyatini nozarot altma almaq vo
insan tolofatinin, itkilorin vo omlaka zoror doymasinin qarsisim almaq, habeloa tabii
ehtiyatlara va biitévliikdo otraf miihita zoror doymosinin garsisim almaq iigiin hor ciir
aglabatan soylor géstoracakdir. Podratg: hamginin goriilmiis tadbirlor haqqinda ARDNS.
ve miivafiq Hékumat organlar1 qarsisinda hesabat verir.

Otraf miihits ziyan vurulmasi iiciin masuliyyat

(a) Podratg1 onun Azorbaycan Respublikasinin miivafiq mohkomosi torofinden
miiayyon edilmis togsiri iiziindon otraf miihitin hor hansi sokildo girklonmasi
noticasinds Usiincii tarafin moruz qaldigi birbasa itkiler va ya ziyan
masuliyyat dasiyir. Podratginin sahlonkarligi noticasinda otraf miihit girklondikdo
va ya ona ziyan vurulduqda Podratgi beynolxalq neft-qaz sonayasinds hamiliqla
qebul edilmis metodlara miivafiq suratda, belo bir girklonmoni aradan qaldirmaq
ve onun otraf miihito tosirini yaxud ziyanim azaltmaq iigiin hor ciir lazimi
todbirlori gériir.

(b) — Bu Sazisin Qiivvayominma tarixinden avval méveud olmus soraita géro, lakin
bununla mahdudlasmadan, Podratg: sababkar1 olmadigi hallar - hor hans ekoloji
cirklonmolor vo ya otraf miihita dayan digor ziyan, otraf miihitin vaziyyoti, yaxud
problemlori iigiin cavabdeh deyil vo bunlardan irali golon, yaxud onlarla bagh
iddialara, ziyan va ya itkilora géra heg bir xore gakmir va maddi masuliyyot
dasimir va ARDNS Podratgim, onun Subpodratgilarim, onun vo onlarin
maslohotgilarini, agentlorini, isgilorini, qulluqgularm va direktorlarim yuxarida
deyilonlorla bagl har ciir vo biitiin masraflordon, xorclarden va masuliyyatden
azad edir va onlara kompensasiya verir.

(c)  Otraf miihiti girklonmasina vo ya ona ziyan daymasina géra Podratgrya qarsi irali
siirtilon hor hans iddialar, taloblor, mahkoma tagiblari, yaxud mohkema baxislari
noticasinde vo ya bunlarla alaqedar olaraq Podratginin gakdiyi hor hans1 zoror,
masuliyyot, itkilor, masraflor va xorclar, habelo Podratgi torafinden otraf miihitin
cirklonmasi va ya ona dayan ziyana géra Podratginin apardigi hor hansi borpa vo
tamizlomo islorina gakilen mosraflar (Podratginin Qorozli sahlonkarligi noticasinda
bas veron belo girklonma va ya bela zorar istisna olmaqla), Neft-qaz
omoliyyatlarma ¢akilon Masroflaro daxil edilir.

76

25.1

25.2

25.3

ARTICLE 25
ENVIRONMENTAL PROTECTION AND SAFETY

Conduct of Operations

Contractor shall conduct the Petroleum Operations in a diligent, safe and efficient manner
in accordance with the existing Azerbaijan safety and environmental legislation and
international Petroleum industry standards and experience to the extent they are not in
conflict with Azerbaijan safety and environmental legislation. Contractor shall take all
reasonable actions to minimize any potential disturbance to the general environment,
including without limitation the surface, subsurface, sea, air, lakes, rivers, animal life,
plant life, crops and other natural resources and property. The order of priority for actions
shall be the protection of life, environment and property.

Emergencies

In the event of emergency and accidents which damage or might damage the
environment, Contractor shall promptly notify the State Committee of the Azerbaijan
Republic on Ecology and Control over the Use of Natural Resources and SOCAR of such
circumstances and of its first steps to remedy this situation and the results of said efforts.
Contractor shall use all reasonable endeavors to take immediate steps to bring the
emergency situation under control and protect against loss of life, prevent harm to natural
resources and to the general environment and loss of or damage to property. Contractor
shall also report to SOCAR and appropriate Governmental Authorities on the measures
taken.

Environmental Damage and Liability

(a) Contractor shall be liable for those direct losses or damages incurred by a Third
Party arising out of any environmental pollution determined by the appropriate
court of the Azerbaijan Republic to have been caused by the fault of Contractor. In
the event of any environmental pollution or environmental damage caused by the
fault of Contractor, Contractor shall reasonably endeavor, in accordance with
generally acceptable international Petroleum industry practices, to mitigate the
effect of any such pollution or damage on the environment.

(b) — Contractor shall not be responsible and shall bear no cost, expense or liability for
claims, damages or losses arising out of or related to any environmental pollution
or other environmental damage, condition or problems which it did not cause,
including but not limited to those in existence prior to the Effective Date of this
Agreement and SOCAR shall indemnify and hold harmless Contractor, its Sub-
contractors and its and their consultants, agents, employees, officers and directors
from any and all costs, expenses and liabilities relating thereto.

(c) | Any damages, liability, losses, costs and expenses incurred by Contractor arising
out of or related to any claim, demand, action or proceeding brought against
Contractor, as well as the costs of any remediation and clean-up work undertaken
by Contractor, on account of any environmental pollution or environmental
damage (except for such pollution or damage resulting from Contractors Willful
Misconduct) caused by Contractor shall be included in Petroleum Costs.
26.1

(b)

MADDO 26
MOXFILik

Toraflordon har biri razilasir ki, Nefi-qaz omoliyyatlari ila alaqadar aldo edilmis va
ya alinmig vo Qiivvayaminmo tarixinadok agilmasina mohdudiyyat qoyulmasa da
ictimaiyyotin bilmodiyi, yaxud Torofin ixtiyarmda olmayan biitiin texniki, geoloji,
yaxud kommersiya xarakterli informasiyaya va molumata moxfi informasiya vo
molumat kimi baxilir vo onlar gizli saxlanilir (Podratgnin 13.1(e) bandino
miivafiq suratds bela malumat va informasiyadan istifado etmok va 26.2 bandina
miivafiq suratda bu ciir molumat vo informasiyani miibadila etmak hiiququna omel
edilmoasi sortila) va bu Sazisin Tarofi olmayan heg bir fiziki yaxud hiiquqi soxsa
agilmir. Bu zaman asagidakilara istisna kimi baxilmalidir:

(i) Ortaq sirkot; bu sortlo ki, homin Ortaq sirkot bu Sazisin miiddoalarina
miivafiq suratda moxfiliyi saxlasin;

(ii) agar bu Saziso miivafiq olaraq talob edilirso, Hékumot organi;

(iii) agar tatbiq edila bilon hor hansi qanunlara va ya qaydalara miivafiq suratdo,
yaxud hor hansi mohkoma baxisi noticasinds, ya da hor hansi mahkemonin
bu va ya digar Torof tigiin mocburi olan omri ilo bu ciir molumat vo
informasiya verilmolidirso;

(iv) — asagidaki (c) bondinin miiddoalarma amol olunmaqla, hor hansi tarofin isa
gotiirdiiyii potensial Subpodratgilar, moslohotgilar vo hiiquqgular; bu sartlo
ki, belo molumat va ya informasiyani agilmasi homin Subpodratginin,
maslohot¢inin va ya hiiquq¢gunun isi tigiin zoruri olsun;

(v) — asagidaki (c) bondinin miiddoalarina omol olunmaqla, bu va ya digor
Torafin istirak payinm nozordo tutulan asl varisi (o ciimlodon 6z
sahmlerinin va ya 6z Ortaq sirkotinin soahmlorinin gox hissasinin
birlasdirilmosi, konsolidasiyasi, ya da satigi barasindo Torofin agiq
danisiqlar apardigi taskilat/hiiquqi soxs);

(vi) asagidaki (c) bondinin miiddoalarma amol olunmaqla, sigorta sirkoti, bank
va ya basqa maliyyo idarasi bu Sazis iizra 6z Shdoliklorinin sigorta
edilmoasi, maliyyalasdirilmasi haqqinda danisiqlar aparan Torof iigiin lazim
olan hacmds;

(vii) yurisdiksiyas1 homin Podratgi tarafa va ya onun Ortaq sirkotlorina samil
edilon hor hans hékiimotin, yaxud fond birjasinin hor hans qaydalarina vo
ya tolablorina miivafiq olaraq homin moalumat vo informasiyanin agilmali
oldugu hallar;

(viii) hor hanst molumat vo ya informasiya OTorofin sla toqsiri olmadan

ictimaiyyoata bolli oldugu hallar; va

(ix) bu Sazisin 22-ci Maddasino miivafiq surotda arbitrlar vo ya 12.1(c) bandi
ilo alaqodar olaraq hor hansi ekspert.

Hor Torof Nefi-qaz omoliyyatlarma dair homin molumat va informasiya barasindo
moxfiliya 6z isgilorinin omol etmolorini tamin etmak iigiin adi ehtiyat tadbirlori

77

26.1

(b)

ARTICLE 26
CONFIDENTIALITY

Each Party agrees that all information and data of a technically, geologically or
commercially sensitive nature acquired or obtained relating to Petroleum
Operations and which on the Effective Date is not in the public domain or
otherwise legally in the possession of such Party without restriction on disclosure
shall be considered confidential and shall be kept confidential (subject to
Contractors right to use such data and information in accordance with Article
13.1(e) and to trade in such data and information in accordance with Article 26.2)
and not be disclosed to any person or entity not a Party to this Agreement, except:

(i) To an Affiliate, provided such Affiliate maintains confidentiality as
provided in this Agreement;

(ii) | To a Governmental Authority when required by this Agreement;

(iii) To the extent such data and information is required to be furnished in
compliance with any applicable laws or regulations, or pursuant to any
legal proceedings or because of any order of any court binding upon a
Party;

(iv) Subject to (c) below, to potential Sub-contractors, consultants and attorneys
employed by any Party where disclosure of such data or information is
essential to such Sub-contractors, consultants or attorneys work;

(v) Subject to (c) below, to a bona fide prospective transferee of a Contractors
Participating Interest (including an entity with whom a Contractor is
conducting bona fide negotiations directed toward a merger, consolidation
or the sale of a majority of its or an Affiliates shares);

(vi) Subject to (c) below, to an insurance company, to a bank or other financial
institution to the extent appropriate to a Party arranging for funding or
insurance for its obligations under this Agreement;

(vii) To the extent such data and information must be disclosed pursuant to any
rules or requirements of any government or stock exchange having
jurisdiction over the Parties, or their Affiliates;

(viii) Where any data or information which, through no fault of a Party, becomes

a part of the public domain; and

(ix) To the arbitrators in accordance with Article 22 or to any expert in
connection with Article 12.1(c) of this Agreement.

Each Party shall take customary precautions to ensure such data and information
on Petroleum Operations is kept confidential by its respective employees.
26.2

26.3

goriir.

(c)  informasiya 26.1(a)(iv), (v) vo (vi) bendlorina miivafiq suratds ancaq o halda
agilir ki, informasiyani agan Torof informasiyanin verildiyi Tarafden hor belo
agiligadak yazali iltizam alsin ki, o homin molumat va informasiyani (ictimaiyyato
balli olan va ya ona ¢atdirilan malumatdan basqa) Usiincii Taraflerdon ciddi
suratds gizli saxlayacaq, molumat va informasiya digar Taroflorin qabaqcadan
verilmis yazil icazosi olmadan hansi magsadlor iigiin agilirsa, 0 maqsodlorden
basqa, heg bir maqsadlo homin molumat va informasiyadan istifada etmayacak va
onu agmayacaqdir.

(d) — Hor hans Podratg: taraf bu Sazisin qiivveda oldugu miiddat orzinda bu Sazisda
istirak payina sahibliyi dayandirdiqda moxfilik barasinda yuxarida géstorilon
Ghdoliklorden azad olunmur, hor hansi fikir ayriliglari iso bu Sazisin arbitraj
haqqinda miiddoalarina miivafiq suratda hall edilir va Podratgi taraflorin moxfiliya
dair Ghdoliklori bu Sazisdo hansi sakilda géstarilmisdirso, bu Sazisin qiivvosina
xitam verildikdon sonra bes (5) il arzinda o sakilda qiivvado qalmaqda davam edir.

Moalumat miibadilasi

Yuxarida deyilonlara baxmayarag, 13.1(e) bandina miivafiq surotdo Podratginin tam
ixtiyart vardir ki, ARDNS-in icazasi ile Kontrakt sahasino aid biitiin molumatlari Usiincii
taraflarla basqa molumatlarla sorbast miibadila etsin, vo bela bir icazadon asassiz olaraq

boyun gagirilmamalidir.

Sirkatin foaliyyoti haqqinda informasiya verilmasi

Bu 26-c1 maddonin hor hans: digar miiddoalarina baxmayaraq, illik hesabatlarda,
amokdaslar va sahmdarlar iigiin informasiya biilletenlorinda, jurnallarda va i.a. hor bir
Podratgi toraf Nefi-Qaz Omoliyyatlari haqqinda adi qaydada dere edilon vo ya
isiqlandirilan xiilasalosdirilmis malumatlar vero bilar.

78

26.2

26.3

(c) Disclosure pursuant to Article 26.1(a)(iv), (v), and (vi) shall not be made unless
prior to each such disclosure the disclosing Party has obtained a written
undertaking from the recipient party to keep the data and information strictly
confidential from Third Parties (except for data which is or becomes in the public
domain) and not to use or disclose the data and information except for the express
purpose for which disclosure is to be made without the prior written permission of
the other Parties.

(d) Any Contractor Party ceasing to own a Participating Interest in this Agreement
during the term of this Agreement shall nonetheless remain bound by the
obligations of confidentiality set forth above and any disputes shall be resolved in
accordance with the Arbitration Procedure, and the confidentiality obligations of
the Contractor Parties as set forth herein shall survive a period of five (5) years
from the termination of this Agreement.

Trading of Data

Notwithstanding the foregoing, in accordance with Article 13.1(e), Contractor shall have
the free right to trade with Third Parties all data relating to the Contract Area for other
data with the approval of SOCAR, such approval not to be unreasonably withheld.

Corporate Disclosure

Each Contractor Party, notwithstanding any other provisions in this Article 26 may make
disclosures in annual reports, employee and stockholder newsletters, magazines and the
like of summarizations of a general nature relating to Petroleum Operations, which are
customarily or routinely described or reported in such publications.
27.1

MADD0O 27

SAZISIN QUVVOSINO XITAM VERILMasi

K6klii pozuntu

(a)

(b)

Voaziyyotdon asili olaraq, bu Sazis tizro Ghdoliklorin K6klii pozuntusuna yol
verilirsa va diger Torofin homin K6klii pozuntunun xarakteri va mahiyyoti,
habelo homin K6klii pozuntuya géro bu Sazisin qiivvasina xitam vermok
niyyoti haqqinda yazili bildirisi alinandan sonra doxsan (90) giin miiddotindo
bu K6klii pozuntunu aradan qaldirmaq vo ya diizoltmok miimkiin deyildirsa, -
bunlara:

(i) Podratgi yol verdikda ARDNS, yaxud

(ii) ARDNS yol verdikds, Podratg1,
bu Sazisin qgiivvasina istonilon vaxt xitam vera bilar, bu
sortlo ki,

(aa) homin K6klii pozuntu aradan galdirila vo ya diizoldilo bilorsa, lakin lazimi
saylor géstorildiyina baxmayaraq, onlarm aradan qaldirilmasina va ya
diizoldilmasina doxsan (90) giin kifayot etmirso, Sazisin qiivvasina xitam
vermak hiiququ o halda tatbiq edila bilmaz ki, K6klii pozuntuda ittiham
edilon Toraf homin K6klii pozuntunu aradan galdirmaq va ya diizoltmak
iigiin géstorilon doxsan (90) giin orzindo aglabatan zoruri todbirlor gérmiis
olsun va K6klii pozuntu aradan qaldirilanadok va ya diizoldilanedok belo
todbirlori israrla davam etdirsin; ham da basa diisiiliir ki, bu halda Taraflor
K6klii pozuntunun aradan qaldirilmasi vo ya diizaldilmosi iigiin zoruri olan
horakotlor barasinda garsiliqh raziliga galmoyo galisirlar; vo

(bb) Podratg1, yaxud ARDNS - aidiyyoatindon asili olaraq - géstorilon doxsan
(90) giin orzinda K6klii pozuntu masolasini Arbitraj qaydasina osason
arbitraj baxigina gixarirsa, bu Sazis yalniz o halda va yalniz ondan sonra
logv edilo bilor ki, (1) arbitraj baxigi bela raya golsin ki, hoqiqaton
pozuntuya yol verilmisdir va (2) pozuntuya yol vermis sayilan Torof
arbitraj komissiyasinin miioyyon etdiyi bu K®6klii pozuntunu aradan
qaldirmaq vo ya diizaltmok iigiin miivafiq imkan (lakin biitiin hallarda
doxsan (90) giindon az olmamaqla) aldo etdiyino baxmayaraq homin
imkandan istifado etmir, bu Torof K6klii pozuntunu miivoffagiyyatlo
aradan qaldirmaq vo ya diizaltmok iigiin takidlo lazimi todbirlor
érmamisdir va gérmomokdo davam edir. Arbitraj qarari qati vo Toroflor
ligiin mocburidir va dorhal icra edilmolidir; va

(cc) Bu Sazis gargivesinds “Kéklii pozuntu“ termini mahiyyatca pozuntu
demakdir vo ager diizaldilmaso, ya Podratgmm, yaxud ARDNS-in 6z
miiqavilo Shdoliklorini yerino yetirmokdon - aidiyyatindon asili olaraq -
agiq-aydin imtina etmasi noticasinds, ya da Sazisin kommersiya
magqsodinin bas tutmamasina sobeb olmus horaket noticasinda Sazisin

biitévliikde 6z monasin1 itirmasino barabardir.

4.2 (a) bandindo géstorilmis hor hans islorin basa gatdirilmamasi Podratgimn
Sazisi K6klii pozmasi hesab olunur; bu halda ARDNS Podratgiya yazili bildiris
géndorarak Sazisin qiivvasino birtorafli qaydada xitam vermok hiiququna malikdir
vo Podratgi bu K6klii pozuntunu aradan galdirmaq va ya diizoltmok iigiin, 27.1

79

27.1

ARTICLE 27
TERMINATION
Material Breach
(a) This Agreement may be terminated at any time:

(b)

(i) by SOCAR if Contractor commits, or
(ii) by Contractor if SOCAR commits

Material Breach of its obligations under this Agreement, as the case may be, and
fails to cure or remedy such Material Breach within ninety (90) days following
written notice to it from the other describing the particulars of such Material
Breach as well as its intention to terminate this Agreement on account of such
Material Breach; provided however, that

(aa) if such Material Breach can be cured or remedied but not within ninety (90)
days despite the exercise of reasonable diligence, then there shall be no
right to terminate so long as the Party alleged to be in Material Breach
commences within said ninety (90) days actions reasonably necessary to
cure or remedy such Material Breach and diligently pursues such actions
until the Material Breach is cured or remedied, it being understood that in
such instance the Parties shall endeavor to reach mutual agreement on the

actions necessary to cure or remedy the Material Breach; and

(bb) _ if either Contractor or SOCAR, as the case may be, within said ninety (90)
day period refers the question of Material Breach to arbitration in
accordance with the Arbitration Procedure, then termination of this
Agreement will not occur unless and until (1) the arbitration proceeding
results in a finding that such Material Breach does in fact exist, and (2) the
Party found to have been in breach has had a reasonable opportunity
thereafter (but in no event less than ninety (90) days), but failed, to cure or
remedy the Material Breach identified by the arbitration panel, unless such
Party has been diligently pursuing such actions and continues to do so until
such Material Breach is cured or remedied. The arbitration tribunals award
shall be final and binding on the Parties and shall be immediately
enforceable; and

(cc) as used in this Agreement the term “Material Breach” means a fundamental
breach, which, if not cured, is tantamount to the frustration of the entire
Agreement either as a result of the unequivocal refusal of either Contractor
or SOCAR, as the case may be, to perform its contractual obligations or as
a result of conduct which has destroyed the commercial purpose of this
Agreement.

A failure to complete any of the activities listed in Article 4.2(a), shall be deemed
to constitute a Material Breach of the Agreement by Contractor whereupon
SOCAR shall have the right to unilaterally terminate this Agreement upon giving
written notice to Contractor without Contractor being entitled to any period within
bandindo nozorda tutuldugu kimi, hor hansi méhlot almaq hiiququna malik
deyildir. 4.2 (d) bandino va bu 27.1(b) bandina miivafiq suratda ARDNS
torafinden Sazisin qiivvasino xitam verilmosi géstorilon K6klii pozuntu ilo
alaqadar ARDNS-in Podratgiya gars yegano hiiquqi miidafio vasitasidir, Podratg:
isa géstorilmis homin islorin gériilmosi ilo bagl gakdiyi hor hansi mosroflorin
avazinin édonilmasi barasinda iddia qaldirmaq hiiququna malik deyildir.

27.2. ARDNS-in Saziso xitam vermasi

(a)

(b)

ARDNS asagidaki hallarda Podratgiya doxsan (90) giin avval yazili bildiris
géndormoklo bu Sazisin qiivvosina xitam vero bilar:

(i) ager hor hansi Podratgi torofin adindan Ana sirkot taminatini veron sirkot
tadiya gabiliyyotini itirirsa vo ya logy edilirsa (birlosdirmok va ya yenidon
taskil etmok magsadi ilo lagv edildiyi hallardan basqa), bu sartlo ki, biitiin
qalan Podratgi torafler birga mosuliyyata dair miiddoalara asason, tadiya
qabiliyyotini itirdiklorina va ya lagv edildiklorina géra, bu Sazis iizra homin
Podratgi torafin hiiquqlarm: vo dhdoliklorini 6z iizorlorina gétiira
bilmodikdo vo bunu homin doxsan (90) giin arzinda ARDNS-a bildirdikdon
sonra Saziso xitam vermok haqqinda bildiris qiivvaya minir;

(ii) agar Podratg1 tadiya qabiliyyotini itirirsa vo ya logv olunursa (birlosdirmok
va ya yenidon taskil etmok magsadi ilo logy edildiyi hallardan basqa);

(iii) agar Fors-major hallarmdan basqa, hor hansi sabableragéra
Karbohidrogenlorin sonaye hacminds hasilati homisalik dayandirilmisdirsa.

ARDNS-in 4.3(b) va 4.3(g) bondlorinin miiddoalarinda nozordo tutuldugu kimi,
Podratgiya qabaqeadan yazili sokilda bildirmaklo bu Saziso xitam vermok ixtiyar1
vardir.

80

which to cure or remedy such Material Breach as provided in Article 27.1.
Termination of the Agreement by SOCAR pursuant to Article 4.2(d) and this
Article 27.1(b) shall be SOCARs sole remedy against Contractor for such Material
Breach and Contractor shall have no claim for reimbursement of any costs
incurred by Contractor with respect to the execution of the said activities.

27.2 Termination by SOCAR

(a)

(b)

SOCAR may terminate this Agreement by giving Contractor ninety (90) days
prior written notice:

(i) If any company issuing an Ultimate Parent Company Guarantee on behalf
of any Contractor Party becomes insolvent or goes into liquidation (other
than for the purpose of amalgamation or reorganization), provided that
such notice of termination shall take effect as soon as the other Contractor
Parties because of their insolvency or liquidation, and subject to the
provisions of joint liability, are not able to assume such Contractor Partys
rights and obligations under this Agreement and so notify SOCAR within
such ninety (90) day period.

(ii) If Contractor becomes insolvent or goes into liquidation (other than for the
purposes of amalgamation or reconstruction).

(iii) If, for reasons other than Force Majeure production of Petroleum in
commercial quantities shall have permanently ceased.

SOCAR may terminate this Agreement by giving Contractor notice in writing as
provided in Articles 4.3(b) and 4.3(g).
27.3 Podrateinin Sazisin giivvasina xitam vermosi/Kontrakt sahasindan imtina etmasi

(a)

(b)

Sazisin beginci (5) ili basa gatdiqdan sonra Podratgi1 ARDNS-a yazili sakildo
bildirmokla Kontrakt sahosinin mohsuldar olmayan hissasini brogsaltmalidir.
ARDNS-dan bu haqda sonuncu bildirisi aldiqdan sonra névboti otuz (30) giin
arzindo Podratgi ona Kontrakt sahosinin hansi hissasinin mahsuldar oldugunu tam
sokilds miisyyanlosdiran otrafli hesabat (“imtina haqda hesabat””””" YY”)
taqdim edir. imtina haqda hesabatin taqdim edilmesinden sonra otuz (30) giin
arzinda ARDNS imtina haqda hesabatla razilasmasi vo ya razilasmamas1 barodo
Podratgiya yazili bildiris vermolidir. Yuxarida geyd edilon otuz (30) giin orzinda
bildirig taqdim edilmomosi ARDNS-in imtina haqda hesabata  raziligi kimi
qiymotlondirilir. Oger ARDNS Podratciya imtina haqda hesabatla bagli
naraziligini bildirorso, bildirisin Podratsrya taqdim edilmasindon sonra qirx bes
(45) giin orzindo Toraflar Kontrakt sahosinin Podratginin imtina etdiyi araziya aid
olan hissasinin vo timumilikda Kontrakt sahosinin mohsuldar oldugunun
miiayyonlosdirilmasina nail olmaq mogsadils birga saylor géstorirlor. Ogar raziliq
aldo edilmozsa, yuxarida qeyd olunan qirx beg (45) giinliik miiddatdon sonra otuz
(30) giin orzindo imtina edilon Kotrakt sahosinin sorhadlorinin miiayyan edilmosi
miivafiq olaraq ARDNS vo Podratg: torofindon tayin edilon, beynalxalq soviyyada
taninmis iki (2) miihondis gsirkotina hovalo edilir. Oger taraflordon biri belo segim
iigiin miisyyon olunmus otuz (30) giin orzinda miihondis sirkoti segmirso, digor
toraf ikinci miihondis gikotini do tayin edir. Miihondis neft sirkotlorinin
tévsiyyolori Torofler iigiin mocburi xarakter dasimir. Oger miihondis neft
sirkotlorinin tévsiyyalari (tévsiyyalor miihondis sirkotlorinin toyin edilmosi
tarixindon sonra otuz (30) giin orzinda taqdim edilmolidir) Toraflerdon hor hansi
birini qane etmirsa, bu masala ila bagli ARDNS-in qorari Podratg: tigiin macburi
xarakter dagiyir. Belo olan halda, Sazisin 22.3 bandina asason, Podratg1 ARDNS-
im qorarim arbitraja gixarmaq hiiququna malikdir. Kontrakt sahosinin bu 27.3
bandina asason bosaldildigi zaman Podratginin ixtiyari var ki, Kontrakt sahasinin
imtina olunmus hissasi ilo slaqadar gakilmis vo imtina giiniina qador ovozi
6donilmamis Nef-qaz omoliyyatlarinin istonilon hocmlorinin ovezini Kontrakt
sahasinin verilmomis hissolorinin hasilat hacmlarindan édosin.

4.2(g) bondinin va bu 27.3 bandinin qalan miiddoalarina amol etmoak sorti ilo
Podratgi azi doxsan (90) giin avval ARDNS-a yazili bildirig gondormoklo biitiin
Kontrakt sahasindon har vaxt kéniillii sakildo imtina eda bilor. Homin bildirisdo bu
imtinanin qiivvaya minmaya baslayacagi tarix, habela 27.3(c) bandinin
miiddoalarma uygun surotdo éziiniin hor hansi galan Shdoliklorini Podratgmin neca
yerina yetiracoyi géstorilmolidir. Belo imtina olduqda Sazisin qiivvasino xitam
verilmis olur. Kontrakt sahasindon imtina ila olaqadar qarsiya ¢ixa bilacak bu va
ya basqa mosololarin miizakirasi iigiin ARDNS-in vo ya Podratginin tolobi ilo
Rohber komitanin iclasi gagirila bilar.

27.3(b) bandina asason bu Sazisin qiivvasino Podratginin xitam vermosi vo ya
Podratginin biitiin Kontrakt sahasindon imtina etmasi onu o vaxt iigiin giivvedo
olan illik is programt iizra digar Ghdoliklerden azad etmir; bu program Podrat1
ARDNS ilo qabaqcadan razilasdiraraq 6z miilahizosina géra asagidaki torzdo
yerina yetira bilar:

(i) islori onlarin sortlorina miivafiq suratds tam yerina yetirmaklo, va ya

(ii) miivafiq Biidcalorda nozorda tutulmus vosaitin qalan balansin1 ARDNS-a
Dollarla édomoklo.

81

27.3 Termination/Relinquishment by Contractor

(a)

(b)

After the expiry of the fifth (5th) year of the term of the Agreement, Contractor
shall upon written request from SOCAR relinquish the remainder part of the
Contract Area which has not been producing. Within thirty (30) days of the said
receipt of the request from SOCAR, Contractor shall submit a detailed report to
SOCAR fully designating the productive area and that portion of the Contract
Area being relinquished (“Relinquishment Report”). SOCAR shall within thirty
(30) days following the receipt of the Relinquishment Report notify Contractor in
writing of its agreement or disagreement regarding the Relinquishment Report,
provided that lack of notice within the said thirty (30) days shall be deemed to be
SOCARs approval of the Relinquishment Report. If SOCAR notifies Contractor
of its disagreement regarding the Relinquishment Report, then the Parties shall
within forty five (45) days thereafter endeavor to reach agreement on designation
of the producible area and that portion of the Contract Area being relinquished by
Contractor. If the Parties are unable to reach agreement, the determination of the
boundary for the portion of the Contract Area being relinquished shall be made
within thirty (30) days upon the expiry of the said forty five (45) days by two (2)
internationally recognized petroleum engineering firms: one appointed by
Contractor and one by SOCAR. If one of the Parties has not appointed such a
petroleum engineering firm within thirty (30) days established for such selection,
then the other Party will appoint the second petroleum engineering firm. The
recommendations of petroleum engineering firms shall not be binding upon the
Parties. If the recommendations of petroleum engineering firms to be submitted to
the Parties not later than thirty (30) days from their appointment are unacceptable
to any of the Parties, then SOCARs decision shall be binding upon Contractor.
However, Contractor may contest such decision of SOCAR at the arbitration,
pursuant to Article 22.3 of this Agreement. In the event of partial relinquishment,
pursuant to this Article 27.3, Contractor shall have the right to recover out of the
production from the remainder of the Contract Area not relinquished, any amount
of Petroleum Costs incurred in connection with the portion of the Contract Area
relinquished which has not been recovered at the date of such relinquishment.

Subject to Article 4.2 (g) and the remaining provisions of this Article 27.3,
Contractor may at any time voluntarily relinquish all of the Contract Area by
giving SOCAR not less than ninety (90) days prior written notice. Such notice
shall specify the date upon which the relinquishment is to take effect and the
manner in which Contractor will perform any remaining obligations pursuant to
Article 27.3(c). Upon such relinquishment, the Agreement shall terminate. If
SOCAR or Contractor requests, a meeting of the Steering Committee shall be
convened to address any questions which may arise in connection with the
relinquishment of the Contract Area.

Termination of this Agreement or relinquishment of the entire Contract Area by
Contractor pursuant to Article 27.3(b) shall not relieve Contractor of any
remaining obligations under the then current Annual Work Program which
Contractor upon the prior agreement with SOCAR may fulfill at its option:

(i) by performing in full in accordance with their terms or

(ii) by payment in Dollars to SOCAR of the outstanding balance of money
stipulated in the respective Budgets.
27.4

27.5

(d) —.27.3(b) bandina oasasan bu Saziso xitam verildikda vo ya biitiin Kontrakt
sahasindon imtina edildikda, Podratgi olava olaraq meydana gixan hor hansi
hiiquqlara va ya bela xitamdan ovvol iroli siiriilmiis iddialara xolal gotirmodon
Nefi-qaz omoliyyatlarm: davam etdirmok va ya Nefi-qaz omoliyyatlari iigiin
Sazisin qiivvasino xitam verildiyi tarixadok ovezi Sdonilmomis Mosroflori geri
almaq hiiququnu itirir.

Digor hiiqugi miidafia vasitalari

27.1(b) va 27.3(b) bandlorina amol edilmok sorti ilo, yuxarida géstarilmis miiddoalara
miivafiq suratde bu Sazisin qiivvosino ya Podratgi, ya da ARDNS xitam verdikdo bu
xitamvermo Podratginin va ya ARDNS-1n zoraro géra bir-birina qars1 mohkoma iddialari
qaldirmaq vo ya Podratginin va ya ARDNS-1n (soraitdan asili olaraq) qanun iizra bel
baglaya bilacaklori har hansi basqa hiiquqi miidafia vasitasindon istifade etmok hiiququnu
mohdudlasdirmir.

Kontrakt sahasinin bir hissasindon imtina

27.3(a) bandi ile ziddiyyata girmodon, Podratg: Kontrakt sahasinin bir hissosindon
birtarafli qaydada imtina etmok hiiququna malik deyildir. Podratg1 Kontrakt sahosinin har
hansi hissasinin (bosaldilmasi bu Sazisin 27.3(a) bandina géstorilmis hissolordon
forqlonon) islonmomasini gorara alarsa, Toroflar qarsiligh surotda razilasdirilmis sortlor
asasinda qismon imtina imkanimi miizakira edocaklor. Podratgi gismon imtina etdikdo bu
27.5 bandinin miiddoalarma osason onun ixtiyar1 yoxdur ki, Kontrakt sahasinin tahvil
verilmis hissasindo ¢akilmis vo belo tahvil/imtina tarixinodak avezi ddanilmomis Neft-qaz
amoliyyatlar1 masroflorinin hor hansi hocminin ovozini Kontrakt sahosinin imtina
edilmomis hissasindaki hasilat hacmindon alsin.

82

27.4

27.5

(d) In the event of termination of this Agreement or relinquishment of the entire
Contract Area pursuant to Article 27.3(b), without prejudice to any rights which
may have accrued, or claims which have been made, prior to such termination,
Contractor shall have no further rights to conduct Petroleum Operations or to
recover any Petroleum Costs not Cost Recovered by the date of termination of the
Agreement.

Other Remedies

Subject to Articles 27.1(b) and 27.3(b), in the event that Contractor or SOCAR terminates
this Agreement pursuant to the above provisions, such termination shall be without
prejudice to Contractors or SOCARs entitlement to sue the other for damages, or to any
other remedy Contractor or SOCAR (as the case may be) may have in law.

Partial Relinquishment

Notwithstanding Article 27.3(a) of this Agreement to the contrary, Contractor shall have
no unilateral right to relinquish a part of the Contract Area. In the event Contractor
decides not to develop any portions of the Contract Area, except those to be relinquished
under Article 27.3(a) of this Agreement, the Parties will discuss the possibility of partial
relinquishment on mutually agreed terms. In the event of partial relinquishment pursuant
to this Article 27.5, Contractor shall have no right to recover out of the production from
the remainder of the Contract Area not relinquished, any amount of Petroleum Costs
incurred in connection with the portion of the Contract Area relinquished which has not
been recovered at the date of such relinquishment.
DIGOR MOSOLELOR

28.1 Bu Sazis ingilis va Azerbaycan dillerinde baglanmisdir vo Arbitraj qaydasina va
12.1(c) bandine amal edilmasi sertila hor iki dil barabar qlivvaya malikdir.

28.2 Bu Sazisdo basliqlar yainiz alverislilik megqsodi ile qoyulmusdur va Sazisin tefsiri
zamani nezere alinmir.

28.3 Kontekst basqa tefsir talab etmadikda, tak halda islonmis sdzlere istinadlar com
halinda islenmis eyni sézloro samil edilir va eksine; har hans qrammatik cinsa
istinad basqa cinslori de ehtiva edir,

28.4 Bu Sazisin Olavoleri vo ARDN$-in Ortaq neft sirketinin yaradilmasi haqqinda
Qosmas: (“Qosma‘) onun aynlmaz hisselaridir. Sazisin osas hissasinin mtiddaalan
ile onun Olavolerinin (Sazigin asas tarkib hissasi sayilan l-ci Olava istisna
olmaqla) miiddealan arasinda her hans: fergler oldugda, sas hissanin
miiddealanna iistiinliik verilir. Sazisin asas hissasinin miiddaalan ile onun
Qosmasinin miiddealan arasinda her hansi ferqler oldugda, Qosmanin
miiddealarina iistiinliik verilir.

28.5 ARDNS bu Sazigi 6z adindan ve ONS-un adindan imzalayir ve ONS-un lazimi
qaydada tasvir edildiyi ve bu Sazisa alave edilon Qosmada tasvir edilon teleblora
cavab verdiyi anadek ARDNS bu Sazig iizre va bu Qosmanin sertlerine uygun
olaraq ON$-un dhdoliklorinin asas mas'uliyyatcisi kimi gus etmaye raziliq verir.

YUXARIDA GOSTORILONLORI TOSDIQ EDOROK Toreflorin lazimi selahiyyat
verilmis niimayendolori bu Sazisi bu senedin ewalinde géstorilmis tarixdo bagladilar.
AZORBAYCAN RESPUBLIKASI DOVLOT NEFT SiRKOTt
adindan ve taping “L,

oh.

P.
ferites; —«§ AK OS) DEW

=

‘ozifasi: x Cu a 2S BOW pre Sa

MISCELLANEOUS

28.1 This Agreement is executed in the English and Azeri languages and, subject to the
Arbitration Procedure and Article 12.1(c) both languages shall have equal force,

28.2 The headings in this Agreement are inserted for Convenience only and shall be
ignored in construing this Agreement.

28.3 Unless the context otherwise Tequires, references to the singular shall include a
teference to the plural and vice-versa; and reference to any gender shall include a
reference to all other genders,

28.4 The Appendices to this Agreement and the Addendum attached Relating to the
Formation of the SOCAR Oil Affiliate (the “Addendum") form Part of this

Addendum shall prevail.

28.5 SOCAR signs this Agreement on its own behair and on behalf of SOA and agrees to
be primarily responsible for the obligations of SOA under this Agreement, as
provided in the attached Addendum, until such time as SOA has been duly formed
and satisfies all of the requirements set forth in the Addendum,

IN WITNESS WHEREOF the Parties have executed this Agreement as of the date first
above written by their duly authorized representatives,

For and on behalf of

SOCAR f

By: ‘ A iad

Title: See $1 E Wf 7
By: —~. ‘

Title:

83
KOMONVELS QOBUS{AN
ve tAphirgy ile

Vazifesi:

(RAN _

Vozifesi: Voce SEIT

YUNION TEKSAS QOBUSTAN LIMITED
adindan ve tapsingi ile

al
Vozifesi: f
RL
Vorifosi:__VICEPRESHDENT

ARDNS-in Ortaq Neft Sirketi

adindan ve tapsinfh ile
Vozifosi: J Rab (REO S

For and on behalf of
Commonweal

By:

Title:

By:

Title: ber,

For and on behalf of

Union Texas Qobustan Limited
By: Lele Wa Lepred

rwes__VICE_ PRESIDENT

SOCAR acting for and on behalf of

SOCAR Oil Affiliate
By: BA ' fay he >

ae Le C81 E A

By: —-

Title: Gerssrcl necmnayee EVD,
OLAVO Nl
TOROFLOR

Kontekst basqa tafsir talab etmirso, bu Sazisdo islodilmis sozlorinin va ifadolorinin monasi
asagidaki kimidir

"Loagvetma islori fondu" - monasi 13. 2(a) bondindo verilmisdir

"Muhasibat ucotunun apanimast qaydasi"
va talabler demokdir

3 cu Olavada géstarilon hesabata aid is usullari

"Ortaq sirkot"

(a) Hor hans Torafa aid olanda

(i) _ ela sirkot, korporasiya va ya hor hansi basqa hiiquqi soxsdir ki, géstorilon
Toraf homin sirkotm, korporasiyanin va ya hor hansi digar hiiquqi soxsin
iimumi yigmcaginda soslonn alli (50) faizinden goxunu temin edon
sohmlortn bilavasita vo ya dolayisi ilo sambidir, yaxud

ii) ela sirkot, korporasiya va ya hor hansi basqa hiiquqi soxsdir Ici, o homin
Torafin iimumi yigincaginda soslorin alli (50) faizinden goxunu torain eden
sahmlonn bilavasita vo ya dolayisi ila sahibidir, yaxud

iii) ela sirkat, korporasiya va ya hor hans basqa hiiquqi soxsdir kj, onun homin
sirkotin, korporasiyamn va ya hor hansi digar hiiquqi soxsin imumi
yigincaginda saslonn alli (50) faizindon goxunu tomin edon sohmlon
bilavasita va ya dolayisi ilo ela sirkote, korporasiyaya va ya digar hiiquqi
saxsa moxsusdur ki, o hom doa bilavasita va ya dolayisi ilo hamin Torafin
timumi yigincagmda soslonn alli (50) faizindon goxunu tomin edon sahmlorin
sahibidir, vo

(b) Habelo, ARDNS-a aid olanda hor hansi ela muassisa va ya taskilatdir ki, burada
ARDNS-in tstirak payi vardir va o, homin tnuassisa vo ya taskilatm foaliyyotino
nozarat etmok (9.2(b) bandinda miisyyan edildiyi kimi) onu idara etmok va ya
istiqamotlondirmok hiiququna malikdir

"Sazis" - bu sonod, ona | 9-cu Olavolor, elaca da Taroaflarin bu sonadin qarsiliqli suratda
railasdirdigi, imzaladigi genislondmlmis, tozolonmis, ovezlonmis, yaxud dayisdinImis vananti
demokdir

ik ig programi" - Rohbor komita tarafindon tasdiq edilmis va Taqvim ili arzinda hoyata
keginlacak Neft-qaz omoliyyatlan proqrammin band-bond sorh olundugu soned deraskdir

itraj qaydasi"  6-ci Olavado sarh edilmis arbitraj arasdirmalari qaydasi demokdir

"Tebii samt qazi" - layda mévcud olan, Xam neftda hall olmus Tabii qaz demokdir, belo Xam
neft kasf edildiyi anda hor barrel Xam neft iigun on mm (10000) standart kub futdan ¢ox
olmayan qaz faktoru ilo gixarilir va qazin neftdon ayrildigi montagada dlgiiliir

85

APPENDIX Nel

DEFINITIONS

In this Agreement the following words and expressions shall have the following meanings
unless the context otherwise requires

"Abandonment Fund" shall have die meaning given to it in Article 13 2(a)

"Accounting Procedure" means the procedures and reporting requirements set forth in
Appendix 3

"Affiliate" means,

(a) _ inrelation to any Party, either

(i) a company, corporation or other legal entity in which such Party holds
directly or indirectly shares carrying more than fifty (50) percent of the votes
at a general meeting of such company, corporation or other legal entity, or

(ii) a company, corporation or other legal entity holding directly or I indirectly
shares carrying more than fifty (50) percent of the votes at a general meeting
of such Party, or

(iii) a company, corporation or other legal entity of which shares carrying more
than fifty (50) percent of the votes at a general meeting of such company,
corporation or other legal entity are held directly or indirectly by a company,
corporation or other legal entity which also holds directly or indirectly shares
carrying more than fifty (50) percent of the votes at a general meeting of such
Party,

(b) and, furthermore, in relation to SOCAR, any venture or enterprise in which it has an
interest and the right to control (as defined m Article 9 2(b)) manage or direct the action
thereof

"Agreement" means this instrument and its Appendices 1 to 9 attached together with any
written extension, renewals, replacement or modification hereto which may be mutually agreed
and signed by the Parties

"Annual Work Program" means the document describing, item by item, the Petroleum
Operations to be carried out during a Calendar Year which has been approved by the Steering
Committee"

Arbitration Procedure" means the arbitration procedure set forth in Appendix 6

"Associated Natural Gas" means Natural Gas which exists in a reservoir in solution with
Crude Oil, such Crude Oil being producible, as initially discovered, at a gas oil ratio of not
greater than 10,000 standard cubic feet per Barrel of Crude Oil as measured at the point of
separation of gas from oil
"Barrel" - ABS barreli, yoni normal temperatur va tazyiq soraitinda olgculmus 42 ABS qallonu
(158,987 litr) demokdir

"Biidea" - Illik ig programina daxil edilmis biitiin neft qaz omoliyyatlarina gokilon xorclorin
maddo- maddo hesablanmasi demokdir

"Toqvim rubu" - Hor hansi Taqvim ilindo yanvarin | do, aprelin 1 da, iyulun 1-do vo
oktyabnn 1 da baslanan ii¢ (3) ardicil aydan ibarat dévr demokdir

"Toqvim ili" - Qrigori taqvimina asaslanan yanvann | don baslanan va ondan sonraki dekabnn
31-do qurtaran on iki (12) ardicil aydan ibarat dévr demokdir

"Osasli mosrafler" - Omoliyyat masroflon istisna olmaqla, Kontrakt sahasindo vo ya onunla
alaqodar gakilmis masroflar demokdir

"Kontrakt sahasi" - 2-ci Olavado verilmis tasvira va konturlara uygun olan (bu Sazisin
qiivvodo oldugu va uzadilacagi biitiin miiddat orzindo har vaxt sathdon tutmus qazmanin texniki
cahatdon miimkiin olan biitiin darinliiclorinodak) saho demokdir

"Podratgi" - birlikds biitiin Podratgi taroflor demokdir

"Podratginin obyektleri" - monasi 9 bondmdo verilmisdir

"Podratgi taraflar" - Komonvels, Yunion Teksas, ONS, yaxud onlarin hiiquqi varislon va ya
miimkiin muvokillorinin comi demokdir

"Moasreflarin édonilmosi" — Podratgonin Neft qaz omoliyyatlarina ¢akdiyi Masroflorinin
6donilmosi iigun Kontrakt sahasindo hasil edilmis karbohidrogenlor payinin Podratgiya
ayrilmasi prosesi demokdir, bu zaman "“ddonilasi mosroaflor" galacakda édonilmali olan
mesroflor, "édanilmis masroflor" iso bundan ovval édonilmis mosroflar kimi basa diisiiliir

"Moasroflarin édanilmasi iigun karbohudrogenlar" - monasi 10.3 bandindo verilmisdir

"Xam neft" - xam mineral neft, kondensat, neft bitumu, ozokerit va tabii sakildo olan, yaxud
kondensasiya va ya ekstraksiya vasitasila Tobii qazdan alinan bork va ya maye
Karbohidrogenlorin va bitumun xiisusi gakisindon asil olmayaraq biitiin novdon, o ciimladon
normal temperatur vo tozyiq soraitinda qaz-kondensat mayelori, habela yuxatrida sadalanan
maddolorin emali va ya ayrilmasi noticasinds aldo edilon mahsullar demoakdir

"Catdinlma mantagas Karbohidrogenlorin sahildoki islonma va saxlanma terminalinin g1x1g
flansina qgoyulmus hocm masrofélganin va ya quyunun agzi ilo homin gixis flansi arasmda
Podratginin tovsiyasi ilo Rohbar komitonin vaxtasiri tayin etdiyi hor hansi digar néqte, yaxud
néqtolor demokdir

"Layihalosdirma standartlari" - 8 ci Olavado sorh edilmis layihalesdirme standartlari1 va
texniki sortlor demokdir

86

“Barrel” means U S barrel, i e 42 U S gallons (158 987 liters) measured at STP

"Budget" means estimates of itemized expenditures of all Petroleum Operations included in an
Annual Work Program

"Calendar Quarter" means a period of three (3) consecutive months commencing on the Ist
of January, the 1st of Apnl, the Ist of July, or the 1st of October in any Calendar Year

"Calendar Year" means a period of twelve (12) consecutive months beginning on the Ist of
January and ending on the following 31st of December according to the Gregorian Calendar

"Capital Costs" means those costs incurred in or in relation to the Contract Area other than
Operating Costs

"Contract Area" means the area (from the surface of land to any and all depths accessible to
drilling technology as may be developed at any tune during the term of this Agreement and as
may be extended) as described and delineated in Appendix 2

"Contractor" means ail of the Contractor Parties collectively "Contractor

“Facilities” shall have the meaning given to it in article 9

"Contractor Parties" means collectively Commonwealth, Union Texas, SOA and their
successors and permitted assignees

"Cost Recovery" means the process by which Contractor is allocated Petroleum production
from the Contract Area for tie recovery of its Petroleum Costs "Cost Recoverable means such
costs to be recovered in the future and "Cost Recovered" means such costs recovered in the

past
"Cost Recovery Petroleum" shall have the meaning given to it in Article 10 3

"Crude Oil" means crude mineral oil, condensate, asphalt, ozocerite, and all kinds of
hydrocarbons and bitumen regardless of gravity, either solid or liquid, in their natural condition
or obtained from Natural Gas by condensation or extraction, including Natural Gas liquids at
STP and including products refined or processed from any of the foregoing

"Delivery Point" means terminus of the Petroleum transport system or any other point as may
be decided upon by the Steering Committee from time to time based on recommendations made
by Contractor.

"Design Standards" means the design standards and specifications set forth in Appendix 8
"Islarima prograrai" - monasi 4.3 bondindo vepilmisdir

"Koasf” - Kontrakt sahasinin hiidudlari daxilinda Karbohidrogenlor yigimmm kasfi demokdir

“Dollar" va ya "$" - Amenka Birlagmis Statlannm valyutasi demokdir

"Ikiqat vergi haqqinda miiqavilo" - Golirloro ikiqat vergi qoyulmamasi iigiin Azorbaycan
Respublikasinda tatbiq edlo bilon vergilora aid her hansi muahida vo ya mugavila demokdir

"Qiivvoyominma tarixi" - monasi 24.1 bondindo verilmisdir

"Maliyyolosdirme mesroaflari' - Hor Taqvim rubunun axirmda Osasli vo Omoliyyat
mesroaflarinin 6donilmomis saldosuna vurulmus bir (1) faiz deracasi demokdir

"Fors-major hallari" - monasi 20.1 bondindo verilmisdir

"Serbest dénerli valyuta" - Dollar vo/yaxud beynalxalq bank birliyinda hamiligla qobul
edilmis digar sorbast dénorli xarici valyuta demokdir

"Xanci Subpodratgi" - Azorbaycan Respublikasimn hiidudlarindan konarda qeydo alinmis,
qanuni yolla yaradilmis vo ya toskil edilmis hor hansi hiiquqi sexs va ya yaxud toskilat
demokdir

"UDM deflyatorunun indeksi" - ABS-in iimumi daxili mohsulu ugiin sézsuz qiymotlor
deflyasiyasinin indeksi demokdir va 0, ABS Ticarat Deprtamentinin Iqtisadi Tohlil Burosu
torafindon (ITB) "Muasir kommersiya foaliyyotinin icmali" adli riibliik nagrdo elan edilir. Bu
nasrin buraxilisi dayandirilarsa Torafler Beynalxalq Valyuta Fondunun "Beynoalxalq maliyya
statistikasi" nagrindon, yaxud Toroflor arasinda garsiliqh raziliga géro digar munasib nosrdon
istifada edacoklor". Hékumet organi" va ya "Hdkumot organlari" - Azorbaycan Respublikasinin
Hékiiumoti vo onun hor hansi siyasi va ya basqa organi, o ciimladon ARDNS-1n, hor hans yerli
hokumat orqanlar1, habelo hor ciir basqa tomsiledici orqanlar, bas idaraler va ya idara etmek,
qanunlar qabul etmok, nizama salmaq, vergilear qoymaq vo vergilor, yaxud riisumlar tutmaq,
lisenziyalar va icazaler vermok, Sazislo alagadar ARDNS -in vo/yaxud Podratginin hor hansi
hiiquqlarim, Ghdoliklorin va ya faaliyyotini tasdiq etmok, yaxud bunlara birbasa va ya dolayisi
ilo basqa sakildo tasir etmok (maliyya sahosinda va ya basqa sahads) salahiyyotlori verilmis
hakimiyyot orqanlari demokdir

"Hokumet taminata" Azorbaycan Respublikasi Hékumotinin 5-ci Olavada géstorilmis
formada Tominata va Ohdoliyi demokdir

"LIBOR" - London banklararasi depozitlor bazarinda Dollar takliflari deracasinin orta odadi
qiymoti kimi hesablanan faiz doracasi demoakdir, bu doraca her giin Londonun "Faynensial
Tayms" ("Financial Times") qazetinda dare edilir, hom da bu orta adadi qiymot tig (3) aydan
ibarat Taqvim riibii dévrii iigun gétiiriiliir "Faynensial Tayms" gozetinin nagri dayandirildiqda
doraconi elan olundugu monba Toroflorin garsiliqli raziligi ila miioyyon edilir

87

"Development Program" shall have the meaning given to it in Article 4 3

"Discovery" means a discovery within the Contract Area of a structure not previously known to
contain an accumulation of Petroleum

"Dollars" or "$" means the currency of the United States of America.

"Double Tax Treaty" means any treaty or convention with respect to Taxes which is
applicable to the Azerbaijan Republic for the avoidance of double taxation of income

"Effective Date" shall have the meaning given to it in Article 24 1

"Finance Costs" means a charge of one (1) percent multiplied by the unrecovered balance of
Capital Costs and Operating Costs at the end of each Calendar Quarter

"Force Majeure" shall have the meaning given to it in Article 20 1

"Foreign Exchange" means Dollars and/or other freely convertible foreign currency generally
accepted in the international banking community

"Foreign Sub-contractor" means a Sub-contractor which is an entity or organization which is
incorporated, legally created or organized outside the Azerbaijan Republic

"GDP Deflator Index" means the Implicit Price Deflator Index for United States Gross
Domestic Product issued by the Bureau of Economic Analysis (BEA) of the United States
Department of Commerce, as reported in the quarterly publication "Survey of Current Business"
If this publication ceases to exist the Parties shall use "International Financial Statistics" of the
International Monetary Fund, or other suitable publication as mutually agreed by the Parties.”
Governmental Authority" or "Governmental Authorities" means the government of the
Azerbaijan Republic and any political or other subdivision thereof, or authority, which has the
authority to govern, legislate, regulate, levy or collect taxes or duties, grant licenses and permits,
approve or otherwise impact (whether financially or otherwise), directly or indirectly, any of
SOCARs and/or Contractors rights, obligations or activities under the AfFMMnt

"Government Guarantee" means the Guarantee and Undertaking of the Government of the
Azerbaijan Republic in the form set forth in Appendix 5

"LIBOR" means a rate of interest calculated from the arithmetic average over a Calendar
Quarter period ot the three (3) month Dollar London Interbank offer rate quoted daily in the
London Financial Tunes (or in the event that the London Financial Times ceases to be
published then such other publication as the Parties shall agree)
"K6klu pozuntu" - monasi 27.1(a)(ii) (cc) bandindo verilmisdir

"Olema qaydasi" - Xam neftin va Tobii qazin hacmini dlgmayin va keyfiyyatini
miisyyonlasdirmayin 7-ci Olavada sorh edilmis Qaydasi demokdir

"Mocburi islorin minimal programi" - 9-cu Olavado sorh edilmis islorin névlori, metodlari
va hacmi demokdir

“Tebii qaz”-Normal temperatur va tozyiq soraitinda qazaoxsar fazada olan biitiin
karbohidrogenlor, o ciimladon lakin bunlarla mohdudlasmayan, somt qazi vo yagli qazdan maye
karbohidrogenlor ekstraksiya va ya separasiya edildikdon sonra qalan qaz qaligi, habela biitiin
qeyn-karbohidrogen mangali qaz vo ya qazaoxsar karbohidrogenlorla birlikda hasil edilon digar
maddoler (0 ciimladon, lakin bunlarla mohdudlasmayan karbon qazi, kukurd va helium)
demakdir, bu sortlo ki, kondensasiya va ya ekstraksiya edilmis maye karbohidrogenlor bu torifo
daxil olmasin

"Sarbast tabii qaz" - Tabii somt qazi olmayan Tabii qaz demokdir

"Koasf va onun kommersiya doyen haqqinda bildipis" - monasi 4.4(a) bondindo verilmisdir

"Omoliyyat sirkoti” - Bu Sazisin 6-ci Maddosina uygun olaraq Podratgi adindan Nefi-qaz
omoliyyatlarim aparmag iigun miiayyon miiddotda yaratdigi sirkot demokdir

"Omoliyyat mosroafleri" - Kontrakt sahosindo vo ya onunla olaqadar giindolik Neft-qaz
amoliyyatlar: gargivesinds bilavasita, yaxud dolayisi ilo gakilmis mosroflor, o ciimlodon lakin
bunlarla mohdudlasmayan, Karbohidrogenlorin gixarilmasina, tomizlonmosino, oyadilmasina,
tazytqlonmasine, toplanmasina, emalina, saxlanmasina, yerlasdirilmasmo, yola salmmasina va
Catdirilma montagasina naql edilmasina, texniki xidmota/tomira, xidmotlora va  inzibati
idaraetmoya va tadqigatlara gakilen masroflor, habela logvetma islon ilo alaqadar Sdonislar, o
ciimladon Lagvetmo islon fonduna ayirmalar demokdir

"Istirak payi" ("tstirak paylari") - monasi 1.1 bondindo verilmisdir

"Teroflar" ARDNS, Komonveis, Yunion Teksas, ONS va miivafiq siiratda onlarin hor hansi
hiiquq varslori, yaxud miivokkillori demokdir "Toraf termini hor hansi Toraf demokdir

"Karbohidrogenlor" - Xam neft va Tabii gaz demakdir

"Neft-qaz omoliyyatlar1 mosraflori" Omoliyyat mosroflori vo Osasli mosrofler demokdir va
Nefi qaz omoliyyatlari iigun Podratginin haqiqaten gakdiyi biitiin masroaflari ahato edir Nefi-qaz
omoliyyatlar1 masraflorino mahdudiyyoti olmadan asagida sadalanlarinin hamuss daxlldir

88

"Material Breach" shall have the meaning given to it in Article 27 I(a)(n)(cc)

"Measurement Procedure" means the Crude Oil and Natural Gas Measurement and
Evaluation Procedure set forth in Appendix 7

"Minimum Obligatory Work Program" means types, methods and scope of work set out in
Appendix 9

"Natural Gas" means all hydrocarbons that are in a gaseous phase at STP including but not
limited to casing head gas and residue gas remaining after the extraction or separation of liquid
hydrocarbons from wet gas, and all non-hydrocarbon gas or other substances (including but not
limited to carbon dioxide, sulphur and helium) which are produced in association with gaseous
hydrocarbons, provided that this definition shall exclude condensed or extracted liquid
hydrocarbons

"Non-associated Natural Gas" means Natural Gas other than Associated Natural Gas

"Notice of Discovery and its Commerciality" shall have the meaning given to it in Article
44(a.)

"Operating Company" means a company appointed to conduct Petroleum Operations on
behalf of Contractor in accordance with Article 6

"Operating Costs" means those costs incurred in day to day Petroleum Operations in or in
relation to the Contract Area whether directly or indirectly incurred, including but not limited to
extraction, treatment, stimulation, injection, gathering, processing, storage, handling, lifting and
transportation of Petroleum to the Delivery Point, maintenance, service, administration, studies,
and payments incurred in respect of abandonment including payments to the Abandonment
Fund"

“Participating Interest" shall have the meaning given to it in Article 1 1

"Parties" means SOCAR, Commonwealth, Union Texas, SOA and any of their respective
successors and assigns The term "Part/ means any of the Parties

"Petroleum" means Crude Oil and Natural Gas

"Petroleum Costs" means Operating Costs and Capital Costs and shall include all
expenditures actually incurred by Contractor for the purposes of the Petroleum Operations
Petroleum Costs shall include, without limitation, (i) the amounts expressly identified in the
(i) Sazisda daqiq sokilda Neft qaz omoliyyatlar1 mosroflori kimi géstarilan mabloglorin (0
ciimlodon, lakin bunlarla mohdudlasmadan 17.3 bondindo miisyyonlasdirilon moblaglor), (ii)
Muhasibat ugotunun aparilmasi qaydasina miivafiq surotdo Neft gaz omoliyyatlar1 Hesabina
lazimi sokildo koguriilmus moabloglor va (iii) amaliyyat vo kommersiya moagqsodlari tigun lazim
olan Subpodratgilara kégiiriilon avanslar

"Neft-Qaz amoliyyatlari" Karbohidrogenlorin kasfiyyati, qiymotlondmlmosi, islonmasi,
gixarilmasi, hasilati, sabitlosdirilmosi, hazirlanmasi (0 ciimladon Tabii qazin hazirlanmasi),
oyadilmasi, tozyiqlonmosi, toplanmasi, saxlatimasi, yerlasdinlmosi, yuklonmasi, Catdirilma
montagasinadek naql edilmosi va Kontrakt sahosinda hasil edilmis Karbohidrogenlorin
satilmasi vo Kontrakt sahasi ilo bagli logvetmo omoliyyatlar1 demokdir

"Neft-Qaz omoliyyatlari hesabi" - monasi Muhasibat ugotunun aparilmasi qaydasinin 1.2
bandindo verilmisdir

"Satis mentagesi" - monasi 12.1 (d)(iii) bondindo verilmisdir

"Monfosat karbohidrogenlar" - monasi 10.5 bandindo verilmisdir
"Monfoat vergisi" - monasi 11.2 (a) bondindo verilmisdir

"Normal temperatur va tazyiq seraiti" - Farenheyt iizra altmis doraca/Selsi iizra on bes tam
yuzda alli alti daraca (60°f'/15,56°C) normal temperatur vo 1,01325 bar normal atmosfer
tazyiqi demokdir

"Roahbar komita" — 5.1 bandinin miiddoalarina miivafiq olaraq yaradilmis komita demokdir

"Subpodratgi" - Podratgi ilo va ya Omoliyyat sirkoti ile, yaxud Podratginin va ya Omoliyyat
sirkotinin adindan birbasa va ya dolayisi ilo, bu Sazislo olaqodar mallarla tachiz edon, islor
géron, yaxud xidmotlor géstaran hor hansi fiziki vo ya hiiquqi soxs demakdir

"Vergi qoyulan menfaat" - monasi | 1.2(e) bondindo verilmisdir

"Vergilor" - Hor hans: Hékumot organina édonilon vo ya bu organ torafindon qoyulan biitiin
méveud, yaxud galocak riisumlar, gémriiklor, tadiyalor, qonorarlar, vergilor va ya ianolor
demokdir

“Vergi miifattighyi" - Monasi | 1.1(c)(iv) bandindo verilmisdir

"Ucuncii taraf" - Tarof, yaxud hor hansi Terafin Ortaq sirkoti olmayan fiziki va ya hiiquqi soxs
demokdir

"Ton" - metrik ton ya ni Sevr (Fransa) Beynalxalq olcu vo gaki biirosunun miisyyan etdiyi
kimi, min (1000) kilogram kutla demokdir

"Hasilatin iimumi hoemi" Hor bir Taqvim riibii tigun hasil edilmis Xam neft va Sorbast tabii
qazin vo 14.1 bondini nozora alaraq, Kontrakt sahosindon alman Tabii samt qazin (10.1 bondina

89

Agreement as Petroleum Costs (including but not limited to the amounts identified in Article 17
3), and (n) the amounts properly debited to the Petroleum Operations Account in accordance
with the Accounting Procedure and (in) advance payments made to Sub-contractors which are
necessary for operational and commercial reasons

"Petroleum Operations" means all operations relating to the exploration, appraisal,
development, extraction, production, stabilization, treatment (including processing of Natural
Gas), stimulation, injection, gathering, storage, handling, lifting, transporting Petroleum to the
Delivery Point and marketing of Petroleum from, and abandonment operations with respect to
the Contract Area

"Petroleum Operations Account" shall have the meaning given to it in paragraph 1 2 of the
Accounting Procedure

"Point of Sale" shall have the meaning given to it in Arucle 12 I(d)(iu) "Profit Petroleum" shall
have the meaning given to it in Article 10 5 "Profit Tax" shall have the meaning given to it in
Article 11 2(a)

"STP" means the standard temperature and atmospheric pressure of sixty degrees
Fahrenheit/fifteen point five six degrees Centigrade (60°F/15 56°C) and 1 01325 bars

"Steering Committee" means the committee established pursuant to Article 5 1

"Sub-contractor" means any natural person or juridical entity contracted directly or indirectly by or
on behalf of Contractor or by or on behalf of the Operating Company, to supply goods, work or
services related to this Agreement

"Taxable Profit" shall have the meaning given to it in Arucle 11 2(e)

"Taxes" means all existing or future levies, duties, payments, fees, taxes or contributions payable
to or imposed by any Governmental Authority

"Tax Inspectorate" shall have the meaning given to it in Article 11 I(c)(iv)

"Third Party" means a natural person or juridical entity, other than a Party hereto or an
Affiliate of a Party

"Tonne" means metric ton, i e one thousand (1000) kilograms as defined bv che International
Bureau of Weights and Measures, Sevres, France

"Total Production" means, for any Calendar Quarter, the total production of Crude Oil and
Non-associated Natural Gas and, subject to Article 14 1, Associated Natural Gas obtained from the
uygun oaraq Neftqaz omoliyyatlari tigun istifade edilonlorin hacmini ¢ixmaqla) timumi hocmi
demokdir

"Naqletme itkilori" - monasi 12.1 (d)(iv) bandindo verilmisdir

"ODV” - Azorbaycan Respublikasimmn alavo doayor vergisi demokdir

"Osas ana sirkat - Komonvels dedikda - Angiliyada (Britaniya Vest Indis) qeydo alinmij A&B
Geoscience Corporation girkati, ONS dedikda Azorbaycan Respublikasmda taskil edilmis
ARDNS, Yunion Teksas dedikda Baham adlarinda qeyda alinmlis Union Texas Intenational
Corporation sirkoti, har hansi digar Podratgi toraf dedikdo isa bu Podratgi tarofin Osas ana
sirkati nozordo tutulur

"Osas ana sirkotin taminati” - 4-cu Olavada niimiino tizra Osas ana sirkot tarofinden taminat
demokdir

"Qorazli xeta" — beynalxalq neft-qaz sonayesi tacriibesinda qabul edilmis yaxsi, ehtiyatkar
metodlara va bu Sazisin gortlorina qasdon, diisiiniilmiis vo siiurlu saygisizhq hallarim1 yaradan
hor hansi bir asassiz omal va ya etinasizliq demokdir

"Sifir balansi" - Moacburi Islori Minimum Proqrammin Podratgi ilo yerino yetirilmasindon
sonra Muhasibat ucgotunun aparilmasi qaydasina miivaflq siiratdo Osasli xerclorin Sdonilmasi ilo
alaqodar Podratgmin apardigi hesabda Sifir balansinin aldo edilmasi demakdir. Ik dofa Sifir
balansi aldo edildikdon sonra, 13.1 bandindoki maqsadlor tigun Osasli masrofler sonradan asas
biidca kategoriyalani iizra tasnif edilir

90

Contract Area, less the quantities used pursuant to Article 10 1 for Petroleum Operations

"Transit Losses" shall have the meaning given to it in Article 12

"VAT" means the Azerbaijan Republic value added tax

"Ultimate Parent Company" means in relation to Commonwealth - A&B Geoscience
Corporation incorporated in Anguilla (British West Indies), in relation to SOA - SOCAR
incorporated in the Azerbaijan Republic, in relation to Union Texas - Union Texas
International Corporation, ana in the case of any other Contractor Party, such Contractor
Partys Ultimate Parent Company

"Ultimate Parent Company Guarantee" means the guarantee given by an Ultimate Parent
Company in the form set forth in Appendix 4

"Willful Misconduct" means any unjustifiable act or omission which constitutes an
intentional, deliberate and conscious disregard of good and prudent international oil field
practices or the terms of this Agreement

"Zero Balance" means the achievement after completion by Contractor of the Minimum
Obligatory Work Program of zero balance in the accounts maintained by Contractor with respect
to Capital Costs in accordance with the Accounting Procedure After the occurrence of the first
Zero Balance for the purposes of Article 13 1, Capital Costs thereafter will be classified by main
budget category
OLAVO N2

KONTRAKT SAHOSi VO XORITO

Bu Sazisin baglandigi tarix tigun Kontrakt sahasi asagida géstonlmis vo bu sonoda alava
edilon xoritado ayrica niganlanmis cografi koordinatlarm omola gotirdiyi perimetr daxilindo
qalan iig (3) blokdan ibarat sahodir

Kontrakt sahasi 1942 ci il Pulkova geodsziya reperina, 1940 ci il Krassovskiy ellipsoidina
baglanan, asagidaki toyinedici parametrlori Qauss-Kruger proyesiyasinda diiz xotlorlo
hiidudlanmisdir

Baslangic miqyas omsali 10

Baslangic en dairasi 0 daraca simal en dairasi (ekvator)

Baslangic uzunlugq dairasi 51 daraca sorq uzunluq dairasi (Qnnvi¢
tizra)

Dorace toru vahidi - metr

Kontrakt sahasmin lyirrai bes (25) bucagi iizra cografi koordinatlan

1942-ci il Pulkovo reperi iizra Qauss-Kruger sobakasi, 9-cu zona
Nogqto imal Uzunluq Sorq rstiqamoti Simal
darasi $erq) (x) isriqamatirV
I
1 40°23 59" 49°0235" 333859 4475831
2 40°2744" 49°04-41" 336982 4482707
3 40°2942" 49°1500" 351639 4486043
4 40°2640" 49°1500" 351527 4480429
5 40°2458" 490,3. 29" 349320 4477325
6 40°2458" 49°1220" 347693 4477358
7 40°2529" 49°1220" 347712 4478314
8 40°2539" 49°0741" 341141 4478760
9 40°2359" 49°0700" 340109 4475695
I
10 40°2202" 49°0611" 338876 4472111
11 40°2r51" 49° 10.40" 345216 4471638
12 40°2000 " 49°1040" 345146 4468214
13 40° 1959" 49°0603" 338606 4468321
14 40°1640" 49°0541" 337954 4462193
15 40°1648" 49° 10 40" 345024 4462291
16 40°1412" 49°1040" 344925 4457479
17 40°1516" 48°5718" 326010 4459867

91

APPENDIX No2

CONTRACT AREA AND MAP

As of the date of execution of the Agreement, the Contract Area is the area comprising of three (3)
blocks each being inside the perimeter constituted by the relevant geographical co-ordinates set
forth below and as separately identified on the map attached hereto

The Contract Area is bounded by straight lines on a Gauss-Kruger projection which is
referenced to Pulkovo 1942 geodetic datum, Krassovski 1940 ellipsoid, and with defining
parameters of

Scale Factor at Origin 10
Latitude of Origin 0 degrees North (the equator)
Longitude of Origin 51 degrees East (of Greenwich)

Grid units are meters

Geographic co-ordinates for the twenty five (25) corners of the Contract Area are

Pulkovo 1942 Datum Gauss-Kruger grid, Zone 9
Point — Latitude Longitude Easiing (X) Northing (Y)
(North) (East)

I
1 40°2359" 49°0235" 333859 4475831
2 40°2744" 49°0441" 336982 4482707
3 40°2942" 49°1500" 351639 4486043
4 40°2640" 49°1500" 351527 4480429
5 40°2458" 49°1329" 349320 4477325
6 40°2458" 49°1220" 347693 4477358
1 40°2529" 49°1220" 347712 4478314
8 40°2539" 49°0741" 341141 4478760
9 40°2359" 49°0700" 340109 4475695

I
10 40°2202" 49°06H" 338876 4472111
11 40°2151" 49°1040" 345216 4471638
12 40°2000" 49°1040" 345146 4468214
13 40°1959" 49°0603 338606 4468321
14. 40°1640" 49°0541" 337954 4462193
15. 40°1648" 49°1040" 345024 4462291
16. 40°1412" 49°1040" 344925 4457479
17. 40°1516" 48°5718" 326010 4459867
18. 40°1900" 48°5939" 329499 4466700
18 40° 19 00" 48°5939" 329499 4466700 19. 40°1900" 49°0235" 333655 4466607

19 40° 19 00" 49°0235" 333655 4466607 20. 40°2031" 49°0531" 337871 4469324
20 40°2031" 49°0531" 337871 4469324 1

ul 21. 39°5800" 492579" 365410 4427094
21 39°5800' 49°2529" 365410 4427094 > 400347" 49°1429" 349957 4438090
22 40°0347" 49°1429" 349957 4438000 23. 40°0649" 49°1411" 349641 4443713
23 40°0649" 49°1411" 349641 4443713 24. 401000" 49°1641" 353308 4449535
24 40°1000" 49°1641" 353308 4449535 25. 40°1000" 49°2820" 369850 4449232
25 40° 10 00" 49°2820" 369850 4449232

The surface of the Contract Area above defined is approximately six hundred and zero tenths
Yuxarida géstorilon Kontrakt sahosinin sothi taxminon alti yiiz (600.0) kvadrat kilometrdir. (600.0) square kilometers.

92
OLAVO N3

MUHAStBAT UCOTUNUN APARILMASI QAYDASI

Bu "Muhasibat ugotunun aparilmasi qaydasi" sonodinin moqsodi ondan ibarotdir ki, bu
Sazislo bagli Neft qaz omoliyyatlarma aid ayrilmalar1 vo _ kreditlorin
miisyyonlosdirillmasinin adalatli va obyektiv metodu tayin edilsin, habelo xorclorin tasdiq
olunmus budcolora uygun olub olmamasi iizoinda nozarat metodu géstarilsin. Muhasibat
ugotunun apartilmas: qaydasinin mogsodlori baximindan Podratciya hor hansi sakildo
istinad edilmasi kontekstdon asili olaraq Omoliyyat sirkotini vo onun Ortaq sirkotini
nozorde tutur. Toroflor razilasorlar ki, homin metodlarin hor hansi biri her hansi Podratg1
tarafa qarso adalatsiz va ya qeyri obyektiv olarsa, Toroflor hor hansi , adalotsizliyin va ya
qeyri obyektivliyin aradan qaldirilmasi iigun lazimi doyisikliklori xos moramla
tonzimlomak magqsadila gorus taskil edirlor

Bu Muhasibat ugotunun aparilmmasim mogsodlori baximindan asagidaki
terminlora belo monalar verilir

(i) "Muhasibat ugotunun apanlmasi qaydasi" - muhasibat ugotunun bu
Olavado gastarilon prinsiplori, qaydalari va usullar1 demokdir

(ii) "Muhasibat ugotunun qebul olunmus usullan" - beynolxalq neft-qaz sonaysindo
hamuiliqla qabul edilmis va boyamlmigs muhasibat ucotunun prinsiplori, iisullari
vo qaydalari demokdir

(iii) "Artma" - géstorilen ugot dévrii qurtarmazdan oppal olmus hadisolor vo
amoliyystlar noticasinda ugot dovai qurtardiqdan sonra odamlacayi vo ya
almacagi ehtimal edilon moblaglor demokdir

(iv) "Artma prinsipi" - muhasibat ugotunun elo prinsipi demokdir ki, homin prinsipa
géra omoliyyatlarin maliyyo durumuna vo golira tasiri sadaca olaraq
amoliyyatlar iizra nagd haqq-hesab gakilonda deyil, homin omoliyyatlar
aparilanda geyd olunur

(v) "Kassa prinsipi" - muhasibat ugotunun ela prinsipi demokdir ki, homin prinsipa
géro nogd pul omoliyyatlari 6domolor iigun banka verilon géstorislor va ya nogd
pul qabulu va odomolari tasiri altinda qeydo alinir vo Omoliyyat sirkotinin nogd
pul omoliyyatlari kitabina daxil edir

(vi) "Materiallar va avadanliq" - Nefl-qaz omoliyyatlarinda islodilmok tigun aldo
edilon va saxlanilan tochizatla va avadanliqla birlikda kasfiyyat, qiymotlondirma
va islonme iizra mohdudiyyat qoyulmadan torpaq istisna olmaqla_biitiin
obyektlor/vasitalor soxsi omlak demokdir

93

APPENDIX N3

ACCOUNTING PROCEDURES

General

The purpose of this Accounting Procedure is to establish a fair and equitable method for
determining charges and credits applicable to Petroleum Operations under the
Agreement and to provide a method for controlling expenditure against approved budgets
For purposes of this Accounting Procedure any reference to Contractor shall be deemed to
include the Operating Company and its Affiliates, as the content may imply The Parties
agree that if any of such methods prove to be unfair or inequitable to any of the Parties then
the Parties will meet and in good faith endeavor to agree on such changes as are
necessary to correct any unfairness or inequity

For the purposes of this Accounting Procedure the following terms shall have the
following meanings

(i) Accounting Procedure shall mean the accounting principles, practices and
procedures set forth in this Appendix.

(ii) Accepted Accounting Practices shall mean accounting principles,
practices and procedures that are generally accepted and recognized in the
international Petroleum industry

(iii) Accruals means amounts which are expected to be paid or received after the
end of an accounting period as a result of events and transactions prior to the
end of the said accounting period

(iv) Accruals Basis means the basis of accounting which records the effect of
transactions on financial conditions and income when the transactions take
place, not merely when they are settled in cash

(v) Cash Basis means the basis of accounting which records the cash flows as they
are effected by the issue of instructions for payment to a bank or payments in
cash and recorded in the cash books of the Operating Company

(vi) Material and Equipment means property (with the exception of land),
including without limitation all exploration, appraisal and development facilities
together with supplies and equipment, acquired and held tor use in Petroleum
Operations
1.2

13

"Nozarat altinda olan material" Podratgimm nozarot etdiyi vo inventarlasdir
Matenallar va avadanliq demokdir Bela Materiallarm va avadanligin tiplorinin
siyahisi ARDNS-m tolabi ilo ona taqdim edilocakdir

(vii

Sazisdo tariflori verilon, lakin yuxaridaki siyahiya daxil edilmoyon terminlor va ifadalor
bu Muhasibat ugotunun aparilmasi qaydasinda da Sazisdo verilmis eyni monani dasiyir

Hesablar

Podratg1 bu Muhasibat ugotu qaydasina miivafiq siiratda Neft-qaz omoliyyatlan iizro
ayrica hesabat sonadlori va ayrica hesablar aparir (""Neft-qaz omoliyyatlar1 Hesabi")

Podratgi Neft-qaz omoliyyatlari Hesabina yalniz Neft-qaz omoliyyatlarina cakilmis
xorclori aid edir

Podratgi Neft-qaz omoliyyatlan Hesabin1 Dollarla aparir. Dollarla deyil, basqa
valyutalarla gokilmis masroflor Muhasibat ugotunun qobul olunmus iisullari ila Dollara
cevirilir Neft qaz omoliyyatlan tigun lazim olan valyutanin mubadilosi, yaxud
valyutalarin gevrilmasi noticasinds hor ciir monfast va ya itkilor Neft-qaz omoliyyatlari
Hesabina daxil va ya aid edilir

Nefi-qaz omoliyyatlari Hesabi beynalxalq Neft-qaz sonayesinin qaydalari ¢gar¢ivesinda
aparilir

Muhasibat ucotu Artma prinsipi asasinda, Neft qaz omoliyyatlarina gakilen vo ddonilmali
olan Masroflaprn hacmi miiayyanlasdirilonda iso Kassa prinsipindon istifado etmaklo
aparilir

Auditor toftislori

Podratgi Nefk-qaz omoliyyatlari Hesablarim auditorlarm hesabatlari ilo birlikdo hor
Toaqvim ili qurtardiqdan sonra yeddi (7) aydan gec olmayaraq ARDNS-o taqdim edir.
ARDNS miivafiq Taqvim ili qurtardiqdan sonra on iki (12) aydan gec olmayaraq
géstorilmis Taqvim ili iigun hesablanri taftig olunmasin Podratgiya bu barada bildiris
géndormokla xahis edo bilor. Belo taftisloari ARDNS torafinden segilon, beynolxalq
miqyasda taninmis mustogil muhasiblor sirkoti aparir. Taftiga gakilon masroflori ARDNS
doyir, toftis elo aparilir ki, cari omoliyyatlara asassiz olaraq manecilik yaratmasin. Oger
ARDNS yuxarida gastorilmis hesablara etiraz etdiyini, yaxud Podratginin Qorazli
sahlonkarligi haqqinda subutlar oldugunu nozerdon kegirilan Toqvim ilindon sonraki
iyirmi dérd (24) ay orzindo Podratgiiya yazili bildirislo (dolillor géstorilmokla) molumat
vermaso, miivafiq Toqvim ilinin hesabiari homin tarix tigun tasdiq edilmis sayilir.
Hesablar barasinda ARDNS-in Torafler arasinda razilasma ilo tanzimlonmomis hor ciir
etirazlar Arbitraj omoliyyatinin miiddoalarina miivafiq siirotdo arbitraj baxisina verilir.

94

(vii) Controllable Material means Material and Equipment which Contractor subjects to
record control and inventory A list of types of such Material and Equipment shall
be furnished to SOCAR upon request

Words and phrases defined in the Agreement but not defined above shall have the same
meaning in this Accounting Procedure as is given to them in the Agreement

1.2. Accounts

Contractor shall maintain separate books and accounts for Petroleum Operations in accordance
with this Accounting Procedure ("Petroleum Operations Account")

Contractor shall charge to the Petroleum Operations Account only those expenditures incurred
for Petroleum Operations

The Petroleum Operations Account shall be maintained by Contractor in Dollars Costs incurred in
currencies other than Dollars shall be convened into Dollars using translation rates in
accordance with Accepted Accounting Practices Any gain or loss resulting from the exchange of
currencies required for Petroleum Operations or from translation shall be charged or credited to
the Petroleum Operations Account

The Petroleum Operations Account shall be kept in accordance with the standards of
international Petroleum industry practice

Accounting shall be carried out on an Accruals Basis, provided however that the Cash
Basis principle shall be used to record recovery of the Petroleum Costs

1.3 Audits

The accounts of the Petroleum Operations, together with the auditors report thereon, shall be
submitted to SOCAR by Contractor no later than seven (7) months following the end of each
Calendar Year SOCAR may, by giving notice to that effect to Contractor not later than twelve
(12) months following the end of the subject Calendar Year, request an audit of the accounts for
such Calendar Year Such audits shall be earned out by a firm of internationally recognized
independent accountants selected by SOCAR Unless SOCAR notifies Contractor in writing
before twenty-four (24) months following the subject Calendar Year either that it has an
objection to the said accounts or that there is evidence of Contractors Willful Misconduct
(details of which shall be included in said notice), the accounts for such Calendar Year shall be
deemed to have been approved as of that date Any objection to the accounts raised by SOCAR
shall, unless settled by agreement among the Parties, be submitted to arbitration in accordance
with the Arbitration Procedure In the event the arbitration award sustains any of SOCARs
objections to the account, the Petroleum Operating Account shall be adjusted accordingly
Arbitrajm qorarmda ARDNS in hor hansi etirazi tosdiq edilorsa, Neft gaz omoliyyatlari
Hesabi miivafiq suratda tashih olunur.

Podratgi Nefi qaz omoliyyatlarina dair biitiin miihasibat qeydiyyatim1, bayonnamolorini,
kitablarim va hesablarii onlarin aid oldugu Taqvim ili qurtardiqdan sonra azi yeddi (7) il,
yaxud ARDNS Qorozli sohlonkarlig haqqinda iddia irali surdukdo (i) onlarin aid oldugu
Taqvim ili qurtardiqdan sonra azi yeddi (7) il vo ya (ii) Qarazli sohlonkarliqla olaqodar
olaraq hesablara dair etirazli tonzimlondikdon sonra azi bir (1) il saxlayir - hans1 miiddotin
axirda basa gatmasindan asili olaraq

Masroaflor va xarclar

Bu Sazisin sartlarina vo Nefi-qaz omoliyyatlariin icrasi tigun lazimi sortlara amol etmok
magsoadi ila Podratgi bu Sazisin baglandigi tarixdon sonra Neft-qaz omoliyyatlarinin
aparilmasi tigun gakilmis masroflorin hamisim Nefi-qaz omoliyyatlari Hesabina daxil edir,
heg bir mosrof hesaba bir dofadan artiq daxil edila bilmez Hesaba daxil edilon mosroflor
asagidakilardan ibarotdir, lakin onlarla mahdudlasmir.

21 Isei quvvasi va bununla alaqodar masroaflor

(a) Podratgtnin va onun Ortaq sirkotlorrinin (Subpodratgi kimi  foaliyyat gésteron
sirkotlordon basqa) Azorbaycan Respublikasi orazisindo istar muvoqqoti, istersa do
daimi galisan isgilorinin vo ya Podratginin ofislori olan hear hansi basqa__ yerlorda
bilavasita Neft qaz omoliyyatlarinda ¢aligan isgilorinin omak haqqina vo maaslarma
gokilon iimumi mesroflear (o  ciimladan = hokumot ~—orqanlannm _tutduqlari
mabloglor), habela géstarilmis omoliyyatlarla alagadar gakilon saxsi xorclor

(b) Yuxaridaki 2.l(a) bondina asasan hesablanan va amok haqqinda tatbiq edila bilon
Bayram vo mozuniyyat gunlori, xastalik varagolari, alilliyin va digar bu ciir guzastlori

(c) Podratgmm yuxaridaki 2.1 (a) bandina asason hesablanan amok haqqi masroflorina
tatbiq olunan Azorbaycan Respublikasi qanunlari ilo nozordo tutulmus xorclor va
ya édomolor, yaxud bu 2.1 bandina uygun suratls hesablanan digar mosraflar

(d) Hoyatin  sigortalanmasinm mutosokkil planlari, —_qospitallasdirma, pensiyalar vo
bu qabildon digor guzastlar iizra masroflar.

(e) Podratgmin Neft qaz omoliyyatlarmda ¢aligan omokdaslarina monzil va dolanacaq
muavinotlori va bunlarla alaqadar xarclor

(@) Omokdaslarin Neft qaz omoliyyatlari aparmaq iigun ezam olunduqlari miiddotin
sonunda Podratgi onlarm golacak daimi masgullugunu tamin etmok iqtidarmnda
olmadiqda, Neft gaz omoliyyatlar1 aparmaq tigun ezam edilmig omokdaslarin
isdongixma muavinotinin ezamiyyot miiddotlorina miitanasib hissoasi hesaba aid edilir.

95

All accounting records, returns, books and accounts relating to Petroleum Operations shall
be maintained by Contractor for a minimum of seven (7) years following the end of the
Calendar Year to which they relate or, in the case where SOCAR alleges Willful
Misconduct the later of (i) a minimum of seven (7) years following the end of the
Calendar Year to which they relate and (11) a minimum of one (1) year after resolution of
the objections to die accounts made in respect of such Willful Misconduct

2. Charges and Expenditures

Contractor shall charge the Petroleum Operations Account for all costs incurred after the date
of execution of this Agreement in compliance with the terms of this Agreement or those
necessary to conduct the Petroleum Operations, no cost shall be charged more than once
Chargeable costs shall include, but not be limited to

2.1 Labor and Related Costs

(a) Gross salaries, wages, (including amounts imposed by Governmental Authorities) in
respect of employees of Contractor and its Affiliates (except when acting as Sub-
contractor) who are engaged in the conduct of Petroleum Operations whether
temporarily or permanently assigned
within the Azerbaijan Republic or located in Contractors offices elsewhere, as
well as personal expenses incurred in connection therewith

(6) Costs of all holiday, vacation, sickness, disability and other like benefits applicable to
the salaries chargeable under paragraph 2 l(a) above

(c) Expenses or contributions imposed under the laws of the Azerbaijan Republic which are
applicable to Contractors cost of salaries and wages chargeable under paragraph 2 I(a)
above or other costs chargeable under this paragraph 2 1

(d) Cost of established plans for life insurance, hospitalization, pensions, and other benefits
ofa like nature

(e) Housing and living allowances and related expenses of the employees of Contractor
assigned to Petroleum Operations

(M In the event that Contractor is unable to provide continued employment for staff at the
end of their assignment to Petroleum Operations, the proportionate share of termination
payments relating to the employees period ot assignment to Petroleum Operations shall
be chargeable
2.2.

2.3.

2.4

Materiallar va avadanliq

Neft qaz omoliyyatlarinda istifado olunaq iigun bu Muhasibat ugotu qaydasinin 4-cu
bolmasino miivafiq surotda Podratginin aldigi va ya tochiz etdiyi materiallar vo avadanliq.
A@labatan hiidudlar daxilinds amoli cahotden miimkiin olduqda va islorin samorali vo
rentabelli gérulmasina uygun galdikda Neft-qaz omoliyyatlarinda istifada olunmaq iigun
yalmiz ela Materiallar vo avadanliq aldo edilir va ya dasinir ki, dorhal tatbiq edilmok,
yaxud lazimi ehtiyat saxlamaq iigun bunlara talobat ola bilsin. Belo Materiallarin vo
avadanligin artiq ehtiyatlarmin toplanmasina yol venlmir.

Nagliyyat xorclori. Isci heyatinin kéemo xorelori

(a) Materiallarm vo avadanligm dasinmasi xorclori va bununla oalaqodar
digar xorclor, masoalon, dokla olaqadar xorclor, ekspeditor xidmotlori,
qablasdirmaya, quruda, havada vo donizdo dasimalara, dasimalarda
samerasiz  dayanmalara, tranzit —_tariflorino, toyinat montaqasinda

yukbosaltma islorina gakilon xorclor, riisumlar, lisenziya haqlar, vergiler vo
yuxarida géstarilanlora aid olan bu kimi tutmalar.

(b) Nefi-qaz omoliyyatlari aparilmasi tigun isgi heyotinin dasinmasi xorclori

(c) Nefi-qaz omoliyyatlar. apanlmasina daimi vo ya muvoqgoti tayinat almis is¢i
heyotinin yasadigi yerdon va geriya kégmosi xorclori. Belo xorclora isgi heyotin
ailolorinin vo Soxsi omlakinin dasimmasi xarclari daxil
olacaqdir

Xidmotlor

(a Podrat xidmotlori, pesokar moslohatcilorin xidmotlorin va Ucuncu taroflorin
géstordikdon basqa xidmotlar.

(6) Texniki xidmotlor, o ciimladon, lakin asagidakilarla mohdudlasmadan: Neft qaz
omoliyyatlarinin bilavasita faydasi ugiin Podratgmm va onun Ortaq sirkotlorinin
(bunlar Subpodratgi kimi foaliyyot géstormirlorso) gostardiklori_xidmotlar
laboratoriya analizi, gertyojgakma, geoloji vo geofiziki molumatlarin tofsiri, lay-
kollektorlarin tadgiqi, satmalma, gazmja islorina nozarat, hasilatin texnologiyasonin
iglonib hazirlanmasi, kommersiya analizi kimi xidmotlor, habelo miivafiq komputer
xidmotlori va molumat tahlili xidmotlori. Homin édonislor Podratganm muhasibat
ucotunun adi prinsiplorina miivafiq surotda elo hesablanmalidir ki, heg bir monfaot
vo ya itki Podratginnin hesabina aid edilmosin.

()  Xidmotlorin konkret surotda Neft qaz omoliyyatlar1 ila bagli oldugu hallarda
inzibati taskilati tominat, o ciimloden, akin — bunlarla mohdudlasmadan
hiiquqi mosololer iizra, ~—satinalma, _podratlar mugavilolori baglanmasi
iizro xidmotlor, maliyyo vo muhasibata aid xidmotlar va inzibati mosolalar.

96

2.2

23

2.4

Material and Equipment

Material and Equipment purchased or furnished by Contractor for use in Petroleum
Operations as provided under Section 4 of this Accounting Procedure So far as it is
reasonably practical and consistent with efficient and economical operation, only such
Material and Equipment shall be purchased or transferred for use in Petroleum
Operations as may be required for immediate use or prudent contingent stock The
accumulation of surplus stocks shall be avoided

Transportation and Employee Relocation Costs

(a) Transportation of Material and Equipment and other related costs such as
expediting, crating, dock charges, inland, air and ocean _ freight,
demurrage, transit fees and unloading at destination and any duties, license fees,
taxes and any other charges with respect thereto

(b) Costs incurred for transportation of personnel as required in the conduct of
Petroleum Operations

(c) Relocation costs of employees permanently or temporarily assigned to Petroleum
Operations to and from their point of origin Such costs shall include
transportation of employees families and their personal and household effects

Services

(a) Contract services, professional consultants and other services procured from outside
sources

(b) Technical services, such as, but not limited to, laboratory analysis, drafting,
geophysical and geological interpretation, reservoir studies, purchasing, drilling
supervision, petroleum engineering, commercialanalysis and related computer
services and data processing, performed by Contractor and its Affiliates (except
when acting as Sub-contractor) for the direct benefit of Petroleum Operations Such
charges shaJl be computed in line with Contractors usual accounting policy such
that no gain or loss accrues to Contractor

(c) Business support where the services provided are specifically attributable to
Petroleum Operations, including, but not restricted to legal, purchasing, contracting,
treasury, accounting and administrative services
2.5

2.6

2.7

(d) Podratgmm vo onun Ortaq sirkotinin (ager o, Subpodratgi kimi foaliyyat
géstormirsa), muhondis-texnik sobasi heyatinin xidmotlori - homin muhondis-
texnik sobasinin giymatlondirdiyi vo hesabladigi kimi

(e) Podratg: sahibiik vo istismar doayorina uygun qiymotlorla —_verdiyi
avadanliqdan va obyektlardon/vasitalordon istifada edilmisi, agar bela istifado
igtisadi cahatden mogsadouygundursa. Qiymotlor xidmotin, tamitin doyotini vo
digor istismar xorclorini, sigorta, vergi vo faizlon ohato etmoli, lakin bunlarla
mohdudlasmamalidir

(f) —Podratgmnin vo onun Ortaq sirkotlorinin (onlarin Subpodratgi kimi ¢gixis etdiklori
hallar istisna olmaqla) yerina yetirdiklori xidmotlor Omoliyyat sirkotinin toqdim
etdiyi islorin gérulmosi haqqinda sifaris vo ya xidmotlorin géstarilmosi haqqinda
saziso uygun olaraq hayata kecirilir

Omlakin Zadalanmasi va

Yangin, dasqin, firtina, ogurlug, qoza va ya hor hans1 basqa sabablor iiziindon amlakin
zadalonmasi vo ya itkisi ilo olaqodar olaraq onun tomir va ya ovez edilmasi tigun lazim
olan Podratginin Qorazli sahlonkarhgi ila bagl mosroflor istisna olmaqla, sigorta
hesabina édonilmayon biitiin xorclar va ya masroflor,

Podlratg: iki yiiz alli min (250000) Dollardan artiq mablogdo hor hans bu ciir zadalonmo
vo ya itki haqqinda ARDNS-a omoli cahatden an qisa miiddotda yazili molumat
vermolidir

(a) Neft gaz omoliyyatlar: aparilmasi ilo olaqodar biitiin sigorta mukafatlari, habelo
Podratginin 6z torofindon sigortalandigi risklor tigun miistaqil sigorta girkotinin
miisyyonlosdirdiyi ekvivalent mobloglorda mukafatlar

6) Hor ciir itkilorin, iddialarm, zorerin vo mohkemo qorarlarimin kompensasiyasi
verilorkon ¢gakilmis vo Sdonilmis biitiin xorclor, Podratginin Qorozli sohlonkarliga
ilo bagi xorclor istisna olmaqla, sigorta hesabina 6donilmoyon biitiin basqa xorclor

Hiiqugi xarclor

Neft qaz omoiyyatlari noticasinda yaranan mohkomo gokismolorinin va ya iddialarmin
arasdirilmas1 va hall olunmasi iizra, yaxud omlakm qorunmasi vo ya onun iigiin
kompensasiya alinmasi iizro biitiin xorclar vo ya masroflor, lakin bununla
mohdudlasmadan vokillorin qonorarlari, mohkomo xorclari, siibutlar olda etmak
magsadilo aparilan tohqigatlarin xorclori, habelo hor hans1 bu ciir mahkome iddialarinin
nizamlanmasi, yaxud qonaatbaxs hollino varilmasi iiciin verilon mobloglor, Podratginin
Qaroazli sahlonkarligi ila bagli hallar istisna olmaqla.

97

(d) Services performed by Contractor and its Affiliates (except when acting as Sub-
contractor) engineering division personnel, as computed and charged by such
engineering division

(e) Use of equipment and facilities furnished by Contractor at rates
commensurate with the cost of ownership and operation if such use is economically
viable Rates shall include but not be limited to costs of maintenance, repairs, other
operating expenses, insurance, taxes and interest

(@) Services performed by Contractor or its Affiliates (except when acting as Sub-
contractor) shall be performed under a work order or service agreement issued by
the Operating Company

2.5 Damages and Losses to Property

All costs or expenses necessary for the repair or replacement of property resulting from
damages or losses incurred by fire, flood, storm, theft, accident, or any other cause, not
recovered from insurance except where caused by the Willful Misconduct of Contractor

Contractor shall furnish SOCAR with written notice of such damages or losses in excess of
Dollars two hundred and fifty thousand (250,000) as soon as reasonably practicable

2.6 Insurance

(a) All premiums for insurance carried for the benefit of Petroleum Operations, as well as
the equivalent amount of premiums quoted by an independent underwriter for the risks
that are self-insured by Contractor

(b) All expenditures incurred and paid in the settlement of any and all losses, claims,
damages, judgments and any other expenses, not recovered from insurance except
where caused by the Willful Misconduct of Contractor

2.7 Legal Expenses

All costs or expenses of handling, investigating and settling litigation or claims arising from
Petroleum Operations or necessary to protect or recover property, including, but not limited to,
lawyers fees, court costs, cost of investigation of procuring evidence and amounts paid in
settlement or satisfaction of any such litigation or claims except where caused by the Willful
Misconduct of Contractor
2.8 Riisumlar va vergilor

galisan

Azorbaycan Respublikasmda Podratgimm Neft gaz omoliyyatlarinda
omokdaslarmdan (yaxud onlarin ailolorindon) va ya (b) Podratgry:
mablagdon artiq verilmig mobloglordon Hékumot organlarinin tutdugu
(Monfoot vergilari istisna olmaqla)

2.9 Ofislorin, fahla qatsabalorinin va digar obyektlorin/yasitolorin saxlanmasi

Neft-qaz omoliyyatlarina bilavasita xidmot eden Azorbaycan Reespublikasinin
hiidudlarinda yerlagon ofislor, bélmolor, fahla qasabalori, anbarlar, yasayis binalari vo
digar obyektlor vasitalor iigun xorclonon masrafler va ya fiziki cahotden Azorbaycan
Respublikasindan konarda yerlason xiisusi layiho qruplarin saxlanmasi vo islanmasi

2.10 isci heyoatinin talimi, texnologiyanin verilmasi

6.8 bandina miivafiq siirotda isgi heyotinin tolimi iizra xorclar va Podratginin
texnologiyalarmin razilasdirilmis qaydada ARDNS-o verilmasi ila bagli xorclor

2.11 Enerji tachizati masroflari

Nefi-qaz omoliyyatlarinin aparilmasi iigun istifada edilon yanacaga, elektnk enerjisino,
qizdirici sistema, su tahcizatina va ya basqa enerji névlarina gakilon biitiin mosraflor

2.12 Rabita vasitalorina masrafler

Rabito va komputer sistemlorinin aldo edilmasina, icareya gétiiriilmosina, qurulmasina,
istismaria, tomirino vo saxlanmasina ¢gokilan mosroflor

2.13 Ekoloji programlara moasraflar

Nefi-qaz omoliyyatlari ilo olaqadar ekoloji programlarm hoyata kegirilmasino gakilon
mosroflar, o ciimladon, lakin bunlarla mohdudlagmadan , atraf miihitin ilkin voziyyotinin
6yronilmasi islorina, cari nazarat progqramlarina, oatraf miihitin barpasi todbirlotina, o
ciimlodon, lakin bununla mahdudlasmadan bagqa masroflora yanasi, flora vo faunanin
qorunmasina cokilon masroflor.

2.14 Digar xidmatlor

(a) Podratg: Azorbaycan Respublikasinin hiidudlarmdan konarda yerlogon
6ziiniin Ortaq girkoti torofinden kemirilen va Neft-qaz omoliyyatlarinin
aparilmasina dolayisi ilo kémok edon itimumi inzibati-toskilati tominat
tadbirlori ilo bagli olavo inzibati xorclori Nefi-qaz omoliyyatlar1 Hesabina aid
edir. Bela yardim, inzibati va hiiquqi isle, maliyya va vergi mosolalari ilo,
kadr isi ilo, ekspert biliklorinin verilmasi ila vo daqiq miiayyonlasdirilmasi vo

98

2.8 Duties and Taxes

All Taxes imposed by Governmental Authorities (except for Profit Tax) (a) with respect to the
employees of Contractor working on Petroleum Operations in the Azerbaijan Republic (or their
families), or (b) paid in excess of those which are reclaunable by Contractor

2.9 Offices. Camps and Miscellaneous Facilities

The cost of maintaining and operating any offices, sub-offices, camps, warehouses, housing
and other facilities directly serving Petroleum Operations either within the Azerbaijan Republic
or elsewhere with respect to dedicated project groups which are not physically located within
the Azerbaijan Republic

2.10 Training and Technology Transfer

The costs of the provision of training in accordance with Article 6.8, and the costs of agreed
technology transfer from Contractor to SOCAR.

2.11 Energy Expenses

All costs of fuel, electricity, heat, water or other energy used for Petroleum Operations

2.12 Communication Charges

The costs of acquiring, leasing, installing, operating, repairing and maintaining
communication systems and computer systems

2.13, Environmental Charges

The costs of environmental programs, including, but not limited to environmental
baseline studies, ongoing monitoring programs and remedial work undertaken with
respect to Petroleum Operations (including but not limited to costs incurred to sustain
flora and fauna)

2.14 Other Services

(a) Contractor shall charge an administrative overhead to the Petroleum Operations
Account, covering general administrative support provided by Contractor’s
Affiliates outside of the Azerbaijan Republic for the indirect benefit of Petroleum
Operations. Such support will include the services and related office costs of
personnel performing administrative, legal, treasury, tax and employee relations,
provision of expertise and other non-technical functions which cannot be
ya miioyyon layiholora aid edilmasi miimkiin olmayan qeyri-texniki
xarakterli digar funksiyalarin yerino yetirilmosi ila masgul olan heyatin ofis
iizro etdiyi xidmotlorini va bunlarla alaqadar ofis mosroflorini shato edir.

c)

Yuxaridaki (a) bondinda géstarilmis xarclor Podratginin illik mocmu
Omoliyyat masroflorina asaslanmis giymotlor iizra hesaba Taqvim ili tigiin
iki (2) faiz doracasi ilo aid edilacakdir

2.15 Maliyya masroflari

Biitiin maliyyo mosroflori

2.16 Digor xorclor

Nefi-qaz omoliyyatlarimin (Qiivvayaminme tarixinadak olan digar faaliyyot névlori daxil
edilmokla) laziminca vo diizgiin aparilmasi iigiin Podratginin vo onun Ortaq sirkotlorinin
(ager onlar Subpodratg1 kimi ¢ixis edirlorsa) kimi foaliyyat géstormirlotsa) gakdiklori va
avvalki miiddoalarda nozordon ke¢irilmayan, yaxud xatirlanmayan biitiin digor xorclar.
Bu xorclara Kontrakt sahasi barasinda hiiquqlarin aldo edilmasi va saxlanmasi iigiin,
yaxud Neft-qaz omoliyyatlarmin aparilmasi iigiin lazim olan, lakin bunlarla
mohdudlasmayan xarclor daxildir.

3. Kreditlar

4

Podratgi asagidaki omoliyyatlardan galon xalis goliri Neft qaz omoliyyatlar1 Hesabina
kredit kegirir:

(a) Sigortalanmis omoliyyatlar vo ya omlak barasindo iddialarm verildiyi va
gostorilmis omoliyyatlar vo omlak iizro sigorta miikafatlarinm Nefi-qaz
amoliyyatlar1 Hesabina aid edildiyi hallarda Neft-qaz omoliyyatlari ila olaqadar hor
hansi ugurlu sigorta iddiasi iizra alinmis xalis qoliri

(6) Masroflori qabaqceadan Nefi-qaz omoliyyatlar1 Hesabina aid edildiyi Materiallar va
avadanliq qiisurlu olduqda, Podratginin tachizatgi/istehsalgilardan (yaxud onlarm
agentlorrindon) aldigi hor ciir tnzimloma moblagi

(©) Neft-qaz omoliyyatlarmda istifado edilon omlakin satisindan aldo edilmis xalis
goliri.

(dq) 9 cu Maddoda _ nazarda tututdugu kimi, obyektlordon/vasitelorden __istifado
etdiklorino géra Uguncii taraflardon vo/yaxud ARDNS-don alinan xalis goliri.

Materiallar va avadanhiq

4.1 Satmalmalar

(a) Satin alinmis Materiallar vo avadanliq Podratgini qoydugu maya doyon iizra
hesablanir ("Maya dayori"). Maya doyorina, mohdudiyyat qoyulmadan
maddi texniki tahcizat xorclari, noqliyyat masroflori, riisumlar, lisenziya
yigimlari vo donilon vergilor daxil edilir.

99

2.15

2.16

4

41

specifically identified or attributed to particular projects.

(b) The charge under (a) above shall be charged at rates on Contractor’s total annual
Operating Costs at a fixed rate of two (2) percent per Calendar year.

Finance costs

All finance costs

Other Expenditures

Any other expenditures not covered or dealt with in the foregoing provisions which are
incurred by Contractor and its Affiliates (except when acting as Sub-contractor) for the
necessary and proper conduct of petroleum Operations (including other activities prior
to the Effective Date). These shall include but not limited to any expenditures necessary
to acquire and maintain rights to the Contract Area or to implement Petroleum
Operations.

Credits

Contractor will credit to the Petroleum Operations Account the net proceeds of the
following transactions

(a) The net proceeds of any successful insurance claim in connection with Petroleum
Operations where the claim is with respect to operations or assets which were
insured and where the insurance premium with respect thereto has been charged to
the Petroleum Operations Account

(b) — Any adjustments received by Contractor from the suppliers/manufacturers (or their
agents) in connection with defective Matenal and Equipment, the cost of which
was previously charged by Contractor to the Petroleum Operations
Account

(c) | The net proceeds of sale on disposal of assets used in Petroleum Operations

(d) The net proceeds received from Third Parties and/or SOCAR in respect of the use
of facilities pursuant to Article 9

Material Equipment
Acquisitions
(a) Material and Equipment purchased shall be charged at net cost ("Net Cost )

incurred by Contractor Net Cost shall include, but shall not be limited to, such
items as procurement cost, transportation, duties, license fees and applicable taxes
4.2

4.3

5.1

5.2

(b) Hor hansi Podratgi tarafa moxsus olan va Neft-qaz omoliyyatlari ilo
alagodar istifado olunmaq iigun Podratgrya verilon yeni Materiallar vo
avadanlig yeni avadanligin satin alinmasimin yuxaridaki (a) bondina miivafiq
siirotda miiayyonlasdirilan Maya doyori ile qiymotlondirilir, Istifado olunmus
onlardan istifada deracasina uygun qiymot iizra qiymotlondirilir, lakin bu
qiymat satin alman yeni avadanligin ilkin qiymotinin yetmis bes (75)
faizindon artiq olmamalidir

()  Miihasibat ugotunun qabul olunmus iisullarina miivafiq siiratda Nozarot
altinda olan material kimi tasniflosdirilmoyan Materiallar vo avadanliq tam
yiiz (100) faiz Omoliyyat masroflorina aid edilir.

Satis
Podratgi liizumsuz saydigi, Nefi-qaz omoliyyatlar1 Hesabinda dayori ik yiiz alli min

(250000) Dollar va ya bundan artiq doyorlondirilon materiallarm vo avadamgin
satilmasini taklif etdiyi haqqinda Rohber komitaya molumat vormoklo onlari
satmaq hiiququna malikdir.

Inventarlasdirma

(a) Podratgi Nozarat altinda olan biitiin materiallar1 vaxtasir1 inventarlasdirir.
Podratgi inventarlasdirma kegirmok niyyotinda oldugu barado altmis (60) giin
avval yazili bildiris verir ki, onun kegirilmosinds ARDNS-in istirak etmok

imkan olsun. Inventarlasdirmada ARDNS_ niimayondlorinin olmamasi
o demokdir ki, ARDNS  Podratginin  kegirdiyi invetarlasdirmam
qebul edir.

(6) — inventarlasdirmanin noticolori Neft-qaz omoliyyatlari Hesabr ilo tutusdurulur.
Toraflorirn talablorina miivafiq siiratda Podratg: inventarlasdirmaya dair
hesabat osasinda Neft-qaz omoliyyatlar1 Hesabinda inventar ehtiyatlarina
diizalis edir.

ibat hesabatlari

Riibliik hesabatlar

Hor Taqvim riibiindon sonra an geci qirx bes (45) giin orzinda Podratgi ARDNS-a
avalki Taqvim riibiina Neft-qaz omoliyyatlarma gakilmis masroflorin miivafiq
biidcalorla muqayiso etmoya imkan veron formada hesabat toqvim edir. Foaliyyatin
iki vo ya daha ¢ox névu iigun iimumi olan mosrofler onlarin arasinda adalotli
mutonasibliklo béliisdiiriiliir.

ilik_hesabatlar

Hor Toaqvim ilinin birinci Taqvim riibii arzinda Podratgi ovvalki Taqvim ili arzinda
cakilmis Neft-qaz omoliyyatlan masroflori barada ARDNS-a illik hesabat taqdim
edir.

100

b) New Matenal and Equipment owned by any of the Contractor Parties and
transferred to Contractor for use in connection with Petroleum Operations shall be
priced at new purchase Net Cost determined in accordance with (a) above Used
Matenal and Equipment shall be priced at a value commensurate with its use,
provided however that this price shall not exceed seventy five (75) percent of the
new purchase Net Cost of such equipment

c) Material and Equipment not classified as Controllable Material under
Accepted Accounting Practices shall be charged one hundred (100) percent
to Operating Costs

4.2 Disposal

Contractor shall have the right to dispose of Material and Equipment it deems to be surplus and
shall advise the Steering Committee of proposed disposals having a value in the Petroleum
Operations Account of Dollars two hundred and fifty thousand (250 000) or more

4.3 Inventories

(a) Periodic inventories shall be taken by Contractor of all Controllable
Material Contractor shall give sixty (60) days written notice of intention to
take such inventories to allow SOCAR to be represented Failure of
SOCAR to be represented shall bind SOCAR to accept the inventory taken by
Contractor

(b) Reconciliation of inventory with the Petroleum Operations Account shall
be made. Inventory adjustments shall be made by Contractor to the
Petroleum Operations Account, based on the inventory report as required
by the Parties.

5 Accounting reports

5.1 Quarterly Reports

Not later than forty five (45) days after the end of each Calendar Quarter, Contractor shall
supply to SOCAR a Calendar Quarter report reviewing Petroleum Costs, incurred during the
preceding Calendar Quarter, in a form which permits their comparison with the corresponding
budgets Costs which are common to two or more activities shall be allocated in an equitable
manner

5.2. Annual Reports

During the first Calendar Quarter of each Calendar Year Contractor shall supply to SOCAR an
annual report reviewing Petroleum Costs incurred during the preceding Calendar Year
(@)

(7)

@

@

Masroflorin édanilmasi va Manfast_karbohidrogenlorinin _béliisdiiriilmasi_barada
hesabatlar

Kommersiya hasilatinin baslanmasi tarixinin daxil oldugu Taqvim riibu qurtardiqdan
sonra on geci qirx bes (45) giin arzinda va hor sonraki Taqvim riibu qurtardiqdan sonra on
geci qirx bes (45) giin orzinda Podratgi Mosroflarinin édonilmoasi barada Taqvim riibu
hesabati va Monfoat karbohidrogenlorinin biliisdiiriilmasi barada Taqvim riibu hesabati
asagidaki molumatlar1 ahato edorak ARDNS-a taqdim edacakdir.

Ovalki Taqvim riibu baslananadok 6donilmamis Omoliyyat masroflari va Osasli masroflor,

Homin awvolki
tutuldugu kimi,
Osasli mosroflor

1.2. bandinde nazerda
Omoliyyat masroflari vo

Taqvim kvartal orzinda yuxaridaki
Kassa prinsipi osasinda gakilmis

Moasroflorin Gdonilmasi ugun ovvalki Toaqvim riibu arzinda Podratginin  yola
saldigi Karbohidrogenlorin dayari va hacmi

Odonilmomis, lakin ddonilmokdon tru sonraki Toqvim riiblorina keginlmis
Omoliyyat masroflori va Osasli masraflar

Hasil edilmis, Neft qaz omoliyyatlarida, istifado olunmus, yola salinmag iigiin hazir olan

va avvelki Taqvim  riibunun = axirmadok Toroflorin aslinda yola _ saldiqlari
Karbohidrogenlorin hocmi
Podratgimin _tarkibindoki Podratgi toraflar va ARDNS iigun ovvoiki Toqvim

riibunda ayriltmis Monfaot karbohidrogenlori.

101

Cost Recovery And Profit Petroleum Reports

Not later than forty five (45) days after the end of the Calendar Quarter in which the date
of commencement of commercial production first occurs, and not later than forty five
(45) days after the end of each succeeding Calendar Quarter, Contractor shall supply to
SOCAR a Calendar Quarter Cost Recovery report and Calendar Quarter Profit Petroleum
division report showing

(a) Unrecovered Operating Costs and Capital Costs as at the beginning of the
preceding Calendar Quarter,

b) Operating Costs and Capital Costs incurred during such preceding Calendar
Quarter based on the Cash Basis principle in accordance with paragraph 12 above

©) The value and volume ot Cost Recovery Petroleum lifted by Contractor during the
preceding Calendar Quarter,

d) Unrecovered Operating Costs and Capital Costs carried forward for recovery in
succeeding Calendar Quarters,

e) The volume of Petroleum produced, used in Petroleum Operations, available for lifting
and actually lifted by the Parties, as at the end of the preceding Calendar Quarter,

(@) Profit Petroleum allocated to each of the Contractor Parties constituting
Contractor, and SOCAR, during the preceding Calendar Quarter
OLAVO Nod
PODRATCI TOROFIN OSAS ANA SIRKOTININ

TOMINATININ NUMUNOSI
OSAS ANA SIRKOTIN TOMINATI
Kimo Azorbaycan Respublikasi Dévlot Neft Sirkotina

Nefigilor Prospekti 73, Baki sohari, 370601

[(Tarix]

Conablar,

Biz Azorbaycan Respublikast Conub Qorbi Qobustanin tig blokunun kasfiyyati, islanmasi vo
hasilatin pay bélgiisiina dair Azorbaycan Respubhkasi Dévlot Neft Sirkoti, Komonvels
Qobustan Limited Yunion Teksas Qobustan Limited va ARDNS-in Ortaq Neft Sirkoti
arasinda 1998 u il imzalarunig Sazigo ("Sazis") asaslaniriq

[ ] sahib-benefisiar kimi [ ] bununla taminat verir ki, [ 1

[ ] Saziso miivafiq surotdo biitiin hdoliklorini, maliyyo va digr hdoliklorini yerino
yetirilmosi tigun zoruri olan [ ] pul vasaiti ilo tamin edacakdir. Bu taminat Sazislo
eyni giindo quvvaya minir

Bu taminat osasinda édonislon [ ] yalniz [ ] tarofinden pozuntu fakti
Saziso miivafiq siiratds arbitraj qoraria géro [ ] xeyrino olmadigi miiayyon
edildikdon vo gorarin suroti [ ] taqdim olunduqdan sonra aparilir

Bu Tominat tatbiq edilo bilen hiiquq barasinda Sazisin 22.1 bandindaki miivafiq qanuna
asaslanan miiddsada nozordo tutulan hiiquqla tonzimlonur. Bu Tominatla olaqodar hor ciir
miibahisolor arbitraj qaydasinda, Sazisdo nozorda tutuldugu kimi, eyni yerdo va eyni tarzdo hall
edilir.

Hormotlo ,

[ ]

adindan

102

APPENDIX Ne 4
FORM OF CONTRACTOR PARTYS

ULTIMATE PARENT COMPANY GUARANTEE
ULTIMATE PARENT COMPANY GUARANTEE

To State Oil Company of the Azerbaijan Republic
Nefichilar Prospecti 73 Baku 370601

[Date]

Gentlemen

We refer to the Agreement on the Exploration, Development and Production Sharing for the
Three Blocks of the South-West Gobuitan of the Azerbaijan Republic (the Agreement) signed on
the day of 1998 between the State Oil Company of the Azerbaijan Republic and
Commonwealth Gobustan Limited, Union Texas Qobustan Limited and SOCAR Oil Affiliate

[ ] being the beneficial owner of [ ] hereby guarantees that [ ] will

provide [ ] with all funds necessary for [ ] to fulfill all of its obligations,
financial or otherwise, under the Agreement This guarantee shall enter into force as from the
Effective Date of the Agreement

Payment under this Guarantee shall be made by [ J only alter a default by [ ]

under the Agreement has been established pursuant to an arbitration award against

[ J and a copy of the award to support the claim has been submitted to( J

This Guarantee shall be governed by the same law as provided under the applicable law
provision in Article 22 1 of the Agreement Any dispute under this Guarantee shall be

Yours faithfully,

for and on behalf — of
OLAVO NS

AZORBAYCAN RESPUBLIKASI
HOKUMOTINtN TOiVONATI VO
OHDOLIKLORI

Kimo

Komonvels Qobustan Limited Yunion
Teksas Qobustan Limited

Conablar,

AZORBAYCAN - CONUB-QORB QOBUSTANIN UC BLOKU

Biz, Azorbaycan Respublikasinin Hékumoti ("Hékumot"), bir tarofdon, Hékumota moxsus vo
onun yurisdiksiyasinda olan Azarbaycan Respublikas1 Dévlot Neft Sirkoti ("ARDNS") va digar
torafden, Komonvels Qobustan Limited ("Komonvels"), Yunion Teksas Qobustan Limited
("Yunion Teksas") va ARDNS-in Ortaq Neft Sirkoti ("ONS"), (Komonvels, Yunion Teksas va
ONS birlikdo "Podratgi" kimi gixig edirlor) arasinda 1998 ci il baglanmis Azorbaycan
Respublikas1 Ganub-Qarbi Qobustanin Sixzagirli, Seytanud, Burgut, Donquzduq, Isardaran,
Ilxigi, Qorbi Hacivali, Sundi, Serqi Hacivali, Toragay, Konizodag, Qerbi Duvanm, Duvanni,
Solaxay va Dasgil yataqlarinin daxil oldugu ig blokunun kasfiyyati, islnmasi vo hasilatin pay
bélgiisii haqqinda Sazislo (""Sazis") tanis olduq

Hoékumoet bununla tominat verir, Shdoasino gétiiriir ve ayriliqda hor Podratgi taraflo
asagidakilar barasindo raziliga golir

1. Hékumot bununla taminat verir

(a) Saziso gira ARDNS-in Podratgiya verdiyi va ya veracayi hiiquqlara, va

(b) — Saziso géra ARDNS-in géturdiiyu vo ya géturacoyi Shdoliklora, vo

() Hodkumet Kontrakt sahosi iizorinda takbasina va miista: yurisdiksiyaya
malikdir va onu Sazisin qiivvado oldugu biitiin miiddat arzindo éziinda saxlayir va
ARDNS Podratgiya Sazigda nozorda tutulan hiiquqlari va monafelori vermoyo
biitiinlukla vakil edilmisdir, va

103

APPENDIX N05.

GUARANTEE AND UNDERTAKING
OF THE GOVERNMENT OF THE
AZERBAIJAN REPUBLIC

To

Commonwealth Gobustan Limited Union Texas
Qobusttn Limited

Gentlemen,
AZERBAIJAN - THREE BLOCKS OF THE SOUTH-WEST GOBUSTAN

We the Government of the Azerbaijan Republic (the "Government") have full knowledge of the
Agreement on the Exploration, Development and Production Sharing for Three Blocks of the
South-West Gobustan including the Shikhzagirh, Sheitanud, Byurgyut, Donguzdyg, Nardaran,
Ilkhichi, West Adzbiveli, Sundi, East Adzhiveli, Touragay, Kyanizadag, West Duvanny,
Duvanny, Solakhay and Dashgil fields of the Azerbaijan Republic ("Agreement") signed on the

day of 1998 between the State Oil Company of the Azerbaijan Republic
("SOCAR), being a company under the jurisdiction of and owned by the Government, of the First
Part, and Commonwealth Gobustan Limited ("Commonwealth"), SOCAR Oil Affiliate ("SOA"),
Union Texas Qobustan Limited ("Union Texas" ") (Commonwealth, Union Texas and SOA
together constituting "Contractor) of the Second Part

The Government hereby guarantees, undertakes and agrees as to each Contractor Party severally
as follows

1. The Government hereby guarantees

(a) those rights granted or to be granted by SOCAR to Contractor under the
Agreement, and

5) those obligations undertaken or to be undertaken by SOCAR under the

Agreement, and

©) that the Government has and shall maintain throughout the enure duration of the
Agreement sole and exclusive jurisdiction over the Contract Area and that SOCAR
has full authority to grant the rights and interests to Contractor as provided in the
Agreement, and
@

(7)

@

(@)

()

Hokumot Sazisin qiivvade oldugu biitiin miiddot arzinda Sazis iizra Podratginin
hiiquqlarim va monafelorini har hansi gakilda azaldan, pozan, lagv eden vo ya
mohdudlasdiran hor hansi mugavilolora, hékiimotlorarasi sazislora va ya hor hansi
basqa razilasmalara getmoyacakdir, habelo Hékumotin baglaya bilocayi va Kontrakt
sahasino voa/yaxud Sazis iizra Podratginm hiiquqlarima__ va monafelorina hor
hansi sokilda aid olan hor hansi mugavilolor, hokumotlorarasi saziglor va ya hor hans1
basqa razilasmalar Sazigo iizra Podratginin hiiquqlarim1 va monafelorini nozora alan
vo saxlayan, agiq ifado olunan miiddaalari shata edir vo

Podratg1 taroflorin he¢ bir hiiququ, monafeyi vo ya omlaki Azorbaycan
Respublikasmm hor hansi hakimiyyot orqanlarmm hor hansi _ harakotlari
naticasinds ekpropriasiya edila bilmoz, millilesdirila bilmez va ya basqa sokildo
ozgoninkilasdirila bilmoz. Lakin Taminatn vo Ohdohklorin  ("Taminat")
miiddoalarma baxmayaraq, Podratgi torofin hor hansi hiiquqlari, monafelori va ya
amlaki (0 ciimloden islanmayon __ehtiyatlari) _ekspropriasiya _edilarso,
millilosdirilorsa va ya basqa gokilda ozgomnkilasdirilarso, Hékumat olvensli
konyunktura soraitinda oqdda maragi olan alicinin va saticinin méveudlugu sorti
ilo nogd pulun diskontlasdirilmis axim1 metodunu totbiq etmoklo Podratgiya isloyon
muassiso timsalunda miisyyon edilmis tam bazar dayori iizra Dollarla tam hacmdo
dorhal kompensasiya verilmasi tomin edacakdir alverisiz goraitdo va bela bir
soraitin noticasinda Podratgi torafin 6z hiiquqlarmdan, monafelorindon vo
amlakindan mohrum olmasina baxmayaraq Hékumot asagidaki 4 cu banddo
nazordo tutuldugu kimi, arbitrajin yurisdiksiyasina tabe olacaqdir, hom doa bu sonadin
prinsiplorino uygun olaraq, her bu ciir Podratgi torafin géstorilen hiiquqlarinin,

monafelarinin va omlakinin tam bazar doyorini qiymotlondirmok iigun métabar
beynokalq niifuza malik sormaya bankinit
arbitraj to yin sdacakdir, va

Sazigin qiivveda oldugu vo hor hansi miiddota uzadildigi vaxt orzindo

Podratgidan savayi he¢ bir basqa tarafa Sazisda nazordo tutulan konkret hallar istisna
olmaqla, Kontrakt sahasinda noinki Karbohidrogenlor ehtiyatlarmin kasfiyyati
vo islonmasi hiiquqlari verilmayacak, eloca da bela hiiquqlarin verilmasino irnkan
yaradilmayacaqdir,

vo Sazisin azorbaycanca motninin biitiin miiddoalan Sazisin ingilisca motninin biitiin
miiddoalarinin monasini daqiq ifado edir

Bundan olava, Hékiimot razilasir va Ghdasino gé ki, Saziso va bu Taminata géra
Podratgya, Podratginin Ortaq sirkotlorina va onlarin Subpodratgilarma, habelo
Omoliyyat sirkotina vo Podratginin bu saziso asason yaratdigi hor hansi basqa hiiquqi
goxso verilon biitiin hiiquqlarin, imtiyazlarm vo guzastlorin tam hiiquq vo tosir
quvvasini tamin etmok moqsodila Sazisi va Tominati qanun saviyyasina galdirmaq
iigun darhal 6z salahiyyatlori gargivasinda biitiin todbirlati géracakdir, o ciimladon

Sazisin muddoalarina uygun olarag, Podratgiya Neft qaz omoliyyatlar1 aparmag,
hiiquqlarindan istifado etmok va Ghdoliklorin yerina yetirmok iigun lazim olan bi
lisenziyalari, icazolari, tasdiqnamolari, boyanmo sonadlorini va solahiyyotlori ister
Azorbaycan Respublikasinin Hékumoti adindan, istorso do onun nazirliklon vo ya basqa
rasmi organlari adindan Podratg1ya veracakdir, vo

Podratgiya biitiin zoruri lisenziyalari, icazolori va boayonmo sonodlorini, gémriik
icazolorini, vizalar1, yasayis icazalorini, oraziya daxil olmaq tigun icazolori, idxal va
ixrac lisenziyalarmi, homginin bank hesablari agmaq, omokdaslardan otrii_ ig otaqlar1
va monzillor icarayo géturmok vo ya almag, rabito vasitolrindon istifada etmak

@

(7)

that the Government shall at no time during the enure duration of the Agreement enter into
any treaties, intergovernmental agreements or any other arrangements which would, in
any manner, diminish, infringe upon, nullify or derogate from the rights and interests ot
Contraaor under the Agreement, and that any treaties, intergovernmental agreements
and any other arrangements which the Government might enter into which would in
any way concern the Contract Area and/or Contractors rights and interests under the
Agreement will include an express recognition and preservation of the rights and
interests of Contractorunder the Agreement and

(e) that none of the Contractor Party s rights,
expropriated, nationalized or otherwise taken by reason of any act of any
authority of the Azerbaijan Republic In the event, however, _ that,
notwithstanding the provisions of this Guarantee and Undertaking (Guarantee), any such
expropriation, nationalization or other taking of any of the Contractor Party s rights,
interests or property (including undeveloped reserves) occurs, the Government shall
provide full and prompt compensation in Dollars at the full market value determined
on the basis of a going concern utilizing the discounted cash flow method, assuming a
willing buyer and a willing seller in a non hostile
environment and disregarding the unfavorable circumstances under which or
following which such Contractor Party has been deprived of its rights, interests or
property The Government shall submit itself to the jurisdiction of the arbitration panel as
provided in Paragraph 4 below and the arbitration panel shall select an investment bank
of good international reputation for the purpose of appraising the full market value
of said rights, interests and property of each such Contractor Party on the
ormciDles stated herein, and

interests or property shall be

(f) that no grant of rights to explore for and develop Petroleum reserves in the
Contract Area shall be given or permitted to be given to any parties other than
Contractor during the term of the Agreement and any extensions thereof, except as
otherwise expressly provided in the Agreement, and

(g) that all of the provisions in the Azen language version of the Agreement
accurately convey the same meaning as all of the provisions set forth in the English
language version of the Agreement

In addition the Government agrees and undertakes that within the framework of its
authority all measures will be taken forthwith to enact the Agreement and mis
Guarantee into law so as to ensure that all rights, privileges and exemptions granted
under the Agreement and this Guarantee to Contractor, Contractors Affiliates and their
Sub-contractors, as well as the Operating Company and any other entity established b"
Contractor pursuant to the Agreement, have full legal force and effect, and in particular

(a) to provide Contractor with the necessary licenses permits and approvals,
permissions and authorizations whether from the Government, its ministries or other
official bodies in the Azerbaijan Republic, required by Contractor to enable it to carry
out Petroleum Operations, exercise its rights and fulfill its obligations in accordance
with the provisions of the Agreement, and

to provide Contractor with the necessary licenses, permits and approvals, customs
clearances, visas, residence permits, licenses to enter land and import and export licenses,
as well as the right to open bank accounts, lease or acquire office space and employee
accommodation, operate communication facilities and to do all other such matters as
may be necessary for efficient implementation of the Petroleum Operations, and
@

(7)

@

hiiquqlar1 va Neft qaz omoliyyatlarim somorali sokilda hoyata kegirmok tigun vacib
sayila bilon buna banzar basqa hiiquqlari veracakdir, vo

Saziso uygun olaraq, Podratginin Azorbaycan Respublikasinda 6z
Karbohidrogenlor payini almaq magsadi ile nagletms, emal vo ixrac iizro biitiin zoruri
obyektlardon vo infrastaikturdan, homginin Nefi- qaz omoliyyatlan iigun Podratgiya
gorok olan torpaq saholorindon istifada etmasina tominat veracakdir, ham do
Hékumate moxsus olan va ya onun nezaroti altmda olan (belo bir nazaratin ARDNS
vasitasila hayata kegirildiyi hallar istisna edilmoklo) bu ciir hor hansi obyektlordon,
infrastrukturdan, yaxud torpaq saholorindon istifada etmok imkani Podratgiya bela
obyektlorin vo — infrastrukturun kommersiya cohotdon miistaqil olan hor hansi digar
istifadoisina verilon va ya onunla razilasdirilan on sorfali sortlordan he¢ do az sorfali
olmayan sortlorlo verilraolidir, va

Podratgimin Azorbaycan Respublikasinda basqa obyektlorlo yanasi, tikinti iigun tachizat
bazalarindan, anbarlardan, noqletma vasitalorindon, + mallardan va _xtdmatlordon
istifada etmak imkani temin etmekden étru mustaqil suratds va ya  Azorbaycan
Respublikasinin digor hakimiyyot orqanlan va ya Usguncu toroflar ilo birhkda miimkiin
soylori géstaracakdir, hom do Podratgrya bu imkan belo obyektlorin va xidmotlorin
kommersiya cahotden mustaqil olan hor hans: digar istifadagisino verilon va ya onunla
razilasdirilan on sorfali sortlardon heg da az sarfali olmayan gortlorla va belo
obyektlorin vo xidmotlorin keyfiyyotino va somorasina uygun goalan  qiymotlarlo
verlmolidir, hamin qiymotlor heg bir soraitda bu ciir obyektlar vo xidmotlor iigun
Azorbaycan Respublikasinin hiidudlarindan konarda iistiinliik taskil edon beynalxalq bazar
qiymotlorindon 6tub kecmomalidir, vo

Podratginin Neft-qaz omoliyyatlar1 aparmaq iigiin Azorbaycan Respublikasi orazisinin
hiidudlarindan konarda osaslandirilmis sokilda zaruri saydigi hiiquqlari, imtiyazlan,
icazolori, tasdiqnamolori, organlarla vo yurisdiksiyalarla basqa razilasmalari oldo
etmasino kémok etmakden étru miistaqil siiratde vo ya Azorbaycan Respublikasinn digor
hakimiyyat organlari va ya Ugiincii taroflor ila birlikda mumnkiin saylari géstaracakdir.
Belo razilasmalar ixrac boru komori gakmokdan étrii miiayyon orazidon kesmoak hiiququ,
Kontrakt sahasindon gixarilmig va toplanmis Karbohidrogenlorin, homg¢inin Azorbaycan
Respublikasi orazisindo gatirilan va ya Azorbaycan Respublikasi orazisindon géndorilon
materiallarm, avadanligi vo basqa mallarm dasmmasi, miihafizosi vo bosaldilib-
yuklonmasi, vo homginin digor bu ciir yurisdiksiyalarda aparilan Nefl-qaz omoliyyatlari
ilo bagli dovlot vergilorindon, yerli va basqa vergilardon, gémruklordon, riisumlardan,
6donislordon, tranzit haqlarindan va basqa haqlardan vo riisumlardan azadedilmo barada
icazolor vo O6hdoloklor kimi mosolalari shata eda biliscak va yalniz bunlarla
mohdudlasmaq macburi olmayacaqdir, va

obyektlorin logv edilmasi barada Podratginu dhdoliklorini Sazisdo nozordo tutulmus
Ghdoliklorla mahdudlasdiracaqdii, xiisuson Podratgi Osas fondlar1 logv etmak niyyoti
barada bildiris gsndarandon sonra ARDNS-in yiyolondiyi hor hansi Osas fondlarin lagvi
ilo alaqadar masuliyyat dasimayacaqdir, va

Sazisdo —_géstorilon, Podratgi toroflorin (hom¢inin miivafiq  hallarda Ortaq
sirkotlordon, Ugiincii toraflordon, Omoliyyat girkotindon, elacado onlardan hor hansi
birinin omokdaslarindan va Subpodratgilarindan) tutlan Vergilarlo elaca da bu Sazisda
géstorildiyi terzda -Vergilardan azadetmo _hallari __ ilo kifayotlanocakdir, bu
zaman ARDNS, ya Podratgi toroflorin hor birinin mosuliyyat dasidigi Vergilorin
mablogi iizra, ya da Podratgi toroflorin hor birinin Vergi qgoyulan monfoati (monfoatlari)
iizra miioyyonlasdirilon hor hansi vasait vo ya digor imtiyazlar (0 ciimladon, lakin bununla
mohdudlasmadan, artiq verilmig moablogiorden qaytarmalar, kompensasiyalar, vergi
guzastlori vo gixilmalar, odomoler yaxud hor hansi éhdoliklar__iizra
odomolardan azadedilmolor). Hékumotdon bilavasita va ya dolayititila almayacaqdir, va

105

@

to ensure that Contractor has, in accordance with the Agreement, access for its share of
Petroleum to all necessary transportation, treatment and export facilities and infrastructure
in the Azerbaijan Republic, as well as access to land required by Contractor for
Petroleum Operations, and that such access to any such facilities, infrastructure or
land owned or controlled by the Government (other than through SOCAR) is on terms
no less favorable to Contractor than the best terms granted or agreed with any other
bona fide arms length user of such facilities and infrastructure, and

to use its best endeavors, whether itself, or with other Azerbaijan authorities or Third
Parti to ensure that Contractor has access to, inter alia, construction and fabrication
facilities, supply bases, warehousing, means of transportation, goods and services in the
Azerbaijan Republic, and that such access is on terms no less favorable to Contractor than
the best terms granted to or agreed with any other bona fide arms length user of such
facilities and services, and at rates commensurate with the quality and efficiency of
such facilities and services, which shall in no circumstances exceed prevailing
international market rates for
such facilities and services outside the Azerbaijan Republic, and

(e) to use its best endeavors, whether itself, with other Azerbaijan authorities or
Third Parties, to assist Contractor in obtaining such rights, _ privileges,
authorizations, approvals and other agreements from authorities and jurisdictions
outside the territory of the Azerbaijan Republic as Contractor shall reasonably deem
necessary for the Petroleum Operations Such agreements may include, but need not be
limited to, such matters as export pipeline rights, nghts of way and operation rights,
permits and undertakings with respect to the transshipment, storage or staging of
Petroleum produced and saved from the Contract Area, material equipment and other
supplies destined to or from the territory of the Azerbaijan Republic, and exemptions
from national, local and other taxes, duties, levies, imposts, transit fees, and other (ees
and charges on Petroleum Operations being conducted in such other jurisdictions, and

(f) _ that the only abandonment obligations of Contractor shall be as set forth in the
Agreement and in particular Contractor shall have no liability for abandonment of any
fixed assets which have been taken over by SOCAR upon Contractors notice of its
intention to abandon them, and

(g) _ that liabilities and exemptions of each Contractor Party (and, where relevant.
Affiliates, Third Parties and Operating Company, including employees and Sub
contractors of any of them) with respect to Taxes shall be as set out in the Agreement,
and SOCAR shall not receive from the Government any funds or other benefit
(including without limitation any rebate, refund, tax credit or deduction, payment or
discharge of any obligation) which is determined, directly or indirectly, by reference
either to the amount of Taxes for which any of the Contractor Parties is liable or by the
Taxable Profit(s) of any of Contractor
Parties, and
(h) Podratginin, Sazigda nozorda tutulan bank amoliyyatlar: aparmaq va valyuta dayisdirmak
hiiququna riayot olunmasim, o ciimloden Podratgrya Karbohidrogenlar ixracmdan
vo/yaxud satigindan aldo etdiyi biitiin goliri Azorbaycan Respublikasinda va ya onun
hiidudlarindan konarda sorbast siiratda saxlamaq, elaca do bunlarin sorbast sorancamgisi
olmagq hiiququ, Podratginin Neft-qaz omoliyyatlari ilo bagli foaliyyatdon aldo etdiyi biitiin
varidati sarbast va qeyri mohdud siiratdo aparmaq hiiququ verilmasini tamin edacakdir,
vo

(i) Sazis va Taminat uzro Podratginin (vo ya onun hiiquq varislorinin) aldo etdiyi hiiquqlar va
monafelor Podratgimm qabaqcadan raziligi olmadan doayisdirilmomoli, diizoldilmomali va
ya azaldilmamalidir. Azorbaycan Respublikasmin hor hansi muqavilasi, hékiimotlorarasi
sazigi, qanunu, formant vo ya inzibati sorancami Sazisin vo/yaxud Tominatin miiddoalarina
uygun golmadikda va ya zidd olduqda, yaxud vergi qanunvenciliyinds, qaydalarda vo ya
inzibati praktikada Sazig vo/yaxud Tominat iizra Podratgimin hiiquqlarina va ya
monafelorina monfi tasir géstordikdo Hékumot bunun noticasinda har hans monfoatin
itirilmasi, iqtisadi goraitin pislosmosi, zorar va ya itki daymosi muqabilinda Podratgiya (va
onun hiiquq varislorino) kompensasiya ddamolidir. Sazig va/yaxud Tominat ila belo
miigavilo, hékiimotlorarasi sazis, qanun, ferman vo ya inzibati sorancam arasinda hor hans1
ziddiyyott va ya uygunsuziugu tez aradan qaldirmaq iigun Hékumot yuxarida sadalanan
prinsiploro uygun olaraq miivafiq tadbirlor géracakdir, va

@) + Hékiimota va ya Hokiimot organlarma verilon har hansi moxfi informasiya va ya molumat
barodo moxfiliyin saxlanmasim tamin edacakdir, vo

(k) Sazig Azorbaycan Respublikasinin Parlamenti tarofinden tasdiq olunduqdan sonra onun
Azorbaycan Respublikasin ganunu olmasimi va ager Sazis Azorbaycan Respublikasimm
hor hansi digar ganununa uygun galmozso vo ya zidd olarsa Sazisin miiddoalarina iistiinliik
verilmasini tamin edacokdir

3 ARDNS in ozollasdirilmosi, tadiya iqtidarsizigi, logy olunmasi, yenidon _ taskil
edilmasi va ya strukturunda, yaxud hiiquqi voziyyotinds hor hansi basqa doyisikliklor bas
verilasi Hékumotin bu sonoddon irali galon Shdoliklorino tasir gdstoarmomolidir. Hokiimot
Sazisin qiivvada oldugu biitiin miiddot orzinda ARDNS in Sazisdon iroli golon
hiiquqlarinin va Ghdoliklorinin bu ciir Shdoliklor géturmoyo vo yerino yetirmoyo qadir olan
organa verilmasini hékmon temin etmolidir, oks taqdirda ARDNS in Sazisdon irali
golon biitiin éhdoliklorini Hékumot 6zu yerino yetirmolidir.

4 Bu Tominatla olaqadar Hékumot vo Podratgi arasinda hor hansi _ ixtilaf Sazisdo
géstorildiyi kimi, eyni yerda, eyni tarzda va eyni prinsiplora uygun olaraq arbitraj qaydasi
ilo hall edilmolidir. Bela arbitrajin bas tutmasim, habelo arbitrajin hor hansi qorarmin,
hékmii doyisilmir, hor hansi ilkin hiiquqi miidafio vasitasinin va ya arbitraj qorari
gixarilanadok muraciat edilon diger muvaqgati mohkoma miidafiasi vasitasinin gott
olmasim vo mocburi icrasmi tomin etmok mogsadi ila Hdékiimot suveren
immunitet talob etmoyo dair biitiin hiiquqlarindan ol gakir

5 Bu Tominatla Podratg1 tarafo verilon hiiquqlar va monafelar onun hor hansi hiiquq varisi
vo ya muvokkili iigun hiiquqi quvveyo malikdir

6 Oger Hékiimat va Podratgi basqa raziliga golmisalor, bu Tominat imzalandigi giindon
quvvye minir. Sazisin qiivvada oldugu biitiin miiddat orzinda vo bu Tominat va ya Sazis
iizra Podratgi toroflerdon hor hansi birinin aldigi hor hansi hiiquqlar1 hoyata kegirmok
iigun, lazim golorso, daha uzun miiddot orzinda qiivvada qalir va Saziso (vaxtasiri
dayisdirildiyi sakilda) tatbiq edilacakdir

106

(h) to ensure the banking and currency exchange rights provided for in the Agreement,
including the granting to Contractor of the nght to freely retain, whether in the Azerbaijan
Republic or elsewhere, and dispose of all of Contractors proceeds from the export and/or
sale of Petroleum, and the free and unfettered right of repatriation of all proceeds from
Contractors activities in relation to Petroleum Operations, and

(i) that the rights and interest accruing to Contractor (or its assignees) under the Agreement and
the Guarantee shall not be amended, modified or reduced without the prior consent of Contractor
In the event any Azerbaijan treaty, intergovernmental agreement, law, decree or administrative
order which contravenes or conflicts with the provisions of the Agreement and/or this Guarantee
or adversely affects the rights or interests of Contractor thereunder, including any changes in tax
legislation, regulations or administrative practice, then the Government shall indemnify
Contractor (and its assignees) for any disbenefit, deterioration in economic circumstances, loss
or damages that ensue therefrom The Government will take appropriate measures to resolve
promptlyin accordance with the foregoing principles any conflict or anomaly between the
Agreement and/or the Guarantee and such treaty, intergovernmental agreement, law, decree or
administrative order, and

(j) to ensure observance of confidentiality with regard to any confidential
information or data disclosed to the Government and Governmental Authorities, and

(k) to ensure that, upon approval by the Parliament of the Azerbaijan Republic of the
Agreement, the Agreement shall constitute a law of the Azerbaijan Republic and in
the event of any conflict or inconsistency with any other law of the Azerbaijan
Republic the provisions of the Agreement shall prevail

3 The privatization, insolvency, liquidation, reorganization or any other change in the
structure or legal existence of SOCAR shall not affect the obligations of the Government
hereunder The Government shall, throughout the entire duration of the Agreement,
ensure that the rights and obligations of SOCAR under the Agreement are always vested in
and undertaken by an entity authorized to and capable of performing such obligations,
failing which the Government itself shall perform directly all such obligations of
SOCAR under the Agreement

4 Any dispute between the Government and Contractor concerning this Guarantee shall be
resolved by arbitration in the same place and manner and in accordance with the same
principles as provided in the Agreement For the purposes of allowing such arbitration and
enforcement and execution of any arbitration decision, award, issuance of any
attachment, provisional remedy or other pre-award remedy, the Go\ernment hereby
waives all rights to claim sovereign immunity

5 The rights and interests accorded to a Contractor Party under this Guarantee hall enure for
the benefit of any successor or assignee of such Contractor Party

6 This Guarantee shall enter into force upon its execution and shall, unless the
Government and Contractor agree otherwise, remain in force and apply to the
Agreement (as amended from time to time) for its entire duration and for such longer time
as may be necessary for enforcement of any rights accruing to any of the Contractor Parties
hereunder or under the Agreement
7 Bu Tominatla istifado olunan vo Sazisdo miiayyon edilon sézlar va ifadolor Sazisdo 7 Words and phrases used in this Guarantee and which are defined in the Agreement shall
verilon monani dasiyir have the same meaning as in the Agreement

This Guarantee shall be governed by and interpreted in accordance with the principles of

8 Bu Tominat totbiq edilo bilon hiiququn Sazisdo géstorilmis prinsiplorino uygun 8
the applicable law provisions set out in the Agreement

surotda tenzimlonir vo tofsir olunur

YUXARIDA DEYILONLORIN TOSDIQI OLARAQ Hékumatin salahiyyatli niimayondosi IN WITNESS WHEREOF the authorized representative of the Government has executed this
bu Tominati vo Ohdoaliklori 1998-ci il Baki sohorinda imzalamisdir Guarantee and Undertaking in Baku on , 1998

AZORBAYCAN RESPUBLIKAS1 HOKUMOTININ For and on behalf of

adindan vo tapsinigi ilo THE GOVERNMENT OF THE AZERBAIJAN REPUBLIC

107
1d

1.2

13

OLAVO NG
ARBITRAJ QAYDASI

Bu Sazisda ayrica olaraq basqa sokilde géstorilon hallardan savayi, ARUNS ile Podrate1
arasinda meydana gixan, 22.3(a) bondinin miiddoalarina asason Toroflorin xosluqla hall
eda bilmodiklori biitiin mubahisoler, o ciimlodan bu Sazisin etibarligi, tofsiri, iddia
quvvasino malik olmasi vo ya pozulmasi ilo bagli hor hansi mubahisolorin mahdudiyyat
qoyulmadan hamisi Birlosmis Millotlor Taskilatinin Beynalxalq Ticarat Qanunu iizra
Komissiyasi arbitrajimim Qaydalarina UNCITRAL ("Qaydalar) uygun suratda tig (3)
arbitrdon ibarat komissiya torofindon qoti tenzimlonir. Qaydalarda baxilan moasololorin va
ya voziyyotlatin hor hansi birina tatbiq edilmoli miiddoalar yoxdursa, arbitraj belo
mosolorin tanzimlonmasi tigun 6z usul va qaydalarmi miisyyon edir va bu yolla qoyulmus
hor hans qaydalar bundan sonra Qaydalarin bir hissasi sayilir. Bela bir arbitrajin bas
tutmasim, homginin arbitrajin hor hansi bir gorarinin, rayinin, omlaka qoyulan hobsin, hor
hanst ilkin mohkemoa mudafiasi vasitasinin vo ya arbitraj qararmdan ovvolki digar hiiquqi
mudafio vasitosinin mocburi surotdo hoyata kegirilmosini vo icrasim tomin etmok
maogsodila Toroflordon hor biri immunitet hiiququ, o ciimlodon, lakin bununla
mohdudlasmadan, suveren immunitet hiiququ barado biitiin va hor ciir bayanatlardan
imtina edir

Arbitraj Isvegin Stokholm gahorindo kegirilir. Arbitraj baxiginin dili ingilis dilidir vo
arbitrlor bu Sazisin isgilisco matnindon istifada edacaklar.

Arbirtraja muraciot etmok niyyoati barads otuz (30) giin qabaqcadan digar Tarafa yazili
bildirig géndordikdon sonra isloar ARDNS, istarsa da Podratg: Qaydalarda nozordo
tutuldugu kimi, Haaga sohorindoki Daimi arbitraj mohkomasinin Bag katibino arbitraj
baxisi haqqinda ariza verorak va arbitr tayin edorak arbitraj baxisina baslaya bilorlor
(arbitraj baxisina baslayan Torof bundan sonra "Birinci toraf adlanir), yuxarida deyilon
orizoda arbitrin adi géstorilmolidir. Mubahisonin istirakgisi olan digor Toraf ("Ikinci
toraf") orizonin suratini aldiqdan sonra otuz (30) giin miiddotinds orizaya cavab verir vo
segdiyi arbitrin adim géstorir. Oger Ikinci toraf 6z arbitrini tayin etmirso, Haaga
sohorindaki Daimi arbiraj mahkomasinin Bas katibi Qaydalara uygun olaraq, ikinci arbitr
toyin edir. Homin iki arbitr otuz (30) giin arzinda iigiincii arbitr segir, agar sega bilmasolor,
tiguneu arbirtri Haaga sohorindoki Daimi arbitraj mohkomosinin Bas katibi Qaydalara
uygun siiratdo tayin edir. Toroflor arasinda basqa yazili razllasma olmadlqda, toyin edilon
iigiincii arbitr Taraflorin hor hansi birinin (0 ciimladon, homin Tarofin Osas ana sirkotinin)
tasis edildiyi élkonin vatondasi olmamalidlr.

1.4 Toraflor mubahisonin lazimi qaydada holl edilmasi tigun talab olunan har hansi malumatin

1.5

almmasi tigun arbitra) mohkomesina biitiin imkanlar1 (Neft-qaz omoliyyatlarina vo
obyektiora girmo daxil olmaqla ) tamin edirlor.

Arbitrajm qarari gotidir, Toraflar iigiin mocburidir va dorhal icra edilir. Alunmis arbitraj
qerari icraata gétiiriilmoklo onun barasinds mohkeme goerari ¢gixarila biler va ya miivafiq
yurisdiksiyaya malik hor hans1 mahkamada icra barada mohkoma amri alina bilor vo ya bu
ciir har hans: mahkemeya orizo verib soraitden asili olaraq, mohkemonin arbitraj qorari
gixarmasim, mocburi icra haqqinda omr vermasini xahis etmok olar

Hor bir Taref 6z arbitrinin xorclorini va iiguncu arbitrinin xorclorinin barabar hissolorini
odayir, Taroflar homginin Qaydalarla miisyyen edilmis har hansi xorclen do ton béliirlor.
Yuxarida deyilonlora baxmayaraq arbitrlar udan Tarofa uduzan Torafin hesabina arbitraj
xarciarinin (hiiquq xidmotlorinin mubadilinds édonilan aglabatan qonorarlar daxil olmaqla)
evezini verdira bilorlar.

108

APPENDIX N06
ARBITRATION PROCEDURE

11 Except as otherwise provided in this Agreement, all disputes arising between SOCAR and

1.2 The arbitration shall be held in Stockholm, Sweden

Contractor including without limitation, any dispute as to the validity, construction,
enforceability or breach of this Agreement, which are not amicably resolved by the
Parties in accordance with the provisions of Article 22 3(a) shall be finally settled before
a panel ot three (3) arbitrators under the Arbitration Rules of The United Nations
Commission on International Trade Law known as UNCITRAL (the Rules) In the event
the Rules fail to make provision for any matter or situation the arbitration tribunal shall
establish its own rules to govern such matter and procedure and any such rules so adopted
shall be considered as a part of the Rules For purposes of allowing such arbitration, and
enforcement and execution of any arbitration decision, award, issuance of any attachment,
provisional remedy or other pre award remedy, each Party waives any and all claims to
immunity, including, but not limited to, any claims to sovereign immunity

The language used dunng the
procedure shall be the English language and only the English language text of this
Agreement will be utilized by the arbitrators

1.3 After providing thirty (30) days prior written notice to the other Party of intent to

14

arbitrate, either SOCAR or Contractor may initiate arbitration (the Party initiating the
arbitration shall hereinafter be called the First Party) submitting a request for
arbitration to the Secretary General of the Permanent Court of Arbitration in the Hague, as
provided in the Rules, and appointing an arbitrator who shall be identified in said
request Within thirty (30) days of receipt of a copy of the request the other Party to the
dispute (Second Party") shall respond, identifying the arbitrator that it has selected If the
Second Party does not so appoint its arbitrator, the Secretary General of the
Permanent Court of Arbitration in the Hague shall appoint a second arbitrator in
accordance with the Rules The two arbitrators shall, within thirty (30) days, select a
third arbitrator failing which the third arbitrator shall be appointed by the Secretary
General of the Permanent Court of Arbitration in the Hague, in accordance with the
Rules Unless otherwise agreed in writing by the Parties, the third arbitrator to
beappointed shall not be a citizen of a country in which any Party (including the Ultimate
Parent Company of such Party) is incorporated

The Parties shall extend to the arbitration tribunal all facilities (including access to the
Petroleum Operations and facilities) for obtaining any information required for the
proper determination of the dispute

The arbitration tribunals award shall be final and binding on the Parties and shall be
immediately enforceable Judgment on the award rendered may be entered and
execution had in any court having jurisdiction or application may be made to such
court for a judicial acceptance of the award and an order of enforcement and
execution, as applicable

1 6 Each Party shall pay the costs of its own arbitrator and the costs of the third arbitrator

in equal shares, and any costs imposed by the Rules shall be shared equally by the
Parties Notwithstanding the above, the arbitrators may, however, award costs
(including reasonable legal fees) to the prevailing Party from the losing Party
OLAVO N7

XAM NEFTIN Vo TOBii QAZIN HOCMLORININ OLCMOK VO ONLARI
QiYMOTLONDIRMOK QAYDASI

11 Gmuni

Bu 7ci Olavada Kontrakt sahosindo gixarilan Karbohidrogenlorin hocmlorinin
6lciilmasi vo giymotlondirilmosi iisulu sorh edilir.

12 Xam neftin hacmlorini:

I¢iilmasi

(a) Hoacm _ masrofolganlari. Podratgi Catdirilma montagasinda daimi hocm
masrofolgonleri qurur. Kontrakt sahasinden gixarilan Xam _ neftin doqiq
6lciilmasi, tipinin, ~~ miqdarmin miisyyonlasdirilmasi tamin edocak hocm
mosrofolgarina biitiin zoruri Glgu qurgulari, dlgu qurgulari iigiin nozarot cihazlari,
Kontrakt sahasinda gixarilan Xam neftin hacmini 6lgmok, keyfiyyotini va fiziki
xiisusiyotlorini miiayyon etmak va qeyda almaq iigun cihazlar va basqa zoruri
avadaliq daxil olacaqdir.  Podratgi Kontrakt sahosindon gixarilan Xam neftin
hocmini dlgmak va qiymotlondirmok tigun hocm mosrafél¢anlarindon istirado edir.

(6) Podratcg: hamginin Amerika neft institutunun (ANI) dorocolori ilo bark
maddolori va suyu, sixligi dlgmok ii lazimi cihazlar vo alotlar alinmasimi tomin
edacak va hoamin cihazlan miivafiq laboratoriyada  saxlayacaqdir. Podratg:
beynolxalq neft qaz sonayesinds hamiliqla qobul edilmis standartlara uygun olaraq,
istifado edilon saygaclarii doqiqliyini zoruri hallarda, lakin ayda bir dofeden az
olmayaraq sinaqdan kegiracak vo kalibrlayacokdir. Biitiin sinaqlarda vo kalibrlamado
hom ARDNS in, hom do Podratginin niimayondolari istirak edacak va noticaler barada
atrafli hesabatlar1 ARDNS iki (2) vo Podratginin iki (2) niimayondasi imzalayacaqdir.

1.3 Xam neftin hacmlarinin 6l¢iilmasi miiddotlari

Hacm masrofolganiorinin resmi géstoricilori miihasibat ugotu mogsodlori iigun, Xam neftin
hasilati va naql edilmasi tigun hofteda bir dofaden az olmayaraq qeydo alinacaqdir. Homin
géstoricilor asasmda aldo edilon informasiya ARDNS-a vo Podratgrya verilocakdir.
Géstoricilorin qeydo alimmasinin konkret vaxtini Podratgi tayin edacak va bu barada ARDNS-a
vaxtinda bildirig veracikdir. Hom ARDNS in, hom da Podratginin horasi iki (2) niimayonda
ayirmaq hiiququna malik olacaqdir, onlar mosrofolgonin géstaricilorinin qeydo alinmasinda
istirak edacak va géstaricilorin qeydiyyat varaqasini imzalayacaqlar.

1.4 Tabii qazin hocmlaeinin 6l¢iillmasi

Bu Sazis iizra catdirilmis Tabii qazin hacmi diafraqmali mosrofdlconlorininn géstaricilori
asasinda, ANI-in standartlar1 vo metodu ilo miiayyan edilir. Tabii qaz iigun qurulacaq
masrofolgonlorin tipini Podratgi miisyyonlosdiracokdir. Qurulan élgma va qiymotlondirma
sistemi Tabii qazin miqdarmm keyfiyyotinin va fiziki xiisusiyyotlorinin qeydiyyati iigun biitiin
zoruri masrafélgonlardon alotlardan va basqa olava avadanliqdan ibarotdir. Tabii gazi olgan

109

11

1.2

13

14

APPENDIX Ne7

CRUDE OIL AND NVTURAL GAS MEASUREMENT AND EVLUYTION
PROCEDURE

General

This Appendix 7 describes the method of measuring and evaluating die Petroleum
produced from the Contract Area

Crude Oil Measurement

(a) Custody Transfer Meters Contractor will have custody transfer meters
permanently installed at the Delivery Point The custody transfer meters will be
capable of accurately measuring and evaluating the specific type and quantity of
Crude Oil produced in the Contract Area and will be comprised of all necessary
meters, meter testing devices, instruments, and other associated equipment
necessary to measure, evaluate and record the quantity, quality and physical
characteristics of the Crude Oil from the Contract Area

(b) Contractor will also provide necessary tools and instruments to measure BS&W
and American Petroleum Institute (API) gravity and shall store such tools and
instruments in an appropriate laboratory Contractor shall test and calibrate the accuracy
of the meters being used in accordance with generally accepted international
Petroleum industry practice whenever necessary and in any event at least once per
month All testing and calibration will be witnessed both by SOCAR and by Contractor
with detailed reports and results signed by two (2) representatives from each of SOCAR,
and Contractor

Timing of Crude Oil Measurement

Official meter readings for accounting purposes will be monitored not less than weekly
for purposes of providing production and Crude Oil shipment data Information obtained
from these readings will be reported to SOCAR and Contractor The actual times of meter
readings will be determined by Contractor with timely notification to SOCAR SOCAR
and Contractor will each have the right to have two (2) representatives present to witness
meter readings and sign meter tickets

Natural Gas Measurement

The quantity of Natural Gas delivered under this Agreement will be determined from data
obtained from orifice meter runs using API standards and procedures The type of Natural
Gas meters to be installed will be determined by Contractor The measurement and
evaluation system installed will be comprised of all the necessary meters instruments
and other associated equipment necessary to record the quantity quality and physical
biitiin sistem ikinci dost avadanligla tachiz edilacok va sorf olunan biitiin Tabii gaz haqqinda
molumati daim fasilasiz geyda ala bilocakdir. Tabii gaz masrofélgonlori ayda bir dafadon az
olmayaraq kalibrlonocok va kalibrlama barasinda hesabatlar ARDNS in vo Podratginin
niimayondolari tarafindon tasdiq edilacok vo imzalanacaqdir.

1.5 Karhohidrogenlorinin hacmlorinin 6lgiilmasi qaydasi

(@

(i)

Podratgi1 va ARDNS_ basga_ ciir razilasmasalar, avadanliqdan —_kegan
Karbohidrogenlori 6lgmak va keyfiyyatini miioyyonlosdirmok iigun ANI- in
qabul etdiyi standartlardan vo qaydalardan istifado olunacaqdir. Homin qaydalar vo
standartlar AM in Niimunolor géturmayin standart metodundan" (Standard Method
of Sampling) vo Karbohidrogenlorin dlgii  standartlarma air talimatindan
(Manual of Petroleum Measurement Standards) géturulacokdir. Standartlarm va
qaydalarin suratini (habela hor hansi modiflkasiyalar’ vo bunlara diizolislori)
Podratgi taqdim edacak va hom ARDNS ham da Podratgi ondan hor vaxt istifado
edo bilacakdir.

Podratgmm va ARDNS in mutoxassilori Karbohidrogenlorin éculmasinin va
qiymotlondirilmasinin konkret doaig qaydasim vo metodlarimi razilasdirmaq iigun
gorusacaklar, qayda vo metodlar Islanma Program: tasdiq olunduqdan sonra omoli
cahatden imkan yaranan kimi tatbiq edilacakdir.

110

15

characteristics of the Natural Gas The enure Natural Gas metering system will have a
backup and be capable of continuously recording throughput data at all times The Natural
Gas meters will be calibrated at least once per month with calibration records witnessed
and signed by representatives of both SOCAR and Contractor

Petroleum Measurement Procedures

(@

(i)

Unless Contractor and SOCAR agree otherwise, API standards and procedures will
be used to measure and evaluate Petroleum flowing through the equipment The API
standards and procedures will be taken from or provided by the API s Standard
Method of Sampling and Manual of Petroleum Measurement Standards A copy of the
standards and procedures (and updates and reviews thereof) will be provided by
Contractor and will be available both to SOCAR and to Contractor at
all tunes

Specialists from Contractor and SOCAR shall meet to agree appropriate detailed
Petroleum measurement and evaluation procedures to be implemented as soon as
practicable after approval of the Development Program
OLAVO NB

LAYIHO STANDARTLARI VO TEXNiKi SORTLOR

Yeni hasilat qurgularmin hamisi va méveud qurgularin modifikasiyas1 programi gar¢ivesinda
qurasdirilan yeni avadanhgin hamisi miiasir beynolxalq standartlara miivafiq  siirotdo
layiholasdirilacok.

Méveud qurgular onlarin insas1 zamani qiivvado olan Standartlar iizra layiholosdirilmisdir.
Podratgi yeni avadanligin tohliikesiz istismari tigiin lazim bildiyi hallardan basqa, homin
qurgular beynalxalgq standartlara miivafiq siiratda modernlasdirillmayacokdir.

Layihodo istifado olunan texniki sortlor cari standartlara va tanimmug beynolxilq konstruktor
taskilatlari va assosiasiyalari torafindon tévsiya edilon normalara asaslanacaqdir, bunlardan
bazilori asagida sadalanir. Texniki layiho gortlorina Podratginin homin beynolxalq standartlar
asasinda isloyib hazirladigi olavo talablor do daxil edilo bilor

API Amerika Neft Institutu

ANSI Amerika Milli Standartlar Institutu
ASME Amerika Miihondis-Mexanik Camivvoti,
ASTM Amerika Sinaq vo Materiallar Camiyyati

BSI Britaniya Standartlar Institutu

CEN Avropa Normallasdirma Komissiyasi

CENELEC Avropa Elektrotexnika Standartlar1 Komissiyasi

DIN Almaniya Standartlar Institutu

IEC Beynalxalq Elektrotexnika Komissiyasi

IEEE Muhondis-Elektriklor va Elektrongular Institutu (ABS)
IP Neft Institutu (Boyuk Britaniya)

ISA Amenria Cihaz¢1 Miihondislor Camiyyoti

ISO Beynolxalg Standartlasdirma Taskilati

NACE Korroziya Muhondislari Milli Assosiasiyas1 (ABS)
NEMA Elektrik Avadanligi Istehsalgilarun Milli Assosiasiyasi
NFPA - Yangindan Miihafizo Tohliikasizliyi Milli Assosiasiyasi

ll

APPENDIX Nos
DESIGN STANDARDS AND SPECIFICATIONS

All new production facilities and all new equipment added as port of a modification program to
existing facilities, will be designed in accordance with current international standards

Existing facilities were designed to the standards appropriate at the time of their construction They
will not be modified to comply with international standards except where determined necessary
by Contractor for the sale operation of new equipment

The design specifications used will be based on current standards and recommended practice as
published by recognized international engineering organizations and associations, some of
which are listed below The design specifications may also include additional requirements
developed from these international standards by Contractor

API American Petroleum Institute

ANSI American National Standards Institute
ASME American Society of Mechanical Fnoineers
ASTM American Society for Testing and Materials

BSI British Standards Institution

CEN European Committee for Normalization

CENELEC — European Committee for Electrotechmcal Standards
DIN The German Institute for Standards

TEC International Electrotechnical Commission

IEEE Institute of Electrical and Electronics Engineers
IP Institute of Petroleum (UK)

ISA Instrument Society of America

IsO International Organization for Standardization
NACE National Association of Corrosion Engineers (USA)
NEMA National Electrical Manufacturers Association
NFPA National Fire Prevention Association (USA)
1.

OLAVO NO
MOCBURI iLORIN MINIMUM PROQRAMI

Kontrakt sahosindo Xam neft vo Tabii qazin kasfiyyati islonmasi va hasilati maqsodilo
Podratgi Sazisin 4.2 bondi ila nazerdo tutulan Macburi islorin minimum programm
asagidaki istiqamotlorda hoyata kecirir

(i) 150km don az olmayan sahodo, omoliyyat sabablerindan, ARDNS-in raziligi ilo
qismon Kontrakt sahasindon konarda aparila bilan, ikidlgiilii seysmik kasfiyyat
aparilmasi, onun noticolorinin tahlil va tafsir edilmosi,

(ii) Qarbi Duvanni yataginda on azi dérd (4) quyunun barpa edilmasi vo iki (2) istsimar
quyusunun gazilmas1,

(iii) Dasgil yataginda on az iki (2) quyunun borpa edilmasi va iki (2) istismar quyusunun
qazilmasi,

(iv) Toragay yataginda bir (1) kasfiyyat quyusunun qazilmasi,
(v) Konizodag yataginda bir (1) quyunun barpa edilmasi,
(vi) Donquzduq yataginda bir (1) istismar quyusunun qazilmasi,

(vii) Sorqi Hacivoli yataginda bir (1) istismar quyusunun qazilmasi

Quyularm borpasi, beynolxalq neft-qaz sonayesinin hamiliqla qobul olunmus
standartlarina uygun olaraq, texniki, texnoloji, geoloji gotinlikler va ya tahliikasizlik
texnikasi problemlari olmadiqda, tasdiq olunmus amoli plana miivafiq oiaraq
Karbohidrogenlorin mévcudlugu va ya yoxlugu tasdiq olunduqda bitmis hesab olunur.
Texniki, texnoloji, geoloji gotinliklor va ya tahlukostzlik texnikasi problemlori
meydana gixdiqda, Podratgimin homin problemlorin qabagini almaq cohdlori edilikdon
sonra Podratgi homin quyunun borpasi tizra 6z Shdoliklorini yerina yetirmis hesab olunur.

Hor bir quyunun qazintis1 yalniz Podratg1 vo ARDNS arasinda razilasdirilmig quyunun
tikintisi tizra layihonin yerina yetirilmosindon sonra bitmis hesab olunur

Yuxaruda géstorilmis quyularim qazilmasinda mogsed Kontrakt sahosi hiidudlarindaki
laylarda yerlogon yataqlarmn_~—sarhodlarini_ va Karbohidrogen _ ehtiyatlarinin
parametrlorinin daqiqlosdirmakdir. Bu quyularin qazilmasi beynalxalq neft-qaz sonayesi
standartlari ilo qabul olunmus usullara uygun olaraq hoyata keginlacok.

Quyularin giymotlondirilmosi iigun Kontrakt sahasindon omali planda tasvir edilmis
quyularin geoloji tadgiqati (QGT) aparilacaq

112

5.

APPENDIX No9
MINIMUM OBLIGATORY WORK PROGRAM

For the purpose of exploring and developing Crude Oil and Natural Gas within the
Contract Area, Contractor shall carry out the Minimum Obligatory Work Program
detailed in Article 4 2 of the Agreement as follows

(0) shoot, process and interpret a minimum of 150 kilometers of two dimensional
seismic which may for operational reasons and upon SOCARs approval, be shot
partially outside the Contract Area

(ii) with respect to the Duvanny field, rehabilitate at least four (4) wells and drill two
(2) development wells,

(iii) with respect to the Dashgil field, rehabilitate at least two (2) wells and drill two
(2) development wells,

(iv) _ with respect to the Touragay field, drill one (1) exploratory well,
(vy) with respect to the Kyamzadag field, rehabilitate one (1) well,
(vi) _ with respect to the Donguzdyg field, drill one (1) development well

(vii) with respect to the East Aazhiveh field, drill one (1) development well

Rehabilitation of wells shall be deemed as completed in accordance with
international Petroleum industry standardi in the event of lack of any technical
technological and geological complications or safety concerns, provided that
presence or lack of Petroleum has been ascertained pursuant to the operating plan
approved If any technical, technological and geological complication or safety
concern occurs. Contractors obligations regarding the rehabilitation of such well shall
be deemed as fulfilled, provided, however, that all reasonable efforts to mitigate
such problems and achieve the progress, in Contractors opinion, have been attempted

Drilling of each well shall be deemed as accomplished if the project on spudding the well
has been completed and agreed between Contractor and SOCAR

Wells to be drilled as set out above shall have the objective of further defining the
area! extent and reservoir properties ot any Petroleum found within the Contract
Area Drilling of such wells shall be accomplished with conventional techniques
according to international Petroleum industry standards

To evaluate the wells to be drilled on the Contract Area, geological monitoring be
carried out as described in ihe operaiing plan
Podratg1 alava hasilat va ya ehtiyatlar barada alava malumat alda etmak magqsadila
Kontrakt sahosinin hiidudlar daxilinda quyularin ikinci liilosini qazmagq, alavo quyular
qazimaq vo ya barpa etmok hiiququna malikdir, lakin buna borclu deyildir

Qazma va qiymotlondirma barada biitiin hesabat va sanadlor bu Sazisin 7.1 bandino uygun
stiratdo taqdim edilmolidir.

113

Contractor shall have the right, but not the obligation to sidetrack any wells, drill or
rehabilitate additional wells within the Contract Area for the purposes of enhancing
recovery and obtaining additional reservoir information

All reporting and records pertaining to drilling and evaluation shall be submitted as
detailed in Article 7 1 of this Agreement
AZORBAYCAN RESPUBLIKASI CONUB-QORBi QOBUSTANIN
SIXZOGIRLI, SEYTANUD, BURGUT, DONQUZDUQ, NARDARAN, tLXICI, QORBI
HACIVOLL, SUNDt, SORQI HACIVOLI, TORAGAY, KONIZODAG, QORBI _
DUVANNI, DUVANNI, SOLAXAY Vd DASGIL YATAQLAJUNIN DAXIL OLDUGU
UC BLOKUN KOSFtYYATI, tSLONMOSI VO HASILATIN PAY BOLGUSU
HAQQINDA SAZIS9

AZORBAYCAN RESPUBLIKASI DOVLOT NEFT StRKOTI
va
KOMONVELS QOBUSTAN LMTED
YUNION TEKSAS QOBUSTAN LiMiTED

ARASINDA

ARDNS-in ORTAQ NEFT SiIRKOTININ YARADILMASINA DAIR

QOSMA

Bu Qosma Azorbaycan Respublikasi Conub Qarbi Qobustanin Sixzagirli, Seytanud, Burgut,
Donquzduq, Nardaran, Ikigi, Qarbi Hacivali, Sundi, Sarqi Hacivah, Toragay, Kamzadag, Qorbi
Duvanni, Duvanni, Solaxay va Dasgil yataqlarinin daxil oldugu tig blokun kosfiyyati, islnmosi
va hasilatin pay bolgusu haqqinda Sazisin (bundan sonra "Sazis" adlanacaq) imzalandiga
tarixdo

bir torofdon, Hékiimot toskilati olaraq AZORBAYCAN RESPUBLIKASI DOVLOT NEFT
SIRKOTI (bundan sonra "ARDNS adlandirilacaq) vo

digor tarafden, Angiliyada (Britaniya Vest Indis) qeydo alinmis KOMONVELS QOBUSTAN
LIMITED sirkoti (bundan sonra "Komonvels" adlandirilacaq),

Baham adalarinda qeydo alinmis YUNION TEKSAS QOBUSTAN LIMITED (bundan sonra
"Yunion Teksas" adlandirilacaq) arasinda tartib olunmus vo imzalanmisdir

Yuxarida sadalanan hiiquqi soxsler bezan ayriliqda "Toraf, birlikdo iso "Toraflor" adlandirila
bilor

NOZORO ALARAQ KI,

1 ARDNS Podratg1 toraflaro ARDNS-in Ortaq neft sirkotinin (bundan sonra "ONS"
adlandirilacaq) hola yaradilmadigi barada malumat vermisdir, vo

2 ARDNS Surasinin mayin 19-zu 1998 ci il tarixli qorarina - homin qorardan tasdiq
olunmus cixaris bu sonada 1-ci Olave sakilinds qosulur - uygun olaraq ARDNS Sazis tizra

ADDENDUM TO
AGREEMENT ON THE EXPLORATION, DEVELOPMENT
AND PRODUCTION SHARING FOR THREE BLOCKS OF THE SOUTH-WEST
GOBUSTAN INCLUDING THE SHIKHZAGIRLI, SHEITANUD, BYURGYUT,
DONGUZDYG, NARDARAN, ILKHICHI, WEST ADZHFVELI, SUNDI, EAST
ADZHIVELI, TOUR.-VGAY, KYANIZADAG, WEST DUVANNY, DUVAMNY,
SOLAKHAY AND DASHGIL FIELDS

OF THE AZERBAIJAN REPUBLIC RELATING TO THE FORMATION OF SOCAR

OIL AFFILIATE BETWEEN
THE STATE OIL COMPANY OF THE AZERBAIJAN REPUBLIC
AND
COMMONWEALTH GOBUSTAN LIMITED, UNION TEXAS

QOBUSTAN LIMITED

This Addendum is made and entered into on the same date as the Agreement on the
Exploration, Development and Production Sharing for Three Blocks of the South-West
Gobustan including the ShiJchzagirli, Sheitanud, Byurgyut, Donguzdyg, Nardaran ILLhichi,
West Adzhiveli, Sundi, East Adzhiveli, Touragay, Kyanizadag, West Duvanny, Duvanny,
Solakhay and Dashgil Fields of the Azerbaijan Republic (hereinafter called the "Agreement")
between

THE STATE OIL COMPANY OF THE AZERBAIJAN REPUBLIC (hereinafter called
"SOCAR) a Government body on the one hand and

COMMONWEALTH GOBUSTAN LIMITED (hereinafter called Commonwealth"), a
company incorporated in Anguilla (British West Indies)

UNION TEXAS QOBUSTAN LIMITED (hereinafter called Union Texas), a company
incorporated in The Bahamas, on the other hand

The entities named above may sometimes be referred to individually as "Party' and collectively as
"the Parties

WHEREAS

1 SOCAR has informed Contractor Parties that SOCAR Oil Affiliate (hereinafter called
"SOA") has not yet been formed, and

2 SOCAR is willing and fully empowered to assume and be bound by all the obligations and
liabilities of SOA under the Agreement pursuant to the resolutions of the Board of
ONS-un biitiin Ghdolik va vazifalorini 6z tizarino géturmoya hazirdir, onlar tigun
mosuliyyat dasimaq solahiyyatino malikdir,

ARDNS vo Podratg1 teraflor raziliga galmislor ki, ONS yaradilanadok va ONS asagida
géstorilon qaydada Sazisinyazili sakilda tasdiq edanodok Podratg: toraflar ARDNS-in
ONS adindan foaliyyat géstarmasino etibar edirlor

BUNUNLA TOSDIQ EDILIR KI, Toraflar asagidakilar barads razihga galmislor

4.

5

Toroaflor razilasirlar ki, ARDNS bu Sazis va galacakda Podratgi taraflar va ONS
arasinda imzalanacaq hor hansi sonraki saziglor, muqavilolar va hiiquqi sonodlor iizra
ONS-un biitiin Ghdoliklori tigiin masuliyyot dasryir va asagidaki moqamlaradok ONS-un
adindan foaliyyet géstorir (i) ONS lazimi qaydada qeyda alindigi va onu geydo almis
olkonin qanunvencihyina vo 6z nizamnamosino miivafiq suratda méveud oldugu
gunodok (ii) ONS-un Direktorlar surasi onun Sazisdo vo bu Qosmada istirakini tasdiq
edan qarar qabul edonadak, (iii) ONS ARDNS-in onun adindan gérdiiyii biitiin islori
tasdiq edanadak, (iv) ONS yuxaridaki (i), (ii) va (iii) bandlorinda géstarilonlorin tasdiq
olundugu biitiin sonadlori Podratgi taraflora taqdim edanadak Taraflar ARDNS-in ONS
un adindan gérduyu biitiin islora yuxaridaki (i), ("), ("i) vo (iv) bandlorinds nazardo
tutulan hadisolora vo tadbirlora qader ONS-un éziiniin gormus oldugu islar kimi baxa
bilorlor

ARDNS bununla Ghdasino gétiiriir ki, (i) bu Qosma_ imzalandiqdan sonra on qisa
miiddotda ONS un lazimi qaydada qeyda alinmasini vo qanuni  suratda méveud
olmasim tamin edacakdir, (ii) ARDNS taminat verir ki, ONS lazimi qaydada qeydo
alindiqdan darhal sonra 6z Direktorlar Surasinm gorari ilo onun Sazisdo tstirakimi tasdiq
edacakdir, (iii) ARDNS tominat verir ki, ONS lazimi qaydada geydo alindiqdan va ganuni
suratda méveud olduqdan darhal sonra ARDNS onun adindan gérduyu biitiin islori
tasdiqlayacak, (iv) ARDNS tominat verir ki, ONS lazimi qaydada yarandiqdan vo qanuni
siiratda faaliyyota basladiqdan dorhal sonra yuxaridaki (i), (ii) va (iii) bandlorini
tasdiqloyan biitiin sonadlori taroflora taqdim edacakdir

Toroflor razilasirlar ki, Sazig baglanmasmna her Torofin Direktorlar Surasirm icaza
vermasine talob olunduguna dair Sazisin 24.1 (a)(i) bandinda sarh edilmigs ilkin sort
ARDNS Surasinin bu sanado 1-ci Olava kimi qosulmus mayin 19-zu 1998-ci il tarixli
qerari ilo ONS-a munasibotda tamamila ta min olunmusdur.

Bu Qosma, yuxarida goth edilan doyisiklori va/yaxud olavoleri Sazisin asas
matninin miivafiq sortlorino daxil edir va biitiin maqsadlor iigiin Sazisin tarkib hissasi
sayilir, miivafiq surotde Sazisin 24.1 (a) bendino uygun olaraq ona tam Azorbaycan
Respublikasi qanunu quvasi verilir.

Bu Qosmadan irali galon vo ya onunla bafgli biitiin fikir ayriliqdan Sazisin 22. 3 bondina
miivafiq sokildo hall olunur va Qosma Sazisin 22. 1 bondindo géstarilon hiiquqi gayda ilo
tonzim olunur.

115

SOCAR dated 19 May 1998, a certified extract of which is attached hereto as Exhibit 1;

SOCAR and Contractor Parties have agreed that Contractor Parlies shall rely upon
SOCAR to act on behalf of SOA pending the formation of SOA and SOAs written
ratification of the Agreement as hereinafter appears

NOW THEREFORE the Parties hereby agree as follows -

The Parties agree that SOCAR shall be primarily responsible for all obligations of SOA
under the Agreement and any further agreements, contracts or legal instrument between
Contractor Parties and SOA and shall act on behalf of SOA, until such time as (i) SOA
has been duly organized and is validly existing in accordance with the law of its country of
incorporation and with its charter, (11) SOA has ratified its participation in the
Agreement and this Addendum through a resolution of its Board of Directors, (in) SOA has
ratified all actions taken by SOCAR on behalf of SOA, and (iv) SOA delivers to Contractor
Parties all documents evidencing (i), (n) and (in) above The Parties may place reliance
on the actions of SOCAR taken on behalf of SOA, as if taken by SOA itself until such
time as the events and actions required in (i), (n), (in) and (iv) above have occurred

SOCAR hereby undertakes that (i) SOA shall be duly organized and be validly
existing as soon as possible after the execution of this Addendum, (n) SOCAR shall
ensure that SOA authorizes and ratifies its participation in the Agreement through a
resolution of its Board of Directors promptly alter it is duly organized and is validly
existing, (111) SOCAR shall ensure that SOA ratifies all actions taken by SOCAR on
behalf of SO\ promptly after it is duly organized and validly existing, and (iv) SOCAR
shall ensure that SOA delivers to the Parties all documents evidencing (i), (n) and (in)
promptly after it is duly organized and validly existing

The Parties agree that the condition precedent set forth in Article 24 I(a)(i) of the
Agreement requiring authorization by the Board of Directors of each of the Parties to the
Agreement to enter into the Agreement has been satisfied in relation to SOA by the
issuance of the resolution of the Board of SOCAR dated 19 May 1998 attached hereto as
Exhibit 1

This Addendum modifies and/or amends the relevant terms and conditions of the mam
body of the Agreement as set forth herein and shall be considered for all purposes a part
of the Agreement and shall accordingly be given the full force of law in the Azerbaijan
Republic as provided in Article 24 l(a) of the Agreement

Any disputes arising out of or in connection with this Addendum shall be resolved as
set forth in Article 22.3 of the Agreement and the law governing this Addendum shall be
as set forth in Article 22. 1 of the Agreement
YUXARIDA GOSTORILONLORI TOSDIQ EDOROK Tereflorin lazimi salahiyyot verilmis
niimayendalori bu Qosmam 1998-ci il bagladilar.

Azerbaycan Respublikasi Divlot Neft Sirkoti
adindan va onun WA ile h
Saray eh,

Vozifosi “R eSI RENT

Vorifesi EAA

Yunion Teksas Qobustan Limited

adindan,ve onun tapsirigi ile
Mabel VLD al
Vozifesi G CLL fa2nt

116

IN WITNESS WHEREOF the Parties have executed this Addendum as of the __

1998 by their duly authorized representatives.

For and on behalf of the
State Oil Company offHe Azerbaijan —

By Cay eh
J ROS | PRA

Title

For and on behalf of
Commonwealth

By:

Title: Chttn& i AW

For and on behalf of

Union Texas Qgbustan Limited
Lote {Mac Coase!”
Title: hu FL a

day
OLAVO NI

Azarbaycan Respublikasi Canub-Qorbi Qobustanin Sixzagirli, Seytanud, Biirgut,
Donquzdugq, Nardaran, IIxi¢i, Qorbi Hacivoli, Sundi, Sarqr Hacivoli, Toragay,
Konizadag, Qorbi Duvanni, Duvanni, Solaxay va Dasgil yalaqlannin daxil oldiigu ii¢
blokun kosfiyyati, iglanmosi v) hasilalm pay bolgusu haqqinda Sazisa Qosmaya

Azarbaycan Respublikasi Dévlot Neft Sirkoti Surasinin Qotnamoasindan gixaris. Azorbaycan
Respublikas: Dévlat Neft Sirkaii (bundan soiira ARDNS" adlandirilacaq) Surasinin 1998-ci il
MAYIN 19-da kegirilan iclasinda

ASAGIDAKILAR QOBUL OLUNMUSDUR

I Azorbaycan Respublikasi1 Conub-Qorbi Qobustanm Sixzagirli, Seytanud, Burgut,
Donquzdug, Nardaran, Ilxigi, Qorbi_ Hacivali, Sundi, Sergi Hacivoli, Toragay,
Konizodag, Qorbi Duvanni, Duvanni, Solaxay va Dasgil yataqlannin daxil oldugu tig
blokun kasfiyyati, islmoasi va hasilatin pay bolgusu haqqmda Sazis (bundan sonra
"Sazis" adlandirilacaq) iizro ARDNS-m Ortaq neft sirkotini funksiyalarim yerino
yetirmok iigun on qisa miiddotlarda ARDNS-in ortaq hiiquqi soxsi yaradilacagdir,

2 ARDNS, Ortaq neft sirkotinin Sazis va Saziso ARDNS Ortaq neft sirkotinin
yaradilmasina dair Qosma (bundan sonra "Qosma" adlandirilacaq) iizra butiin
Ohdoliklori tigun masuliyyat dasiyir va belo hiiquqi soxsin lazimi qaydada qeydo alindigi
va onu geyda almis  olkonin § qanunveicitiyinin miiddoalarma vo 6z
nizamnamosinin miiddoalarina miivafiq suratda méveud oldugu anadok onun adindan
foaliyyot géstonr

3. ARDNS Ortaq neft sirkoti (bundan sonra "ONS" adlandirilacaq) kimi gixis edacak
hiiquqi soxsin yaradilmasindan vo hiiquqi mévcudluga baslamasindan dorhal sonra
ARDNS bu hiiquqi sexsin Direktorlar surasi tarafinden asagidakilari yerino yetirmosini
tomin edacokdir

(i) ARDNS-in ONS adindan Sazisi imzalamasini tasdiq eden gatnamonin qabul
edilmasi,

(ii) ARDNS-in ONS adindan gérdiiyii biitiin islari tosdiq eden qotnamonin qabul
edilmasi,

(iii) ONS tarafindon Sazisin sortlorini qeyri-sortsiz tasdiq etdiyi barado yazili bildiriisin,
habelo yuxaridaki (i) va (ii) bondlorinda géstarilon qotnamolarin qobul
olundugunu tasdiq edon sanodlarin KOMONVELS QOBUSTAN LIMITED
Vo YUNION TEKSAS QOBUSTAN LIMITED sirkotlorino taqdim edilmasi

4 Asagidaki sanadlor imzalandiqdan sonra tasdiq edilmasi va gobul olunmasi tigun

117

EXHIBIT Nel

to Addendum to Agreement on the Exploration, Development and
Production Sharing for Three Blocks of the South-West Gobustan including the
Shikhzagirli, ShciUinud, Byurgyut, Donguzdvg, Nardaran, [IUiichi, West Adzhiveh,
Sundi, East Adzhiveh, Touragay, Kyamzadag, West Duvanny, Duvanny, Solakhay
and Dashgil Fields of the Azerbaijan Republic

Extract of Rcbolunons ofjhe Board ot the State Oil Company of the Azerbaijan Republic. A
meeting was held on 19th day of May 1998 by the Board of the State Oil Company of the
Azerbaijan Republic (hereinafter "SOCAR")

WHEREBY IT WAS RESOLVED as follows -

1. that an affiliated entity of SOCAR be formed as soon as possible to act as the
SOCAR Oil Affiliate under the Agreement on the Exploration, Development
and Production Sharing for the three blocks of the South-West Gobustan
including the Shikhzagirli, Sheitanud, Byurgyut, Donguzdyg, Nardaran,
Ilkhichi, West Adztmeh, Sundi, East Adzhiveli, Touragav, Kyamzadag, West
Duvanny, Duvanny, Solakhay And Dashgil Fields of the Azerbaijan Republic
(hereinafter the Agreement)

2 that SOCAR be responsible for all the obligations of the SOCAR Oil Affiliate under
the Agreement and the Addendum to the Agreement relating to the formation of
SOCAR Oil Affiliate (hereinafter "the Addendum") and shall act on behalf of such
entity until such entity has been duly organized and is validly existing in accordance
with the law of its country of incorporation and its charter

3. that SOCAR shall ensure that, promptly after the entity to act as SOCAR Oil
Affiliate has been formed and is validly existing, the Board of Directors of
that entity (hereinafter "SO A") shall

(i) pass a resolution ratifying the entry into the Agreement on SOAs ehalf by
SOCAR,

(ii) pass a resolution ratifying all actions taken by SOCAR on SOAs behalf,

(iii) provide Commonwealth Gobustan Limited and Union Texas Qobustan
Limited with written notice of SOAs unqualified ratification of the terms of the
Agreement and documents evidencing the passing of the resolutions referred to in
(i) and (11) above

4 that submission of the following documents be made to the Milli Majlis of the
Azerbaijan Republic, for ratification and enactment after the execution thereof-
Azerbaycan Respublikasinin Milli Maclisine taqdim edilsin:

- Sazis

Qosma
- Sazige 5-ci Olavade géstarilan formada Hékumet ta’minatr

Azerbaycan Respublikast Dévlet Neft Sirketi Surasmmn gotnamasinin sureti

peoebercan Respublikasr Dévlet Neft Sirkati Surasiin Katibi
EL

Fae \
(Bdiillayev |}
t indangpein edfimigdir.

ae

Bak MAY: /9-2u  \998-ci il

4
oe ae,
asHRlyovin,”

1S ‘ 4*hasinin rajei

iq ve icraya nezaret s6’besinin reisi

118

Azerbaijan Republic for ratification and enactment after the execution thereof:-

- The Agreement

- The Addendum

- The Government Guarantee in the form appearing in Appendix 5 of the
Agreement

Certified to be a true copy of the Resolutions of the Board of the State Oil Company of the
Azerbaijan-Republic
s nt

By Secretary of the Ste Board

aa

Rafig Abdullayev.

outa 9 9 LHAY _\998

I certify, the signature performed in my presence

jt /MAY_ 1998

/Solmaz Gajieva
~SOCAR Oifice Manager

y*™
